March 2016
TABLE OF CONTENTS

COMMISSION DECISIONS
03-03-16

HIBBING TACONITE COMPANY

LAKE 2013-231-RM

Page 393

03-30-16

SCOTT D. MCGLOTHLIN v.
DOMINION COAL CORPORATION

VA 2014-233-D

Page 401

COMMISSION ORDERS
03-03-16

IN RE: DISCIPLINARY REFERRAL

D 2016-0001

Page 405

03-08-16

SEC. OF LABOR O/B/O JENNIFER
MORREALE v. VERIS GOLD USA,
INC.

WEST 2014-793-D

Page 410

03-08-16

TEN-MILE COAL COMPANY, INC.

WEVA 2014-532

Page 416

03-08-16

ALEX ENERGY, INC.

WEVA 2014-1100

Page 420

03-09-16

PINNACLE MINING COMPANY,
LLC

WEVA 2014-963

Page 422

ADMINISTRATIVE LAW JUDGE DECISIONS
03-04-16

TRAYLOR MINING, LLC

EAJA 2016-0002

Page 427

03-09-16

PRAIRIE STATE GENERATING
COMPANY, LLC

LAKE 2013-187

Page 437

03-22-16

CLINTWOOD ELKHORN MINING
COMPANY, INC.

KENT 2011-0515

Page 458

i

03-24-16

CONSOL PENNSYLVANIA COAL
COMPANY LLC

PENN 2015-41

Page 470

03-31-16

AMFIRE MINING CO., LLC

PENN 2013-374

Page 496

ADMINISTRATIVE LAW JUDGE ORDERS
03-04-16

MATTHEW A. VARADY v. VERIS
GOLD USA, INC., and JERRITT
CANYON GOLD, LLC

WEST 2014-307-DM

Page 513

03-04-16

SEC. OF LABOR O/B/O CHERYL
GARCIA v. VERIS GOLD USA, INC.

WEST 2014-905-DM

Page 531

03-07-16

SEC. OF LABOR O/B/O JEFFREY S.
BREWER v. MONONGALIA
COUNTY CO., CONSOLIDATION
COAL CO., MURRAY AMERICAN
ENERGY INC., and MURRAY
ENERGY CORP.

WEVA 2016-238-D

Page 534

03-09-16

AUSTIN POWDER COMPANY

PENN 2012-172

Page 539

03-11-16

ROSEBUD MINING CO.

PENN 2015-318

Page 557

03-14-16

DANIEL B. LOWE v. VERIS GOLD
USA, INC., and JERRITT CANYON
GOLD, LLC

WEST 2014-614-DM

Page 565

03-18-16

NORTH AMERICAN QUARRY AND YORK 2013-212-M
CONSTRUCTION SERVICES, LLC

Page 583

03-21-16

MATTHEW A. VARADY v. VERIS
GOLD USA, INC., and JERRITT
CANYON GOLD, LLC

Page 590

ii

WEST 2014-307-DM

Review was granted in the following case during the month of March 2016:
Scott D. McGlothlin v. Dominion Coal Corporation, Docket No. VA 2014-233-D (Judge
Feldman, February 8, 2016)

Review was denied in the following case during the month of March 2016:
Michael Wilson v. Jarrod Farris, et al, Docket No. KENT 2015-672-D (Judge Moran, February
3, 2016)

iii

COMMISSION DECISIONS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1331 PENNSYLVANIA AVENUE, NW, SUITE 520N
WASHINGTON, D.C. 20004-1710

March 3, 2016
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)

Docket Nos.

v.

LAKE 2013-231-RM
LAKE 2013-232-RM
LAKE 2013-233-RM
LAKE 2013-234-RM
LAKE 2013-348-M

HIBBING TACONITE COMPANY
BEFORE: Jordan, Chairman; Young, Cohen, Nakamura, and Althen, Commissioners
DECISION
BY THE COMMISSION:
In this consolidated contest and civil penalty proceeding, arising under the Federal Mine
Safety and Health Act of 1977, 30 U.S.C. § 801 et seq. (2012) (“Mine Act” or “Act”), a
Commission Administrative Law Judge sustained four orders which were issued to Hibbing
Taconite Company pursuant to section 104(b) of the Mine Act.1 The orders were issued by the
1

Section 104 provides in relevant part:
(a) If, upon inspection or investigation, the Secretary or his
authorized representative believes that an operator of a coal or
other mine . . . has violated . . . any mandatory health or safety
standard, . . . he shall, with reasonable promptness, issue a citation
to the operator. Each citation shall be in writing and shall describe
with particularity the nature of the violation . . . . In addition, the
citation shall fix a reasonable time for the abatement of the
violation. . . .
(b) If, upon any follow-up inspection of a coal or other
mine, an authorized representative of the Secretary finds (1) that a
violation described in a citation issued pursuant to subsection (a)
has not been totally abated within the period of time as originally
fixed therein or as subsequently extended, and (2) that the period
of time for the abatement should not be further extended, he shall
determine the extent of the area affected by the violation and shall
promptly issue an order requiring the operator of such mine . . . to
immediately cause all persons . . . to be withdrawn from. . . such
area until an authorized representative of the Secretary determines
that such violation has been abated. . . .

30 U.S.C. § 814(a), (b).

38 FMSHRC Page 393

Department of Labor’s Mine Safety and Health Administration (“MSHA”) because of Hibbing
Taconite’s failure to abate three housekeeping violations and one violation that alleged a failure
to maintain a fan housing. 35 FMSHRC 2535, 2553 (Aug. 2013) (ALJ). Hibbing Taconite asserts
that the inspector abused his discretion in issuing the orders. For the reasons discussed more fully
below, we vacate the failure to abate orders on the basis that the inspector abused his discretion
by setting arbitrary times for abatement of the underlying citations.
I.
Factual and Procedural Background
Hibbing Taconite operates a large plant in St. Louis County, Minnesota. The plant
produces taconite pellets by filtering powder material, forming it into small balls, and hardening
the balls through an indurating process.2 The facility has multiple levels and sublevels, some of
the floors between levels are grates, and the bottom floor is cement. There is regular spillage, and
material from the upper levels falls to the lower levels, including while the upper levels are
hosed down during the cleaning process. During the week, approximately 50 miners work at the
plant, while during the evenings and weekends, an operating crew of approximately eight or nine
miners works at the plant.
Beginning on December 12, 2012, an MSHA inspector, Thaddeus Sichmeller, inspected
the plant and, over the course of a few days, issued various citations and the subject orders. As
stated more particularly below, the inspector verbally issued citations each day based on
conditions he observed. On each following day, upon arriving at the mine, the inspector issued
the written version of the citations he had verbally issued the day before, and reexamined the
cited areas.
At approximately 5:30 p.m. on December 12, Inspector Sichmeller issued a verbal
citation for a significant and substantial (“S&S)3 violation of 30 C.F.R. § 56.20003(a)4 for
conditions he observed inside the 505 mandoor of the pellet plant. 35 FMSHRC at 2538; Tr. 99.
Inspector Sichmeller believed that a housekeeping violation existed because there were pellets,
entangled hoses, and slurry in the walkway near a conveyor, and that those conditions created
slip and fall hazards. Tr. 28, 31-32.

2

Induration is the “hardening of a rock or rock material by heat, pressure, or the
introduction of cementing material.” American Geological Institute, Dictionary of Mining,
Mineral and Related Terms 279 (2d ed. 1997).
3

The S&S terminology is taken from section 104(d)(1) of the Act, which distinguishes as
more serious any violation that “could significantly and substantially contribute to the cause and
effect of a . . . mine safety or health hazard.” 30 U.S.C § 814(d)(1).
4

30 C.F.R. § 56.20003(a) provides that, at all mining operations, “[w]orkplaces,
passageways, store-rooms, and service rooms shall be kept clean and orderly.”

38 FMSHRC Page 394

The following morning, December 13, the inspector returned to the mine to continue the
inspection. He was accompanied by the operator’s safety representative of the pellet plant, Tiara
Marcus. The inspector then issued the written versions of the verbal citations he had issued on
December 12, including Citation No. 8665946 for the violation of section 56.20003(a). Citation
No. 8665946 set forth an abatement time of 8:00 a.m. that morning. Upon re-inspecting the cited
area, the inspector verbally issued an extension to abate the citation because he observed miners
cleaning the area and progress had been made. Tr. 37.
At approximately 10:30 or 11:00 the following morning, Friday, December 14, the
inspector arrived and met with safety representative Marcus, and Tim Angelo, the pellet plant’s
operations manager, among others. Tr. 116. At that meeting, the operator received the written
extension for Citation No. 8665946, which had an abatement time of 8:00 a.m. In addition, they
discussed the citation and Angelo’s concerns about the abatement times set by the inspector. Tr.
116. Inspector Sichmeller explained that he was setting short abatement times in order to get
immediate corrective action. Tr. 70.
The inspector continued his inspection, and traveled to the cited area. Upon re-inspecting
the area, the inspector verbally issued another extension of time to abate the condition because,
although progress had been made, more corrective action needed to be taken. Tr. 38.
In addition, the inspector issued other verbal citations. As relevant to this proceeding, on
December 14, the inspector issued a verbal citation (later written as Citation No. 8665957)
alleging a housekeeping violation of section 56.20003(b)5 because he observed an accumulation
of wet slurry and taconite pellets on the north walkway of the scrubber pump area. The inspector
considered the violation to be non-S&S because the scrubber pump was down for maintenance
and the condition did not extend the entire width of the walkway.
That same day, Inspector Sichmeller issued another verbal citation for a housekeeping
violation of section 56.20003(a) (later written as Citation No. 8665959) because he observed an
accumulation of taconite pellets in an area that was about 8x8 feet and 3 to 4 inches deep in front
of an electrical disconnect. He believed the condition was not S&S because miners were not in
the area.
The inspector also verbally issued a citation (later written as Citation No. 8665960)
alleging a violation of 30 C.F.R. § 56.14100(b)6 because he observed that the metal housing of
an exhaust fan was not being properly maintained. The inspector believed that the condition was
not S&S because there was little access by miners to the area.

5

30 C.F.R. § 56.20003(b) provides in part that, at all mining operations, “[t]he floor of
every workplace shall be maintained in a clean and, so far as possible, dry condition.”
6

30 C.F.R. § 56.14100(b) provides that “[d]efects on any equipment, machinery, and
tools that affect safety shall be corrected in a timely manner to prevent the creation of a hazard to
persons.”

38 FMSHRC Page 395

At approximately 3:00 p.m. later that day, all of the mine’s crew except for the operating
crew of eight to nine miners left for the weekend. At the end of the inspection day on December
14, there were 12 open enforcement actions.
On the following day, Saturday, December 15, at approximately 11:45 a.m., the inspector
issued the written version of eight citations that had been verbally issued on December 14,
including Citation Nos. 8665957, 8665959, 8665960, and some extensions, including the
extension for Citation No. 8665946. The time listed for abatement on each of the enforcement
actions was 8:00 a.m. Tr. 133.
The inspector then re-inspected the areas that were the subject of Citation Nos. 8665946,
8665957, 8665959, and 8665960. The inspector noted that there were no miners working on the
cited conditions in the areas, the conditions had not been abated, there were no posted barricades
or warnings, and he found no mitigating circumstances. Tr. 40-41, 51, 57, 65. The operator
explained that the plant was being cleaned from top to bottom, which impacted some of the cited
areas. Tr. 140, 150, 215.
Pursuant to section 104(b) of the Act, Inspector Sichmeller issued Orders Nos. 8665965,
8665970, 8665968, and 8665969 for the operator’s failure to abate Citation Nos. 8665946,
8665957, 8665959, and 8665960, respectively. At the end of that inspection day, Sichmeller
indicated in a close-out conference that, going forward, Hibbing Taconite should assume that
abatement times would be set for 8:00 a.m. the following day. Tr. 152, 163, 215-16.
The operator challenged the failure to abate orders, and the matter proceeded to hearing
before the Judge.
The Judge sustained the four section 104(b) orders. She found that the inspector did not
abuse his discretion in issuing the orders and that, in refusing to grant the extensions, the
inspector had a clear understanding of the law and that his primary concern was the safety of
miners. 35 FMSHRC at 2542-43, 2546, 2548, 2551. In so holding, the Judge credited the
inspector’s testimony regarding the condition of the cited areas and lack of abatement efforts. Id.
Hibbing Taconite filed a petition for discretionary review challenging the Judge’s
decision. The operator argues in part that the inspector arbitrarily set abatement times and that
the inspector’s refusal to extend the abatement times was unreasonable given various
circumstances relevant to the citations underlying the orders. We granted the petition and heard
oral argument.
II.
Disposition
Under section 104(b) of the Mine Act, it is the operator’s duty to abate the “violation
described in [the] citation issued pursuant to [section 104(a)].” 30 U.S.C. § 814(b). When issuing
a section 104(a) citation, the inspector must “describe with particularity the nature of the
violation” as well as “fix a reasonable time for the abatement of the violation.” 30 U.S.C.

38 FMSHRC Page 396

§ 814(a). Section 104(b) provides that an inspector shall issue a failure to abate order when a
cited violation has not been “totally abated” within the abatement time originally fixed or as
subsequently extended, and if he determines “that the period of time . . . should not be further
extended.” See n.1, supra.
The Commission has held that it is the Secretary, as the proponent of a section 104(b)
order, who bears the burden of proving that the violation has not been abated within the time
period originally fixed or as subsequently extended. Mid-Continent Res., Inc., 11 FMSHRC 505,
509 (Apr. 1989). The Secretary establishes a prima facie case that a section 104(b) order is valid
by proving by a preponderance of the evidence that the violation described in the underlying
section 104(a) citation existed at the time the section 104(b) withdrawal order was issued. The
operator may rebut the prima facie case by showing, for example, that the violative condition
described in the citation had been abated within the time period fixed in the citation, but had
recurred. Id.
In contesting a section 104(b) order, an operator may challenge the reasonableness of the
time set for abatement or the Secretary’s failure to extend that time. Clinchfield Coal Co.., 11
FMSHRC 2120, 2128 (Nov. 1989). The Commission has applied an “abuse of discretion”
standard in reviewing an inspector’s issuance of a failure to abate order.7 See Energy West, 18
FMSHRC at 569 (applying an abuse of discretion standard in reviewing Secretary’s failure to
extend abatement time). An abuse of discretion has been found when “there is no evidence to
support the decision or if the decision is based on an improper understanding of the law.” Id.
(citations omitted).
Here, Hibbing Taconite challenges both the reasonableness of the times set for abatement
in the underlying section 104(a) citations and the Secretary’s failure to extend those times.
Because we conclude that the inspector set arbitrary abatement times, we need not reach Hibbing
Taconite’s remaining arguments.
When considering an operator’s challenge to a section 104(b) order, the Commission has
clarified that “in fixing a reasonable time for abatement, the inspector must necessarily specify
the violative conditions found and determine the time reasonably required for the abatement of
the specified conditions.” Mid-Continent, 11 FMSHRC at 510. We conclude that the record
reveals that the inspector failed to set abatement times that were based upon those times
reasonably required for the abatement of the cited conditions.

7

The Secretary must prove by a preponderance of the evidence that the inspector did not
abuse his discretion in issuing the section 104(b) orders. Mid-Continent, 11 FMSHRC at 509;
Energy West Mining Co., 18 FMSHRC 565, 569 (Apr. 1996). The Commission thereafter applies
a substantial evidence standard in reviewing the Judge’s factual determinations. Cf. Island Creek
Coal Co., 15 FMSHRC 339, 346 (Mar. 1993). The Judge erroneously applied a substantial
evidence standard in affirming the four failure to abate orders. 35 FMSHRC at 2542-43, 2546,
2548, 2551.

38 FMSHRC Page 397

Rather, Inspector Sichmeller testified that he universally set abatement times of 8:00 a.m.
the morning after he verbally issued citations in order to prompt the operator to quickly abate the
violations. Tr. 70. The inspector explained that, for instance, he did not want to give an
abatement time of three days and have the operator not take any action on abating the condition
until the third day.8 Tr. 89.
On December 14, the inspector verbally issued eight citations and set an abatement time
of 8:00 a.m. on December 15 for each of the eight citations. Tr. 133. The inspector’s field notes
set forth the explanation that he gave Angelo for setting the abatement times:
Tim [Angelo] has brought up issues about termination times &
extensions. Discussed that due to past experiences that when given
extended termination time I’ve found conditions are not being
tended to within allotted time frame so the basis of short
termination times is to ensure that items are being addressed.
[D]iscussed that I understood that sometimes that all conditions
may not be taken care of in that time & if finding appropriate
action is being done have no reason for not extending citation at
that time.
Gov’t Ex. P13 at pp. 30-31. Thus, the inspector conceded that the cited conditions may not be
capable of being abated within the abatement times that he set.
With respect to the citations that led to three of the subject orders, the record reveals that
the inspector was aware that setting an abatement time of 8:00 a.m. the next morning would not
have provided the operator with sufficient time to correct conditions. For instance, Inspector
Sichmeller verbally issued Citation No. 8665946 at approximately 5:30 p.m. on December 12,
set an abatement time of 8:00 a.m. on December 13, and thereafter extended the abatement time
until 8:00 a.m. on Dec. 14 and until 8:00 a.m. on December 15. Tr. 36-39, 99, 113, 117; Gov’t
Exs. P1-3, P1-4, P1-5 at p. 5. In his notes for December 12, the inspector acknowledged “[t]his is
a vast area affected due to the multiple conditions present.” Gov’t Ex. P1-5. The inspector also
testified that it took the operator from December 15, the date the order was issued, until
December 18 to abate the order due to the “extensiveness” of the cleanup required. Tr. 68. He
stated that he was “surprised they got it done in three days as extensive as it was.” Tr. 68. Safety
Representative Marcus also described the condition as “obviously a pretty massive project.” Tr.
113.
Similarly, the inspector verbally issued Citation No. 8665957 for pellets and slurry in the
walkway of the scrubber pump area on December 14 at approximately 1:30 p.m., and set an
abatement time of December 15 at 8:00 a.m. Gov’t Ex. P3-1. The inspector testified that after the
order was issued on December 15, it “took them to the 17th to get this done because of the
extensiveness of the conditions.” Tr. 53.
8

The Secretary referred to the inspector’s practice of setting an 8:00 a.m. abatement time
as the inspector’s abatement “policy.” S. Br. at 7 n.8; see also Oral Arg. Tr. at 38.

38 FMSHRC Page 398

Inspector Sichmeller verbally issued Citation No. 8665960 for the deteriorated condition
of the fan housing at approximately 2:15 p.m. on December 14, and set the abatement time for
8:00 a.m. on December 15. Gov’t Ex. P7-1. The inspector explained that the operator “had to get
some manlifts and stuff in there” and grind down the rough edges of the fan housing, and that the
order was terminated on December 17. Tr. 66-67; Gov’t Ex. P8-3.
Inspector Sichmeller also failed to set an abatement time that reflected the time
reasonably required for the abatement of the conditions cited in Citation No. 8665959 involving
the 8x8 feet accumulation of pellets in the walkway by the electrical disconnect. The inspector
verbally issued the citation at approximately 2:00 p.m. on December 14, and set an abatement
time of 8:00 a.m. on December 15. Gov’t Exs. P5-1, P5-2 at p. 104. Sichmeller acknowledged,
however, that the cited conditions would only take about five minutes to clean up. Tr. 57, 60.
The inspector conceded that “sometimes [the] eight o’clock termination time is way too long
based on the conditions and the hazard that’s presented.” Tr. 71.
We conclude that the inspector did not fix the abatement times based upon “the time
reasonably required for abatement of the specified conditions,” as he is required to do by the
Mine Act and Commission precedent. Mid-Continent, 11 FMSHRC at 510. The record indicates
that the inspector did not base the abatement times on such factors as the extent of the violative
conditions, the availability of miners to undertake cleaning work, and competing safety concerns.
Rather, the inspector set an arbitrary abatement time of 8:00 a.m. the next morning, regardless of
the amount of time that the conditions required for abatement.9 The inspector’s issuance of the
failure to abate orders was based upon a misunderstanding of the law, and amounted to an abuse
of discretion.
While the inspector’s concern with exacting immediate corrective action from the
operator in order to keep miners safe is a laudable and important concern, the Mine Act sets forth
a scheme in sections 104(a) and (b) by which to achieve that end. The inspector must take
enforcement action consistent with those provisions. For instance, the inspector must set an
abatement time based upon the amount of time necessary to fully abate a violation. Thereafter, if
the operator does not fully abate within that time, the inspector must determine whether an
extension in abatement time is warranted or whether he should issue a section 104(b) order. In
making that determination, the inspector may consider information such as whether the operator
delayed beginning the abatement process and whether any delay was justified, giving priority to
the safety of miners exposed to the unabated condition. Thus – responsive to Inspector
Sichmeller’s concern about delaying commencement of abatement – if, for example, the
conditions reasonably require three days to complete abatement, and the operator unjustifiably
fails to begin the process until the third day, an inspector may determine that further extension of
the abatement time is not warranted, and instead issue a section 104(b) order.

9

The arbitrary nature of the 8:00 a.m. termination time is apparent from Inspector
Sichmeller’s statement during the close-out conference on December 15, which the operator has
not disputed, that the inspector would set an 8:00 a.m. abatement time on all citations going
forward. Tr. 152, 215-16. The inspector could not have known what conditions would be cited,
let alone that 8:00 a.m. the following morning would be a reasonable time for abatement.

38 FMSHRC Page 399

Accordingly, for the reasons discussed above, we hold that the inspector abused his
discretion in issuing Orders Nos. 8665965, 8665970, 8665968, and 8665969.
III.
Conclusion
For the foregoing reasons, we hereby reverse the Judge’s decision and vacate Orders Nos.
8665965, 8665970, 8665968, and 8665969.

/s/ Mary Lu Jordan
Mary Lu Jordan, Chairman

/s/ Michael G. Young
Michael G. Young, Commissioner

/s/ Robert F. Cohen, Jr.
Robert F. Cohen, Jr., Commissioner

/s/ Patrick K. Nakamura
Patrick K. Nakamura, Commissioner

/s/ William I. Althen
William I. Althen, Commissioner

38 FMSHRC Page 400

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1331 PENNSYLVANIA AVENUE, NW, SUITE 520N
WASHINGTON, DC 20004-1710

March 30, 2016
SCOTT D. MCGLOTHLIN
v.

Docket No. VA 2014-233-D

DOMINION COAL CORPORATION
BEFORE: Jordan, Chairman; Young, Cohen, Nakamura, and Althen, Commissioners
DECISION
BY THE COMMISSION:
In this discrimination proceeding arising under section 105(c)(3) of the Mine Act, 30
U.S.C. § 815(c)(3), a Commission Administrative Law Judge issued a decision granting
summary decision in favor of the Complainant, Scott D. McGlothlin, and affirming his
discrimination complaint. 37 FMSHRC 1256, 1265 (June 2015) (ALJ). In September 2015, the
parties filed a Joint Motion to File under Seal and to Dismiss, which included a proposed
settlement agreement regarding relief for McGlothlin. On October 21, 2015, the Judge issued an
order denying the motion. 37 FMSHRC 2511, 2514 (Oct. 2015) (ALJ).
On November 11, 2015, in response to the Judge’s denial, the parties filed a Joint Motion
to Approve Settlement, to File under Seal and to Dismiss, which included a revised settlement
agreement proposal. Thereafter, following the issuance and filing of various orders and
pleadings, the Judge issued a Decision on Relief and Final Order. 38 FMSHRC ___ (Feb. 8,
2016). In that decision, the Judge awarded McGlothlin back pay, consistent with the terms of the
revised settlement agreement, and ordered other relief. Id. at ___, slip op. at 8.
However, the Judge rejected the attorneys’ fees portion of the revised settlement
agreement and awarded attorneys’ fees to the Complainant’s attorneys in an amount
approximately 35 percent less than the amount agreed to by the parties. Id. at ___, slip op. at 4-5,
15. The Commission subsequently granted McGlothlin’s petition for discretionary review,
challenging the Judge’s rejection of those provisions.
Oversight of proposed settlements is committed to the Commission’s sound discretion.
Sec’y of Labor on behalf of Hopkins v. Asarco, Inc., 18 FMSHRC 2081, 2082 (Dec. 1996)
(citations omitted). The Commission has exercised this discretion in the past in section 105(c)(3)
discrimination proceedings. See, e.g., Reid v. Kiah Creek Mining Co., 15 FMSHRC 390 (Mar.
1993). The Commission has explained that the grant of authority set forth in section 105(c) to
provide appropriate relief necessarily includes the authority to review settlement agreements in

38 FMSHRC Page 401

discrimination cases. Sec’y of Labor on behalf of Maxey v. Leeco, Inc., 20 FMSHRC 707 (July
1998).1
In the matter before us, our review is limited to the Judge’s rejection of the proposed
settlement terms, agreed to by the parties, regarding attorneys’ fees. In his February decision, the
Judge determined that the revised settlement proposal provided appropriate relief to the
discriminatee, Mr. McGlothlin. Furthermore, this proceeding does not involve the review of a
proposed settlement of a civil penalty.

1

Commissioner Cohen notes that in Secretary of Labor on behalf of Maxey v. Leeco,
Inc., 20 FMSHRC 707, 708 (July 1998), in response to a partial dissent by Commissioner Beatty
which questioned the Commission’s authority to review settlement agreements in discrimination
cases, the Commission made clear that the purpose of its authority to review settlement
agreements under section 105(c) of the Mine Act was “to ensure that discriminatees are made
whole.” The Commission stated, “ . . . for if no such authority existed, the ability of the
Commission and its judges to ensure that discriminatees are made whole would be severely
curtailed, a result at odds with the intent of the Mine Act.” (citing S. Rep. No. 95-181, at 13
(1977), reprinted in Senate Subcommittee on Labor, Committee on Human Resources, 95th
Cong., Legislative History of the Federal Mine Safety and Health Act of 1977, at 625 (1978)). Id.

38 FMSHRC Page 402

Where, as here, the parties have agreed to a stipulated amount of attorneys’ fees and there
are no allegations or evidence that such an amount would adversely affect the remedy afforded
the discriminatee, the Judge erred in rejecting the settlement based upon the agreed upon amount
of attorneys’ fees.
Accordingly, we vacate those portions of the Judge’s decision rejecting the revised
settlement agreement as to attorneys’ fees, and we approve the settlement agreement as to those
provisions.2

/s/ Mary Lu Jordan
Mary Lu Jordan, Chairman

/s/ Michael G. Young
Michael G. Young, Commissioner

/s/ Robert F. Cohen, Jr.
Robert F. Cohen Jr., Commissioner

/s/ Patrick K. Nakamura
Patrick K. Nakamura, Commissioner

/s/ William I. Althen
William I. Althen, Commissioner

2

We are approving the provisions in the revised settlement agreement filed on November
11, 2015, relating to attorneys’ fees. Because of our disposition, we do not reach any other
matters discussed in McGlothlin’s petition for discretionary review, including the recovery of
attorneys’ fees incurred after submission of the revised settlement agreement.

38 FMSHRC Page 403

COMMISSION ORDERS

38 FMSHRC Page 404

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1331 PENNSYLVANIA AVENUE, N.W., SUITE 520N
WASHINGTON, DC 20004-1710

March 3, 2016

IN RE: DISCIPLINARY REFERRAL

Docket No. D 2016-0001

BEFORE: Jordan, Chairman; Young, Cohen, Nakamura, and Althen, Commissioners
ORDER
BY: Jordan, Chairman; Young, Nakamura, and Althen, Commissioners
In this proceeding arising under the Federal Mine Safety and Health Act of 1977, 30
U.S.C. § 801 et seq. (2012) (“Mine Act”), the Complainant referred this matter for a
determination of whether circumstances involving an attorney’s statements during a June 18,
2015, hearing warrant disciplinary proceedings under 29 C.F.R. § 2700.80.1 The Commission
1

29 C.F.R. § 2700.80 provides in relevant part:
(a) Standards of conduct. Individuals practicing before the
Commission or before Commission Judges shall conform to the
standards of ethical conduct required of practitioners in the courts
of the United States.
(b) Grounds. Disciplinary proceedings may be instituted
against anyone who is practicing or has practiced before the
Commission on grounds that such person has engaged in unethical
or unprofessional conduct; has failed to comply with these rules or
an order of the Commission or its Judges; has been disbarred or
suspended by a court or administrative agency; or has been
disciplined by a Judge under paragraph (e) of this section.
(c) Disciplinary proceedings shall be subject to the
following procedure:
(1) Disciplinary referral. Except as provided in
paragraph (e) of this section, a Judge or other person having
knowledge of circumstances that may warrant disciplinary
proceedings against an individual who is practicing or has
practiced before the Commission shall forward to the Commission
for action such information in the form of a written disciplinary
referral. Whenever the Commission receives a disciplinary referral,
the matter shall be assigned a docket number.
(continued...)
38 FMSHRC Page 405

subsequently received a response to the referral from the attorney and the Complainant’s reply to
the attorney’s response. For the following reasons, we conclude that disciplinary proceedings are
not warranted.
In 2014, the Complainant filed a complaint, pursuant to section 105(c)(3) of the Mine
Act, 30 U.S.C. § 815(c)(3), alleging that the operator of the mine at which he was employed had
discriminated against him in violation of section 105(c)(1) of the Mine Act, 30 U.S.C.
§ 815(c)(1). A hearing on the discrimination complaint was ultimately scheduled for June 18,
2015.
A few days prior to the hearing, the attorney, on behalf of his law firm, filed a motion to
withdraw as counsel for the operator in the discrimination proceeding. In the motion, the firm
explained in part that the operator had filed for bankruptcy protection in Canada the prior year,
and the Canadian proceedings had been subsequently recognized in the United States pursuant to
Chapter 15 of the U.S. Bankruptcy Code. Based upon information provided by the bankruptcy
monitor regarding the operator’s lack of financial resources, the operator instructed the firm to
perform no further work for it.
On the morning of the hearing, the attorney reiterated his firm’s request to withdraw from
representation. The Judge and attorney engaged in a colloquy, in which the Judge inquired about
the attorney’s continuing role in representing the operator or in representing the successor
operator. Tr. 6-9. The attorney essentially indicated that his firm still had an ongoing attorneyclient relationship with the operator, although they were in the process of winding down the
relationship, and that he “hoped” that he and his firm would represent the successor-in-interest at
the mine. Tr. 6-9. The Judge subsequently granted the motion to withdraw and, after receiving
the Complainant’s evidence, held that the operator had impermissibly discriminated against the
Complainant. 37 FMSHRC 2337, 2339, 2347 (Oct. 2015) (ALJ).
On October 7, 2015, the Complainant filed the subject disciplinary referral with the
Commission. In the referral, the Complainant alleged that the attorney had provided false
testimony to the Judge because although the attorney stated that he “hoped” his firm would
represent the successor owner of the mine, the attorney’s firm was listed as a registered agent for
the successor owner since June 9, 2015.
On November 16, 2015, the Commission received the attorney’s response to the
Complainant’s disciplinary referral. In the response, the attorney asserts that he never indicated
that his firm did not represent the successor in any capacity at the time of the hearing, and he did
1 (...continued)

(2) Inquiry by the Commission. The Commission
shall conduct an inquiry concerning a disciplinary referral and
shall determine whether disciplinary proceedings are warranted.
The Commission may require persons to submit affidavits setting
forth their knowledge of relevant circumstances. If the
Commission determines that disciplinary proceedings are not
warranted, it shall issue an order terminating the referral.

38 FMSHRC Page 406

not understand the Judge to be asking that question. The attorney stated that he was aware that
the new ownership of the mine had already retained a different law firm to assist with the
transfer of property in the event the sale of the mine and other assets out of bankruptcy closed.
He noted that the only matter in which his firm was involved on behalf of the successor was in
the capacity of being the Nevada registered agent.
Commission Procedural Rule 80 provides that individuals practicing before Commission
Judges must conform to standards of ethical conduct required of practitioners, and that
disciplinary proceedings may be instituted against anyone who is practicing before the
Commission who has engaged in unethical conduct. 29 C.F.R. §2700.80(a), (b). Rule 3.3(a)(1) of
the Model Rules of Professional Conduct, which has been adopted by the Nevada Rules of
Professional Conduct, provides that “A lawyer shall not make a false statement of fact or law to a
tribunal or fail to correct a false statement of material fact or law previously made to the tribunal
by the lawyer.” Thus, if the attorney made a false statement of fact to the Judge, disciplinary
proceedings may be warranted.
The attorney’s statement that he hoped that his firm would represent the successor
operator when his firm was acting as the successor’s registered agent does not warrant
disciplinary proceedings. Acting as a registered agent is essentially an administrative action. In
order to be a registered agent in Nevada, an individual must be a resident of Nevada, but need
not be an attorney. See Nev. Rev. Stat. § 77.305 (2013) (a provision of the Model Registered
Agents Act, adopted by Nevada). The purpose of a registered agent is to provide the Secretary of
State with a Nevada address where process may be served and certain forms may be received.
Nev. Rev. Stat. § 77.390 (2007), Nev. Rev. Stat. § 77.400 (2013). We accept the attorney’s
statement that although his firm was acting as a registered agent for the successor, his firm was
not providing legal services.2

2

We take administrative notice of the fact that pleadings filed in the discrimination
proceeding since the Judge issued his decision by alleged successors to the operator have been
filed by law firms other than the attorney’s law firm.

38 FMSHRC Page 407

We further observe that the Complainant was not prejudiced by the firm’s withdrawal as
counsel to the operator. After the attorney withdrew as the operator’s counsel in the proceeding,
the operator was not represented at the hearing. As a result, the Complainant submitted evidence
of the alleged discrimination without rebuttal by the operator.
Accordingly, we conclude that no disciplinary proceedings are warranted.

/s/ Mary Lu Jordan
Mary Lu Jordan, Chairman

/s/ Michael G. Young
Michael G. Young, Commissioner

/s/ Patrick K. Nakamura
Patrick K. Nakamura, Commissioner

/s/ William I. Althen
William I. Althen, Commissioner

38 FMSHRC Page 408

Commissioner Cohen, dissenting:
I dissent on the basis that I would have the Commission conduct further inquiry pursuant
to 29 C.F.R. § 2700.80(c)(2).

/s/ Robert F. Cohen, Jr.
Robert F. Cohen, Jr., Commissioner

38 FMSHRC Page 409

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1331 PENNSYLVANIA AVENUE, NW, SUITE 520N
WASHINGTON, D.C. 20004-1710

March 8, 2016
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
on behalf of JENNIFER MORREALE
v.

Docket No. WEST 2014-793-D

VERIS GOLD USA, INC.
BEFORE: Jordan, Chairman; Young, Cohen, Nakamura and Althen, Commissioners
ORDER
BY THE COMMISSION:
This discrimination proceeding arises under the Federal Mine Safety and Health Act of
1977, 30 U.S.C. § 801 et seq. (1982) (“Mine Act” or “Act”). The case was dismissed by an
Administrative Law Judge who denied, for lack of jurisdiction, complainant Jennifer Morreale’s
motion to compel payment of monetary damages by the operator, Veris Gold USA, Inc. (“Veris
Gold”), pursuant to a settlement agreement. Subsequently, Morreale filed with the Commission a
motion to reopen this proceeding. For the following reasons, we reopen this matter and remand
this case to the Judge for further proceedings.
I.
Factual and Procedural Background
Morreale was employed by Veris Gold at the Jerritt Canyon Mill in Elko, Nevada.
Morreale alleged that she was discriminated against by Veris Gold on March 11, 2014 for raising
health and safety concerns at the mine. Subsequently, she filed a complaint with the Department
of Labor’s Mine Safety and Health Administration (“MSHA”) alleging that she was discharged
in violation of section 105(c)(1) of the Mine Act. 30 U.S.C. § 815(c)(1). On July 28, 2014, the
Secretary of Labor filed a discrimination complaint on Morreale’s behalf pursuant to section

38 FMSHRC Page 410

105(c)(2) of the Act. 30 U.S.C. § 815(c)(2).1 The Secretary’s complaint alleged that Morreale
was constructively discharged2 for raising health and safety concerns.
On February 20, 2015, the Secretary, the complainant, and Veris Gold entered into a
confidential settlement agreement. The agreement provided in relevant part that Veris Gold
would pay a civil penalty of $1000 to MSHA and an undisclosed amount of damages to
Morreale. Within the agreement, Veris Gold represented that it had received approval from a
bankruptcy monitor to make the payment, as the operator had previously filed U.S. Chapter 15
bankruptcy proceedings concurrent with Canadian bankruptcy filings and was subject to the
financial oversight of a bankruptcy monitor. The Judge issued a decision approving the
settlement agreement, which required payment of $1000 to MSHA within 30 days, and payment
of the undisclosed amount to Morreale in accordance with the terms of the settlement agreement.
Three months later, however, Morreale filed a pro se motion to compel claiming that she never
received the payment.
On June 1, 2015, the Judge presided over a conference call with the Secretary, the
complainant, and Veris Gold’s counsel in order to discuss the issue of the operator’s failure to
make the payment. During the course of the call, it became clear that the bankruptcy monitor
overseeing the bankruptcy proceedings had withheld payment to both the Secretary and Ms.
Morreale pending the resolution of an asset sale of the mine by the operator to a separate entity,
Jerritt Canyon Gold, LLC (“Jerritt Canyon”). Given the limited ability of the Commission to
enforce its own judgments, the Judge requested an update within 30 days regarding the status of
Veris Gold’s ability to make the payment. The Judge also notified the parties that he was
reserving judgment on Morreale’s motion to compel the payment until he received the update.

1

30 U.S.C. § 815(c)(2) provides in pertinent part:
Any miner . . . who believes that he has been discharged,
interfered with, or otherwise discriminated against by any person
in violation of this subsection may, within 60 days after such
violation occurs, file a complaint with the Secretary alleging such
discrimination. Upon receipt of such complaint, the Secretary shall
forward a copy of the complaint to the respondent and shall cause
such investigation to be made as he deems appropriate. Such
investigation shall commence within 15 days of the Secretary’s
receipt of the complaint, and if the Secretary finds that such
complaint was not frivolously brought, the Commission, on an
expedited basis upon application of the Secretary, shall order the
immediate reinstatement of the miner pending final order on the
complaint.

2

The Secretary claims that Morreale was constructively discharged because she was
transferred to a prior position at the mine, in which she had been previously exposed to sexual
harassment from her supervisor.

38 FMSHRC Page 411

On June 15, 2015, Morreale notified the Judge that she had filed a motion to stay the sale
of the operator’s assets with the U.S. Bankruptcy Court for the District of Nevada. The
bankruptcy monitor subsequently objected to Morreale’s motion to stay, stating that it never
consented to making the payment to Morreale absent approval of the Canadian Bankruptcy
Court. Based on this objection, the U.S. Bankruptcy Court denied Morreale’s motion to stay and
finalized Veris Gold’s asset sale.
On June 24, 2015, Jerritt Canyon commenced operations at the mine site in order to
ensure that there would be no disruption to operations once Veris Gold was to cease operations.
The next day, Veris Gold ceased operations at the mine.
On July 8, 2015, the Judge denied Morreale’s motion to compel because he believed that
the Commission lacked jurisdiction. The Judge reasoned that, pursuant to section 113(d)(1) of
the Act, 30 U.S.C. § 823(d)(1), his February 27, 2015 decision approving settlement had become
a final order of the Commission on April 9, 2015, and that enforcement of the payment could
only be sought in the federal courts by the Secretary or Morreale. The Judge stated that he was
nevertheless “troubled that the [operator] specifically assured the [Judge] that payment would be
made promptly when obtaining approval for the settlement motion and then failed to honor that
commitment.” Unpublished Order at 3 (July 8, 2015). The Judge was “especially concerned that
the change in circumstances cited by the U.S. bankruptcy monitor to justify withdrawing
payment to Ms. Morreale occurred in ‘mid-February,’ apparently before the parties submitted
their joint settlement motion on February 20, 2015.” Id. (emphasis added). The Judge stated that
the Secretary or Morreale may petition the Commission directly to obtain relief.
On October 9, 2015, the Commission received Morreale’s motion to reopen. The motion
requests that the case be reopened so that the Commission could decide whether Jerritt Canyon,
Eric Sprott3 and Whitebox Asset Management4 are successor entities that should be held liable
for the actions of the predecessor entity, Veris Gold.
On January 6, 2016, the Commission also received Morreale’s Motion for Expedited
Consideration from the Commission, Motion to Reopen Case, and Motion to Amend. In the
motion, Morreale seeks to expedite the case and add Jerritt Canyon as a successor-in-interest. On
February 3, 2016, the Commission also received a Motion to Amend and Request for Expedited
Consideration, which requests that the complaint be amended to add Jerritt Canyon, Eric Sprott
and Whitebox Asset Management as parties.

3

Eric Sprott is a principal asset manager of Jerritt Canyon who, according to the motion
to reopen, “owned a percentage of Veris Gold before it became Jerritt Gold LLC.” Mot. Reopen
at 3.
4

Whitebox Asset Management was the controlling DIP (“debtor in possession”) Lender
that provided ongoing funding of $15 million for Veris Gold’s operations during its insolvency.
Subsequently, Whitebox acquired Veris Gold’s assets. According to Morreale’s subsequent
February 3, 2016 Motion to Amend and Request for Expedited Consideration, Whitebox Asset
Management is “comprised of Eric Sprott and others.”

38 FMSHRC Page 412

On February 17, 2016, the Commission received from Jerritt Canyon a Special Limited
Appearance on behalf of Jerritt Canyon Gold, LLC to Contest Jurisdiction in Response to
Complainant’s Motion to Amend. Jerritt Canyon asserts that the Commission lacks jurisdiction
over the complainant’s motion to reopen because the complainant is time-barred from petitioning
the Commission for discretionary review under the 30-day rule in section 113 of the Mine Act.
Jerritt Canyon further asserts that, due to the effect of the Chapter 15 bankruptcy proceedings,
successor liability cannot attach to Jerritt Canyon.
II.
Disposition
We reopen this case under the “catch all” or “extraordinary circumstances” provision in
Rule 60(b)(6) of the Federal Rules of Civil Procedure in the interest of justice. Rule 60(b)(6)
states that a court may relieve a party or its legal representative from a final judgment, order, or
proceeding, even though the case does not fit into one of the other, more specific provisions of
Rule 60(b), if there is “any other reason that justifies relief.”5 Fed. R. Civ. P. 60(b)(6).
The Commission has previously reopened a case under Rule 60(b)(6) where an operator
repudiated a settlement agreement and the case had been dismissed on the basis of that
agreement. Specifically, the Commission in Johnson v. Lamar Mining Co. reopened a case
arising from a discrimination claim when an underlying settlement agreement was materially
breached by the operator’s failure to pay monetary damages owed to the complainant. 10
FMSHRC 506, 508-09 (Apr. 1988). We hold that Johnson is directly on point here and strongly
supports reopening under Rule 60(b)(6). See also Tolbert v. Chaney Creek Coal Corp., 12
FMSHRC 615 (Apr. 1990) (reopening case under Rule 60(b)(6) when operator refused to
comply with Judge’s order to pay penalty to complainant upon a finding of discrimination).
Federal court case law further supports reopening this case under Rule 60(b)(6). In
Fairfax Countywide Citizens Ass’n. v. Fairfax County, 571 F.2d 1299, 1302-03 (4th Cir.), cert.
denied, 439 U.S. 1047 (1978), the Fourth Circuit affirmed a district court’s authority to reopen a
case where a settlement agreement had been breached. See also Aro Corp. v. Allied Witan Co.,
531 F.2d 1368, 1371-72 (6th Cir.), cert. denied, 429 U.S. 862 (1976). The Sixth Circuit in Aro
Corp., 531 F.2d at 1371, reasoned that reopening cases in such scenarios may be required in the
interests of justice. Similarly, the Commission has a firm basis for reopening this case under
Rule 60(b)(6). Accordingly, we conclude that this case should be reopened.

5

In analyzing the applicability of Rule 60(b)(6), it is important to recognize that the
Commission is not strictly bound by the language of this provision nor the case law interpreting
it. Specifically, under 29 C.F.R. § 2700.1(b), “the Commission and its Judges shall be guided
[only] so far as practicable by the Federal Rules of Civil Procedure.” Jim Walter Res., Inc., 15
FMSHRC 782, 787 (May 1993) (emphasis added). Thus, the Commission has discretion in
tailoring the rules to fit within the Mine Act framework and implementing the authority granted
by Congress.

38 FMSHRC Page 413

No person filed an opposition to Morreale’s motion to reopen. However, Jerritt Canyon
opposed Morreale’s subsequently filed motion to amend. Because we remand the motion to
amend to the Administrative Law Judge for review, we need not address all of Jerritt Canyon’s
arguments here. We do find, however, that Jerritt Canyon’s argument contesting jurisdiction is
unavailing. We construe Morreale’s request as a motion to reopen the case – not as a petition for
discretionary review of a final decision. The Commission has long held that it has the authority
to reopen cases under appropriate circumstances. Johnson, 10 FMSHRC at 508-09; Tolbert, 12
FMSHRC at 618-19. Based upon the circumstances of this case, the case is not time barred by
section 113 and warrants reopening.
We also hold that Morreale filed her motion to reopen within a “reasonable time,” as
required by Rule 60(b)(6). The Judge issued his order dismissing Morreale’s case for lack of
jurisdiction on July 8, 2015. Morreale filed her motion to reopen on October 9, 2015, three
months later. We hold that this constitutes a “reasonable time” under the circumstances of this
case. The remaining arguments in Jerritt Canyon’s opposition to the motion to amend may be
considered by the Judge on remand.

38 FMSHRC Page 414

III.
Conclusion
We grant Morreale’s motion to reopen and remand this case to the Judge for further
proceedings. The Judge shall consider Morreale’s motion to amend her complaint to add Jerritt
Canyon Gold, LLC; Eric Sprott; and Whitebox Asset Management as successors-in-interest.

/s/ Mary Lu Jordan
Mary Lu Jordan, Chairman

/s/ Michael G. Young
Michael G. Young, Commissioner

/s/ Robert F. Cohen, Jr.
Robert F. Cohen, Jr., Commissioner

/s/ Patrick K. Nakamura
Patrick K. Nakamura, Commissioner

/s/ William I. Althen
William I. Althen, Commissioner

38 FMSHRC Page 415

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1331 PENNSYLVANIA AVENUE, NW, SUITE 520N
WASHINGTON, DC 20004-1710

March 8, 2016
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Docket No. WEVA 2014-532
A.C. No. 46-09060-334458

v.
TEN-MILE COAL COMPANY, INC.

BEFORE: Jordan, Chairman; Young, Cohen, Nakamura, and Althen, Commissioners
ORDER
BY: Jordan, Chairman; Young, Nakamura, and Althen, Commissioners
This matter arises under the Federal Mine Safety and Health Act of 1977, 30 U.S.C. §
801 et seq. (2012) (“Mine Act”). On February 3, 2014, the Commission received from Ten-Mile
Coal Company, Inc. (“Ten-Mile”) a motion seeking to reopen a penalty assessment that had
become a final order of the Commission pursuant to section 105(a) of the Mine Act, 30 U.S.C.
§ 815(a).
Under section 105(a) of the Mine Act, an operator who wishes to contest a proposed
penalty must notify the Secretary of Labor no later than 30 days after receiving the proposed
penalty assessment. If the operator fails to notify the Secretary, the proposed penalty assessment
is deemed a final order of the Commission. 30 U.S.C. § 815(a).
We have held, however, that in appropriate circumstances, we possess jurisdiction to
reopen uncontested assessments that have become final Commission orders under section 105(a).
Jim Walter Res., Inc., 15 FMSHRC 782, 786-89 (May 1993) (“JWR”). In evaluating requests to
reopen final orders, the Commission has found guidance in Rule 60(b) of the Federal Rules of
Civil Procedure, under which the Commission may relieve a party from a final order of the
Commission on the basis of mistake, inadvertence, excusable neglect, or other reason justifying
relief. See 29 C.F.R. § 2700.1(b) (“the Commission and its Judges shall be guided so far as
practicable by the Federal Rules of Civil Procedure”); JWR, 15 FMSHRC at 787. We have also
observed that default is a harsh remedy and that, if the defaulting party can make a showing of
good cause for a failure to timely respond, the case may be reopened and appropriate
proceedings on the merits permitted. See Coal Prep. Servs., Inc., 17 FMSHRC 1529, 1530 (Sept.
1995).
Records of the Department of Labor’s Mine Safety and Health Administration
(“MSHA”) indicate that the proposed assessment was delivered on November 5, 2013, and

38 FMSHRC Page 416

became a final order of the Commission on December 5, 2013. Ten-Mile asserts that while the
mine manager at the mine received the assessment, it became lost when the manager sent the
assessment to the office of the Secretary and Treasurer of the company, which was located 60
miles away. The operator asserts that it has since changed it procedures by instructing the mine
manager to scan and e-mail all future assessments to the Secretary and Treasurer’s office. The
Secretary does not oppose the request to reopen, however he urges Ten-Mile to take steps to
ensure that future penalty contests are timely filed.
Having reviewed Ten-Mile’s request and the Secretary’s response, in the interest of
justice, we hereby reopen this matter and remand it to the Chief Administrative Law Judge for
further proceedings pursuant to the Mine Act and the Commission’s Procedural Rules, 29 C.F.R.
Part 2700. Accordingly, consistent with Rule 28, the Secretary shall file a petition for assessment
of penalty within 45 days of the date of this order. See 29 C.F.R. § 2700.28.

/s/ Mary Lu Jordan
Mary Lu Jordan, Chairman

/s/ Michael G. Young
Michael G. Young, Commissioner

/s/ Patrick K. Nakamura
Patrick K. Nakamura, Commissioner

/s/ William I. Althen
William I. Althen, Commissioner

38 FMSHRC Page 417

Commissioner Cohen, dissenting:
I dissent from my colleagues’ decision because I believe that Ten-Mile has failed to
demonstrate that its failure to timely contest the proposed assessment was the result of excusable
neglect. My review of Ten-Mile’s previous motions to reopen previous assessments, along with
its current filing, demonstrates to me that the operator’s failure to timely file was the result of an
inadequate or unreliable internal processing system.
On September 26, 2011, the Commission granted Ten-Mile’s request to reopen a civil
penalty proceeding. Ten-Mile Coal Co., Inc., 33 FMSHRC 2188 (Sept. 2011). Notably, in its
motion to reopen, Ten-Mile stated prospectively that it would use a computer system to process
civil penalty assessments. Id. at 2189-90.
On February 14, 2013, the Commission again granted a request from Ten-Mile to reopen
a civil penalty case. Ten-Mile Coal Co., Inc., 35 FMSHRC 356 (Feb. 2013). The operator
asserted that its superintendent inadvertently mixed the proposed assessment with other paper
work. The Commission granted the motion, but “urg[ed] Ten-Mile to take all steps necessary to
ensure that future penalty contests are timely filed.” Id. at 357.
This leads us to the filing currently before the Commission. On February 3, 2014, TenMile filed a motion to reopen a civil penalty proceeding, asserting that the proposed assessment
was lost after it arrived at the mine site. Mot. at 1. Ten-Mile once again assures the Commission
that it will prospectively amend its procedures for contesting citations; specifically, once
assessments arrive at the mine site Ten-Mile plans to scan the form and email it to the
appropriate office.
The Commission has made it clear that where a failure to contest a proposed assessment
results from an inadequate or unreliable internal processing system, the operator has not
established grounds for reopening the assessment. Shelter Creek Capital, LLC, 34 FMSHRC
3053, 3054 (Dec. 2012); Oak Grove Res., LLC, 33 FMSHRC 103, 104 (Feb. 2011); Double
Bonus Coal Co., 32 FMSHRC 1155, 1156 (Sept. 2010); Highland Mining Co., 31 FMSHRC
1313, 1315 (Nov. 2009); Pinnacle Mining Co., 30 FMSHRC 1066, 1067 (Dec. 2008); Pinnacle
Mining Co., 30 FMSHRC 1061, 1062 (Dec. 2008).
In examining the operator’s asserted justifications for reopening a particular case, the
Commission has also explored whether the operator has demonstrated a pattern of behavior in
other cases that is attributable to inadequate or unreliable internal processing systems. See Oak
Grove Res., LLC, 33 FMSHRC 2378, 2379-80 (Oct. 2011).

38 FMSHRC Page 418

While a single lost penalty assessment form may be the result of excusable neglect, this
is the third time that Ten-Mile has come before the Commission and contended that it missed a
filing deadline because of misplaced documents. In fact, Ten-Mile has previously recognized
that its own filing system was inadequate and volunteered to use a computer system rather than
paper copies. Moreover, less than a year before this current motion was filed, the Commission
urged the operator to take all necessary steps to ensure timely filings.
For these reasons, I conclude that Ten-Mile has not demonstrated good cause to reopen
the captioned matter and would deny its motion to reopen.

/s/ Robert F. Cohen, Jr.
Robert F. Cohen, Jr., Commissioner

38 FMSHRC Page 419

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1331 PENNSYLVANIA AVENUE, NW, SUITE 520N
WASHINGTON, DC 20004-1710

March 8, 2016
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Docket No. WEVA 2014-1100
A.C. No. 46-08977-347009

v.
ALEX ENERGY, INC.

BEFORE: Jordan, Chairman; Young, Cohen, Nakamura, and Althen, Commissioners
ORDER
BY THE COMMISSION:
This matter arises under the Federal Mine Safety and Health Act of 1977, 30 U.S.C. §
801 et seq. (2012) (“Mine Act”). On July 2, 2014, the Commission received from Alex Energy,
Inc. (“Alex Energy”) a motion seeking to reopen a penalty assessment that had become a final
order of the Commission pursuant to section 105(a) of the Mine Act, 30 U.S.C. § 815(a).
Under section 105(a) of the Mine Act, an operator who wishes to contest a proposed
penalty must notify the Secretary of Labor no later than 30 days after receiving the proposed
penalty assessment. If the operator fails to notify the Secretary, the proposed penalty assessment
is deemed a final order of the Commission. 30 U.S.C. § 815(a).
We have held, however, that in appropriate circumstances, we possess jurisdiction to
reopen uncontested assessments that have become final Commission orders under section 105(a).
Jim Walter Res., Inc., 15 FMSHRC 782, 786-89 (May 1993) (“JWR”). In evaluating requests to
reopen final orders, the Commission has found guidance in Rule 60(b) of the Federal Rules of
Civil Procedure, under which the Commission may relieve a party from a final order of the
Commission on the basis of mistake, inadvertence, excusable neglect, or other reason justifying
relief. See 29 C.F.R. § 2700.1(b) (“the Commission and its Judges shall be guided so far as
practicable by the Federal Rules of Civil Procedure”); JWR, 15 FMSHRC at 787. We have also
observed that default is a harsh remedy and that, if the defaulting party can make a showing of
good cause for a failure to timely respond, the case may be reopened and appropriate
proceedings on the merits permitted. See Coal Prep. Servs., Inc., 17 FMSHRC 1529, 1530 (Sept.
1995).
Records of the Department of Labor’s Mine Safety and Health Administration
(“MSHA”) demonstrate that the proposed assessment was delivered on April 9, 2014, and
became a final order of the Commission on May 9, 2014. Alex Energy asserts that it has no

38 FMSHRC Page 420

record of ever having received the proposed assessment, and that its lack of any record of receipt
was attributable either to an external mailing error or internal clerical error. Alex Energy’s
counsel further asserts (without an affidavit) that two days after receiving the underlying citation,
its safety supervisor wrote to MSHA to dispute the citation and to request a safety and health
conference. The Secretary does not oppose the request to reopen. However, he notes that the
proposed assessment was mailed by certified mail and signed for by the operator on April 9,
2014. The Secretary offers a copy of a certified mail receipt to this effect and urges Alex Energy
to ensure that future penalty assessments are contested in a timely manner.
Having reviewed Alex Energy’s request and the Secretary’s response, in the interest of
justice, we hereby reopen this matter and remand it to the Chief Administrative Law Judge for
further proceedings pursuant to the Mine Act and the Commission’s Procedural Rules, 29 C.F.R.
Part 2700. Accordingly, consistent with Rule 28, the Secretary shall file a petition for assessment
of penalty within 45 days of the date of this order. See 29 C.F.R. § 2700.28.

/s/ Mary Lu Jordan
Mary Lu Jordan, Chairman

/s/ Michael G. Young
Michael G. Young, Commissioner

/s/ Robert F. Cohen, Jr.
Robert F. Cohen, Jr., Commissioner

/s/ Patrick K. Nakamura
Patrick K. Nakamura, Commissioner

/s/ William I. Althen
William I. Althen, Commissioner

38 FMSHRC Page 421

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1331 PENNSYLVANIA AVE., N.W., SUITE 520N
WASHINGTON, DC 20004-1710

March 9, 2016
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
v.

Docket No. WEVA 2014-963
A.C. No. 46-01816-339181

PINNACLE MINING COMPANY,
LLC
BEFORE: Jordan, Chairman; Young, Cohen, Nakamura and Althen, Commissioners
ORDER
BY: Jordan, Chairman; Young, Nakamura and Althen, Commissioners
This matter arises under the Federal Mine Safety and Health Act of 1977, 30 U.S.C. §
801 et seq. (2012) (“Mine Act”). On May 20, 2014, the Commission received from Pinnacle
Mining Company, LLC (“Pinnacle”) a motion seeking to reopen a penalty assessment that had
become a final order of the Commission pursuant to section 105(a) of the Mine Act, 30 U.S.C. §
815(a).
Under section 105(a) of the Mine Act, an operator who wishes to contest a proposed
penalty must notify the Secretary of Labor no later than 30 days after receiving the proposed
penalty assessment. If the operator fails to notify the Secretary, the proposed penalty assessment
is deemed a final order of the Commission. 30 U.S.C. § 815(a).
We have held, however, that in appropriate circumstances, we possess jurisdiction to
reopen uncontested assessments that have become final Commission orders under section 105(a).
Jim Walter Res., Inc., 15 FMSHRC 782, 786-89 (May 1993) (“JWR”). In evaluating requests to
reopen final orders, the Commission has found guidance in Rule 60(b) of the Federal Rules of
Civil Procedure under which the Commission may relieve a party from a final order of the
Commission on the basis of mistake, inadvertence, excusable neglect, or other reason justifying
relief. See 29 C.F.R. § 2700.1(b) (“the Commission and its Judges shall be guided so far as
practicable by the Federal Rules of Civil Procedure”); JWR, 15 FMSHRC at 787. We have also
observed that default is a harsh remedy and that, if the defaulting party can make a showing of
good cause for a failure to timely respond, the case may be reopened and appropriate
proceedings on the merits permitted. See Coal Prep. Servs., Inc., 17 FMSHRC 1529, 1530 (Sept.
1995).
Records of the Department of Labor’s Mine Safety and Health Administration
(“MSHA”) indicate that the proposed assessment was delivered on December 27, 2013, and
became a final order of the Commission on January 27, 2014. Pinnacle asserts that it failed to
timely contest the proposed assessment because its safety manager, who is responsible for
handling proposed assessments, was on Christmas vacation when the proposed assessment was

38 FMSHRC Page 422

delivered. Another individual at the company signed for the proposed assessment but failed to
give it to the safety manager, who was thus unaware of the proposed assessment. The Secretary
opposes the request to reopen and notes that a delinquency notice was mailed to the operator on
March 13, 2014.
In response, Pinnacle has submitted the affidavit of its safety manager who represents
that Pinnacle has no record of having received the delinquency notice, and that Pinnacle was
unaware of such delinquency until being notified by counsel in May 2014.1
Having reviewed Pinnacle’s request and the Secretary’s response, in the interest of
justice, we hereby reopen this matter and remand it to the Chief Administrative Law Judge for
further proceedings pursuant to the Mine Act and the Commission’s Procedural Rules, 29 C.F.R.
Part 2700. Accordingly, consistent with Rule 28, the Secretary shall file a petition for assessment
of penalty within 45 days of the date of this order. See 29 C.F.R. § 2700.28.

/s/ Mary Lu Jordan
Mary Lu Jordan, Chairman

/s/ Michael G. Young
Michael G. Young, Commissioner

/s/ Patrick K. Nakamura
Patrick K. Nakamura, Commissioner

/s/ William I. Althen
William I. Althen, Commissioner

1

The dissent notes that we have held that a failure to explain a delay in responding to a
delinquency notice may be grounds for denial of a motion to reopen. Slip op. at 4, citing
Highland Mining Co., 31 FMSHRC 1313, 1317 (Nov. 2009). While this is true, Pinnacle has
provided an explanation for its delay. Nothing in our decision today excuses an operator from
acting promptly once it has discovered its failure to timely respond, or to explain any delay in
acting later than 30 days from discovery of the delinquency.

38 FMSHRC Page 423

Commissioner Cohen dissenting:
I dissent from my colleagues’ decision and would deny Pinnacle’s motion to reopen.
In its motion, Pinnacle argues that it failed to timely file the contest form due to mistake,
inadvertence or excusable neglect. Pinnacle represents that customarily an employee of the
operator picks up mail at the mine’s Post Office Box and then distributes its contents to the
appropriate employees. For instance, Pinnacle’s past practice is for an MSHA proposed
assessment to be delivered to the internal company mailbox of the mine’s safety manager, David
Meadows, after it is picked up from the Post Office Box. Mot. at 2.
However, in this instance, Mr. Toler, an employee from the human resources department,
picked up the mail from the Post Office, signed for the proposed assessment, but neglected to
deliver it to Mr. Meadows. Pinnacle represents that Mr. Meadows’ absence on December 27,
2013 (the date Mr. Toler signed for the proposed assessment), somehow contributed to Mr.
Toler’s failure to deliver the assessment to the appropriate mailbox. Mot. at 2.
As a result of Pinnacle’s failure to file the associated contest form, the proposed
assessment became a final order on January 26, 2014.
Although Pinnacle submitted affidavits from Mr. Meadows, it did not submit an affidavit
or other evidence from Mr. Toler, the person with actual knowledge. Hence, Pinnacle has not
provided any information regarding what Mr. Toler actually did with the proposed assessment
after he received it. This makes it difficult for the Commission to determine whether Pinnacle
actually established excusable neglect in failing to timely contest the proposed assessment.
On March 13, 2014, MSHA notified the operator that it was delinquent in payment of the
assessed civil penalties by a letter addressed to the mine’s Post Office Box. Pinnacle represents
that this letter also failed to reach the desk of Mr. Meadows. Included in Pinnacle’s filings to the
Commission is an affidavit from Mr. Meadows stating that he did not receive the letter.
However, absent from its filings is an affidavit from any individual actually responsible for
processing the mail.
The rule is well settled that proof that a letter properly directed was placed in a post
office creates a presumption that it reached its destination in usual time and was actually
received by the person to whom it was addressed. Maggio v. Wisconsin Ave Psychiatric Center,
Inc., 987 F.Supp.2d 38, 41 (D.C. Cir. 2013) (citing Hagner v. United States, 285 U.S. 427, 430
(1932), Rosenthal v. Walker, 111 U.S. 185 (1884)). I conclude that Pinnacle failed to rebut the
presumption that the delinquency letter was delivered.
The Commission has repeatedly held that when a failure to contest a proposed assessment
results from an inadequate or unreliable internal processing system, the operator has not
established grounds for reopening the assessment. Oak Grove Res., LLC, 33 FMSHRC 103, 104
(Feb. 2011); Double Bonus Coal Co., 32 FMSHRC 1155, 1156 (Sept. 2010); Highland Mining
Co., 31 FMSHRC 1313, 1315 (Nov. 2009); Pinnacle Mining Co., 30 FMSHRC 1066, 1067
(Dec. 2008); Pinnacle Mining Co., 30 FMSHRC 1061, 1062 (Dec. 2008).

38 FMSHRC Page 424

I conclude that the facts demonstrate that Pinnacle continues to exhibit an inadequate or
unreliable internal processing system. In this case, Pinnacle failed to timely respond to either the
proposed assessment or the delinquency letter. See Highland Mining Co., 31 FMSHRC 1313,
1317 (Nov. 2009) (“Motions to reopen filed more than 30 days after receipt of such information
from MSHA should include an explanation for why the operator waited so long to file for
reopening. The lack of such an explanation is grounds for the Commission to deny the motion.”).
The motion to reopen was filed more than two months after receipt of the delinquency letter.
I dissent from my colleagues’ decision. A closer examination of the operator’s
representations demonstrates that Pinnacle has failed to establish grounds warranting reopening.

/s/ Robert F. Cohen, Jr.
Robert F. Cohen, Jr., Commissioner

38 FMSHRC Page 425

ADMINISTRATIVE LAW JUDGE DECISIONS

38 FMSHRC Page 426

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
721 19TH STREET, SUITE 443
DENVER, CO 80202-2536
303-844-3577/ FAX 303-844-5268

March 4, 2016
TRAYLOR MINING, LLC,
Applicant
v.
SECRETARY OF LABOR
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent

EQUAL ACCESS TO JUSTICE ACT
PROCEEDING
Docket No. EAJA 2016-0002
Formerly WEST 2014-351-M
Mine ID: 05-00413 X940
Bulldog Mine
DECISION

Before:

Judge Manning

This case is before me upon an application for an award of fees and expenses under the
Equal Access to Justice Act (“EAJA”) 5 U.S.C. § 504 and the Commission’s regulations at 29
C.F.R. Part 2704. Traylor Mining, LLC (“Traylor”) filed the application against the Department
of Labor’s Mine Safety and Health Administration based upon my decision in Traylor Mining,
LLC, 37 FMSHRC 2307 (Oct. 2015) (ALJ). Traylor was an independent contractor performing
work at the Bulldog Mine, which was an underground silver mine near Creede, Colorado.
Traylor seeks an award in the amount of $43,615.09 under 29 C.F.R. § 2704.105(a) and
alternatively 29 C.F.R. § 2704.105(b). Traylor attests that it satisfies the eligibility requirements
of 29 C.F.R. § 2704.104. The Secretary argues that its decisions to try the citation as an
unwarrantable failure and high negligence citation and to specially assess a penalty of $52,500
are substantially justified.
I find that while Traylor is an eligible party under EAJA, Traylor is not entitled to an
EAJA award under 29 C.F.R. § 2704.105(a) because the Secretary’s position with respect to the
citation at issue was substantially justified. Consequently, I do not consider the parties’
arguments concerning the reasonableness of the fee request.
I. BACKGROUND
The underlying case concerned Citation No. 8597320 that MSHA issued under section
104(d)(1) of the Federal Mine Safety and Health Act of 1977, 30 U.S.C. §814(d)(1) (the “Mine
Act” or “Act”). A hearing was held on June 30, 2015, in Denver, Colorado. The parties presented
testimony and documentary evidence and filed post-hearing briefs.
On June 3, 2013, MSHA Inspector David M. Sinquefield issued Citation No. 8597320
alleging a violation of section 57.9100(a) of the Secretary’s safety standards. Section 57.9100(a)
provides in part that “[r]ules governing speed, right-of-way, direction of movement, and the use

38 FMSHRC Page 427

of headlights to assure appropriate visibility, shall be established and followed at each mine[.]”
30 C.F.R. § 57.9100(a). The standard requires mines to establish and follow right-of-way
procedures to ensure the safe movement of mobile equipment. The inspector designated Citation
No. 8597320 as significant and substantial (“S&S”) and reasonably likely to cause an injury that
could reasonably be expected to be fatal. He also alleged that the violation was the result of
Traylor’s high negligence and unwarrantable failure. The Secretary proposed a specially assessed
penalty of $52,500 for this citation.
Citation No. 8597320 alleged that Lowell Hicks, Traylor’s production supervisor, was
injured by the roadheader on a Bobcat excavator when the boom on the excavator was
inadvertently activated by the excavator operator as he backed out of a mucked out area. After
Hicks and the excavator operator, Michael Reagan, determined that no further cutting was
necessary, Hicks removed the water line and Reagan, once certain that all miners were clear of
the excavator, began to tram backwards. At this time, Hicks walked inby on the left side of the
excavator. Reagan did not see Hicks advance and, as the excavator moved over uneven ground,
Reagan turned to his right to look behind him and inadvertently hit the swing lever. The lever
caused the boom to swing and strike Hicks. Hicks was evacuated from the mine and taken to a
hospital in Denver to address his injuries.
Following the accident, Inspector Sinquefield traveled to the Bulldog Mine to take photos
and measurements at the scene of the accident. He did not interview the miners that were present
at the accident. Inspector Sinquefield based his conclusions upon his inspection of the accident
site and his interview with Hicks that occurred the following day at the Denver hospital. The
inspector interpreted Hicks to say that standing in front of the blade of the operating excavator
during cleanup was his normal practice. The citation alleged that Hicks was standing too close to
the excavator during its operation and, as a result, failed to follow the right-of-way rules
established in Traylor’s Job Hazard Analysis (“JHA”). The citation also alleged that Hicks
engaged in aggravated conduct by failing to yield the right-of-way to the excavator while it was
in operation.
At hearing, Traylor conceded the violation, the S&S designation, and gravity-related
designations, but contested (1) the unwarrantable failure designation, (2) the high negligence
designation, and (3) the $52,500 special assessment. (Tr. 6-7).1 Traylor provided evidence to
show that the Secretary based its high negligence and unwarrantable failure designations on
Inspector Sinquefield’s misinterpretation of Hicks’s statement made during the interview at the
hospital following the accident, as well as the inspector’s failure to interview other miners
present during the accident. Traylor Mining, 37 FMSHRC at 2313. Traylor also argued that the
Secretary’s special assessment procedures constituted substantive rules that should have
undergone notice and comment rulemaking, and thus should be disregarded. (Traylor Br. at 1920).
I issued a decision on the merits on October 15, 2015. I vacated the unwarrantable failure
designation, modified the violation to a 104(a) citation, reduced the negligence designation from
high to moderate, and reduced the penalty from a special assessment of $52,500 to a regular
1

Transcript and exhibit references are to the record in the June 30, 2015 hearing on the

merits.

38 FMSHRC Page 428

assessment of $1,000. As a result of these modifications, I did not address the parties’ arguments
regarding the proposed specially assessed penalty or the Secretary’s special assessment process.
Traylor Mining, 37 FMSHRC at 2317.
II. PARTIES’ ARGUMENTS
On December 14, 2015, Traylor submitted an application for fees and expenses under
EAJA. Traylor argues that it is entitled to fees and expenses under 29 C.F.R. § 2704.105(a)
because it was a prevailing party and the position of the Secretary was not substantially justified.
Traylor notes that the judge vacated the Secretary’s unwarrantable failure designation and
modified Citation No. 8597320 to a 104(a) citation because the violative condition “was not
extensive, did not exist for a long period of time, the operator did not have notice that greater
efforts were necessary for compliance, and [Traylor] had taken significant steps towards
preventing an accident of just this kind.” Traylor Mining, 37 FMSHRC at 2316. Traylor also
argues that the Secretary’s high negligence designation relied upon the inspector’s incomplete
investigation and incorrect interpretation of Hicks’s statements during his post-accident
interview.2 (Traylor App. at 3). Finally, Traylor notes that upon modifying the negligence and
unwarrantable failure claims, the judge reduced the penalty from its special assessment amount
of $52,500 to $1,000, and that the reduction indicates that the Secretary’s decision to issue a
specially assessed penalty and the amount of that penalty were not substantially justified.
(Traylor App. at 5).
In addition, Traylor argues that it is entitled to attorney’s fees in excess of EAJA’s
prescribed $125 per hour maximum because its attorney, Jason Hardin, is one the few attorneys
in the nation with significant experience contesting MSHA violations, charges a competitive
hourly rate relative to the market in which he practices, and possesses a unique science and
engineering background that enhances his practice in this area. (Id. at 6-8).
On January 27, 2016, the Secretary filed an objection to Traylor’s application, arguing
that even as a prevailing party, Traylor was not eligible under EAJA to receive attorney’s fees,
and even if it were eligible, the Secretary’s positions were substantially justified. (Sec’y Obj. at
2-3). The Secretary also questioned Traylor’s rationale for raising the fees to be awarded above
the statutory limit. (Id. at 3). Traylor filed a reply to the Secretary’s objection on February 19.
On March 1, 2016, the Secretary withdrew its contest of Traylor’s eligibility in light of
additional documentation provided by Traylor in its Reply. (Sec’y Letter, at 1). The Secretary
continues to argue that his position was substantially justified because the judge found that a
2

Traylor argues alternatively that if it is not a prevailing party it is entitled to relief under
section 2704.105(b). I find that because Traylor was the prevailing party in the underlying case, I
need not consider it. A party that does not prevail may be entitled to attorney’s fees under EAJA
if “the demand of the Secretary is substantially in excess of the decision of the Commission and
is unreasonable when compared with such decision[.]” 29 C.F.R § 2704.105(b). Section
2704.105(b) does not apply to prevailing parties because prevailing parties “could argue that they
meet the requirements of the ‘excessive demand’ prong of section 504(a)(4) in nearly every
instance, rendering it essentially meaningless (although the Secretary's demand must also be
determined to be ‘unreasonable’).” Colorado Lava, Inc., 27 FMSHRC 186, 189 (Mar. 2005).

38 FMSHRC Page 429

number of the criteria in designating unwarrantable failures were present based on the facts and
circumstances of the case, that the violation presented a high degree of danger, and that Traylor
had knowledge of the danger. (Sec’y Obj. at 8-10). The Secretary argues that his high negligence
designation was substantially justified because the judge modified the designation based on
crediting the testimony of Traylor’s witnesses over that of the Secretary’s. (Id. at 11). The
Secretary also notes that Traylor’s settlement offer prior to the hearing supported a high
negligence designation. (Id. at 11-12). In addition, the Secretary argues that the special
assessment of $52,500 was substantially justified. (Id. at 12-13).
The Secretary also argues that Traylor’s claim for fees is excessive. The Secretary cites
Traylor’s failure to provide sufficient documentation of fees and expenses and a full itemized
statement showing the hours connected to making the prevailing arguments. (Id. at 14). Without
full documentation, the Secretary argues that it is impossible to exclude hours dedicated to issues
that Traylor conceded during hearing, hours that were inadequately documented, or hours that
were “excessive, redundant, or otherwise unnecessary.” (Id. at 14, quoting Precision Concrete v.
NLRB, 362 F.3d 847, 853 (D.C. Cir. 2004); Hensley v. Eckerhart, 461 U.S. 434, 443 (1983)).
Finally, the Secretary argues that Traylor’s assertions of attorney specialization, educational
background, and complexity of the underlying litigation are insufficient to justify a request
exceeding the EAJA maximum. (Id. at 16-17).
III. DISCUSSION AND ANALYSIS
Commission procedural rules state that “[a] prevailing applicant may receive an award of
fees and expenses incurred in connection with a proceeding, or in a significant and discrete
substantive portion of the proceeding, unless the position of the Secretary was substantially
justified.” 29 C.F.R. § 2704.105(a). The “position of the agency” includes the “position taken by
the Secretary in the adversary adjudication” and “the action or failure to act by the Secretary
upon which the adversary adjudication is based.” Id.
The applicant bears the burden to establish eligibility under EAJA. 29 C.F.R. §
2704.104(a). The applicant must show that it has a net worth of less than $7 million and employs
fewer than 500 employees. 29 C.F.R. § 2704.104(b)(3)(iii). The applicant must also provide a
detailed exhibit in any form “convenient to the applicant that provides full disclosure of the
applicant’s assets and liabilities[.]” 29 C.F.R. § 2704.202(c). Requests for attorney’s fees should
not result in major litigation, and thus “some informality of proof is appropriate.” United States
v. 88.88 Acres of Land, 907 F.2d 106, 108 (9th Cir. 1990) (citation omitted). If the underlying
litigation bestowed significant benefits on entities other than the applicant, the worth of those
entities should be aggregated to determine eligibility under EAJA. Lion Raisins, Inc. v. United
States, 57 Fed. Cl. 505, 509 (2003).
Once a party is established as an eligible prevailing party, EAJA mandates that the
Commission award fees and expenses to the prevailing party unless the Secretary proves that
“the position of the agency was substantially justified or that special circumstances make an
award unjust.” 29 C.F.R. § 2704.100. The Government bears the burden to show that its position
was substantially justified. Scarborough v. Principi, 541 U.S. 401, 414 (2004). The Secretary is
not required to justify his position to a high degree, but must justify his position “to a degree that

38 FMSHRC Page 430

could satisfy a reasonable person” to prove that his actions were substantially justified. Pierce v.
Underwood, 487 U.S. 552, 564-566 (1988). The position must be “substantially justified on the
law and the facts.” Contractor's Sand and Gravel, Inc. v. FMSHRC, 199 F.3d 1335, 1340 (D.C.
Cir. 2000) (quoting Cinciarelli v. Reagan, 729 F. 2d 801, 806 (D.C. Cir. 1984)). A position may
still be justified even if incorrect, and it may be substantially justified if a reasonable person
could think it is correct. Pierce, 487 U.S. at 564-66.
As Commission Judge McCarthy observed: “Litigation is a crapshoot. The parties
relinquish control, and when the dust settles, reasonable minds can differ about the legal import
of the facts established and the cogency of the legal arguments advanced.” McGruder Limestone
Co., Inc., 36 FMSHRC 3288 (Dec. 2014) (ALJ). “[i]t would be a war with life’s realities to
reason that the position of every loser in a lawsuit upon final conclusion was unjustified.” United
States v. Paisley, 957 F. 2d 1161, 1167 (4th Cir. 1992) (quoting Evans v. Sullivan, 928 F. 2d 109,
110 (4th Cir 1991)).
Traylor’s Eligibility and Prevailing Party Status
Both parties now agree that Traylor Mining is an eligible prevailing party under 29
C.F.R. § 2704.105(a). (Traylor App. at 3; Sec’y Letter at 1). Traylor has met its burden under 29
C.F.R. § 2704.104(b) because it has established that it has a net worth of less than $7 million,
employs less than five hundred employees, and is the only party to which the underlying
litigation bestowed significant benefits. Traylor’s December 14, 2015 EAJA application for
attorney’s fees and expenses included balance sheets indicating that it had a net worth well
below the threshold and no more than 80 employees. (Traylor App. at 2; Ex. A). In its February
19, 2016 Reply, Traylor also provided sworn declarations from its Secretary and Treasurer, a
general ledger, asset depreciation report, and trial balance. (See Traylor Reply Exs. A, B). These
materials properly supplemented Traylor’s position as an eligible party and established Traylor’s
net worth and employee count as well below EAJA eligibility limits.
Traylor also established that it had sole direct interest in the underlying decision. Net
worth of an applicant’s related corporate entities should not be aggregated in determining EAJA
eligibility unless the underlying litigation substantially benefited the related entities. See Lion
Raisins, Inc. 57 Fed. Cl. at 510. Traylor’s sworn declarations state that Traylor was in no way
indemnified or reimbursed by Traylor Bros. for legal fees, and that Traylor is a separately
incorporated entity. (Traylor Reply Ex. A ¶¶ 5-9; Ex. B ¶¶ 12-13). Aggregation of additional
financial information is therefore improper.
Traylor has sufficiently met its burden of eligibility under EAJA.
Substantial Justification
After the applicant proves prevailing party status and eligibility, the government bears the
burden of proving that its position in the underlying litigation was substantially justified. 29
C.F.R. § 2704.100. The Secretary must substantially justify his position on both the law and facts
to satisfy a reasonable person. Pierce v. Underwood, 487 U.S. at 564-66. Here, the Secretary has
met that burden. The Secretary provided evidence that the facts and circumstances reasonably

38 FMSHRC Page 431

justified the inspector’s determination that the violation was the result of Traylor’s unwarrantable
failure and high negligence, and that the Secretary’s decision to specially assess a penalty of
$52,500 was reasonable. While the investigator did not perform the most comprehensive
investigation, his consideration of the high level of danger and that Hicks, the production
supervisor, knew he was committing a violation indicate that the Secretary’s assertions of fact
and law were reasonable.
Unwarrantable Failure
The Secretary’s position that the violation constituted an unwarrantable failure was
substantially justified. Proper designation of unwarrantable failure must be based on the facts and
circumstances of each case and consider the (1) obviousness of the violation, (2) length of time
the violation existed, (3) the extent of the violative condition, (4) the degree of danger of the
violative condition, (5) the operator’s knowledge of the existence of the violation, (6) the extent
of operator’s notice that greater efforts were necessary for compliance, and (7) efforts to abate
the violative condition. I.O. Coal Co., Inc., 31 FMSHRC 1346 (2009). No single factor of the
test is dispositive and the presence of a majority of the factors is not always necessary to
determine an unwarrantable failure. See Windsor Coal Co., 21 FMSHRC 997, 1001 (1999).
I determined that three factors supported the unwarrantable failure decision while four
factors did not. Traylor Mining, 37 FMSHRC at 2314-17. The high degree of danger associated
with Hicks placing himself in front of the blade between the excavator and the rib, the obvious
nature of the violation, and the operator’s imputed knowledge that Hicks’s position posed a
danger, all supported finding an unwarrantable failure. Id. at 2316. The fact that the violation
was not extensive, that Traylor was not put on sufficient notice of the violative condition, and
that Traylor properly enforced its safety standards all mitigated an unwarrantable failure finding.
Id. at 2315. The decision to vacate the unwarrantable failure designation essentially turned on
crediting the testimony of Traylor’s witnesses that Hicks did not have a history of walking in
front of the blade when the excavator was operating. Id. at 2314-15.
I find that the Secretary’s reliance on his inspector’s investigation of the violation and
post-accident interview with Hicks do not render the unwarrantable failure designation
unjustified. The Secretary argued that Hicks’s own statements during the post-accident interview
indicated that walking in front of the blade while the excavator was running constituted a normal
practice. (Tr. 36). Traylor’s witnesses persuasively claimed that they only ever saw Hicks violate
the safety standard on the day of the accident. (Traylor Mining, 37 FMSHRC at 2314-15). Yet
persuasive witness testimony on one factor does not render the entire unwarrantable failure
designation unreasonable. While the Secretary failed to prove that Hicks normally walked in
front of the blade, he nonetheless established that Hicks knowingly stood in an area of danger
while the excavator was running. Id. at 2317.
Traylor argues that the inspector’s misinterpretation of an “innocuous” comment by
Hicks during post-accident interview was due to his failure to fully investigate the matter and his
misunderstanding of the equipment and the JHA. (Traylor Reply at 18). The Secretary’s
investigation may not have been as fully comprehensive as Traylor believes it should have been,
but the JHA does contemplate that the excavator must stop operating if “personnel need to be in

38 FMSHRC Page 432

the area.” (Ex. G-7, p. 2). The JHA explicitly recognizes a zone of danger around the excavator.
The fact that the inspector did not understand that the blade was more than two feet in front of
the cab does not render the Secretary’s investigation insufficient.
The Secretary’s unwarrantable failure designation was substantially justified in law and
fact.
High Negligence
The Secretary was substantially justified in applying MSHA’s section 100 regulations to
designate the violation as highly negligent.3 Section 100 designates a violation as constituting
high negligence when the operator “knew or should have known of the violative condition or
practice, and there are no mitigating circumstances.” 30 C.F.R. § 100.3.
Commission Judges, however, are not limited to a restricted evaluation of allegedly
mitigating circumstances, but may take the opportunity to consider all of the evidence presented
after a full hearing to “take a more nuanced approach to the degree of negligence.” Brody
Mining, LLC, 37 FMSHRC 1687, 1701-02 (Aug. 2015) (citation omitted). “In determining
whether an operator met its duty of care, we consider what actions would have been taken under
the same circumstances by a reasonably prudent person familiar with the mining industry, the
relevant facts, and the protective purpose of the regulation.” Id. at 1702 (citations omitted). As
discussed above, I credited Traylor’s witnesses in finding that the violation was an isolated
incident under the reasonably prudent person standard and modified the negligence designation
accordingly. 37 FMSHRC at 2313. This modification does not render the Secretary’s high
negligence determination under section 100.3 unjustified.
Traylor argues that the Inspector failed to interview the other miners present during the
accident to corroborate Hicks’s statements and this failure resulted in an unreasonable
designation of high negligence. (Traylor Reply at 16). While the Inspector undoubtedly could
have conducted a more thorough investigation, the Secretary’s decision to rely upon Hicks’s
interview and the Inspector’s examination of the accident scene was nevertheless reasonable.
While the judge determined that walking in front of the excavator blade was not a normal
practice, Hicks’s testimony indicated that he knew his action was dangerous. Hicks’s knowledge
of the danger of the violative behavior sufficiently supports the Secretary’s high negligence
determination under section 100.3.
3

In addition to the following arguments, the Secretary asserts that Traylor’s settlement
offer to pay a reduced penalty and accept high negligence indicate the validity of the designation.
(Sec’y Obj. at 12). I decline to consider the settlement negotiation in determining whether the
Secretary’s position was substantially justified. The Secretary argues that judges may exercise
their discretion in considering an “undisputed, fully documented settlement proposal as an
element of determining whether a demand is excessive. (Sec’y Obj. at 11-12, citing Georges
Collieries, Inc., 24 FMSHRC 572 (Jun. 2002) (ALJ) (subsequent history omitted)). Aside from
choosing to exercise my discretion to the contrary, it is disputed whether the settlement
negotiation is fully documented. Traylor Mining asserts that the exhibit is merely one of
approximately 20 emails discussing settlements. (Traylor Reply at 4).

38 FMSHRC Page 433

The Secretary’s high negligence designation was justified in law and fact.
The Secretary’s Decision to Specially Assess the Penalty
The Secretary proposes penalties using its special assessment procedures in accordance
with 30 C.F.R. § 100.5, which was promulgated after notice and comment rulemaking. This
provision simply provides that MSHA may elect to waive its regular assessment regulation “if it
determines that conditions warrant a special assessment.” 30 C.F.R.§ 100.5(a).
Two factors contributed to the Secretary’s decision to specially assess the penalty in this
case. First and foremost was the fact that someone was seriously injured as a direct result of the
violation. The Secretary’s criteria for determining whether to consider specially assessing a
violation lists “violations that contributed to a fatal or serious injury” as a key factor. (Tr. 99101; Ex. G-12 p. 1). Although the criteria used by the Secretary was not promulgated as a
regulation and therefore was not subjected to notice and comment rulemaking, it is contained in
MSHA’s Program Policy Manual. The violation here was directly responsible for a very serious
injury that could have been fatal. The Secretary followed its published procedures when electing
to specially assess the penalty. As a consequence, the Secretary’s decision to specially assess the
violation was reasonable.
Second, because the violation was committed by the supervisor of the crew, the citation
alleged that Traylor unwarrantably failed to comply with the safety standard. This fact played a
significant part in the Secretary’s decision to specially assess the penalty. As stated above, the
Secretary’s decision to issue the citation under section 104(d)(1) was reasonable and
substantially justified.
Commission administrative law judges have criticized the rather opaque nature of the
special assessment process. See e.g. Douglas R. Rushford Trucking, 23 FMSHRC 1418, 1419-20
(Dec. 2001) (ALJ); American Coal Co., 35 FMSHRC 1774, 1821-24 (June 2013) (ALJ). These
criticisms have arisen because Commission judges, in exercising their authority to assess a civil
penalty, are required to explain the basis for the penalty addressing the six penalty criteria and
must justify significant deviations from the Secretary’s proposed penalty. Performance Coal Co.,
35 FMSHRC 2321, 2322-23 (Aug. 2013); Cantera Green, 22 FMSHRC 616, 620-21 (May
2000). I agree that this task is more difficult when a proposed penalty has been specially assessed
by the Secretary. Nevertheless, it does not follow that the Secretary’s reliance on his special
assessment procedure in this case was unreasonable.
I find that the Secretary presented a reasonable explanation for his decision to specially
assess the violation
The Secretary’s Proposed Specially Assessed $52,500 Penalty
MSHA’s Office of Assessments prepared a “Special Assessment Narrative Form” to
calculate the proposed penalty. (Ex. G-14, p. 3). In completing this form, the assessment officer
relied upon MSHA’s general procedures for calculating special assessments. (Tr. 101-04; Ex. G13). Although these procedures are not part of the Program Policy Manual, they are presently

38 FMSHRC Page 434

available on MSHA’s website. These calculations take into account the six penalty criteria set
forth in section 110(i) of the Mine Act. 30 U.S.C. § 820(i). The MSHA assessment officer has
little discretion in assigning penalty points when calculating special assessments, but there is
some discretion in adjusting the penalty at the bottom of the form. (Tr. 108; Ex. G-14, p 3).
Without these adjustments, the proposed penalty in this case would have been $70,000.
I find that the proposed penalty in this case was calculated in accordance with MSHA’s
special assessment guidelines. The Secretary called a witness at the hearing with knowledge of
the special assessment process who explained how the special assessment was applied and
calculated with respect to the subject citation. (Tr. 94-112). I credit his testimony. His testimony
and the exhibits he relied upon establish that the Secretary did not deviate from the guidelines.
(Tr. 103-04).
There is no question that the $52,500 proposed penalty was substantially higher than
what the Secretary would have proposed if it the regular assessment formula were used, $2,000. I
reduced the penalty to $1,000 when I vacated the unwarrantable failure designation. Evidence in
the record establishes that the $52,500 penalty was calculated correctly using the formula
developed by MSHA. (Tr. 103-04; Exs. G-13 & 14). This formula considered all six penalty
elements specified in the Mine Act. Consequently, I find that the Secretary’s proposed penalty
was substantially justified.4

4

My holding in this case is consistent with my decision in North County Sand & Gravel,
Inc., 36 FMSHRC 1214, 1221-23 (May 2014). In that case I granted an application for attorney’s
fees filed by counsel for the mine operator because, in large part, I determined that the
Secretary’s proposed special assessment was not substantially justified. In that case, the
Secretary did not seek to justify his special assessment at the hearing and, indeed, withdrew the
special assessment after the close of the hearing upon a motion filed by the operator to strike the
special assessment. 36 FMSHRC at 1222.

38 FMSHRC Page 435

Conclusion
As discussed above, the result on the merits of the citation could have been different
depending upon credibility resolutions and the weighing of the evidence presented. The
Secretary’s litigating position and proof could have satisfied a reasonable person. The
Secretary has met its burden in establishing that its position was substantially justified in law
and in fact. Accordingly, an EAJA award is not appropriate and I need not discuss either
party’s arguments regarding fee claims.
IV. ORDER
For the reasons set forth above, it is ORDERED that Traylor’s EAJA application for
attorney’s fees and expenses is DENIED.

/s/ Richard W. Manning
Richard W. Manning
Administrative Law Judge

Distribution:
Beau Ellis, Esq. and Kristi L. Henes, Esq., Office of the Solicitor, U.S. Department of Labor,
1244 Speer Blvd., Suite 515, Denver, CO 80204-3516 (Certified Mail)
Jason W. Hardin, Esq., Fabian VanCott, 215 S. State St., Suite 1200, Salt Lake City, UT 841112323 (Certified Mail)

38 FMSHRC Page 436

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
1331 PENNSYLVANIA AVENUE, N.W., SUITE 520N
WASHINGTON, D.C. 20004

March 9, 2016
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner,
v.

CIVIL PENALTY PROCEEDING
Docket No. LAKE 2013-187
A.C. No. 11-03193-296240

PRAIRIE STATE GENERATING
COMPANY, LLC,
Respondent.

Mine: Lively Grove

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner,
v.

CIVIL PENALTY PROCEEDING
Docket No. LAKE 2015-130
A.C. No. 11-03193-366707A

STEVEN B. REES, employed by PRAIRIE
STATE GENERATING COMPANY, LLC,
Respondent.

Mine: Lively Grove

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner,
v.

CIVIL PENALTY PROCEEDING
Docket No. LAKE 2015-144
A.C. No. 11-03193-366708A

MICHAEL WELCH, employed by PRAIRIE
STATE GENERATING COMPANY, LLC,
Respondent.

Mine: Lively Grove

DECISION
Appearances: Emelda Medrano, Esq., Office of the Solicitor, U.S. Department of Labor,
Chicago, Illinois, for Petitioner;
Arthur M. Wolfson, Esq., Jackson Kelly, PLLC, Pittsburgh, Pennsylvania, for
Respondent.
Before:

Judge Paez

This case is before me upon the petitions for assessment of civil penalty filed by the
Secretary of Labor (“Secretary”) pursuant to sections 105(d) and 110(c) of the Federal Mine
Safety and Health Act of 1977, 30 U.S.C. §§ 815(d), 820(c). In dispute are one section 104(d)(1)
order issued to Prairie State Generating Company, LLC (“Prairie State”) and two companion

38 FMSHRC Page 437

section 110(c) penalty assessments issued to Steven B. Rees (“Rees”) and Michael Welch
(“Welch”), alleging their personal liability as agents of Prairie State. To prevail, the Secretary
must prove any cited violation “by a preponderance of the credible evidence.” In re: Contests of
Respirable Dust Sample Alteration Citations, 17 FMSHRC 1819, 1838 (Nov. 1995) (citing
Garden Creek Pocahontas Co., 11 FMSHRC 2148, 2152 (Nov. 1989)), aff’d sub nom. Sec’y of
Labor v. Keystone Coal Mining Corp., 151 F.3d 1096, 1106–07 (D.C. Cir. 1998). This burden of
proof requires the Secretary to demonstrate that “the existence of a fact is more probable than its
nonexistence.” RAG Cumberland Res. Corp., 22 FMSHRC 1066, 1070 (Sept. 2000) (citations
and internal quotation marks omitted), aff’d, 272 F.3d 590 (D.C. Cir. 2001). To establish a
violation under section 110(c), the Secretary must prove that (1) an agent knew or had reason to
know of a violative condition, and (2) failed to act to correct the condition. See 30 U.S.C.
§ 820(c); Kenny Richardson, 3 FMSHRC 8, 16 (Jan. 1981), aff’d on other grounds, 689 F.2d 632
(6th Cir. 1982), cert. denied, 461 U.S. 928 (1983).
I. STATEMENT OF THE CASE
Chief Administrative Law Judge Robert J. Lesnick assigned to me Docket No. LAKE
2013-187, which I stayed on January 31, 2014, pending MSHA’s completion of a related section
110(c) investigation. In separate orders, Chief Judge Lesnick assigned to me Docket Nos. LAKE
2015-130 and LAKE 2015-144, which contain the Secretary’s petitions for the assessment of
civil penalty under section 110(c), and I consolidated them with Docket No. LAKE 2013-187 for
hearing and disposition. Docket No. LAKE 2013-187 involved two violations. The parties settled
one of these violations, Citation No. 8440270, and I disposed of it in a separate Decision
Approving Partial Settlement on September 21, 2015.
The remaining alleged violation in Docket No. LAKE 2013-187 was issued at Lively
Grove Mine on June 26, 2012. Order No. 8440269 charges Prairie State with a violation of
30 C.F.R. § 75.360(a) for failing to conduct a pre-shift examination before sending miners to
work underground.1 The Secretary designated the order as significant and substantial (“S&S”)2
and characterized Prairie State’s negligence as high. The Secretary also determined that the
violation resulted from Prairie State’s unwarrantable failure to comply with a mandatory health

1

Section 75.360(a) provides, in relevant part: “[A] certified person designated by the
operator must make a pre-shift examination within [three] hours preceding the beginning of any
[eight]-hour interval during which any person is scheduled to work or travel underground. No
person other than certified examiners may enter or remain in any underground area unless a preshift examination has been completed for the established [eight]-hour interval.”
30 C.F.R. § 75.360(a).
2

The S&S terminology is taken from section 104(d)(1) of the Mine Act,
30 U.S.C. § 814(d)(1), which distinguishes as more serious any violation that “could
significantly and substantially contribute to the cause and effect of a . . . mine safety or health
hazard.”

38 FMSHRC Page 438

or safety standard.3 The Secretary proposes that Prairie State pay a penalty of $2,000.00.
Additionally, in Docket Nos. LAKE 2015-130 and LAKE 2015-144, the Secretary proposes that
Rees and Welch each pay a penalty of $1,500.00 under section 110(c) of the Mine Act in
connection with Order No. 8440269. Thereafter, I held a hearing on September 23, 2015, in
St. Louis, Missouri.
At the hearing, the parties stipulated to the following:
1. Prairie State is engaged in mine operations in the United States, and its mining
operations affected interstate commerce.
2. Rees was the afternoon shift mine manager at the times relevant to this matter.
3. Welch was the midnight shift mine manager at the times relevant to this matter.
4. Prairie State is the owner and operator of the subject mine, Mine ID No. 11-03193.
5. Prairie State, Rees, and Welch are subject to the jurisdiction of the Federal Mine
Safety and Health Act of 1977, 30 U.S.C. § 801 et seq.
6. The administrative law judge has jurisdiction in this matter.
7. Order No. 8440269 was properly served by a duly authorized representative of the
Secretary upon an agent of Prairie State on the date and place stated therein and may
be admitted into evidence for the purposes of establishing its issuance.
8. The assessed penalties, if affirmed, will not impair Prairie State’s ability to remain in
business.
(Ex. S–1.)4 The Secretary then presented testimony from MSHA inspector Robert Hatcher and
MSHA special investigator Robert Bretzman, as well as Prairie State mine examiner Daniel
Bertelsman. Prairie State presented testimony from shift managers Rees and Welch. The parties
each filed post-hearing briefs and reply briefs.
II. ISSUES
For Order No. 8440269, the Secretary asserts that Respondents failed to fulfill the duty
imposed by 30 C.F.R. § 75.360(a) by not examining an area of the mine for hazardous conditions
3

The unwarrantable failure terminology is taken from section 104(d)(1) of the Mine Act,
30 U.S.C. § 814(d)(1), which establishes more severe sanctions for any violation that is caused
by an “unwarrantable failure of [an] operator to comply with . . . mandatory health or safety
standards.”
4

In this decision, the hearing transcript, the Secretary’s exhibits, and Respondent’s
exhibits are abbreviated as “Tr.,” “Ex. S–#,” and “Ex. R–#,” respectively.

38 FMSHRC Page 439

before miners were sent to work there. (Sec’y Br. at 7.) Testimony at the hearing established that
Prairie State did not record a pre-shift or supplemental examination of this area in any of its logs.
(Exs. S–3, R–10 at 7 [20]; Tr. 42:17–43:4.) The Secretary also contends that his section 110(c)
allegations and his proposed penalties against Rees and Welch are valid and appropriate. (Sec’y
Br. at 20–23.)
In response, Prairie State does not contest its failure to conduct the required examination
but challenges the Secretary’s gravity and negligence determinations, specifically the S&S and
unwarrantable failure designations. (Resp’t Br. at 7–17.) Rees and Welch deny the section 110(c)
allegations against them. (Id. at 17–22.) Specifically, Rees argues that he did not know he needed
to conduct a pre-shift examination of the area because his supervisor never told him when and
where miners would be sent to work. (Id. at 18–19.) Additionally, Welch asserts that due to his
limited experience as a mine manager, he reasonably believed the required pre-shift examination
had occurred based on his reading of the mine’s examination book. (Id. 20–22.)
Accordingly, the following issues are before me: (1) whether Order No. 8440269 issued
for a violation of 30 C.F.R. § 75.360(a) is S&S; (2) whether Prairie State’s negligence in
committing the violation is “high” and constitutes an unwarrantable failure; (3) whether Rees is
liable under section 110(c); (4) whether Welch is liable under section 110(c); and (5) whether the
Secretary’s proposed penalties against Prairie State, Rees, and Welch are appropriate.
For the reasons set forth below, Order No. 8440269 is AFFIRMED. Additionally, the
section 110(c) liability of Steven B. Rees is AFFIRMED, and the section 110(c) liability of
Michael Welch is AFFIRMED.
III. FINDINGS OF FACT
A.

Operations at Lively Grove Mine

Lively Grove Mine is an underground bituminous coal mine located in Marissa, Illinois.
(Sec’y Pet.; Tr. 11:5–6.) The mine contains long, corridor-like entries and perpendicular
crosscuts driven through the coal seam, with rectangular pillars of coal remaining in place to
support the mine’s roof and keep it from collapsing. (See Ex. S–4.) The distance between each
crosscut measures approximately 100 feet. (Tr. 48:10–49:15.) Together, the entries and crosscuts
form a grid if viewed from above. (Exs. S–4, R–3(b).) The entry and crosscut walls, which are
called ribs, may over time loosen or separate from the pillars that support the mine roof, creating
a hazard of falling rock to miners working in those areas. (Tr. 46:19–21, 54:18–25.) Pre-shift
examinations help to identify such hazards before miners are sent into areas to work. (Tr. 54:23–
55:3.)
During the time at issue, Lively Grove Mine operated on three overlapping 10-hour
shifts. (Tr. 157:3–18.) During the time at issue, the first shift operated from 6:30 a.m. to 4:30
p.m. (Tr. 139:18–19, 157:10–14.) The second, or afternoon, shift operated from 3:30 p.m. to 1:30
a.m. (Tr. 139:19, 157:18.) The third, or midnight, shift operated from 10:30 p.m. to 8:30 a.m.
(Tr. 156:19–20, 157:4–9, 189:23–24.) The third shift was a maintenance shift that did not
produce coal. (Tr. 170:21–22, 188:14–24.) Each shift had a manager responsible for executing

38 FMSHRC Page 440

the work orders received from Superintendent Aaron Jackson. (Tr. 160:12–23, 161:10–22,
189:6–10, 189:24–190:10.) On the dates of the inspection in this case, Rees was the shift
manager for the second shift from 3:30 p.m. to 1:30 a.m., and Welch was the shift manager for
the third shift from 10:30 p.m. to 8:30 a.m. (Ex. S–1.)
Whenever Prairie State has planned work for an upcoming shift, its examiners must
perform a pre-shift examination of the work area to ensure the area is safe for miners.
(Tr. 27:13–17, 36:8–10, 121:4–15.) Miners are not permitted to work or travel underground
unless an examiner has conducted a pre-shift examination of that area within three hours prior to
the shift’s start. (Tr. 27:13–17, 28:1–2, 36:8–10.) If, during a shift, miners must enter an area that
has not undergone a pre-shift examination, the mine operator must conduct a supplemental
examination before miners enter that area. (Tr. 181:9–14, 220:24–221:3.) Each shift’s manager is
responsible for assigning pre-shift and supplemental examinations and ensuring work areas have
been properly examined. (Tr. 105:3–13.)
Additionally, mine operators must maintain records of pre-shift examinations.
30 C.F.R. § 75.360(g). Prairie State’s examiners recorded examinations in a book kept in the
mine’s office aboveground. (Tr. 25:13–16, 168:10–15; Exs. S–3, R–2(a), R–2(b).) A shift
manager must sign the examination book every shift. (Tr. 168:10–18, 190:22–25.) Moreover,
mine examiners must record dates, times, and initials (“DTIs”) throughout the mine to certify
that an area has been examined. 30 C.F.R. § 75.360(f). At Lively Grove, examiners listed their
DTIs on date boards located underground throughout the mine. (Tr. 41:3–43:14.)
Federal and state laws also require Prairie State to conduct routine examinations of the
mine’s escapeways. (Tr. 29:15–23, 124:14–15, 125:18–24.) In the mine’s Main North Intake
section, Prairie State maintained a primary escapeway to provide miners a safe pathway to exit in
the event of an emergency. (Ex. R–4; Tr. 137:3–11.) Along the escapeway, the mine installed a
lifeline, a cable hung from the mine’s roof to guide miners out of the mine. (Tr. 137:12–138:3.)
In this section, the escapeway route began at a mechanical escape hoist called the Avro. (Ex. R–
4(a); Tr. 42:11–16.) Escapeway examinations must be performed once every 24 hours under
state law and once a week under federal law. (Id.) During an escapeway examination, examiners
at Lively Grove follow the escapeway’s lifeline, inspecting for hazards. (Tr. 135:12–20; Ex. S–
4(a).)
B.

Hatcher’s Inspection of the Lively Grove Mine

Inspector Robert Hatcher arrived at Lively Grove for a routine quarterly inspection at
approximately 8:25 p.m. on June 25, 2012. (Ex. R–10 at 1 [1]; Tr. 22:1–5.) Upon his arrival,
Inspector Hatcher visited the mine’s office to review the mine’s examination books for hazards
and violations that had been reported by the mine’s pre-shift and on-shift examiners. (Tr. 25:13–
16.) Inspector Hatcher found no hazards listed in the books. (Tr. 32:6–10.)
Hatcher then went underground to inspect the mine with Kim Morgan, a safety technician
at Prairie State. (Tr. 36:15–24.) During the inspection at around 1:05 a.m., a group of miners
complained to Hatcher about rockdust coming into the area where they were working.
(Tr. 93:24–94:14, 37:9–13; Ex. R–10 at 5–6 [14–15].) By this time, the third shift that began at

38 FMSHRC Page 441

10:30 p.m. was well under way, so Hatcher asked third shift manager Welch where rockdusting
was taking place. (Tr. 38:1–8.) Welch informed Hatcher that miners were rockdusting in the
Main North Intake area. (Tr. 38:4–8; 199:13–19.) Indeed, by 10:00 p.m. Welch had received
written orders from Jackson to rockdust an area of the Main North Intake, consisting of Entry
Nos. 7, 8, 9, 10, and 11 from crosscut No. 6 to the Avro, or an area of at least 5,200 feet. (Exs.
S–4(a), S–11, R–8(b); Tr. 48:10–49:15, 192:21–193:6, 212:7–14.)
Hatcher then traveled a few thousand feet to the Main North Intake area, where he found
three miners rockdusting.5 (Tr. 39:5–18, 40:15–16, 198:17–200:22; Ex. R–3(b).) This area being
rockdusted was not an area normally traveled. (Tr. 203:23–204:5.) As Hatcher approached the
three miners, he came across an area of loose, unsupported rib. (Ex. S–4(a), Tr. 39:19–21, 40:8–
10.) The loose rib was large, measuring 15 feet in length, seven feet in height, and one to 12
inches in thickness after being scaled down. (Exs. S–5, S–6.) Hatcher issued Citation No.
8440268 for failing to support the loose rib. (Ex. S–6.) Hatcher designated the violation as S&S
and characterized Prairie State’s negligence as high.6 (Id.)
Hatcher then checked whether an examiner had conducted a pre-shift examination of the
area being rockdusted. (Tr. 40:23–41:6.) Hatcher started searching for DTIs at the Avro located
at the end of the Main North Intake escapeway. (Ex. S–4(a); Tr. 42:6–20.) Inspector Hatcher
weaved throughout an area that appeared to be freshly rockdusted, covering Entry Nos. 8, 9, and
10 and Crosscut Nos. 3, 4, 5, 6, and 7. (Tr. 44:7–16; Ex. S–4(a).) He found DTIs at only two
locations along the Main North Intake escapeway but none outside the escapeway. (Tr. 42:17–
21, 43:2–4; Ex. R–10 at 7 [20].) Although DTIs were absent outside the escapeway, the entire
area, including areas outside the escapeway, appeared to have a fresh coating of rockdust.
(Tr. 45:8–13; Ex. S–4(a).)
Hatcher learned that earlier during the second shift, Superintendent Aaron Jackson
instructed Rees to send equipment for rockdusting to the Main North Intake section. (Tr. 67:8–
14; Exs. R–10 at 6 [17], R–8(a), S–10 at 1.) When Hatcher later summoned Welch and asked
him whether a pre-shift examination had been conducted, Welch could not confirm that an
examiner had conducted one of the area. (Tr. 46:22–25, 94:18–21, 199:21–22; Ex. R–10 at 6
[16].) Hatcher then asked Welch whether he had conducted a supplemental examination, and
Welch replied he had not. (Tr. 47:1–2, 222:17–20.)

5

Hatcher learned that these three miners had relatively little experience. Two of the
miners had approximately one year of experience working in an underground mine, and the third
miner had only five months of experience. (Tr. 45:24–10.) None of these miners were certified to
examine for hazards. (Tr. 46:12–13.)
6

Citation No. 8440268, originally issued as a section 104(d)(1) citation, was modified to
a section 104(a) citation as part of a later settlement. Prairie State Gen. Co., LLC, FMSHRC
Docket No. LAKE 2012-900 (Mar. 20, 2013) (ALJ) (order approving settlement). The citation
retains its S&S designation but is no longer designated as an unwarrantable failure. Id.

38 FMSHRC Page 442

Hatcher subsequently issued Order No. 8440269 for the failure to conduct a pre-shift
examination in the area miners were rockdusting. (Tr. 47:3–4; Ex. S–8.) Hatcher wrote:
Three miners were observed working in the intake air course and
had been rockdusting from cross cut #6 in entries #7 through #11
to the intake air shaft. A pre-shift examination for hazardous
conditions had not been conducted in this area as required on the
previous shift. Also the shift manager failed to conduct a
supplemental examination for hazardous conditions for the miners.
Citation #8440268 has been issued in conjunction with this order.
This violation is an unwarrantable failure to comply with a
mandatory standard constituting more than ordinary negligence.
(Ex. S–8.) Hatcher designated the order as an S&S violation that was reasonably likely to result
in lost work days or restricted duty for three affected miners. (Ex. S–8; Tr. 62:11–24.) He also
characterized Prairie State’s level of negligence as high. (Ex. S–8; Tr. 62:25–63:4.)
When back on the surface, Hatcher reviewed the mine’s examination book once more.
(Tr. 60:19–25.) This time, Hatcher noted an entry under the pre-shift side of the mine’s
examination book, indicating that the Main North Intake escapeway had been examined during
the afternoon shift. (Ex. S–3 at 1; Tr. 26:4–8, 60:22–25.) However, Hatcher did not find any
entries indicating that the area where rockdusting took place had been examined. (Tr. 83:22–
84:3.)
To abate Order No. 8440269, Prairie State examined the affected area and removed all
hazards. (Tr. 60:11–18; Ex. S–8 at 2.) Large loose ribs were found and scaled down in nine
different locations. (Exs. S–8 at 2, S–4(a); Tr. 69:7–74:4.) Each of the three entryways and five
of the six crosscuts that Prairie State’s miners rockdusted contained these loose ribs. (Exs. S–
4(a), S–8 at 2.) After Prairie State removed the hazards, Hatcher re-inspected the affected area
and terminated the order. (Tr. 84:7–12; Ex. S–8 at 2.)
Hatcher’s issuance of the section 104(d)(1) violation triggered an investigation of Rees
and Welch under section 110(c) conducted by MSHA special investigator Bretzman.
(Tr. 102:24–103:12.) Bretzman interviewed Rees and Welch, as well as superintendent Jackson
and Prairie State’s staff and mine examiners, including Bertelsman. (Tr. 103:13–22.) Bretzman
reported his findings and recommendations on liability, resulting in the decision by MSHA to
file civil penalties against the two shift managers, Rees and Welch. (Tr. 128:10–129:16.)
IV. PRINCIPLES OF LAW
A.

Pre-Shift Examinations under 30 C.F.R. § 75.360(a)

Section 75.360(a) requires operators to conduct a pre-shift examination in the three hours
preceding the beginning of any shift during which any person is scheduled to work or travel
underground. 30 C.F.R. § 75.360(a)(1). The person conducting the pre-shift examination shall
examine for hazardous conditions in all areas where work or travel during the oncoming shift is

38 FMSHRC Page 443

scheduled. 30 C.F.R. § 75.360(b). If an operator has not conducted a pre-shift examination of an
area, the operator must perform a supplemental examination for hazardous conditions before any
miner may enter that area. 30 C.F.R. § 75.361(a). The pre-shift examination is intended “to
prevent hazardous conditions from developing” in a mine. Enlow Fork Mining Co., 19 FMSHRC
5, 15 (Jan. 1997). The pre-shift examination requirement “is of fundamental importance in
assuring a safe working environment underground.” Buck Creek Coal Co., 17 FMSHRC 8, 15
(Jan. 1995).
B.

Significant and Substantial (S&S)

A violation is S&S “if, based on the particular facts surrounding that violation, there
exists a reasonable likelihood that the hazard contributed to will result in an injury or illness of a
reasonably serious nature.” Cement Div., Nat’l Gypsum Co., 3 FMSHRC 822, 825 (Apr. 1981).
To establish a S&S violation, the Secretary must prove: “(1) the underlying violation of a
mandatory safety standard; (2) a discrete safety hazard—that is, a measure of danger to safety—
contributed to by the violation; (3) a reasonable likelihood that the hazard contributed to will
result in an injury; and (4) a reasonable likelihood that the injury in question will be of a
reasonably serious nature.” Mathies Coal Co., 6 FMSHRC 1, 3–4 (Jan. 1984) (footnote omitted);
see also Buck Creek Coal, Inc. v. Fed. Mine Safety & Health Admin., 52 F.3d 133, 135-36 (7th
Cir. 1995) (affirming ALJ’s application of the Mathies criteria); Austin Power, Inc. v. Sec’y of
Labor, 861 F.2d 99, 104 (5th Cir. 1988) (approving the Mathies criteria).
In providing guidance for the application of the Mathies test, the Commission has
observed that “the reference to ‘hazard’ in the second element is simply a recognition that the
violation must be more than a mere technical violation – i.e. that the violation present a measure
of danger.” U.S. Steel Mining Co., 6 FMSHRC 1834, 1836 (Aug. 1984). The Commission also
has indicated that “[t]he correct inquiry under the third element of Mathies is whether the hazard
identified under element two is reasonably likely to cause injury.” Black Beauty Coal Co.,
34 FMSHRC 1733, 1742-43 & n.13 (Aug. 2012). The Commission further has found that “the
absence of an injury-producing event when a cited practice has occurred does not preclude a
determination of S&S.” Musser Eng’g, Inc., 32 FMSHRC 1257, 1280–81 (Oct. 2010) (citing Elk
Run Coal Co., 27 FMSHRC 899, 906 (Dec. 2005); Blue Bayou Sand & Gravel, Inc.,
18 FMSHRC 853, 857 (June 1996)). Finally, the Commission has specified that evaluation of the
reasonable likelihood of injury should be made assuming continued mining operations. U.S. Steel
Mining Co., 7 FMSHRC 1125, 1130 (Aug. 1985) (quoting U.S. Steel Mining Co., 6 FMSHRC
1573, 1574 (July 1984)).
The S&S designation of a pre-shift violation must be evaluated apart from an associated
violation that led to its issuance. Brody Mining, LLC, 37 FMSHRC 1687, 1700 (Aug. 2015)
(vacating and remanding ALJ’s decision that removed pre-shift violation’s S&S and
unwarrantability designations solely because underlying violation had neither designation).
However, factors associated with an underlying condition are relevant to whether an inadequate
examination that failed to detect that condition was S&S. Id. Additionally, unknown hazards that
“may have existed at the time the area should have been examined” may be relevant to a preshift violation’s S&S determination. See Jim Walter Res., Inc., 28 FMSHRC 579, 604 (Aug.
2006) (affirming ALJ’s S&S designation for pre-shift violation despite no hazards discovered
during supplemental exam performed on next shift).

38 FMSHRC Page 444

C.

Unwarrantable Failure

The Commission has determined that unwarrantable failure is aggravated conduct
constituting more than ordinary negligence. Emery Mining Corp., 9 FMSHRC 1997, 2001
(1987). It is characterized by “indifference,” a “serious lack of reasonable care,” “reckless
disregard,” or “intentional misconduct.” Id. at 2003-04; see also Buck Creek Coal, 52 F.3d at 136
(approving the Commission’s unwarrantable failure test). Whether conduct is “aggravated” in the
context of unwarrantable failure is determined by looking at all the facts and circumstances of a
case to see if aggravating or mitigating factors exist. See IO Coal Co., 31 FMSHRC 1346, 1350–
51 (Dec. 2009). The Commission has identified several such factors, including: the length of
time a violation has existed, the extent of the violative condition, whether the operator has been
placed on notice that greater efforts are necessary for compliance, the operator’s efforts in
abating the violative condition, whether the violation was obvious, whether the violation posed a
high degree of danger, and the operator’s knowledge of the existence of the violation. See id.
These factors are viewed in the context of the factual circumstances of each case. Consolidation
Coal Co., 22 FMSHRC 340, 353 (Mar. 2000). All relevant facts and circumstances of each case
must be examined to determine whether an actor’s conduct is aggravated or if mitigating
circumstances exist. Id.
In applying these factors to a pre-shift violation, the Commission analyzes the pre-shift
violation in context with any associated violation that led to the pre-shift violation’s issuance.
Brody Mining, LLC, 37 FMSHRC at 1700. However, the unwarrantability of a pre-shift violation
is not entirely dependent on the unwarrantability of an underlying violation. Id.
D.

Section 110(c) of the Mine Act – Agent Liability

Section 110(c) liability “is generally predicated on aggravated conduct constituting more
than ordinary negligence.” Ernest Matney, 34 FMSHRC 777, 783 (Apr. 2012). Under section
110(c), a violation committed “knowingly” constitutes aggravated conduct. BethEnergy Mines,
Inc., 14 FMSHRC 1232, 1245 (Aug. 1992). “Knowing” in the context of section 110(c) does not
require specific intent, and includes both actual and constructive knowledge. Freeman United
Coal Mining Co. v. FMSHRC, 108 F.3d 358, 363 (D.C. Cir. 1997).
Thus, corporate directors, officers, or agents are liable under section 110(c) when they
know or had reason to know of a violative condition, and fail to act to correct the condition. See
30 U.S.C. § 820(c); Kenny Richardson, 3 FMSHRC at 16 (Jan. 1981). Agents of an LLC may
also be held liable under section 110(c). Sumpter v. Sec’y of Labor, 763 F.3d 1292, 1298 (11th
Cir. 2014). An unreasonable belief that a practice is safe does not serve as a defense to section
110(c) liability, even if held in good faith. Lafarge Constr. Materials, 20 FMSHRC 1140, 1150
(Oct. 1998).

38 FMSHRC Page 445

V. ADDITIONAL FINDINGS OF FACT, ANALYSIS, AND
CONCLUSIONS OF LAW
A.

Order No. 8440269 – Failure to Conduct Pre-Shift Examination

Prairie State violated section 75.360(a) by not conducting a pre-shift examination of the
Main North Intake section that Prairie State assigned miners to rockdust on June 25, 2012.
Prairie State did not record a pre-shift or supplemental examination of this area in either its
examination book or by DTIs on its date boards underground. (Exs. S–3, R–10 at 7 [20];
Tr. 42:17–43:4.) Prairie State does not deny that it failed to conduct the required examination but
disputes the violation’s S&S and unwarrantable failure designations. (See Resp’t Br. at 1–6.)
1. Gravity and S&S
To establish the first element of the Mathies test, the Secretary must prove an underlying
violation of a mandatory safety standard. Prairie State’s violation of section 75.360(a) establishes
the first element of an S&S violation.
As for the second Mathies element, the Secretary must show that the violation
contributed to a discrete safety hazard. Prairie State exposed miners to dangerous conditions by
failing to identify safety hazards in the working area through a pre-shift examination. (Tr. 85:13–
18) These hazards included multiple instances of loose rib that could fall and strike a miner. (Ex.
S–8 at 2.) Sending miners into the unexamined area contributed to these safety hazards, thus
satisfying the second element of the Mathies test.
With regard to the third Mathies element, the Secretary must demonstrate a reasonable
likelihood the hazard will result in an injury. Prairie State claims the Secretary has not proven
that the loose rib material would be reasonably likely to injure a miner.7 (Resp’t Br. at 9–10.)
Additionally, Prairie State asserts that the area was not a regular travelway, and the work
assignment required the miners to pass through the area only once. (Id.)
The miners assigned to rockdust in the Main North Intake covered an area spanning
multiple entries and crosscuts. (Ex. S–4(a).) Within this area, Prairie State found nine different
locations where loose rib had to be scaled down. (Exs. S–4(a), S–8 at 2.) The numerous locations
of loose rib greatly increased the likelihood of rib material striking miners as they traversed the
section. Indeed, at one location, the scaled rib covered over half an entry and measured 15 feet in
length, seven feet in height, and one to 12 inches in thickness. (Tr. 54:8–9; Exs. S–5, S–6.)

7

Contrary to Prairie State’s assertion that the loose rib conditions do not warrant the preshift violation’s S&S designation, the underlying violation—Citation No. 9440268—retained its
S&S designation as part of a settlement. Prairie State Gen. Co., LLC, FMSHRC Docket No.
LAKE 2012-900 (Mar. 20, 2013) (ALJ) (order approving settlement). Moreover, the loose rib
was just one of nine problematic locations Hatcher identified in his inspection. (Ex. S–4(a);
Tr. 69:7–74:4.)

38 FMSHRC Page 446

Moreover, certain mine conditions are transitory in nature; thus, a later examination of an
area is not sufficiently indicative of the hazards that may have existed at the time the area should
have been examined. Jim Walter Res., Inc., 28 FMSHRC at 604 (citing Manalapan Mining Co.,
18 FMSHRC 1375, 1382 (Aug. 1996)). An operator’s failure to conduct a pre-shift examination
allows various hazardous conditions in a mine to develop without notice. These hazards include
poor roof conditions, low oxygen, and high methane concentrations. (Tr. 85:13–18.) Because
Prairie State did not perform an examination, its miners did not know of all the potential hazards
that might have existed in the area at the time the miners were sent down to work. Furthermore,
the miners assigned to rockdust were relatively inexperienced and were not certified to perform
examinations to identify hazards on their own. (Tr. 45:20–46:18.)
Consequently, I determine that the hazard of loose ribs falling and striking a miner, in
conjunction with exposing miners to unknown hazards, was reasonably likely to result in injury,
thus satisfying the third element of the Mathies test.
Lastly, under the fourth Mathies element, the Secretary must prove a reasonable
likelihood the resulting injury will be of a reasonably serious nature. With regard to this element,
Prairie State asserts that any injury caused by the loose ribs would not be serious because the
miners traveled in a ram car equipped with a steel canopy and side panels. (Resp’t Br. at 9–10.)
If loose rib falls and strikes a miner, the resulting injuries may include lacerations,
fractures, and contusions. (Tr. 62:20–24.) Although the miners traveled in a semi-protected ram
car, the car still left the miners exposed along the front and sides of the vehicle. (Exs. R–5(a), R–
5(b); Tr. 55:14–56:15.) Moreover, additional preventive safety measures do not eliminate the
S&S nature of a violation. See Consolidation Coal Co., 35 FMSHRC 2326, 2330 (Aug. 2013)
(rejecting operator’s argument that other equipment safety measures reduced the degree of
danger and rendered an accumulations violation non-S&S).
Given the magnitude and numerous locations of loose rib Prairie State had failed to
identify before sending miners into the area for rockdusting, I determine that the injuries which
could have resulted from these hazards would have been reasonably serious, thus satisfying the
fourth Mathies element.
Accordingly, the Secretary has satisfied all four elements of the Mathies test. I therefore
conclude that Order No. 8440269 was appropriately designated as S&S.
2. Unwarrantable Failure and Negligence
The Secretary asserts that Prairie State’s conduct amounted to high negligence and was
an unwarrantable failure. (Sec’y Br. at 10–20.) The Secretary states that the violation was highly
negligent because prior incidents where examinations had not been conducted placed Prairie
State on notice that it needed to be more careful in conducting pre-shift examinations before
sending miners underground. (Id. at 10.) Additionally, the Secretary asserts Prairie State’s
actions were highly negligent and an unwarrantable failure particularly because two supervisors
engaged in violative conduct, the violation was obvious, the supervisors should have known of
the violation, and the violative condition posed a high degree of danger. (Id. at 13.)

38 FMSHRC Page 447

In contrast, Prairie State asserts that the negligence and unwarrantable failure
designations are inappropriate because Rees did not know to perform a pre-shift examination,
and Welch believed, in good faith, that an examiner had checked the area prior to the third shift.
(Resp’t Br. at 10–17.) Specifically, Prairie State argues that the violation was not extensive, did
not last an extended length of time, was not obvious, and did not pose a high degree of danger.
(Id. at 12–14.) Additionally, Prairie State asserts it was not on notice and had no knowledge of
the violation. (Id. at 13–17.)
In analyzing an unwarrantable failure, I must consider the Commission’s factors for
determining aggravated conduct. See IO Coal Co., 31 FMSHRC at 1350–51. When applying
these factors to a pre-shift violation, the Commission considers the pre-shift violation’s
unwarrantable failure designation in context with any underlying violative conditions the
operator failed to identify as a result of its insufficient examination. See Brody Mining, LLC,
37 FMSHRC at 1700; Consolidation Coal Co., 23 FMSHRC 588, 597–98 (June 2001)
(remanding for consideration of the extent, duration, and obviousness of an underlying
accumulations violation when assessing unwarrantable failure of an inadequate pre-shift
examination).
Prior to the June 25 inspection, MSHA twice told Prairie State that it needed to make
better efforts to comply with the pre-shift examination requirement. On May 30, 2012, Inspector
Hatcher cited Prairie State for failing to conduct a pre-shift examination of a work area for two
shifts. (Ex. S–7.) A week later, on June 4, 2012, Hatcher again discovered that Prairie State had
failed to record a pre-shift examination prior to sending miners into a work area. (Tr. 63:9–25,
66:6–7.) Although an examiner had performed a supplemental examination of the area in this
June instance, Hatcher warned Superintendent Jackson that the operator needed to do a better job
of performing and recording its pre-shift examinations. (Tr. 63:9–64:9.) Specifically, Hatcher
warned Jackson that a superintendent should have a contingency plan for mine examinations,
even for work assignments he had not anticipated. (Tr. 66:14–21.) Hatcher told Jackson that if
the superintendent knows he has work planned in an area not normally examined, then the area
needed to be pre-shifted. (Tr. 64:1–3.) Past violations and discussions with an MSHA inspector
regarding a safety standard may demonstrate that an operator had notice of its need for greater
compliance efforts. Enlow Fork Mining Co., 19 FMSHRC at 11–12. Based on the facts here, I
determine that Prairie State had notice of the need for greater compliance efforts with the preshift examination requirement.
In terms of the extent and danger of the violation, examiners identified loose ribs in nine
different locations. (Ex. S–8.) Prairie State’s miners actually completed rockdusting in an area
that spanned three entryways (Entry Nos. 8, 9, 10) and six crosscuts (Crosscut Nos. 2 through 7),
an area somewhat different from Jackson’s written instructions. (Exs. S–4(a), R–8(b).) The area
actually rockdusted covered approximately 3,000 feet. (See Tr. 192:23–193:6; Exs. S–4(a), S–9,
S–10 at 2, R–8(b).) Jackson’s written orders instructed Welch to rockdust an even larger area
covering at least 5,200 feet across five entryways (Entry Nos. 7 through 11) and seven crosscuts
(Crosscut No. 6 to the Avro). (Ex. R–8(b); see Tr. 48:10–49:7; Exs. S–4(a), R–8(b).) Yet Prairie
State’s examination of the primary escapeway at 4:30 p.m. covered only 800 feet, or about 15
percent of the assigned work area. (See Tr. 48:10–49:7; Exs. S–4(a), R–8(b).) Significantly, the
Main North Intake’s escapeway examination cannot be credited as a pre-shift because it took

38 FMSHRC Page 448

place outside the three-hour window prior to the start of the third shift at 10:30 p.m. (Tr. 42:17–
43:4, 142:24–143:1; 149:6–8, 17:2–3; 148:19–149:1; see Ex. R–10 at 7 [20].) As a result, Prairie
State failed to identify loose ribs located in each of the three entryways and five of the six
crosscuts that its miners had rockdusted. (Exs. S–4(a), S–8 at 2.) In sum, loose ribs posing a high
degree of danger to miners were located in numerous places those miners were required to work
and travel. See discussion supra Part V.A.2.
Regarding the obviousness of the violation, upon entering the Main North Intake area,
Inspector Hatcher found before him a significant unsupported rib that, when scaled down,
covered half the entryway. (Tr. 38:19–41:2, 54:3–17.) The unsupported piece of rib Hatcher
discovered was 15 feet long, seven feet high, and up to a foot thick. (Exs. S–5, S–6.) The
operator’s subsequent examination uncovered nine roof and rib hazards that required scaling.
(Tr. 69:7–75:4, 120:19–121:3.) Given the number and size of the discovered hazards, these
underlying conditions were obvious to a reasonably prudent miner in the area. Similarly, these
obvious hazards make Prairie State’s failure to conduct a pre-shift examination obvious. The date
boards in the Main North Intake section compounded the obviousness of the missing pre-shift
examination, as all but two date boards contained no DTIs whatsoever. (Tr. 77:14–78:24,
111:17–112:9.)
Nevertheless, Prairie State asserts that its failure to perform a pre-shift examination was
not obvious because the escapeway entry in the examination book suggested a pre-shift
examination had been completed for the entire area. (Resp’t Br. at 2–3, 10–14.) In support,
Prairie State points to Welch’s testimony, asserting that he believed in good faith a pre-shift
examination had been performed. (Id. at 2–3, 13–14.) Prairie State further argues that because
the violation was not obvious, the operator did not know and did not have reason to know that it
had failed to conduct a pre-shift examination. (Id. at 13–14.)
Welch testified that he mistakenly believed the escapeway examination entry in the
aboveground examination book showed a full pre-shift examination had been performed for the
Main North Intake area. (Tr. 194:4–198:1.) Although Rees did not specifically recall his June 25
shift, he stated that he would have reviewed the recorded escapeway examination. (Tr. 168:10–
169:16.) Rees suggested that based on the escapeway exam book entry he would not have
believed a pre-shift examination of the North Main Intake area was necessary. (Tr. 170:23–
171:10.) In contrast, however, MSHA Investigator Bretzman and Prairie State’s Bertelsman, who
conducted the Main North Intake escapeway examination, testified that any reasonable miner
would have understood from the entry that a full pre-shift examination had not been completed
for the Main North Intake area. (Tr. 116:13–20, 142:15–144:22.) I credit the testimony of
Bretzman and Bertelsman and determine that a reasonable shift manager should have known that
the escapeway examination in the examination book did not mean the mine examiner had
conducted a full pre-shift of the section. See also discussion, infra, Part V.B. Accordingly, both
Welch and Rees’s readings of the escapeway examination entry were unreasonable.
Furthermore, any confusion created by the escapeway examination’s listing was created
by Prairie State’s insufficient policy. At the time of the violation, Prairie State kept its pre-shift
examination records in the same column as its on-shift escapeway examination records.
(Tr. 17:2–3, 148:19–149:1; Ex. S–3.) The Commission has recognized that a lack of obviousness

38 FMSHRC Page 449

does not mitigate an operator’s negligence when the operator’s actions caused the violation to be
less obvious. E. Associated Coal Corp., 32 FMSHRC 1189, 1200 (Oct. 2010) (rejecting
operator’s argument that violative condition was not obvious because operator had clear control
over an obstruction’s removal). Here, Prairie State had clear control over its procedures for
recording pre-shift and on-shift examinations. The operator chose to keep these records in the
same column, despite the risk of confusing the mine’s supervisors and thus endangering the lives
of miners working in unexamined areas. Indeed, Prairie State’s new manager, Welch, sent three
miners with minimal experience to work in an area with significant unidentified hazards. If I am
to believe any actual confusion occurred due to the escapeway exam book entry, Prairie State
does not merit sympathy for maintaining poor recordkeeping that allowed such a mistake to
happen. The missing pre-shift examination was obvious, and Prairie State reasonably should
have known that it needed to conduct a full examination of the Main North Intake area prior to
sending miners there to rockdust. See San Juan Coal Co., 29 FMSHRC 125, 134 (Mar. 2007)
(considering whether an operator “reasonably” should have known of a violation when analyzing
the operator’s knowledge of the violation).
With regard to the violation’s duration, any amount of time a miner spends in an
unexamined portion of a mine is prohibited, unless the miner is a certified examiner. 30 C.F.R.
§ 75.360(a). Here, an examination was only conducted after the violation was discovered and an
order issued by Inspector Hatcher. However, the pre-shift violation lasted for less than one shift.8
Accordingly, I determine that the duration of the violation is neither a mitigating nor aggravating
factor.
In considering the abatement factor, the Commission focuses on compliance efforts made
prior to the issuance of the citation or order. Enlow Fork Mining Co., 19 FMSHRC at 17. Here,
the record provides no evidence of any abatement efforts made prior to the order’s issuance. In
terms of being a mitigating factor, therefore, I afford it no weight.
Prairie State exposed miners to dangerous mine conditions by failing to conduct the
required pre-shift examination. The unexamined area was extensive, covering over a 5,200-foot
area, and posed risks to miners at each entryway they traveled. Prairie State’s examination
records in the aboveground book made it obvious that no pre-shift examination occurred, and
thus Prairie State should have known of the violation. Despite prior warnings, Prairie State again
failed to comply with the pre-shift requirement, leading the inspector to issue this withdrawal
order. Although the duration of the violation and the operator’s abatement efforts do not
necessarily weigh in favor of either party, the notice that greater efforts were required, the
8

The violation began when Prairie State failed to conducted the required pre-shift
examination. See Jim Walter Res., Inc., 28 FMSHRC at 602. Prairie State should have conducted
the pre-shift examination by the start of the third shift at 10:30 p.m. (See Tr. 156:4–24.) Inspector
Hatcher issued Order No. 8440269 at 3:15 a.m., nearly five hours into the third shift, and
withdrew the miners from the area until Prairie State examined the area. (Ex. S–8 at 1; Tr. 47:4–
6.) The violation, therefore, lasted at least four hours and 45 minutes. See Old Ben Coal Co., 1
FMSHRC 1954, 1959 (Dec. 1979) (finding unwarrantable failure where violative accumulations
had existed for less than one shift).

38 FMSHRC Page 450

operator’s knowledge of the violation, the extent, danger and obviousness of the violation, and
all the facts and circumstances considered as a whole support a finding of aggravated conduct.
Accordingly, for Order No. 8440269 I conclude that Prairie State’s violation of section
75.360(a) was an unwarrantable failure to comply with a mandatory health or safety regulation.
For the same reasons explained above, I also conclude that Prairie State was highly negligent in
failing to conduct a pre-shift examination.
B.

Section 110(c) Liability

The Secretary seeks separate civil penalties against shift managers Rees and Welch for
their conduct in connection with Order No. 8440269.9 To hold either Rees or Welch liable under
section 110(c) of the Mine Act, the Secretary must prove that each miner (1) knew or had reason
to know that Prairie State needed to conduct a pre-shift examination; and (2) failed to have the
required examination performed before sending miners into the area. See Kenny Richardson,
3 FMSHRC at 16.
1. Rees – Section 110(c) Liability
The Secretary argues that Rees had reason to know an examination needed to be
performed in the area. (Sec’y Br. at 21.) In support, the Secretary asserts that Rees’s belief that
the escapeway examination listed in the mine’s aboveground book showed the entire work area
had been pre-shifted was unreasonable. (Id. at 21–22.) The Secretary further asserts that Rees
failed to act by neither ordering the pre-shift examination during his shift nor alerting Welch to
perform a supplemental examination before workers were sent down to perform rockdusting. (Id.
at 21–22.) The Secretary notes that Rees normally had the opportunity to speak to Welch prior to
the midnight shift about conditions in the mine and any needed examinations. (Id. at 21.) The
Secretary asserts that Rees’s behavior resulted in exposing miners to danger and therefore
amounts to reckless disregard. (Id. at 22.)
Rees claims he was not in a position to know that a pre-shift examination of the area was
needed. (Resp’t Br. at 18.) Rees asserts he should not be held liable under section 110(c) because
he did not know when or where the rockdusting would occur. (Id.) Rees also implied the
escapeway examination recorded in the mine’s examination book meant that the area had
undergone the required pre-shift examination. (Tr. 170:23–171:3.)

9

In their post-hearing brief, Respondents Rees and Welch again assert that the 110(c)
civil penalties in this case should be dismissed because of MSHA’s delay in completing its
section 110(c) investigation. (Resp’t Br. at 18–19.) On August 26, 2015, I issued an Order
Denying Respondents’ Motion to Dismiss 110(c) Dockets based on the same argument. Docket
Nos. LAKE 2015-130 and LAKE 2015-144, unpub. order at 1–4 (Aug. 26, 2015) (ALJ). Given
the Secretary’s non-frivolous explanation for his delayed investigation and Respondents’ failure
to show they were prejudiced by the delay, I determined that the 110(c) dockets should not be
dismissed. (Id.) Because Respondents have not presented any new evidence regarding this issue,
my prior determination stands.

38 FMSHRC Page 451

Prairie State superintendent Jackson left the authority to order examinations and assign
examiners solely to the mine’s shift managers. (Tr. 104:5–10, 105:2–7, 167:14–168:5.) Rees, the
second shift mine manager, has 31 years of mining experience and is considered a very
knowledgeable mine manager. (Tr. 172:14–15; 122:13–17.) On June 25, 2012, Jackson
instructed Rees in a written note to haul dust to the Main North Intake during the second shift.
(Ex. R–8(a).) Jackson’s instructions directed Rees to a map but did not specifically indicate when
miners would rockdust.10 (Id.; Tr. 173:8–14.) However, rockdusting typically occurred during
the third shift, which was a maintenance shift. (Tr. 193:14–17.) Rees directed his miners to set up
the equipment in the Main North Intake area. (Tr. 105:18–25, 177:7–11, 212:15–213:1; Exs. S–4
at 1, R–10 at 6 [17].)
A reasonable miner with Rees’s experience would be familiar with the mine’s normal
work routine and would have known that the rockdusting equipment would likely be used in the
area where it was set up. Inspector Hatcher learned from Welch that Jackson at 10:00 p.m.
instructed him to rockdust in the Main North Intake area where Rees had set up the rockdusting
equipment. (Ex. R–10 at 6 [15–17].) Rees ended his shift at 1:30 a.m. (Tr. 190:5–7, 139:19.)
Rees therefore had the opportunity to talk with Welch about the third shift’s assignment to
rockdust the area and use the equipment Rees had set up. Based on these facts, I find Rees
reasonably should have known rockdusting would occur in the Main North Intake section during
the subsequent third shift. Accordingly, Rees should have known an examiner needed to perform
a pre-shift examination of the area prior to that shift.
Given this knowledge, Rees was responsible for ordering the pre-shift examination of the
areas in the Main North Intake that Jackson scheduled to have rockdusted for the oncoming third
shift. (Tr. 105:2–13, 167:20–168:5.) Because Rees was responsible for ordering pre-shift
examinations for the next shift, he normally reviewed the third shift’s pre-shift examination
report to see what his examiners entered into the book. (Tr. 168:10–169:16.) This review
typically occurred toward the end of his shift when he returned aboveground from the mine.
(Tr. 169:4–6.) The third shift’s pre-examination report on the night of Hatcher’s inspection had
no pre-shift examinations listed for the Main North Intake area.11 (Ex. S–3.)
Rees maintains he did not believe a pre-shift examination of the area was necessary
because the aboveground examination book showed that an examiner examined the Main North
Intake escapeway during that night’s second shift. (Tr. 170:23–171:3.) However, special
investigator Bretzman and examiner Bertelsman both testified that an experienced mine manager
would know that escapeway examinations were limited to only the escapeway route.
10

Although Jackson’s instructions mentioned a map, the map was no longer available at
hearing, and Rees did not recall whether it was attached to the instruction sheet. (Tr. 183:2–
184:3.) Nevertheless, Rees had the equipment delivered to the proper area. (Tr. 105:18–25,
177:7–11; Exs. S–4 at 1, R–10 at 6 [17].)
11

Although the report listed an examination for the Main North Intake escapeway, the
escapeway examination was not a pre-shift examination, but an on-shift examination.
(Tr. 142:20–143:1.) At that time, Prairie State’s practice was to list its on-shift escapeway
examinations in the same section as its pre-shift examinations. (Tr. 17:2–3; 148:19–149:1.)

38 FMSHRC Page 452

(Tr. 116:13–20, 142:15–144:22.) In fact, Bertelsman conducted a portion of the Main North
Intake escapeway examination that day and only followed the normal route of the escapeway
during such examinations unless a shift manager instructed him otherwise. (Tr. 134:12–18,
135:12–20.) According to Bertelsman, unless an examination was part of a routine daily duty,
mine examiners only examined areas upon a shift manager’s request. (Tr. 134:11–18.) The Main
North Intake area was not a normal travel area and thus was not routinely pre-shifted.
(Tr. 203:23–204:5, 214:3–6.) In order to have a pre-shift examination performed in the Main
North Intake, Rees therefore would have had to specifically ordered an examiner to conduct one.
Rees did not order any examiners to perform such a pre-shift examination. (Tr. 186:19–25.)
Given this evidence, it was not reasonable for Rees to believe a pre-shift was performed
for the Main North Intake on June 25. Accordingly, I do not credit Rees’s testimony regarding
the escapeway examination book entry based on his inconsistent statements. Rather, I credit
Bretzman and Bertelsman’s testimony and determine that Rees, an experienced mine manager,
should have known the escapeway examination was not a pre-shift examination and did not
include the areas outside the escapeway route.
As the second shift manager, part of Rees’s duties entail checking the examination books
for hazards and other abnormalities and bringing them to the attention of the third shift manager,
Welch. (Tr. 169:25–170:20.) When Rees had reason to know an examiner needed to perform a
supplemental examination during the next shift, he normally would tell the oncoming shift
manager. (Tr. 170:4–20.) In particular, Rees would discuss anything out of the ordinary, such as
“equipment out of place or whatever.” (Tr. 169:22–170:20.) Such conversations allowed the
managers to tie up any loose ends left from the previous shift. (Id.) Rees usually had ample
opportunity to speak with Welch, as both managers were at the mine for four and one-half hours
from Welch’s arrival at 9:00 p.m. until Rees ended his overlapping second shift at 1:30 a.m.
(Tr. 190:5–7, 139:19.) Indeed, on the night of Hatcher’s inspection, Rees spoke with Welch at
some point during their overlap. (Tr. 187:1–4, 190:5–7, 139:19.) Rees had delivered rockdusting
equipment to an infrequently traveled area of the mine. Yet Rees never put the pieces together to
inform Welch that a full pre-shift examination had not been performed for the Main North Intake
and that a supplemental examination was necessary. (Tr. 185:18–21.)
The Mine Act demands a high level of care from mine supervisors. See Lion Mining Co.,
19 FMSHRC 1774, 1778 (Nov. 1997). Given the evidence before me, I determine that Rees had
a duty to either order a pre-shift examination or alert Welch that a supplemental examination was
necessary. By neither conducting a pre-shift examination nor informing Welch that he needed to
perform a supplemental examination, Rees failed in his responsibility to pass the baton to the
oncoming shift and ensure that the necessary safety precautions took place before the third shift
began work. A simple, brief conversation about each manager’s work assignments would have
revealed that miners were headed to an unexamined work area, blind of the hazards that could be
lurking therein. That simple conversation did not take place.
I therefore conclude that Rees should have known that a pre-shift examination was
necessary for the Main North Intake area before the third shift on June 25, 2012. By neglecting
to either order the pre-shift himself or inform the third shift manager that a supplemental
examination was necessary, Rees failed to act as required by the Mine Act to protect miners.

38 FMSHRC Page 453

Rees’s inaction exposed miners to serious hazards. A simple discussion with Welch would have
avoided such a dangerous situation. Given the danger presented and the ease of the solution, I
conclude that Rees exhibited a serious lack of reasonable care constituting more than ordinary
negligence. Accordingly, Rees engaged in aggravated conduct and is liable under section 110(c)
of the Mine Act.
2. Welch – Section 110(c) Liability
The Secretary argues that Welch had reason to know an examination of the Main North
Intake area needed to be performed and that Welch’s reliance on the recorded escapeway
examination was unreasonable. (Sec’y Br. at 23.) The Secretary asserts that Welch knew the
escapeway examination was limited to the escapeway route and failed to act by not performing a
supplemental examination of the other areas. (Id.) The Secretary claims that Welch exhibited
reckless disregard in exposing miners to danger. (Id.)
In contrast, Welch asserts that he should not be held liable under section 110(c) because
he reasonably believed the required examination had been performed. (Resp’t Br. at 20.) Welch
argues that his belief that the escapeway examination covered the entire work area was
reasonable because the mine’s examiners routinely listed pre-shift examinations by general
location, rather than specific location. (Resp’t Br. at 20–22; Tr. 195:7–17.) Welch also claims he
was inexperienced as a mine manager, having only been in that position for a month at the time
of the violation, and performed his duties in good faith to the best of his ability. (Resp’t Br. at
20–22; Tr. 189:11–14.)
Upon arriving at the mine around 9:00 p.m. prior to the start of the third shift, Welch
reviewed his work orders, which included Jackson’s instructions to rockdust the Main North
Intake. (Tr. 189:24–190:4, 190:5–7.) Jackson’s written instructions were detailed about the area
needing rockdusting, specifying exact entries and crosscuts. (Ex. R–8(b).) Welch subsequently
checked the pre-shift examination book to see whether an examiner had examined the area where
rockdusting was going to occur. (Tr. 194:14–18.) Welch saw that the second shift mine
examiners had examined the Main North Intake escapeway and incorrectly concluded that the
examination covered the entire area to be rockdusted. (Tr. 194:22–195:14.) However, most of the
entries and crosscuts Jackson specified in Welch’s instructions were outside of the Main North
Intake escapeway. (Ex. S–4.)
Though a few examination book entries describe general areas, such as “Third North
Construction Area,” nearly all of the entries describe areas with specificity, listing particular
entryway numbers, travelways, and belts. (See Exs. S–3, R–2(a), R–2(b).) Although Welch had
only been a mine manager for one month before the violation, he had 17 years of mining
experience. (Tr. 209:6–8.) Moreover, Welch obtained his mine examiner’s papers before he
began working in Prairie State’s safety department in 2010. (Tr. 208:8–209:5.) Thus, Welch had
significant experience, particularly in mine safety and in performing examinations.
A reasonably prudent mine manager would know that escapeway examinations do not
include the areas outside the escapeway route. (Tr. 122:23–123:9.) If Welch was unfamiliar with
Prairie State’s examination procedures, as a mine manager he had a duty to inquire and know

38 FMSHRC Page 454

about those practices, as they are fundamental to protecting the safety of the miners who work
under him. Indeed, Welch had opportunities to do so before sending miners underground to
rockdust. Not only did Welch speak to his superior, Superintendent Jackson, that evening, he
could have checked with Rees, a more seasoned shift manager, about whether a pre-shift
examination in the Main North Intake area had occurred. (Tr. 187:1–4, 190:5–7, 139:19, 213:2–
7, 219:9–15.) Given the facts before me, I determine that Welch’s reliance on the Main North
Intake escapeway examination as a pre-shift examination was unreasonable. Consequently, I
determine that Welch should have known an examination of the area had not been performed.
Despite his reason to know an examination was necessary, Welch did not conduct a
supplemental examination of the area during his shift. (Tr. 46:25–47:2, 197:21–198:1.) As a
result, Welch sent miners down into an area that had not been examined and contained serious
hazards. I therefore determine that Welch failed to act in protecting those miners.
Welch’s mistaken belief that the area had undergone a pre-shift examination does not
satisfy the high duty of care required of mine supervisors. Welch knew or had reason to know an
examination of the work area had not been performed, and he failed to act by not ordering a
supplemental examination before miners began working in the area. Welch exhibited a serious
lack of reasonable care by sending miners into an unexamined area and exposing them to serious
danger. Accordingly, I conclude that the Secretary has also proven Welch engaged in aggravated
conduct and is liable under section 110(c) of the Mine Act.
VI. PENALTY
Under Section 110(i) of the Mine Act, I must consider six criteria in assessing a civil
penalty: (1) the operator’s history of previous violations; (2) the appropriateness of the penalty
relative to the size of the operator’s business; (3) the operator’s negligence; (4) the penalty’s
effect on the operator’s ability to continue in business; (5) the violation’s gravity; and (6) the
demonstrated good faith of the operator in attempting to achieve rapid compliance after
notification of a violation. 30 U.S.C. § 820(i). These same section 110(i) factors are also
applicable when assessing penalties under section 110(c) cases. Mize Granite Quarries, Inc.,
34 FMSHRC 1760, 1764 (Aug. 2012). In the section 110(c) context, the “relevant inquiries
include whether the penalty will affect the individual’s ability to meet his financial obligations
and whether the penalty is appropriate in light of the individual’s income and net worth” but
should “not include the size of the mine [or] . . . the penalties levied against the corporation.” Id.
at 1764–65.
A.

Prairie State’s Penalty

The Secretary has proposed that Prairie State pay a penalty of $2,000.00 for Order No.
8440269, the minimum penalty for an unwarrantable failure violation under section 104(d)(1).
30 U.S.C. § 110(a)(3)(A). Nothing in the record suggests that the proposed penalty is
inappropriate for the size of Prairie State’s business, and the parties have stipulated that the
proposed penalty will not affect Prairie State’s ability to remain in business. (Ex. S–1.)
Additionally, nothing suggests that Prairie State failed to make a good faith effort to achieve
rapid compliance with the safety standard after Inspector Hatcher issued the order. In fact, Prairie

38 FMSHRC Page 455

State has since changed its examination recording procedures in order to help eliminate any
possible confusion as to whether a pre-shift examination has been conducted in the mine. (Tr.
149:2–8; Ex. R–11.)
On the other hand, I have upheld the Secretary’s S&S, unwarrantable failure, and
negligence designations. Such conclusions ordinarily support the Secretary’s proposed penalty.
In addition, I considered the mine’s history of violations concerning this safety standard. (Exs.
S–2, S–7.) MSHA cited Prairie State for another violation of section 75.360(a) less than one
month prior to the issuance of Order No. 8440269. (Ex. S–7.)
Prairie State’s systemic failure to ensure that required examinations took place at the
mine placed miners in grave danger, putting them at risk of serious injury. Prairie State had
direct control over training its managers on the mine’s examination recording procedures; yet it
put in charge a new shift manager who apparently did not know how to read the examination
book properly. Superintendent Jackson then gave written instructions to both Rees (second shift)
and Welch (third shift) and was in the best position to know when work was to be done and
when pre-shifts should be ordered. Yet Jackson not only failed to communicate adequately with
Rees about work to be done on the third shift that would trigger a pre-shift examination, he also
failed to adequately oversee Welch, a new shift manager, thus raising serious questions about the
operator’s procedures. These failures of Prairie State’s management warrant an increased
penalty. Given the gravity of the hazardous conditions found, coupled with Prairie State’s failure
to coordinate and supervise adequately its shifts to ensure compliance with examination
requirements, I determine that a higher penalty is appropriate for Prairie State’s unwarrantable
conduct. Considering all of the facts and circumstances set forth above, I hereby assess a civil
penalty of $4,000.00.
B.

Steven B. Rees’s Penalty

The Secretary has proposed that Rees pay a penalty of $1,500.00 under section 110(c).
Rees did not present evidence regarding his ability to meet his financial obligations or his
individual income and net worth. Rees’ failure to either conduct a pre-shift examination or
inform the oncoming shift manager an examination was needed resulted in a violation of the preshift standard that was S&S, highly negligent, and an unwarrantable failure. However, no
evidence in the record shows that Rees has engaged in any past violative conduct. The Secretary
did not prove Rees’s action or inaction was intentional. Nonetheless, the facts and circumstances
establish that Rees failed to meet his high duty of care. Accordingly, I conclude a penalty smaller
than the Secretary’s proposal is appropriate in this case. Thus, I assess a civil penalty of $500.00
against Rees under section 110(c).
C.

Michael Welch’s Penalty

The Secretary has proposed that Welch pay a penalty of $1,500.00 under section 110(c).
Welch did not present evidence regarding his ability to meet his financial obligations or his
individual income and net worth. Welch’s failure to act resulted in a pre-shift violation that was
S&S, highly negligent, and an unwarrantable failure. His mistake in this case was objectively
unreasonable and resulted in a serious hazard to miners. However, the absence of intentional

38 FMSHRC Page 456

misconduct and the fact Welch had only been a manager for a short period before the violation
occurred suggests some leniency is appropriate. In addition, the record contains no evidence
demonstrating Welch’s involvement in any past violative conduct. In light of the above criteria, I
conclude a penalty smaller than the Secretary’s proposal is appropriate in this case. Thus, I
assess a civil penalty of $500.00 against Welch under section 110(c).
VII. ORDER
In light of the foregoing, it is hereby ORDERED that Order No. 8440269 is
AFFIRMED. The section 110(c) liability of Steven B. Rees and Michael Welch is
AFFIRMED. Prairie State is ORDERED to PAY a civil penalty of $4,000.00 within 40 days of
the date of this decision. Steven B. Rees is ORDERED to PAY a civil penalty of $500 within 40
days of this decision. Likewise, Michael Welch is ORDERED to PAY a civil penalty of $500
within 40 days of this decision.12

/s/ Alan G. Paez
Alan G. Paez
Administrative Law Judge

Distribution:
Emelda Medrano, Esq., Office of the Solicitor, U.S. Department of Labor, 230 South Dearborn
Street, Room 844, Chicago, Illinois 60604
Arthur M. Wolfson, Esq., Jackson Kelly, PLLC, Three Gateway Center, 401 Liberty Avenue,
Suite 1500, Pittsburgh, Pennsylvania 15222
/ivn

12

Payment should be sent to: U.S. Department of Labor, MSHA, Payment Office,
P.O. Box 790390, St. Louis, MO 63179-0390. Please include docket and A.C. numbers.

38 FMSHRC Page 457

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
1331 PENNSYLVANIA AVE., N.W., SUITE 520N
WASHINGTON, DC 20004-1710
TELEPHONE: 202-434-9958 / FAX: 202-434-9949

March 22, 2016
CLINTWOOD ELKHORN MINING
COMPANY, INC,
Contestant,

CONTEST PROCEEDING
Docket No. KENT 2011-0041-R
Citation No. 6660595; 10/14/2010

v.
Mine ID: 15-16734
SECRETARY OF LABOR
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent,
SECRETARY OF LABOR
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner,

CIVIL PENALTY PROCEEDING
Docket No. KENT 2011-0515
A.C. No. 15-16734-240621

v.
CLINTWOOD ELKHORN MINING
COMPANY, INC.,
Respondent.

Mine: Clintwood Elkhorn II

DECISION ON REMAND
Appearances: Matthew S. Shepherd, Esq., U.S. Dept. of Labor, Office of the Solicitor,
Nashville, TN, for the Petitioner,
Melanie Kilpatrick, Esq., Rajkovich, Williams, Kilpatrick & True, PLLC,
Lexington, KY, for the Respondent.
Before:

Judge L. Zane Gill

This case is before me on remand by the Commission. Docket No. KENT 2011-0041-R
was the subject of an expedited hearing held on October 19, 2010. The hearing took place 13
days after the events that led to Citation No. 6660595 and five days after the citation was issued.
At the close of the Secretary’s evidence, Clintwood Elkhorn Mining Co., Inc., moved for
dismissal of Citation No. 6660595 and three other citations and orders that are not at issue here.
The dismissal was granted, and only the dismissal of Citation No. 6660595 was appealed to the
Commission.

38 FMSHRC Page 458

In its decision, the Commission found that Clintwood violated 30 C.F.R. § 77.1607(b)
because the operator failed to maintain full control of his haul truck while it was in motion.
Clintwood Elkhorn Mining Co., Inc., 35 FMSHRC 365, 370 (Feb. 2013). Citation No. 6660595
was remanded to me to determine whether the violation was significant and substantial, whether
it was an unwarrantable failure to comply by the operator, and to assess an appropriate penalty.
Id. at 371. After the remand, the record was reopened, a supplementary evidentiary hearing was
held on October 15, 2014, in Pikeville, Kentucky.1
Findings of Fact2
Clintwood operated a coal preparation plant in Pike County, Kentucky. Clintwood
Elkhorn Mining Co., Inc., 32 FMSHRC 1880, 1882 (Dec. 2010)(ALJ Gill). A steeply graded
haul road, Coal Haul Road A, ran from the prep plant to a nearby coal mine operated by Hubble
Mining. Id. at 1882-83; Tr.II 255:10-12.3 Clintwood owned the mineral rights to the coal that
Hubble mined. Clintwood leased the mine property to Hubble to mine the coal, and contracted
with Hubble to purchase the coal it mined. (Ex. R-3; Tr.I 38:17-19; Tr.II 239:19-21; Tr.II 240-57) Hubble contracted with Tattoo Trucking to haul the coal it mined to Clintwood’s prep plant
using Coal Haul Road A. (Tr.I 38:23- 39:1) Clintwood also owned Coal Haul Road A and leased
it to Hubble. (Tr.II 240:8-10)
On the morning of October 6, 2010, Shane Bishop, an employee of Tattoo Trucking, was
hauling coal in a Mack 800 haul truck on Haul Road A from the Hubble mine down to
Clintwood's prep plant. 32 FMSHRC at 1882-84. On his ninth trip down to the prep plant,
Bishop encountered mine equipment occupying the road. (Tr.I 187:2-17) He braked and waited
for the equipment to clear and then continued on his way. (Tr.I 187:20 – 188:2) While
descending the hill, Bishop heard a loud sound from the truck engine. He attempted to shift

1

The contest docket was consolidated with the related penalty docket KENT 2011-0515.

2

These findings of fact are based on the record as a whole and my careful observation of
the witnesses during their testimony. In resolving any conflicts in the testimony, I have taken
into account the interests of the witnesses, or lack thereof, and consistencies, or inconsistencies
in each witness’s testimony and between the testimonies of other witnesses. In evaluating the
testimony of each witness, I have also taken into account his or her demeanor. Any perceived
failure to provide detail about any witness’s testimony is not a failure on my part to consider it.
The fact that some evidence is not discussed does not mean that it was not considered. See Craig
v. Apfel, 212 F.3d 433, 436 (8th Cir. 2000) (administrative law judge is not required to discuss all
evidence and failure to cite specific evidence does not mean it was not considered). I have also
fully considered the contents of the official file, including the pre- and post-hearing submissions
of the parties, and the exhibits admitted into evidence.
3

Tr.I refers to the hearing transcript from 2010 and Tr.II refers to the hearing transcript
from 2014.

38 FMSHRC Page 459

gears, the engine died, and the brakes failed.4 (Tr.I 187:20 – 188:2; Tr.I 188:12-17; Tr.I 203:1-5;
Tr.I 204:1-5; Tr.II 60:13-20) The truck accelerated down Haul Road A about 100 to 150 feet
before crashing through a berm and a utility pole at the base of the hill. 32 FMSHRC at 1884.
The truck rolled onto its passenger side, where it came to rest with its front axle suspended over
the 30-foot drop-off to the prep plant's dump area. (Tr.I 32:12-23) Bishop suffered only an
abrasion and some bruising, despite not wearing his seatbelt. 32 FMSHRC at 1884. He was taken
to a hospital emergency room, examined by a doctor, and released without treatment. Id.
Preliminary Matter: Jurisdiction
At the close of the evidentiary hearing in 2014, Clintwood moved to dismiss the case and
requested the citation be vacated. I declined to rule on the record, and directed the parties to brief
the issue. Clintwood argued that MSHA did not have jurisdiction to issue Citation No. 6660595
because Clintwood was not an “operator” of Tattoo’s truck. (Resp. Br. at 1) Clintwood further
argued that its relationship with Tattoo was too tenuous for it to be an operator vis-à-vis Tattoo’s
violation.5 Id. at 4.
The Secretary countered that Clintwood was an “operator” as defined by Section 3(d) of
the Mine Act, 30 U.S.C. § 802(d). (Sec’y Br. at 5-6) Further, the Commission had already
determined that Clintwood violated Section 77.1607(b),6 and that Clintwood misinterpreted the
law. (Sec’y Br. at 5; Sec’y Reply Br. at 2) The Secretary argued that the test to determine
whether Clintwood was an “operator” was whether Clintwood had “substantial involvement”
with the mine, not with the truck. (Sec’y Reply Br. at 2) I agree with the Secretary.
In Berwind Natural Res. Corp., the Commission held that the definition of “operator”
must be resolved on a case-by-case basis using a “totality of the circumstances” test to determine
whether the “entity has substantial involvement with the mine.” 21 FMSHRC 1284, 1293 (Dec.
1999)(emphasis added). The resulting Commission guidance is to “evaluate the participation and
involvement of the entity in the mine's engineering, financial, production, personnel, and health
and safety matters to determine whether that entity qualified as an operator under the Act.” Id.
There is no dispute here that Clintwood owned and operated the coal preparation plant.
Clintwood owned the mineral rights to the coal that Hubble mined and leased the property to
Hubble to mine the coal. Clintwood also owned the land under Coal Haul Road A and leased it
to Hubble. The accident happened on this road.

4

The circumstances of the engine and brake failure will be discussed in more detail

below.
5

Clintwood argued that it did not have a contractual relationship with Tattoo Trucking,
did not own the truck that was involved in the accident, did not employ the truck driver, and the
truck was not in its supervision or control. (Resp. Br. at 4)
6

Despite the Secretary’s argument, subject matter jurisdiction can never be waived. Fed.
R. Civ. P. 12(h)(3).

38 FMSHRC Page 460

According to the agreement between Clintwood and Hubble, Hubble was responsible for
mining the coal and transporting it to Clintwood’s prep plant. (Ex. R-3, §§ 1.2, 3.1) Clintwood
retained the right to use Coal Haul Road A and required Hubble to have a transportation plan for
the haul road. Id. at §§1.4, 1.10. Additionally, Clintwood retained the right to enter the mine and
inspect “any […] aspect of [Hubble’s] operations,” and required its consent prior to Hubble
subcontracting out any work required by the contract. (Id. at §§ 1.15, 12.2)
Hubble contracted with Tattoo Trucking, the owner of the truck involved in the accident,
to haul the coal mined at Hubble along Coal Haul Road A to the Clintwood prep plant. (Tr.II
52:15-21) Each production shift, Tattoo’s trucks, about 12 to 15 of them, were repeatedly loaded
with coal at the Hubble mine, driven down the haul road to Clintwood’s prep plant, where the
loads were weighed and dumped. The trucks were then driven back up the haul road to the mine
for their next load. (Tr.II 31:3-9; Tr.II 354:5-6)
Clintwood had a financial relationship with the Hubble mine arising from its ownership,
lease, and contractual relationships. Clintwood also retained the authority to inspect the Hubble
mine, and to approve all subcontractors who performed any work under the contract. The same
Hubble contractors hauled and dumped the coal from the Hubble mine at the Clintwood prep
plant, deepening the relationship between the prep plant, the mine, and the contracting parties.
Regarding production, although Clintwood accepted coal from multiple mines, all of the coal
produced at the Hubble mine was hauled to the Clintwood prep plant. Based on the totality of the
circumstances, I find that Clintwood was an “operator” and subject to MSHA’s jurisdiction
because it had substantial involvement with the Hubble mine.7
Moreover, Clintwood stipulated that it operated the Clintwood prep plant, (Joint
Prehearing Rep., Stipulation 1). The citation alleges that the violation occurred at the prep plant.
Bishop lost control of his truck on Clintwood’s haul road, crossed over Clintwood’s main road,
hit Clintwood’s berm, and nearly fell into Clintwood’s dump site. Therefore, by virtue of its
stipulation, Clintwood was an operator for purposes of the violation, and Bishop lost control of
his vehicle on Clintwood’s property.

7

Clintwood also argued that the area where the accident occurred was a private way
appurtenant to the mine, and therefore, not within MSHA jurisdiction. (Resp. Br. at 4-5) Even if
the haul road was a private way appurtenant to the mine and under the control of the mine, the
truck in question was used in mining activities, and was under MSHA jurisdiction. See Sec'y of
Labor v. Nat'l Cement Co. of Cal., Inc., et. al, 573 F.3d 788, 793-97 (D.C. Cir. 2009); See
Youngquist Brothers Rock, Inc., 36 FMSHRC 2492, 2493-97 (Sept. 2014) (ALJ Gill); 30 U.S.C.
§ 802(h)(1)(B),(C).

38 FMSHRC Page 461

Citation No. 6660595
Inspector Robert Bellamy8 issued Citation No. 6660595 to Clintwood, alleging a
violation of 30 C.F.R. § 77.1607(b). The Commission concluded that Clintwood violated the
standard. The regulation states that “[m]obile equipment operators shall have full control of the
equipment while it is in motion.” 30 C.F.R. § 77.1607(b). Section 77.1607(b) is a mandatory
safety standard. The citation alleges:
On 10/06/2010, the contract driver of a loaded coal haulage truck
failed to maintain control of the truck. The truck ran away down
the mine coal haulage road, crossed the main prep plant access
road and entered the prep plant stockpile before stopping.
Overloading of the truck contributed to the driver losing control.
This event caused exposure to employees from other mines,
vendors and prop plant employees using the main access road and
employees at the prep plant to a potentially fatal accident. The
estimated weight of the loaded truck was 50,200 lbs. over the
Gross Vehicle Weight Rating (GVWR) recommended by the
manufacturer based on the average weight tickets for the previous
eight loads for this truck on this date. Clintwood Elkhorn was
aware that the trucks hauling to this prep plant are routinely
overloaded and did nothing to stop this practice. This is an
unwarrantable failure to comply with a mandatory safety standard.
Ex. S-12
The citation alleges that an injury occurred, the injury could reasonably be expected to be
fatal, the violation was significant and substantial, one person was potentially affected, and the
level of negligence was high. Id.
Negligence and Unwarrantable Failure
“Negligence” is not defined in the Mine Act. The Commission has, however,
[R]ecognized that “[e]ach mandatory standard … carries with it an
accompanying duty of care to avoid violations of the standard, and
an operator's failure to meet the appropriate duty can lead to a
finding of negligence if a violation of the standard occurs.” A.H.
Smith Stone Co., 5 FMSHRC 13, 15 (Jan. 1983). In determining
whether an operator met its duty of care, we consider what actions
would have been taken under the same circumstances by a
reasonably prudent person familiar with the mining industry, the
8

At the time of the hearing, Bellamy had been working at MSHA for approximately
twenty-four years and had conducted approximately 30 fatal accident investigations and
numerous nonfatal accident investigations. (Tr.I 107:25 – 108:9)

38 FMSHRC Page 462

relevant facts, and the protective purpose of the regulation. See
generally U.S. Steel Corp., 6 FMSHRC 1908, 1910 (Aug. 1984).
Jim Walter Res. Inc., 36 FMSHRC 1972, 1975 (Aug. 2014); Brody Mining, LLC, 37 FMSHRC
1687, 1702. (Aug. 2015); Spartan Mining Co., 30 FMSHRC 699, 708 (Aug. 2008). “Thus in
making a negligence determination, a Judge is not limited to an evaluation of allegedly
‘mitigating’ circumstances. Instead, the Judge may consider the totality of the circumstances
holistically.” Brody Mining, LLC, 37 FMSHRC at 1702. Although the Secretary's part 100
regulations are not binding on the Commission, the Secretary's definitions of negligence in those
provisions are illustrative.
In Lopke Quarries, Inc., 23 FMSHRC 705, 711 (July 2001), the Commission reiterated
the law applicable to determining whether a violation is the result of an unwarrantable failure:
The unwarrantable failure terminology is taken from section
104(d) of the Act, 30 U.S.C. § 814(d), and refers to more serious
conduct by an operator in connection with a violation. In Emery
Mining Corp., 9 FMSHRC 1997 (Dec. 1987), the Commission
determined that unwarrantable failure is aggravated conduct
constituting more than ordinary negligence. Id. at 2001.
Unwarrantable failure is characterized by such conduct as
“reckless disregard,” “intentional misconduct,” “indifference,” or a
“serious lack of reasonable care.” Id. at 2003-04; Rochester &
Pittsburgh Coal Co., 13 FMSHRC 189, 194 (Feb. 1991) (“R&P”);
see also Buck Creek [Coal, Inc. v. FMSHRC, 52 F.3d 133, 136 (7th
Cir. 1995)] (approving Commission's unwarrantable failure test).
See Manalapan Mining Co., 35 FMSHRC 289, 293 (Feb. 2013). Whether conduct is
“aggravated” in the context of an unwarrantable failure analysis is determined by looking at all
the facts and circumstances of each case to see if any aggravating factors exist. Big Ridge, Inc.,
34 FMSHRC 119, 125 (Jan. 2012) (ALJ Zielinski).
The Secretary alleged high negligence and unwarrantable failure, and argued that
Bishop’s truck was overloaded at the time of the accident, that the overload contributed to the
accident, that Clintwood Elkhorn was aware that the trucks hauling to its prep plant were
routinely overloaded, and it did nothing to stop this practice. (Sec’y Br. at 9-13; Ex. S-12) The
Respondent argued that the Secretary did not prove that the vehicle was overloaded, did not
prove that even if it were overloaded, the overload caused the accident, and that it was driver
error that caused the accident because the truck ran out of fuel. (Resp. Br. at 7-14) It must be
noted that the standard relates to Bishop losing control over his vehicle while it was in motion,
not whether something caused or contributed to the accident.

38 FMSHRC Page 463

The Secretary’s evidence and argument at the 2010 and 2014 hearings focused largely on
establishing an evidentiary link between Gross Vehicle Weight Ratings (GVWR)9 and the
alleged consequences of overloading. The Secretary tried to convince the court that Bishop’s
truck was overloaded based on load records that showed loads in excess of the GVWR, and that
the resulting overload contributed to the accident.10 The Secretary argued that overloading puts
more strain on the brakes and can cause brake fade. (Tr.II 190:10 -191:10) This argument
appears to be one of first impression. Neither the Mine Act nor the regulations defines
“overload” or describes how MSHA determines that a truck is overloaded.
To prove high negligence, the Secretary attempted to show that Bishop’s truck was
overloaded by reference to an objective measure of what the truck could presumably safely haul
-- the GVWR for a Mack 800 haul truck. However, Bishop’s Mack 800 truck had been modified
from the manufacturer’s specifications to haul larger loads. (Tr.II 57:20 -58:16) Thus, the
manufacturer’s stated GVWR was practically useless to establish a proper load limit for Bishop’s
truck. The Secretary attempted to prove that the weight he proffered as the maximum load
GVWR was for Bishop’s modified truck. However, the Secretary’s witness was unable to do
anything more than speculate about the actual GVWR for Bishop’s modified truck. His
speculation was based on an inspection of seven or eight Mack 800 series trucks, but he never
tested the actual haul limits or possible overload ratings of any of the trucks. (Tr.II 186-190; Tr.II
202:22 – 203:4; Tr.II 207:9-17) As a result, the Secretary failed to prove what the GVWR was
for Bishop’s truck, even assuming that the GVWR was relevant or a reliable means of
determining overloading.11 Since there was no baseline for comparison, the Secretary could not
use the weight tickets for Bishop’s truck from the previous eight loads before the accident to
establish a pattern of overloading.
Even assuming the Secretary proved that Bishop’s truck was overloaded, and further
assuming that when a truck is overloaded it is harder to brake, I cannot find that the high
negligence designation was appropriate. Bishop lost control of his truck because of driver error.
William Griffith, the owner of Tattoo Trucking, testified that driver error caused the
brakes to fail and the truck to run away. Bishop allowed the truck to run out of fuel, which
prevented it from restarting when he attempted to shift gears after the engine died. (Tr.II 26:1825; Tr.II 60:21-24; Tr.II 66:17 – 67:2) This is consistent with Resp. Ex-5 and Griffith’s
testimony that there was no fuel leaking from the truck as it lay on its side after running through
the berm and overturning. Further, the fuel tank was empty when the truck was inspected after
the accident. (Tr.II 61:1-9; Tr.II 62:15 – 63:23)
9

The GVWR is assigned by the truck’s manufacturer and is the maximum weight the
manufacturer recommends that a truck can haul. (Tr.II 114:16-21; Tr.II 115:17-21)
10

The inspector testified that it was not MSHA’s policy to issue a citation if a truck was
overloaded past the GVWR, but MSHA considered loads in excess of the GVWR an aggravating
factor for negligence and the unwarrantable failure analysis. (Tr.II 128:10-23; TR.II 129:6-10)
11

I need not discuss the notice issues with MSHA using GVWR as a threshold standard
for overloading, or using it for enhanced enforcement.

38 FMSHRC Page 464

At the time of the accident, Bishop had been driving for Tattoo Trucking for
approximately five months. This was his first job working for a trucking company. (Tr.I 183:4-9)
He did not have a commercial driver’s license. (Tr.I 183:10-16) Based on Bishop’s and Griffith’s
testimony, it was Bishop’s inexperience that caused him to lose control of the truck. Bishop’s
truck ran out of fuel, causing the engine to make a loud noise, and when Bishop tried to shift, the
engine stalled and died, which resulted in brake failure and loss of control. When an engine dies,
as it did here, the steering and brakes do not work. (Tr.II 64:2-8) Normally, the jake brake, or
engine brake, will still work even if the truck runs out of gas. However, the truck must still be in
gear. (Tr.II 785:12-17) Here, since Bishop shifted the truck out of gear, the jake brake did not
work either.
Bishop was driving on an empty tank. Instead of coasting down the hill, as an
experienced driver would have done, he attempted to shift into another gear, which caused the
engine to quit. A reasonably prudent person familiar with driving such haul trucks would not
have allowed the truck to run out of gas, and would not have shifted out of gear. However, this is
not where the analysis ends.
It is well settled that under the Mine Act, an operator is strictly liable for violations of the
Act and mandatory standards committed by its employees. Southern Ohio Coal Co., 4 FMSHRC
1459, 1462 (Aug. 1982)(“SOCCO”) (citing Allied Products Co. v. Fed. Mine Safety & Health
Review Comm'n, 666 F.2d 890 (5th Cir. 1982); American Materials Corp., 4 FMSHRC 415
(March 1982); Kerr-McGee Corp., 3 FMSHRC 2496 (November 1981); El Paso Rock Quarries,
Inc., 3 FMSHRC 35 (January 1981)). However, the imputation of a rank-and-file miner’s acts to
an operator departs from strict liability under certain circumstances. The negligence of a rankand-file miner is not attributable to an operator for the purposes of negligence designations,
unwarrantable failure determinations, and penalty amounts. Southern Ohio Coal Co., 4
FMSHRC 1459, 1462 (Aug. 1982)(“SOCCO”); Whayne Supply Co., 19 FMSHRC 447, 451, 453
(Mar. 1997); Fort Scott Fertilizer-Cullor, Inc., 17 FMSHRC 1112, 1116 (July 1995). If “a rankand-file employee has violated the Act, the operator's supervision, training and disciplining of its
employees must be examined to determine if the operator has taken reasonable steps to prevent
the rank-and-file miner's violative conduct.” SOCCO at 1462 (emphasis in original). The record
indicates that at the time of the hearing, Clintwood did not supervise trucking operations at
Hubble, did not issue directions to truck drivers at Hubble, and did not have authority to
discipline truck drivers while they were at Hubble. (Tr.II 232:17 – 233:2)
Additionally, Tattoo gave its employees annual training (Tr.II 48:14-21), and since
Bishop had been employed with Tattoo for only five months at the time of the hearing, he was
“recently” trained. Clintwood did offer Tattoo’s employees training, but Griffith could not recall
if his drivers took advantage of the offer. (Tr. 49:3-9)
I cannot find Clintwood liable for Bishop’s negligence as a rank-and-file miner.
Therefore, I find that there was no negligence attributable to Clintwood. Additionally, I cannot
find an unwarrantable failure to comply by the operator because there was no aggravating
conduct constituting more than ordinary negligence.

38 FMSHRC Page 465

Gravity
The gravity penalty criterion under section 110(i) of the Mine Act, 30 U.S.C. § 820(i), “is
often viewed in terms of the seriousness of the violation.” Consolidation Coal Co., 18 FMSHRC
1541, 1549 (Sept. 1996) (citing Sellersburg Stone Co., 5 FMSHRC 287, 294-95 (March 1983),
aff'd, 736 F.2d 1147 (7th Cir. 1984) and Youghiogheny & Ohio Coal Co., 9 FMSHRC 673, 681
(Apr. 1987)). The seriousness of a violation can be examined by looking at the importance of the
standard which was violated and the operator’s conduct with respect to that standard, in the
context of the Mine Act’s purpose of limiting violations and protecting the safety and health of
miners. See Harlan Cumberland Coal Co., 12 FMSHRC 134, 140 (Jan. 1990) (ALJ Fauver). The
gravity analysis focuses on factors such as the likelihood of an injury, the severity of an injury,
and the number of miners potentially injured. The Commission has recognized that the likelihood
of injury is to be made assuming continued normal mining operations without abatement of the
violation. U.S. Steel Mining Co., 7 FMSHRC at 1130.
Inspector Bellamy designated this violation as injury “occurred;” the referenced injury
could reasonably be expected to be a fatality; it was significant and substantial; and one person
was potentially affected. (Tr.II 101:1-5) Clintwood argued that there was no “injury,” therefore,
an injury did not “occur.” (Resp. Br. at 15) The Secretary argued that Bishop was injured
because he received an abrasion and bruising. (Sec’y Reply Br. at 12)
The Commission stated in Freeman that the term “injury” is not defined in the Mine Act
or regulations, but the ordinary meaning of the word is “an act that damages harms, or hurts” or
“hurt, damage, or loss sustained.” Freeman United Coal Mining Company, 6 FMSHRC 1577,
1578-9 (July 1984)(quoting Webster's Third New International Dictionary (Unabridged) 1164,
(1978)). This plain meaning of “injury” has been used by the Commission and its ALJs in
numerous decisions. Here, Bishop suffered a “hurt” or “damage” because he sustained an
abrasion and bruising. Therefore, an “injury” occurred.
Bellamy designated the injury as reasonably expected to result in a fatality because this
type of accident -- a runaway truck -- could have resulted, and had resulted, in fatalities in the
past. (Tr.II 101:7-14) The fatality designation not only pertained to the driver of a runaway truck,
but could also affect a pedestrian miner struck by a runaway truck. Id.
I find that an injury occurred; it could reasonably be expected to be a fatality; and, one
person was potentially affected.
Significant and Substantial
The citation was designated by the Secretary as significant and substantial (“S&S”). A
violation is properly designated S&S “if, based upon the particular facts surrounding that
violation, there exists a reasonable likelihood that the hazard contributed to will result in an
injury or illness of a reasonably serious nature.” Cement Div., Nat’l Gypsum Co., 3 FMSHRC
822, 825 (Apr. 1981). The question of whether a particular violation is S&S must be based on the
particular facts surrounding the violation. Texasgulf, Inc., 10 FMSHRC 498 (Apr. 1988);
Youghiogheny & Ohio Coal Co., 9 FMSHRC 2007 (Dec. 1987). S&S enhanced enforcement is

38 FMSHRC Page 466

applicable only to violations of mandatory health and safety standards. Cyprus Emerald Res.
Corp. v. FMSHRC, 195 F.3d 42, 45 (D.C. Cir. 1999). The Secretary bears the burden of proving
all elements of a citation by a preponderance of the evidence. In re: Contests of Respirable Dust
Sample Alteration Citations: Keystone Mining Corp., 17 FMSHRC 1819, 1838 (Nov. 1995),
aff’d 151 F.3d 1096 (D.C. Cir. 1998); Jim Walter Resources, Inc., 30 FMSHRC 872, 878 (Aug.
2008) (ALJ Zielinski) (“The Secretary’s burden is to prove the violations and related allegations,
e.g., gravity and negligence, by a preponderance of the evidence.”)
In Mathies Coal Co., the Commission established the standard for determining whether a
violation was S&S:
In order to establish that a violation of a mandatory safety standard
is significant and substantial under National Gypsum, the Secretary
of Labor must prove: (1) the underlying violation of a mandatory
safety standard; (2) a discrete safety hazard – that is, a measure of
danger to safety – contributed to by the violation; (3) a reasonable
likelihood that the hazard contributed to will result in an injury;
and (4) a reasonable likelihood that the injury in question will be of
a reasonably serious nature.
6 FMSHRC 1, 3-4 (Jan. 1984).
The third element of the Mathies test presents the most difficulty when determining
whether a violation is S&S. In U.S. Steel Mining Co., Inc., 7 FMSHRC 1125, 1129 (Aug. 1985),
the Commission provided additional guidance: [T]he third element of the Mathies formula
“requires that the Secretary establish a reasonable likelihood that the hazard contributed to will
result in an event in which there is an injury.” (citing U.S. Steel Mining Co., Inc., 6 FMSHRC
1834, 1836 (Aug. 1984)). The Secretary, however, “need not prove a reasonable likelihood that
the violation itself will cause injury.” Cumberland Coal Res., 33 FMSHRC 2357, 2365 (Oct.
2011) (citing Musser Engineering, Inc. and PBS Coals, Inc., 32 FMSHRC 1257, 1281 (Oct.
2010)). Further, the Commission has found that “the absence of an injury-producing event when
a cited practice has occurred does not preclude a determination of S&S.” Id. (citing Elk Run Coal
Co., 27 FMSHRC 899, 906 (Dec. 2005)); and Blue Bayou Sand & Gravel, Inc., 18 FMSHRC
853, 857 (June 1996)). This evaluation is also made in consideration of the length of time that
the violative condition existed prior to the citation and the time it would have existed if normal
mining operations had continued. Elk Run Coal Co., 27 FMSHRC at 905; U.S. Steel Mining Co.,
Inc., 6 FMSHRC 1573, 1574 (July 1984).12

12

The 4th and the 7th Circuits have changed the Commission’s precedent under Mathies
by placing the emphasis and bulk of the analysis on the second element of the test. See Peabody
Midwest Mining, LLC v. FMSHRC, 762 F.3d 611 (7th Cir. 2014); See Knox Creek Coal Corp. v.
Sec’y of Labor, 811 F.3d 148 (4th Cir. 2016). This Respondent, however, is not located in either
of those Circuits, and thus, my analysis is under the traditional Mathies test.

38 FMSHRC Page 467

The first and fourth prongs of the Mathies test have been met. There was a measure of
danger to safety – a discrete safety hazard – which arose from Bishop losing control of his truck
as it was coming down the steep haul road. This hazard could have resulted in serious injuries to
a miner. The remaining question is whether there was a reasonable likelihood that the hazard
would result in an injury.
A runaway 40- to 60-ton truck carrying a full load down a steep haul road is extremely
dangerous to the driver of the truck and to other miners on foot or to other mining equipment in
the area. Before hitting the berm and landing on its side, Bishop’s truck crossed over
Clintwood’s main access road. There was a reasonable likelihood that Bishop’s truck could have
struck a person or a piece of equipment on the haul road, could have struck a miner or a piece of
equipment while crossing the prep plant’s main road, could have crashed and fallen into the prep
plant’s dump site, or Bishop himself could have been thrown from the cab of the truck – all of
which could reasonably result in a fatality. (Tr.II 108:13 – 109:2; Tr.II 154:18 – 155:11; Tr.II
155:19 – 156:4) I find that the Secretary proved by a preponderance of the evidence that
significant and substantial designation was warranted here.
Penalty
Under Section 110(i) of the Mine Act, the Commission is to consider the following when
assessing a civil penalty: (1) the operator’s history of previous violations; (2) the appropriateness
of such penalty to the size of the business of the operator charged; (3) whether the operator was
negligent; (4) the effect on the operator's ability to continue in business; (5) the gravity of the
violation; and (6) the demonstrated good faith in abatement of the violative condition. 30 U.S.C
§ 820(i). Thus, the Commission alone is responsible for assessing final penalties. See Sellersburg
Stone Co. v. FMSHRC, 736 F.2d at 1151-52 (“[N]either the ALJ nor the Commission is bound
by the Secretary's proposed penalties … we find no basis upon which to conclude that [MSHA's
Part 100 penalty regulations] also govern the Commission.”); See American Coal Co., 35
FMSHRC 1774, 1819 (July 2013)(ALJ Zielinski).
The Commission has repeatedly held that substantial deviations from the Secretary's
proposed assessments must be adequately explained using the Section 110(i) criteria. E.g.,
Sellersburg Stone Co., 5 FMSHRC at 293; Hubb Corp., 22 FMSHRC 606, 612 (May
2000); Cantera Green, 22 FMSHRC 616, 620-21 (May 2000) (citations omitted). A judge need
not make exhaustive findings but must provide an adequate explanation of how the findings
contributed to his or her penalty assessments. Cantera Green, 22 FMSHRC at 622.
In this case, Clintwood’s history of violations is not an aggravating factor, however
Clintwood is a moderate sized operator, controlled by a large entity. (Tr.II 93:17 -94:3) I found
no negligence. Clintwood stipulated that the proposed penalty would not affect its ability to
remain in business. (Joint Prehearing Rep., Stipulation 7) The gravity of the violation was very
serious, because the runaway truck could have resulted in a fatality. At the initial hearing, there
was a conflict whether Clintwood demonstrated good faith in abating the violation because the
parties could not agree to an accident plan, but I consider Clintwood’s abatement response
appropriate. Considering all of these factors, I find that a penalty of $1,140.00 is appropriate.

38 FMSHRC Page 468

WHEREFORE, it is ORDERED that Clintwood pay a penalty of $1,140.00 within
thirty (30) days of the filing of this decision.
It is further ORDERED that Citation No. 6660595 be MODIFIED from a 104(d)(1)
citation to a 104(a) citation.

/s/ L. Zane Gill
L. Zane Gill
Administrative Law Judge

Distribution:
Matthew S. Shepherd, Esq., U.S. Dept. of Labor, Office of the Solicitor, 618 Church Street,
Suite, 230, Nashville, TN 37219-2456
Melanie Kilpatrick, Esq., Rajkovich, Williams, Kilpatrick & True, PLLC, 3151 Beaumont
Centre Circle, Suite 375, Lexington, KY 40513

38 FMSHRC Page 469

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
7 PARKWAY CENTER, SUITE 290
875 GREENTREE ROAD
PITTSBURGH, PA 15220
TELEPHONE: 412-920-7240 / FAX: 412-928-8689

March 24, 2016
CIVIL PENALTY PROCEEDINGS

SECRETARY OF LABOR
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner,

Docket No. PENN 2015-41
A.C. No. 36-07416-365834
Docket No. PENN 2015-42
A.C. No. 36-07416-365834

v.
CONSOL PENNSYLVANIA
COAL COMPANY LLC,
Respondent.

Mine: Enlow Fork Mine
DECISION AND ORDER

Appearances:

Anthony M. Fassano, Esq., U.S. Department of Labor, Philadelphia, PA,
for Petitioner
Patrick W. Dennison, Esq., Jackson Kelly, PLLC, Pittsburgh, PA, for
Respondent

Before:

Judge Lewis

These cases are before the Court upon two petitions for assessment of civil penalties
under Section 105(d) of the Federal Mine Safety and Health Act of 1977, 30 U.S.C. § 801 et seq.
(2012). PENN 2015-42 contains one section 104(d)(2) order, and PENN 2015-41 contains 15
section 104(a) citations, two of which remain at issue.1
A hearing in this matter occurred on Tuesday, July 14, 2015, in Pittsburgh, Pennsylvania.
The Court heard testimony from three witnesses: Jason Tungate, MSHA Inspector; Chris
Demidovich, maintenance supervisor; and Shane Jobes, outside shop and maintenance foreman.
Two witnesses, Christopher O’Neil, assistant manager of maintenance for Pennsylvania
operations, and Brian Henry, a hoistman, were allowed to provide testimony at subsequent
depositions.
During the hearing, the parties entered the following joint stipulations into evidence:
1. At all relevant times, Respondent is/was an “operator” as defined in § 3(d) of
the Federal Mine Safety and Health Act of 1977, as amended (hereinafter
referred to as “the Mine Act”), 30 U.S.C. § 803(d), of the Enlow Fork Mine.
1

The parties settled 13 of the 15 citations contained in PENN 2015-41. That settlement is
approved by the Court in this Decision and Order, and the terms of the settlement are contained
in Appendix A.

38 FMSHRC Page 470

2. The Enlow Fork Mine, at which the Citations and Order in contest were
issued, is an underground coal mine subject to the jurisdiction of the Mine
Act.
3. This proceeding is subject to the jurisdiction of the Federal Mine Safety and
Health Review Commission and its designated Administrative Law Judges
pursuant to Sections 105 and 113 of the Mine Act.
4. The individual whose name appears in Block 22 of the Citations and Order in
contest was acting in an official capacity and as an authorized representative
of the Secretary of Labor when the Citations and Order were issued.
5. The Citations and Order at issue, as well as any modifications thereto, were
properly served by a duly authorized representative of the Secretary of Labor,
the Mine Safety and Health Administration, upon an agent of Respondent on
the date and place stated therein.
6. Payment of the total proposed penalty of the citations and order at issue in this
matter will not affect Respondent’s ability to continue in business.
7. Consol demonstrated good faith in the abatement of the alleged violations.
8. The parties stipulate to the authenticity of the exhibits referenced in the parties
Prehearing Statements (with all amendments thereto) but not to the relevancy
or the truth of the matters asserted therein. The Secretary has not stipulated to
the authenticity of Mr. Shane Jobes’s notes, which were provided to Counsel
for Consol and Solicitor Anthony Fassano on July 13, 2015.
9. With respect to Citation No. 7018138 Respondent admits that a violation of
30 C.F.R. § 50.10(d) occurred, and that the Citation was properly designated
as "Unlikely" and Non-S&S.
10. With respect to Citation No. 7018138, the Citation was properly designated as
"Lost Workdays or Restricted Duty."
11. With respect to Citation No. 7018138, the Citation was properly designated as
“1 Persons Affected.”
12. With respect to Citation No. 7018139, if a violation of 30 C.F.R. § 77.1401
occurred, the Citation was properly designated as “Unlikely” and Non-S&S.
13. With respect to Citation No. 7018139, if a violation of 30 C.F.R. § 77.1401
occurred, the Citation was properly designated as “Lost Workdays or
Restricted Duty.”
14. With respect to Citation No. 7018139, if a violation of 30 C.F.R. § 77.1401
occurred, the Citation was properly designated as “1 Persons Affected.”
15. With respect to Order No. 7018140, Respondent admits that a violation of 30
C.F.R. § 77.1400-4 occurred.

38 FMSHRC Page 471

16. With respect to Order No. 7018140, the Order was properly designated as “1
Persons Affected.”
JX-1 at 1-3.2
Given the stipulations of the parties, the remaining issues before the Court are: (1)
whether Citation No. 7018138 was properly designated as high negligence; (2) whether, as set
forth in Citation No. 7018139, there was a violation of 30 C.F.R. § 77.1401, and, if so, whether it
was properly designated as low negligence; (3) whether Order No. 7018140 was properly
designated as reasonably likely, significant and substantial, high negligence, and an
unwarrantable failure; and (4) the appropriate penalty for each violation.
I.

Summary of the Testimony

Enlow Fork Mine (“the Mine”) is an underground coal mine operated by Consol
Pennsylvania Coal Company LLC (“Consol”) and is located in western Pennsylvania. The Mine
is considered a large coal mine by the Mine Safety and Health Administration (“MSHA”). See
Sec’y of Labor’s Petition for Assessment of Civil Penalty, Ex. A, No. PENN 2015-41; 30 C.F.R.
§ 100.3, Table I. The mine has two slope hoists, the Enlow slope hoist and the Oak Springs slope
hoist. Tr. 97-98. The areas are located approximately six miles apart, which takes 10-15 minutes
to drive. Tr. 82, 163. This proceeding concerns the Oak Springs slope hoist.
A slope is a diagonal entrance to a mine created by blasting into the ground until the
operator of a mine reaches the coal seam. Tr. 150. The slope at Oak Springs is 2,700 feet long,
and has a grade of 16 degrees. Tr. 157. Coal is transported out of Enlow Fork Mine up the Oak
Springs slope via a belt, and the coal is then transported over land back to the Enlow area. Tr.
150.
A slope hoist consists of several parts, including the personnel or “brakeman” car, the
rope, the spool, the motor, the gearbox, the driver, and the operator station. It is used to bring
personnel and supplies into and out of the mine. Tr. 97, 99. The Mine has three hoists: the Enlow
slope hoist, a vertical hoist, and the Oak Springs slope hoist. Tr. 98. The Enlow slope hoist is
similar to the Oak Springs slope hoist, and the vertical hoist is effectively an elevator for the
transport of personnel only. Id.
The Oak Springs slope hoist is the most technologically advanced of the three hoists. Tr.
98. The hoist is equipped with a Programmable Logic Controller (PLC) and a Hoist Safety
Supervisor (HSS). RX-K at 6-7. Both systems monitor the operation and condition of the hoist as
well as monitor each other. Tr. 65-67. If the systems detect a problem with the hoist (a “fault”), it
will show up on a screen in a control room, and the HSS and PLC have the ability to stop the car
slowly (controlled stop fault) or abruptly (emergency stop fault). Tr. 117-18, 120-21. The screen
also shows the speed, torque, and position of the car for each fault. Tr. 122.
The Oak Springs slope hoist took approximately two years to construct. Tr. 27-28. It was
built by a contractor, Frontier-Kemper Lake Shore (“Frontier-Kemper”). Tr. 102. Before a slope
2

Joint exhibits will be cited as “JX,” the Secretary’s exhibits will be cited as “GX,” and
Respondent’s exhibits will be cited as “RX.”

38 FMSHRC Page 472

hoist can be put into operation, it must be commissioned. Tr. 100. In this instance, the
commissioning ceremony (or “witness test”) was held on April 1, 2014, at which FrontierKemper performed a series of tests for Consol, the Pennsylvania Bureau of Deep Mine Safety,
and MSHA. Tr. 60-62. If the tests are successful, the state of Pennsylvania approves the hoist for
use, and the hoist gets a certification number. O’Neil Dep. 11.3 There is no equivalent
requirement for MSHA to certify or approve the hoist prior to operation. Id.
Consol’s maintenance supervisor, Chris Demidovich, was present at the ceremony.4 Tr.
98-99. He stated that they tested the max load for the hoist, 107 tons, by assembling 100 tons to
add to the weight of the brakeman car. Tr. 103. Once the hoist was loaded, they sent it down the
slope shaft and hit the brakes to make sure the brakes would hold the weight. Id. They also
demonstrated overtravel and overspeed safety features. Id. Demidovich testified that at the end of
the ceremony on April 1, 2014, “[e]verybody seemed to be satisfied that [Consol] was okay to
put this hoist in operation.” Tr. 104.
According to Christopher O’Neil, Consol’s Assistant Manager of Maintenance for the
Pennsylvania Operations, Frontier-Kemper had additional items to complete after the ceremony.5
O’Neil Dep. 12; RX-E. Some of the items were from Consol, and some were from the State. Id.
Consequently, O’Neil stated, the commissioning was not finished until the items were completed
and he signed the “Commission Certification.” Id. He signed the Commission Certification,
3

The transcript from Christopher O’Neil’s deposition will be cited as “O’Neil Dep.” The
transcript from Brian Henry’s deposition will be cited as “Henry Dep.”
4

At the time of the hearing, Chris Demidovich had worked for Consol at Enlow Fork
Mine for thirteen and a half years. Tr. 94. During that time period, he had been a mechanic,
maintenance foreman, maintenance supervisor, and senior electrical supervisor. Tr. 94-95. Prior
to working at Enlow Fork, he performed maintenance at Dana Mining for four years. Tr. 95. He
holds a Pennsylvania bituminous mining certification as a miner and is a Pennsylvania certified
electrician. Tr. 95. In March and April of 2014, Demidovich was a maintenance supervisor. Tr.
96. His responsibilities included overseeing other mechanics, performing preventative
maintenance, and ensuring generally that machines were in safe operating condition and
permissible. Tr. 96.
5

O’Neil had worked for Consol Energy since graduating from college in 1995. O’Neil
Dep. 4. He worked as an industrial engineer, shift maintenance foreman, electrical engineer,
longwall maintenance coordinator, master mechanic, general maintenance mechanic, and
assistant manager of maintenance. O’Neil Dep. 4. When he was deposed, he was currently
working as the assistant manager of maintenance of the Consol Pennsylvania operations. O’Neil
Dep. 4, 5. He has a B.S. in electrical engineering technology and a Master’s in Business
Adminstration. O’Neil Dep. 5. He also has a federal electrician certification and an MSHA
instructor certification for Part 48. O’Neil Dep. 5. As assistant manager of maintenance, his
duties and responsibilities included involvement with underground, surface, and plant
equipment, including the purchase of equipment and assuring written specifications are met.
O’Neil Dep. 6. With reference to hoist installation, O’Neil acts as a liaison between Consol and
the State of Pennsylvania, including facilitating the approval process. O’Neil Dep. 6.

38 FMSHRC Page 473

which states that “[t]he owner herby [sic] accepts the above listed hoist system as complete, and
assumes operational and maintenance responsibilities of the system,” on April 7, 2014. RX-C.
Additionally, as of the commissioning ceremony, Frontier-Kemper had not trained Consol’s
hoist operators. O’Neil Dep. 13. They were trained on April 3, 2014. Tr. 106; RX-F at 17. The
Commissioning Report also states that “[t]he commissioning consisted of successful completion
of the included checklists, required periodic tests, and training of 16 Consol hoistmen.” RX-F at
3.
Chris Demidovich, hoistman Brian Henry, and 15 others attended the training on April 3,
2014. Tr. 105-06; Henry Dep. 12; RX-F at 17. During the training, the Frontier-Kemper
representative instructed the miners on the operation of the hoist, all of the fault screens and
panels in the hoist building, the brake systems, and how to check the safety features. Tr. 106-07;
Henry Dep. 12. There were no discussions about daily examinations at that time. Henry Dep. 12.
Demidovich, however, had one of his mechanics record that a weekly examination had been
performed, since Frontier-Kemper covered all of the safety devices on the brakeman car and the
mechanic was trained. Tr. 109. On April 3rd and April 4th, Consol recorded weekly electrical
examinations of the slope car, the slope pump, and the slope rope.7 RX-D at 1.
6

After the training, Brian Henry was sent from the Enlow slope to the Oak Springs slope
to watch the belts that ran up the slope with the hoist. Henry Dep. 13. During this time, Henry
operated the Oak Springs slope hoist to hoist a fire boss so that he could examine self-contained
self-rescuer stations along the slope. Id. He was never directed to hoist the fire boss, but the fire
boss asked if the hoist was operational, and to Henry’s knowledge, it was, so he pulled up the
fire boss. Id. Henry could not recall who told him that the hoist was operational. Id. at 14. Shane
Jobes and Inspector Jason Tungate also testified that another fireboss was pulled out of the mine
by another hoist operator.8 Tr. 48; Tr. 160.

6

Brian J. Henry also gave testimony by deposition subsequent to the hearing. Henry had
been employed as a hoistman at Enlow Fork Mine since 2013 and had worked for Consol for 10
years. Henry Dep. 7-8. His past jobs included mine operator, mine side bolter, loader operator,
and motorman. Henry Dep. 7. He was a certified hoistman and had been paid on an hourly basis
at the time of the written citation and order. Henry Dep. 7-8.
7

A slope pump is a pump midway down the shaft that must be examined to make sure it
is in permissible condition. Tr. 110.
8

Shane Jobes was the outside shop and maintenance foreman at Enlow Fork Mine at the
time of the hearing and in April of 2014. Tr. 149. He had worked at Enlow Fork Mine since
September 2013, and before that was with engineering and maintenance groups with Consol
since 1998. Tr. 147. He started working for Consol at the Bailey Prep plant in 1991, just after he
graduated from West Virginia Institute of Technology, where he received a bachelor’s in
engineering. Tr. 149. His duties included repairing broken parts in the maintenance shop and
sending away broken parts to get repaired. Tr. 149.
(continued…)

38 FMSHRC Page 474

Between April 3, 2014, and April 10, 2014, three issues occurred on the Oak Springs
slope hoist. The first, an overspeed glitch, occurred between April 3rd and April 8th. Tr. 123.
When the hoist was operated at 600 feet per minute, the HSS showed a fault because the
brakeman car’s overspeed control and the hoist drum’s overspeed control were not
communicating. Id. To fix the issue, Consol turned one of the controls “maybe five feet a minute
lower than the HSS [to] kind of give it a little bit of a buffer so those two could try to keep in
sync with each other. Id. At 600 feet per minute, they could run the hoist for a little while
without having a fault, then they could hit the “fault reset and acknowledge button” to run it
again, but when they slowed down the hoist to 300 feet per minute, “it worked flawlessly.” Tr.
123-24.
The second issue, a kink in the hoist’s rope, occurred on April 7th. Tr. 138. Brian Henry,
the hoistman, dropped dollies, or flat cars used to haul equipment, into the mine using the Oak
Springs slope hoist. Henry Dep. 15. When the dollies reached the bottom of the hoist, Henry
surmised at the hearing, the motormen hooking up to the dollies “must have pushed the car up
the hill too far and it kinked the rope.” Henry Dep. 16. At that same time, Demidovich was with
Chris O’Neil and Tom Muser, maintenance managers, at Oak Springs, looking at the conveyor
belt system, and O’Neil and Muser wanted to stop by the hoist house to look at the hoist remote
building. Tr. 125. When they exited the hoist house, the brakeman car had returned to the top of
the rope, and they noticed the kink in the rope. Tr. 125; Henry Dep. 16. Demidovich called
Ketchem Construction to reterminate the rope. Tr. 138. They were at the Enlow slope portal that
day, however, so Ketchem could not perform the work until April 8th. Id. The hoist was taken
out of service until Ketchem “reterminated” the rope on April 8th by removing the 25 feet that
contained the kink and reconnecting the rope to the brakeman car. O’Neil Dep. 19; Tr. 126.
The third issue occurred on April 8th when the three overtravel devices failed to stop the
brakeman car from crashing into the shiv wheel at the top of the hoist. After Ketchem
reterminated the rope, they asked Tom Nelms, a hoist operator, to do a full test run of the hoist
before they left the area. Tr. 126. When he did so, he failed to drop the brakeman car far enough
into the mine to resync the system with the reset switch. Id. Because he did not resync the
system, the HSS and PLC systems, which set a limit for how far up or down the slope hoist the
brakeman car can go, did not register that the rope was now 25 feet shorter than it was prior to
the retermination. Id. Consequently, when the car reached the top of the hoist, the systems did
not register that it had done so. Regardless, a third overtravel device, a “mechanical limit
switch,” should have stopped the car short of running into the shiv wheel. This switch failed, too.
Tr. 52.

8

(…continued)
MSHA Inspector Jason Tungate appeared and testified on behalf of the Secretary.
Tungate’s duties as an inspector included the inspection of hoists and elevators at mines and
approving shaft and slope plans. Tr. 21. He had worked for 5 years with MSHA as an electrical
specialist and an additional 4 years as a general inspector. Tr. 21-22. Prior to working for
MSHA, Tungate had worked as an underground electrician, mine supply contractor, and general
laborer. Tr. 24. He possessed an Associate’s degree in electrical engineering. Tr. 25. Tungate
was familiar with Enlow Fork, having both inspected and worked at the mine. Id.

38 FMSHRC Page 475

The mechanical limit switch consisted of a spring-loaded, foot-long rod that, when struck
by the car, should have caused the car’s brakes to engage. Tr. 127. However, the inch-wide plate
on the car “barely caught the end of the rod, so when it shoved the rod down . . . and it went past
the rod, the rod popped itself back up in a neutral position.” Id.
On Thursday, April 10, 2014, Inspector Tungate conducted an inspection at the Oak
Springs portal. Tr. 28. His supervisor had told him that an inspector at the mine on April 9, 2014,
was made aware of issues with the hoist, so Tungate’s supervisor sent Tungate to look at the
hoist. Tr. 84. The cited conduct and conditions were discovered by Tungate during the April 10th
inspection.
Inspector Tungate issued Citation No. 7018138 for a violation of 30 C.F.R. § 50.10(d),
which requires that a mine operator contact MSHA within 15 minutes if a hoist sustains damage
that endangers an individual or interferes with use of the hoist for more than 30 minutes. See
GX-5. He marked the cited condition as unlikely to result in a lost workdays or restricted duty
injury or illness, not significant and substantial, but resulting from high negligence, with one
person affected. Id. At the hearing, Tungate stated that he designated the citation as high
negligence because the mine knew, because they have other hoisting systems at the mine, that “if
there’s something that causes the hoist to be down for longer than 30 minutes they have to report
it.” Tr. 57.
Inspector Tungate issued Citation No. 7018139 for a failure to have automatic stop
controls in violation of 30 C.F.R. § 77.1401. See GX-3. He designated this violation as unlikely
to result in a lost workdays or restricted duty injury or illness, not significant and substantial, and
the result of low negligence, with one person affected. Id. Tungate designated the negligence as
low because the violation occurred during a test run and the failure to reset the sensors, which
caused two of the automatic stop controls to fail, was inadvertent. Tr. 54.
Finally, Tungate issued Order No. 7018140 due to Consol’s failure to record daily
examinations between April 1, 2014, and April 9, 2014. 30 C.F.R. §75.1400-4 requires that daily
examinations be recorded after each examination is completed and be retained for one year. See
GX-1. He designated the violation as reasonably likely to result in a lost workdays or restricted
duty injury or illness, significant and substantial, the result of high negligence, affecting one
person, and an unwarrantable failure to comply with a mandatory safety standard. Id. Tungate
stated at the hearing that a high negligence finding was warranted, mainly, because the mine took
ownership of the hoist on April 1st, and no exams were recorded in the next nine days, even
though the hoist was operated by qualified operators and company officials were around the hoist
throughout the time period. Tr. 40. When Tungate arrived at the hoist house, additionally, he saw
the empty examination book sitting within five feet of the hoist operator on a table or electrical
box, with no other books around. Tr. 44.
II.

Findings of Fact and Conclusions of Law

The findings of fact are based on the record as a whole and my careful observation of the
witnesses during their testimony. In resolving any conflicts in the testimony, I have taken into
consideration the interests of the witnesses, or lack thereof, and consistencies, or inconsistencies,
in each witness’s testimony and between the testimonies of the witnesses. In evaluating the

38 FMSHRC Page 476

testimony of each witness, I have also relied on his demeanor. Any failure to provide detail as to
each witness’s testimony is not to be deemed a failure on my part to have fully considered it. The
fact that some evidence is not discussed does not indicate that it was not considered. See Craig v.
Apfel, 212 F.3d 433, 436 (8th Cir. 2000) (administrative law judge is not required to discuss all
evidence and failure to cite specific evidence does not mean it was not considered).
A. Citation No. 7018138 Is Properly Designated as High Negligence
Citation No. 7018138 was issued due to a violation of 30 C.F.R. § 50.10(d), which
requires the operator to “immediately contact MSHA at once without delay and within 15
minutes . . . once the operator knowns or should know that an accident has occurred involving
. . . [a]ny other accident.” The regulations define accident broadly, but it includes “[d]amage to
hoisting equipment in a shaft or slope which endangers an individual or which interferes with use
of the equipment for more than thirty minutes.” 30 C.F.R. § 50.2(h)(11).
Inspector Tungate issued the citation because Consol failed to report the kink in the rope
and the damage caused when the car was pulled into the shiv wheel following retermination of
the rope by Ketchem. GX-5.
i. Negligence Determination
Consol has stipulated to the fact of violation for Citation No. 7018138. JX-1, ¶ 9. Consol
has also stipulated that the violation was properly characterized as unlikely, non-S&S, that the
reasonably likely injury was lost workdays or restricted duty, and that one person would likely be
affected. JX-1, ¶¶ 9-11. The only remaining issues with respect to this violation are whether the
inspector properly characterized it as being due to high negligence, and the appropriate penalty
to be assessed.
The Secretary defines high negligence as requiring that “management knew or should
have known of a violation, and there are no mitigating factors.” 30 C.F.R. § 100.3(d), Table X.
Respondent urges use of this definition as well. Resp’t Br. 29. Judges, however, are not bound by
the Secretary’s definitions of negligence. Wade Sand & Gravel, 37 FMSHRC 1874, 1878 n.5
(Sept. 2015). The Commission has a broader definition of high negligence, which requires that
such a finding result from “an aggravated lack of care that is more than ordinary negligence.” E.
Assoc. Coal Corp., 13 FMSHRC 178, 187 (Feb. 1991). Under this definition, “a Commission
Judge may find ‘high negligence’ in spite of mitigating circumstances or may find ‘moderate’
negligence without identifying mitigating circumstances.” Brody Mining, LLC, 37 FMSHRC
1687, 1703 (Aug. 2015).
The Court agrees that the citation was properly characterized as high negligence. Consol
is a seasoned operator, and has another hoist and elevator at Enlow Fork Mine. Not only does it
know of the responsibility to report accidents, members of mine management had personal
knowledge of the damage that occurred and the time that it took to abate the kinked rope.
Without reporting accidents, MSHA cannot investigate causes and cannot work to prevent
additional accidents.

38 FMSHRC Page 477

Respondent argues that the hoist was not being used for production purposes, that
Ketchem was directing the hoistman when the car was pulled into the shiv, that the hoist was not
a designated escapeway, and that, although the hoistman had pulled firebosses in the car, he was
never directed to do so. Resp’t Br. 30-31. However, Respondent identifies no basis in the
caselaw or regulations that would exempt it from the reporting requirement of § 50.10(d) for any
of these reasons, and the Court does not recognize these as mitigating circumstances.
Respondent also asserts that MSHA’s designation of Citation No. 7018139 as “low
negligence” is inconsistent with a finding of high negligence for this citation. Resp’t Br. 32. This
assertion is unpersuasive because the negligent conduct that resulted in each violation is
completely different. For this citation, a finding of high negligence is warranted because (1) mine
management knew of the damage to the rope and the subsequent damage to the shiv wheel, and
(2) mine management knew of the requirement in § 50.10(d) by virtue of the fact that the mine
has another operating hoist. The negligence that resulted in Citation No. 7018139 was based on
the short length of time the condition existed and the fact that the hoistman should have known
that the hoist would need to be resynced following the retermination of the rope. The negligence
that caused the automatic stop controls to fail is irrelevant and unrelated to the mine’s negligence
in failing to report the resulting accident to MSHA.
ii. Penalty Determination
When assessing civil penalties, the Commission considers the factors contained in section
110(i) of the Mine Act. These six factors are:
the operator's history of previous violations, the appropriateness of such penalty
to the size of the business of the operator charged, whether the operator was
negligent, the effect on the operator’s ability to continue in business, the gravity
of the violation, and the demonstrated good faith of the person charged in
attempting to achieve rapid compliance after notification of a violation.
30 U.S.C. § 820(i). The parties stipulated that the penalties as assessed by the Secretary would
not affect Respondent’s ability to continue in business, and Respondent demonstrated good faith
in abating the violations. JX-1, ¶¶ 6-7.
The Court finds that Respondent had no history of violations of this type, the operator
was highly negligent, and the gravity, with injury unlikely to occur, was somewhat low. Based
on these factors, the Court finds that the Secretary’s proposed penalty is appropriate.
Accordingly, a civil penalty of $362.00 is assessed against Respondent for Citation No. 7018138.
B. The Conduct in Citation No. 7018139 Violates 30 C.F.R. § 77.1401, and the
Citation Is Properly Designated as Low Negligence
i. The Fact of Violation
The Secretary has carried his burden of proof, establishing that Respondent violated 30
C.F.R. § 77.1401 by a preponderance of the evidence. The standard requires that “[h]oists and

38 FMSHRC Page 478

elevators shall be equipped with overspeed, overwind, and automatic stop controls and with
brakes capable of stopping the elevator when fully loaded.” 30 C.F.R. § 77.1401.
The undisputed record discloses that the Oak Springs slope hoist was equipped with three
stop controls: the PLC system, the HSS system, and the mechanical switch. Tr. 127. All three,
however, failed to stop the car, and the car crashed into the shiv wheel. Tr. 52.
The Secretary interprets § 77.1401 as requiring that “the hoist be equipped with
automatic stop controls capable of stopping the hoist.” Sec’y Br. 20. Consequently, those that fail
to stop the hoist do not satisfy the plain meaning of the regulation. Id. It is unclear, however,
whether the adjective phrase “capable of stopping the elevator when fully loaded” modifies only
the noun “brakes,” or both “brakes” and the series “overspeed, overwind, and automatic stop
controls.” Because the regulation is ambiguous, the Secretary’s reasoned interpretation is entitled
to deference unless “plainly erroneous or inconsistent with the regulation.” Auer v. Robbins, 519
U.S. 452 (1997) (quoting Robertson v. Methow Valley Citizens Council, 490 U.S. 332, 359
(1989)).
Regardless of whether the Secretary’s interpretation of the standard is correct, automatic
stop controls by their very nature must be able to stop the car in order to comply with the
regulation, and the Court finds Respondent’s arguments to the contrary unpersuasive.
Respondent argues that the hoist was “equipped” with automatic stop controls, and it therefore
met the standard, even though they were not functioning due to operator error. Resp’t Br. 27.9
This is a distinction without a difference, because the operator’s actions caused the stop controls
to no longer function, and controls that do not automatically stop a brakeman car from running
into the shiv wheel at the top of the hoist do not meet the definition of “automatic stop controls”
for the purposes of § 77.1401. If non-functioning stop controls met the standard, the standard
would be rendered useless since they would not achieve the purpose for which they are
intended—actually stopping the car.
To the extent that operator error played a role in the brakeman car’s failure to stop, such a
factor may be taken into consideration in determining the degree of negligence but not as to
whether a violation of § 77.1401 had taken place. Additionally, the mechanical switch would not
have been capable of stopping the car even in the absence of error. Regardless of whether the
9

Respondent’s “plain language” argument is reminiscent of that rejected by the
Commission in Watkins Engineers & Constructors, 24 FMSHRC 669 (July 2002). The operator
in that case argued that 30 C.F.R. § 56.15005, which requires that “[s]afety belts and lines shall
be worn when persons work where there is danger of falling,” does not require that “such belts
and lines be used or ‘tied off.’” 24 FMSHRC at 681. The Commission disagreed with this
reading, and instead cited to its statement in a similar case that “[a]lthough a literal reading of the
standard might suggest that compliance is achieved whenever a miner wears any kind of line in
any manner, such an interpretation is inconsistent with the [safety enhancing] purposes of the
Part 57 regulations and this standard in particular.” Id. at 682 (quoting Kerr-McGee Corp., 3
FMSHRC 2496, 2497 (Nov. 1981)) (alterations in original). Similarly, stop controls that are nonfunctioning and unable to serve the purpose for which they are “equipped” do not meet the
requirements of 30 C.F.R. § 77.1401.

38 FMSHRC Page 479

hoist operator, who had only been trained a few days earlier, see RX-H, had failed to resync the
system, none of the automatic stop devices, including the mechanical switch, actually stopped
the car when they should have.
ii. Negligence Determination
Given the stipulations of the parties, the gravity of the violation of § 77.1401 was
properly designated as “unlikely,” the injury that could reasonably be expected was “lost
workdays or restricted duty,” and the violation itself was non-S&S with “1 person affected.” See
JX-1, ¶¶ 12-14. This Court found nothing in the record to contraindicate said designations,
leaving only the question of whether the negligence was properly characterized as “low.”
30 C.F.R. § 100.3, Table X, provides that a finding of low negligence is warranted when
“the operator knew or should have known of the violative condition or practice, but there are
considerable mitigating circumstances.”10
Respondent was aware that Ketchem had reterminated the rope, so Respondent clearly
knew or should have known of the violative condition. However, as noted by Inspector Tungate,
the condition had existed for only a few hours. Tr. 54; GX-4. Given that Respondent had acted
on constructive knowledge that the hoist car would need to be resynced following retermination
so that the systems could accurately measure the rope’s length and the stopping distance,
Respondent has not advanced any persuasive argument for a finding of no negligence. See 30
C.F.R. § 100.3, Table X (“The operator exercised diligence and could not have known of the
violative condition or practice.”). Accordingly, the Court finds that Citation No. 7018139 was
appropriately designated as arising from low negligence.
iii. Penalty Determination
The Court finds that Respondent had no history of this type of violation, Respondent is a
large operator, Respondent showed low negligence in committing the violation, and the gravity
was otherwise low. Considering those factors and the factors stipulated to by the parties, the
Court finds that the originally assessed penalty, $100.00, is appropriate for Citation No.
7018139.
C. Order No. 7018140 Is Properly Designated as Reasonably Likely, Significant
and Substantial, High Negligence, and Resulting from an Unwarrantable
Failure
Order No. 7018140 was issued to Respondent for failing to record the hoist examination
for nine days, from April 1, 2014, to April 9, 2014. GX 1. It is undisputed that during his April
10, 2014, inspection, MSHA Inspector Tungate found that the examination book for the Oak
Springs slope hoist was blank. Respondent was unable to produce any records of daily exams for
10

The Commission has stated that ALJs are not bound by the Secretary’s negligence
definitions in Part 100, see, e.g., Wade Sand & Gravel, 37 FMSHRC at 1878 n.5, but the Court
finds the Secretary’s definitions of low and no negligence to be appropriate in this case.

38 FMSHRC Page 480

the time period of April 1 through April 9, 2014. Given such, the parties stipulated that 30 C.F.R.
§ 75.1400-4 was violated and that this violation affected one person.
30 C.F.R. § 75.1400-4, in reference to daily examination of hoists, provides:
At the completion of each daily examination required by § 75.1400, the person
making the examination shall certify, by signature and date, that the examination
has been made. If any unsafe condition is found during the examinations required
by § 75.1400-3, the person conducting the examination shall make a record of the
condition and the date. Certifications and records shall be retained for one year.
i. Significant and Substantial and Likelihood
Well-settled Commission precedent sets forth the standard used to determine if a
violation is Significant and Substantial (S&S). A violation is S&S “if, based upon the particular
facts surrounding the violation there exists a reasonable likelihood that the hazard contributed to
will result in an injury or illness of a reasonably serious nature.” Cement Div., Nat’l Gypsum Co.,
3 FMSHRC 822, 825 (April 1981). The Commission later clarified this standard:
In order to establish that a violation of a mandatory safety standard is significant
and substantial under National Gypsum, the Secretary of Labor must prove: (1)
the underlying violation of a mandatory safety standard; (2) a discrete safety
hazard – that is, a measure of danger to safety – contributed to by the violation;
(3) a reasonable likelihood that the hazard contributed to will result in an injury;
and (4) a reasonable likelihood that the injury in question will be of a reasonably
serious nature.
Mathies Coal Co., 6 FMSHRC 1, 3-4 (Jan. 1984). This determination “must be made at the time
the citation is issued ‘without any assumptions as to abatement’ and in the context of ‘continued
normal mining operations.’” Paramont Coal Co., 37 FMSHRC 981, 985 (May 2015) (quoting
U.S. Steel Mining Co., 6 FMSHRC 1573, 1574 (July 1984)).
Since Respondent stipulated to the fact of the violation, and 30 C.F.R. § 75.1400-4 is a
mandatory safety standard, the first element of Mathies has been proven by the Secretary. The
second prong of Mathies is also clearly satisfied. The failure to record daily examinations clearly
contributes to a discrete safety hazard: hoist operators, miners, or MSHA inspectors may be
unaware of unsafe conditions with the hoist that would pose a hazard for transporting men or
materials. See Tr. 37-38.
The third element of the Mathies test—a reasonable likelihood that the hazard contributed
to will result in an injury—is also supported by the record and applicable case law. The
Commission discussed the third element of the Mathies test in Musser Engineering, Inc., 32
FMSHRC 1257, 1280-81 (Oct. 2010) (affirming an S&S violation for using an inaccurate mine
map). The Commission held that the “test under the third element is whether there is a
reasonable likelihood that the hazard contributed to by the violation . . . will cause injury.” Id. at

38 FMSHRC Page 481

1281. Importantly, the “Secretary need not prove a reasonable likelihood that the violation itself
will cause injury.” Id.
The lack of notice of a possible unsafe condition on the hoist due to the lack of a daily
examination record clearly creates a reasonable likelihood that the hazard contributed to will
result in an injury. Viewed through the perspective of continued mining operations, the Court
assumes that Respondent would continue to fail to record daily examinations. Fire bosses at
Enlow Fork Mine would continue to be exposed as they utilized the slope hoist while conducting
their preshift examinations. See Tr. 39. These preshift examinations take place three times per
day, once per shift. Miners traveling in a hoist that had unrecorded unsafe conditions could be
thrown about if the hoist moved suddenly or had a violent impact due to a collision or an
emergency stop. Tr. 39-40.
The Secretary has also established the fourth and final element of Mathies: “A reasonable
likelihood that the injury in question will be of a reasonably serious nature.” Mathies, 6
FMSHRC at 3-4. Being thrown about in a hoist that is malfunctioning, causing it to overspeed or
overtravel, or causing sudden movements or violent impacts, creates a reasonable likelihood that
injuries will be of a reasonably serious nature.
Respondent argues an injury was not reasonably likely to occur due to the recording
violation because of the redundant safety features and “the significant attention paid to and work
conducted on the hoist during the relevant time.” Resp’t Br. 14. However, “the Commission and
courts have soundly rejected the argument that additional safety measures should preclude a
finding of S&S.” Small Mine Development, 37 FMSHRC 1892, 1901 (Sept. 2015); see also Buck
Creek Coal, 52 F.3d 133, 136 (7th Cir. 1995) (finding that additional safety measures did not
preclude a finding that a fire contributed to by coal dust accumulations would be reasonably
likely to result in serious injury). This point is especially important because the safety features
that Respondent relies on, which include the PLC, HSS, mechanical switch system, and fault
screen, all in some way failed within the first nine days during which the hoist was active. The
PLC and HSS failed when the hoist operator did not recalibrate the hoist following the kink in
the rope. The mechanical switch failed of its own accord—it would have never stopped the car
from crashing into the shiv wheel, regardless of operator error. Finally, the fault screen cannot
notify the operator of every issue with the hoist, as demonstrated when it did not identify the
kink in the rope as a problem. Henry Dep. 23.
Respondent’s argument that there was “no hazardous miscommunication,” Resp’t Br. 18,
is only true in the most technical sense. Brian Henry stated that one of the ways that he would be
aware of problems with the hoist on prior trips would be through talking to the hoistman from
the prior shift. Henry Dep. 20-21. While operating the Oak Springs slope hoist, he did not
remember talking to anybody. Id. at 21. In fact, even though he was operating the hoist to pull
out firebosses and send dollies into the mine, no one told him whether he was allowed to operate
the hoist or not. Id. Rather than stating that there was “no hazardous miscommunication,” it
appears that there was simply “no communication,” even though Respondent asserts that
“significant attention was paid to the hoist by both Frontier Kemper and Consol.” Resp’t Br. 15.

38 FMSHRC Page 482

Accordingly, the Court finds that the failure to record examinations was significant and
substantial and appropriately designated as reasonably likely. The violation contributed to the
hazard that miners would use the hoist with unrecorded and uncommunicated defects and
hazards, which would be reasonably likely to cause a jarring stop, either from the automatic stop
controls or by running into the shiv wheel. This stop would throw them about the car, resulting in
reasonably serious lost workday or restricted duty injuries. The known failures of the safety
devices and the admitted lack of communication, additionally, served to make an injury
reasonably likely to occur.
ii.

Respondent’s Failure to Record Examinations Constituted an
Unwarrantable Failure

The Commission has determined that an “unwarrantable failure is aggravated conduct
constituting more than ordinary negligence.” Manalapan Mining Co., 35 FMSHRC 289, 293
(Feb. 2013). Such a failure may be characterized by the following types of conduct: reckless
disregard, intentional misconduct, indifference, or a serious lack of reasonable care. Emery
Mining Corp., 9 FMSHRC 1997, 2003-04 (Dec. 1987).
Whether conduct is “aggravated” in the context of unwarrantable failure is
determined by looking at all the facts and circumstances of each case to see if any
aggravating factors exist, including (1) the extent of the violative condition, (2)
the length of time that the violative condition existed, (3) whether the violation
posed a high degree of danger, (4) whether the violation was obvious, (5) the
operator’s knowledge of the existence of the violation, (6) the operator’s efforts in
abating the violative condition, and (7) whether the operator had been placed on
notice that greater efforts were necessary for compliance.
Manalapan Mining Co., 35 FMSHRC at 293. The Court must consider all relevant factors, the
facts and circumstances of the case, and whether mitigating circumstances exist. IO Coal Co.,
Inc., 31 FMSHRC 1346, 1351 (Dec. 2009).
1. The Extent of the Violative Condition and the Length of Time
that the Violative Condition Existed
Because this is a daily recordkeeping violation, the extent of the violative condition and
the length of the time the condition existed are, in this case, one and the same. Accordingly, the
Court will consider these two factors together.
In order to determine the length of time that the condition existed, the Court must
determine when the Oak Springs slope hoist was commissioned. The Secretary contends that
Respondent failed to record exams for nine days, from April 1, 2014, to April 9, 2014.
Respondent, however, asserts that it was not required to perform daily examinations until
Monday, April 7, 2014, when Chris O’Neil signed the Commission certification document, RX-

38 FMSHRC Page 483

C, which was signed, scanned, and emailed to Jeremy Cundiff, Frontier-Kemper Operations
Manager. Resp’t Br. 21.11
The Court finds that, by the preponderance of the evidence, the Oak Springs slope hoist
was commissioned on April 1, 2014. The cover page of the Commissioning Report from
Frontier-Kemper states that the hoist was commissioned on April 1, 2014. RX-F at 1. The “Final
Commissioning Checklist” states “Date Completed: 4/1/2014.” RX-F at 8. Chris Demidovich
was present at the commissioning ceremony on April 1, 2014, and confirmed that “[e]verybody
seemed to be satisfied that we [were] okay to put this hoist in operation.” Tr. 104. Brian Henry,
the hoist operator, similarly stated that he understood the hoist to be operational. Henry Dep. 21.
Respondent also recorded weekly electrical examinations of the Oak Spring slope hoist that
occurred on April 3, 2014, and April 4, 2014. RX-D at 1. Demidovich confirmed that the
electrical exams were performed and recorded. Tr. 109.
Respondent states that Frontier-Kemper continued to perform tests at the Oak Springs
slope hoists and even serviced the hoist’s brake coil on April 5, 2014. Resp’t Br. 16-17; RX-E.
These facts are stated to provide evidence for the assertion that the commissioning had not yet
occurred. While Exhibit E does show that Frontier-Kemper performed work on April 1st through
April 4th, it also states, on the first line, “April 1, 2014 – Commission Testing and Operational
Turn-over.” RX-E. Exhibit E, instead of supporting Respondent’s argument that operation of the
hoist had not yet been passed to Consol, provides strong evidence that the commissioning was
completed on April 1st.
Additionally, Respondent argues that Frontier-Kemper had not trained the hoistmen until
April 3, 2014, so Respondent could not have performed the examinations until then because
hoistmen are the ones who perform examinations. Resp’t Br. 16. The Court is unconvinced by
this argument. Respondent would usually have hoistmen perform daily examinations on the
midnight shift at the Enlow slope hoist. Tr. 142. Respondent had no midnight shift hoistmen at
the Oak Springs slope hoist, but that does not excuse the responsibility to perform daily
11

At O’Neil’s deposition, Respondent moved to admit into evidence two different copies
of the Commission certification document, designated Exhibits C and C-1. Exhibit C, containing
O’Neil’s signature, was offered without objection. That exhibit is hereby admitted. The Secretary
objected to the admission of Exhibit C-1, which contained the signatures of both O’Neil and
Cundiff, on the basis that the Secretary had not been provided with the exhibit until July 23rd,
nine days after the hearing in this case and just one day before the deposition. O’Neil Dep. 1516. The document differs from the one provided in discovery and the one identified in
Respondent’s prehearing report. O’Neil Dep. 16. Respondent asserted that the document had
been provided to him late, and he offered to provide the email sending him the document. O’Neil
Dep. 16. The Court’s Notice of Hearing, issued February 24, 2015, stated that “a list of exhibits
expected to be introduced” must be provided to the other party and to the Court on or before June
12, 2015. Failure to do so, it warned, may result in that exhibit’s exclusion at the hearing.
Respondent has offered no good reason why the exhibit was not identified in the prehearing
statement since it was available over a year prior to the date prehearing statements were due.
Accordingly, the Secretary’s objection is sustained, and Respondent’s Exhibit C-1 is not
admitted into evidence.

38 FMSHRC Page 484

examinations. Similarly, Respondent’s failure to either (a) train the hoistmen to perform daily
exams or (b) direct other miners to perform the daily examinations until hoistmen were trained
does not obviate the requirement to perform and record daily examinations.
For the preceding reasons, the Court finds that the Oak Springs slope hoist was
commissioned on April 1, 2014. To find otherwise would be to ignore the plain statements of the
commissioning report, Consol’s own witness, Chris Demidovich, the fact that electrical exams
were conducted on April 3, 2014, and the fact that the Oak Springs slope was being operated by
Consol hoistmen. The violation was therefore extensive and existed for nine days, a substantial
period of time.
2. Whether the Violation Posed a High Degree of Danger
The Court finds that the violation posed a high degree of danger. As the Court stated in
its S&S analysis, the Oak Springs slope hoist had several problems during this short time period,
a period in which it was being used to transport miners. Respondent argues that there was no
hazardous miscommunication, which the Court has already addressed; that none of the
conditions were S&S; and that hoist operators would not have even relied on the daily
examination for the operation of the hoist. Resp’t Br. 23. Insofar as Respondent’s argument
relies on hoist operators’ use of the fault screen or communication with other hoist operators, the
Court notes that Brian Henry stated that he did not remember checking the fault screen before
operating the hoist, that he would not normally check the fault screen, and that there was no
communication with other hoist operators. Henry Dep. 20-21. Hoist operators’ failure to use
tools, such as the daily examination book, to ensure that the hoist is being operated safely does
not mitigate a finding that this violation posed a high degree of danger. Failing to record daily
exams leads to exams being missed, contributing to the hazard that the hoist will be operated in
an unsafe condition, and miners will be thrown about in the hoist car when it stops suddenly,
either due to the automatic stop controls or when it overtravels into the top or bottom of the
hoist. Given the problems that had already occurred with the hoist and that it was in use by
miners, the violation posed a high degree of danger.
3. Whether the Violation was Obvious
The failure to record exams was obvious, and Respondent should have noticed that exams
were not being recorded. First, the physical examination book was lying in the open, within
reach of the hoist operator, and it was the same book used for the other hoists, both at Enlow
Fork and at other Consol mines. Tr. 44-45. Members of mine management were present at the
hoist on most of the nine days on which exams were not recorded. Tr. 158-59. While Respondent
argues that the condition was not obvious because of the confusion surrounding the newlycommissioned hoist, Tr. 22, this confusion does not make the empty examination book any less
obvious. Respondent’s lack of “specific knowledge” does not preclude a finding that the
violation was obvious.

38 FMSHRC Page 485

4. The Operator’s Knowledge of the Existence of the Violation
The inspector testified that Respondent did not know that examinations were not being
performed, nor did it know that Frontier-Kemper had stopped performing examinations. Tr. 7879. The Secretary argues not that Respondent knew of the violation, but that it should have
known. Sec’y Br. 20. Accordingly, the Court finds that Respondent did not know of the
violation.
5. The Operator’s Efforts in Abating the Violative Condition
Respondent, having no knowledge of the violation, could not have attempted to abate the
violation, and the Court finds that it made no effort to abate the violation.
6. Whether the Operator Had Been Placed on Notice that
Greater Efforts Were Necessary for Compliance
Respondent, as a seasoned operator and as the operator of other slope hoists, was on
notice that 30 C.F.R. § 75.1400-4 requires daily examinations to be recorded. Respondent states
that the Secretary “adduced no evidence of past similar violations, of conversations regarding
daily examinations or notice of any type that would serve to put Consol on notice of the need for
greater compliance.” Resp’t Br. 23-24. In fact, Respondent asserts that “[t]he Secretary presented
no evidence that Consol ever had any issue with respect to daily hoist examinations.” Id. at 24.
While this may not hold true in all circumstances, under the facts of this case, Respondent’s
compliance with the standard at other slope hoists itself demonstrates that Respondent knew that
failing to record daily examinations would result in noncompliance with the standard. The
operator had been placed on notice that greater efforts (than no effort at all) were necessary to
comply with the standard.
In sum, although Respondent did not know that exams were not being recorded, the
violative condition was “extensive,” and exams were not recorded for nine days. The violation
posed a high degree of danger, the failure to record the exams was obvious, the operator made no
efforts to abate the violation, and the operator had been placed on notice that greater efforts were
necessary for compliance.
Accordingly, consideration of the seven factors strongly supports a finding that
Respondent’s failure to record examinations was an unwarrantable failure to comply with a
mandatory standard. None of Respondent’s arguments highlighting the miscommunication, lack
of actual knowledge, and confusion surrounding the commissioning of the hoist are sufficient to
mitigate this finding. While Respondent’s conduct was not “willful,” that is not a requirement for
an unwarrantable failure finding. Here, Respondent’s actions constituted reckless disregard,
indifference, or a serious lack of reasonable care. Miners were transported in the hoist car,
multiple problems occurred with the hoist, and mine management was in the area almost every
day. It should have been clear that daily examinations were not being recorded.

38 FMSHRC Page 486

iii.

Respondent Demonstrated a High Degree of Negligence in Violating
§ 75.1400-4

As stated in the Court’s analysis of Citation No. 7018138, high negligence may be found,
in spite of mitigating circumstances, where an operator evinces an aggravated lack of care that
constitutes more than ordinary negligence. The Court finds that the violation of § 75.1400-4 was
due to high negligence. Respondent was aware that there is a daily examination requirement for
slope hoists, mine management was, by Respondent’s admission, in the area almost daily, and
the empty examination book was in plain sight.
Section 75.1400-4 plainly provides that daily examinations be made, certified, signed,
and dated. In the instant case, Respondent failed to record all nine of the daily exams that were
required between the time of the hoist’s commissioning and the inspection. Tr. 46. Multiple
members of mine management were in and around the area. Any of the members of mine
management should have noticed that the book in the hoist house was blank. Tr. 37. Inspector
Tungate testified that the blank record book was lying in the open, and that it was the same book
used by Consol to record daily examinations at its other hoists, including the other hoist at Enlow
Fork Mine. Tr. 44-45.
While Respondent’s Post-Hearing Brief asserts that the high negligence designation is
inappropriate, that statement constitutes the entirety of its argument on that point. See Resp’t Br.
19-24. The entirety of the argument beneath the applicable heading applies to the unwarrantable
failure designation, but, applied to the consideration of whether Respondent showed an
aggravated lack of care, Respondent’s arguments are similarly unavailing. The Court has found
that the commissioning was completed on April 1, 2014, and Respondent’s statements about the
general confusion regarding responsibilities does not diminish the fact that mine management
had multiple opportunities to notice and rectify the failure to record exams, yet failed to do so.
Accordingly, the violation noted in Order No. 7018140 is accurately described as being
precipitated by high negligence.
iv.

Penalty Determination

The parties have stipulated that Respondent abated the violation in good faith and that
payment of the fine would not impair its ability to continue in business. JX-1. Respondent is
large in size, and does not have a history of this type of violation. The gravity and negligence of
the violation were both high. Accordingly, the originally proposed penalty for this violation is
appropriate. Respondent is assessed a penalty of $4,000.00 for Order No. 7018140.
III.

Conclusion

The Secretary has proven, by the preponderance of the evidence, each of the issues to be
addressed at the hearing. For Citation No. 7018138, Respondent is assessed a penalty of $362.00;
for Citation No. 7018139, Respondent is assessed a penalty of $100.00; and for Order No.
7018140, Respondent is assessed a penalty of $4,000.00.

38 FMSHRC Page 487

IV.

Partial Settlement

The Secretary has also filed a Motion for Decision and Order Approving Partial
Settlement, which addresses the 13 settled citations contained in Docket No. PENN 2015-41.12
The terms of the settlement and the rationale for the settlement of each citation are contained in
the table in Appendix A. The Court has considered the representations and documentation
submitted in this case, finds that the modifications are reasonable as set forth in the motion to
approve settlement, and concludes that the proposed settlement is appropriate under the criteria
set forth in Section 110(i) of the Act.
WHEREFORE, the motion for approval of the partial settlement is GRANTED.
ORDER
It is hereby ORDERED that Citation Nos. 7018138 and 7018139 and Order No.
7018140 are AFFIRMED.
It is further ORDERED that Citation Nos. 7027932, 7027716, 7027717, 7027878,
7027718, 7030040, 7030041, 7030042, 7028461, 7028463, and 7030049 are AFFIRMED as
modified in the Secretary’s motion to approve partial settlement, and that Citation Nos. 7028205
and 7028207 are VACATED.
Respondent is ORDERED to pay a total penalty of $10,500.00 for Docket Nos. PENN
2015-41 and PENN 2015-42 within 30 days of the date of this decision.13

/s/ John Kent Lewis
John Kent Lewis
Administrative Law Judge

12

Pursuant to 29 C.F.R. § 2700.1(b) and Fed. R. Civ. P. 12(f), the Court strikes
paragraphs three and four from the Secretary’s Motion as immaterial and impertinent to the
issues legitimately before the Commission. The paragraphs incorrectly cite and interpret the case
law and misrepresent the statute, regulations, and Congressional intent regarding settlements
under the Mine Act. Instead, I have evaluated the proposed settlement in accordance with
sections 110(i) and 110(k) of the Act.
13

Payment should be sent to: MINE SAFETY AND HEALTH ADMINISTRATION,
U.S. DEPARTMENT OF LABOR, PAYMENT OFFICE, P. O. BOX 790390, ST. LOUIS, MO
63179-0390.

38 FMSHRC Page 488

Distribution:
Anthony M. Fassano, Esq., Office of the Regional Solicitor, U.S. Department of Labor, The
Curtis Center, Suite 630E, 170 S. Independence Mall West, Philadelphia, PA 19106
Patrick W. Dennison, Esq., Jackson Kelly PLLC, Three Gateway Center, 401 Liberty Avenue,
Suite 1500, Pittsburgh, PA 15222

38 FMSHRC Page 489

APPENDIX A
Settled and Vacated Citations in Docket No. PENN 2015-41
Citation/
Order No.
7027932

7027716

7027717

Type/Standard/
Gravity
104(a), § 75.503
(failure to maintain
electrical
equipment in a
permissible
manner), S&S,
Reasonably Likely,
Lost Workdays or
Restricted Duty, 3
Persons Affected,
Moderate
Negligence.

Proposed
Settlement Settlement and
Penalty
Amount
Rationale
$687.00
$500.00 Negligence modified to
Low.
Reduction in penalty.
Respondent presented
evidence tending to show
that the condition had
developed after the most
recent weekly exam,
which occurred seven
days earlier.
Accordingly, the
Secretary agreed to
modify the citation and
reduce the penalty
because the negligence
may have been less than
initially assessed.
104(a), §
$540.00
$375.00 Gravity modified to Lost
75.380(d)(4)(iv)
Workdays or Restricted
(failure to maintain
Duty.
a walkway with
Reduction in penalty.
sufficient width to
Respondent presented
allow disabled
evidence tending to show
persons to quickly
that the obstruction in the
exit the mine in an
walkway would slow, but
emergency), S&S,
not prevent, a miner’s
Reasonably Likely,
escape in the event of an
Fatal, 1 Person
emergency. Accordingly,
Affected, Moderate
the Secretary agreed to
Negligence.
modify the citation and
reduce the penalty
because the expected
injury may have been
less severe than initially
assessed.
104(a), § 75.403
$873.00
$300.00 Likelihood modified to
(failure to maintain
Unlikely/Non-S&S.
the proper
Persons Affected
percentage of
modified to 1.
incombustible
Reduction in penalty.

38 FMSHRC Page 490

Citation/
Order No.

Type/Standard/
Gravity
content), S&S,
Reasonably Likely,
Permanently
Disabling, 2
Persons Affected,
Moderate
Negligence.

Proposed
Penalty

7027878

104(a), § 75.503
(failure to maintain
electrical
equipment in a
permissible
manner), S&S,
Reasonably Likely,
Lost Workdays or
Restricted Duty, 5
Persons Affected,
Low Negligence.

$425.00

7027718

104(a), § 75.403
(failure to maintain
the proper
percentage of
incombustible
content), S&S,
Reasonably Likely,
Permanently
Disabling, 2
Persons Affected,
Moderate
Negligence.

$873.00

Settlement
Amount

38 FMSHRC Page 491

Settlement and
Rationale
Respondent presented
evidence tending to show
that the area in question
did not contain methane
or ignition sources.
Accordingly, the
Secretary agreed to
modify the citation and
reduce the penalty
because the likelihood of
an injury and the number
of persons affected may
have been less than
initially assessed.
$300.00 Persons Affected
modified to 1.
Reduction in penalty.
Respondent presented
evidence tending to show
that the miner operator
would likely be the only
miner affected in the
event of an ignition.
Accordingly, the
Secretary agreed to
modify the citation and
reduce the penalty
because the number of
persons affected may
have been less than
initially assessed.
$300.00 Likelihood modified to
Unlikely/Non-S&S.
Persons Affected
modified to 1.
Negligence modified to
Low.
Reduction in penalty.
Respondent presented
evidence tending to show
that the area in question
did not contain methane
or ignition sources. In
addition, Respondent

Citation/
Order No.

Type/Standard/
Gravity

Proposed
Penalty

7030040

104(a), § 75.605
(failure to clamp a
trailing cable to the
machine), S&S,
Reasonably Likely,
Fatal, 1 Person
Affected, Moderate
Negligence.

$1,795.00

7030041

104(a), § 75.403
(failure to maintain
the proper
percentage of
incombustible
content), S&S,
Reasonably Likely,
Permanently
Disabling, 4

$3,996.00

Settlement
Amount

Settlement and
Rationale
presented evidence
tending to show that the
condition would not have
been obvious during the
time of the most recent
exam. Accordingly, the
Secretary agreed to
modify the citation and
reduce the penalty
because the likelihood of
an injury, negligence,
and the number of
persons affected may
have been less than
initially assessed.
$400.00 Likelihood modified to
Unlikely/Non-S&S.
Negligence modified to
Low.
Reduction in penalty.
Respondent presented
evidence tending to show
that there was no damage
to the cable in question,
and that the condition did
not exist at the time of
the most recent exam.
Accordingly, the
Secretary agreed to
modify the citation and
reduce the penalty
because the likelihood of
an injury and negligence
may have been less than
initially assessed.
$2,313.00 Likelihood modified to
Unlikely/Non-S&S.
Persons Affected
modified to 1.
Negligence modified to
Moderate.
Reduction in penalty.
Respondent presented
evidence tending to show

38 FMSHRC Page 492

Citation/
Order No.

Type/Standard/
Gravity
Persons Affected,
Moderate
Negligence.

7030042

104(a), §
75.360(b)(3)
(failure to conduct
an adequate
preshift exam on
the working
sections), S&S,
Reasonably Likely,
Permanently
Disabling, 4
Persons Affected,
Moderate
Negligence.

Proposed
Penalty

Settlement
Amount

$1,203.00

38 FMSHRC Page 493

Settlement and
Rationale
that the area in question
did not contain methane
or ignition sources. In
addition, Respondent
presented evidence
tending to show that the
condition would not have
been obvious during the
time of the most recent
exam. Accordingly, the
Secretary agreed to
modify the citation and
reduce the penalty
because the likelihood of
an injury, negligence,
and the number of
persons affected may
have been less than
initially assessed.
$750.00 Likelihood modified to
Unlikely/Non-S&S.
Persons Affected
modified to 1.
Reduction in penalty.
This citation was related
to Citation No. 7030041,
which was a 75.403
violation. As explained
above, Respondent
presented evidence
tending to show that the
area in question did not
contain methane or
ignition sources, and that
the condition would not
have been obvious during
the time of the most
recent exam. Based on
those arguments, the
Secretary agreed to
modify the citation and
reduce the penalty
because the likelihood of
an injury and the number

Citation/
Order No.

Type/Standard/
Gravity

7028205

104(a), § 75.1403
(failure to follow a
safeguard), NonS&S, Unlikely,
Lost Workdays or
Restricted Duty, 1
Person Affected,
Moderate
Negligence.

$108.00

7028461

104(a), §
75.321(a)(2)
(failure to maintain
the proper level of
oxygen), NonS&S, Unlikely,
Lost Workdays or
Restricted Duty, 1
Person Affected,
Low Negligence.

$100.00

7028207

104(a), §
75.360(b)(1)
(failure to perform
an adequate exam
on beltlines), NonS&S, Unlikely,
Lost Workdays or
Restricted Duty, 1
Person Affected,
Moderate
Negligence.
104(a), §
75.1725(a) (failure
to maintain
equipment in safe
operating
condition), S&S,
Reasonably Likely,

$108.00

7028463

Proposed
Penalty

Settlement
Amount

$540.00

38 FMSHRC Page 494

Settlement and
Rationale
of persons affected may
have been less than
initially assessed.
$0.00 The Secretary has
determined that this
violation should be
vacated in an exercise of
his prosecutorial
discretion recognized by
the Commission in RBK
Construction, Inc., 15
FMSHRC 2099 (Oct.
1993).
$100.00 Negligence modified to
None.
Respondent presented
evidence tending to show
that the results of its most
recent oxygen reading
were compliant.
Accordingly, the
Secretary agreed to
modify the citation
because the negligence
may have been less than
initially assessed.
$0.00 The Secretary has
determined that this
violation should be
vacated in an exercise of
his prosecutorial
discretion recognized by
the Commission in RBK
Construction, Inc., 15
FMSHRC 2099 (Oct.
1993).
$300.00 Likelihood modified to
Unlikely/Non-S&S.
Reduction in penalty.
Respondent presented
evidence tending to show
that the machine in
question was using

Citation/
Order No.

Type/Standard/
Gravity
Lost Workdays or
Restricted Duty, 1
Person Affected,
Moderate
Negligence.

7030049

104(a), § 75.517
(failure to fully
protect a power
cable), S&S,
Reasonably Likely,
Lost Workdays or
Restricted Duty, 1
Person Affected,
Moderate
Negligence.

Proposed
Penalty

Settlement
Amount

$540.00

38 FMSHRC Page 495

Settlement and
Rationale
double-braided hoses,
decreasing the likelihood
that the condition would
cause the hose to burst.
Accordingly, the
Secretary agreed to
modify the citation and
reduce the penalty
because the likelihood of
an injury may have been
less than initially
assessed.
$400.00 Negligence modified to
Low.
Reduction in penalty.
Respondent presented
evidence tending to show
that the condition did not
exist at the time of the
most recent monthly
exam. Accordingly, the
Secretary agreed to
modify the citation and
reduce the penalty
because the negligence
may have been less than
initially assessed.

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
7 PARKWAY CENTER, SUITE 290
875 GREENTREE ROAD
PITTSBURGH, PA 15220
TELEPHONE: 412-920-7240 / FAX: 412-928-8689

March 31, 2016
SECRETARY OF LABOR
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),

CIVIL PENALTY PROCEEDING
Docket No. PENN 2013-374
A.C. No. 36-09033-330197

Petitioner,
v.
AMFIRE MINING CO., LLC,
Respondent.

Mine: Gillhouser Run Mine
DECISION AND ORDER

Appearances:

Kenneth Polka & Jessica R. Brown, Esq., U.S. Department of Labor,
Office of the Solicitor, Philadelphia, PA, for the Secretary
Patrick W. Dennison, Esq., Jackson Kelly, Pittsburgh, PA, for the
Respondent

Before:

Judge Lewis

STATEMENT OF THE CASE
This civil penalty proceeding is pursuant to the Federal Mine Safety and Health Act of
1977, 30 U.S.C. § 801 et seq. (2000) (the “Mine Act” or “Act”). This matter concerns two
citations (Nos. 7041173 and 7041179) issued against Respondent Amfire Mining Co., LLC. A
hearing was held in Pittsburgh, Pennsylvania on December 4, 2014, at which the parties
presented testimony and documentary evidence. After the hearing, the parties submitted Post
Hearing Briefs, which have been fully considered.

38 FMSHRC Page 496

JOINT STIPULATIONS1
The parties have stipulated to the following:
1. The parties agree that jurisdiction for this matter exists because Amfire Mining
Company, LLC, (“Respondent” or “Operator”) was an operator of a mine, as defined
in Section 3(d) of the Act, 30 U.S.C. §802(d), and the products of the subject mine
entered the stream of commerce within the meaning and scope of Section 4 of the
Act, 30 U.S.C. §803.
2. Amfire Mining Company, LLC, operates the Gillhouser Run Mine where the citations
in contest (hereafter “the citations”) were issued.
3. Gillhouser Run Mine (the “Mine”) is an underground coal mine in Indiana County,
Pennsylvania.
4. The Mine produced 255,712 tons of coal in 2013.
5. The Mine produces coal using the continuous miner method.
6. Amfire is an “operator” as defined in §3(d) of the Federal Mine Safety and Health
Act of 1977, as amended (hereinafter “the Act”), 30 U.S.C. §803(d), at the coal mine
at which the citation at issue in this proceeding were issued.
7. Operations of Amfire at the coal mine where the citations were issued in the
proceeding are subject to the jurisdiction of the Act.
8. This proceeding is subject to the jurisdiction of the Federal Mine Safety and Health
Review Commission and its designated Administrative Law Judges pursuant to
Sections 105 and 113 of the Act.
9. The individual whose signature appears in Block 22 of the citations at issue in this
proceeding was acting in his official capacity and as an authorized representative of
the Secretary of Labor when the citations were issued.
10. True copies of the citations at issue in this proceeding were served on Amfire as
required by the Act.
11. The R-17 Assessed Violation History Report is an authentic copy reflecting the
Mine’s history of violations and may be admitted as a business record of the Mine
Safety and Health Administration.
12. The proposed civil penalty will not affect Amfire’s ability to remain in business.
13. Citation No. 7041173 was issued on January 23, 2013, and citation 7041179 was
issued on February 5, 2013, by MSHA Inspector Joseph A. Wagner.

1

The following stipulations are contained in Joint Exhibit No. 1. Joint exhibits will
hereinafter be designated JX followed by a number; the Secretary’s exhibits will be designated as
GX followed by a number; and Respondent’s exhibits will be designated as RX followed by a
letter. Pages of the official hearing transcript are designated “Tr.” followed by the appropriate
page reference(s).

38 FMSHRC Page 497

14. Inspector Wagner was accompanied by company representative, Troy Lewarchik, on
January 23, 2013.
15. Inspector Wagner was accompanied by company representative, Rich Kinter, on
February 5, 2013.
16. Citation No. 7041173 was issued with respect to the Ocenco EBA 6.5 Self Contained
Self Rescuers.
17. Citation No. 7041179 was issued with respect to the roof control plan previously
approved by MSHA on October 13, 2011.
FINDINGS OF FACT AND CONCLUSIONS OF LAW
The findings of fact are based on the record as a whole and my careful observation of the
witnesses during their testimony. In resolving any conflicts in the testimony, I have taken into
consideration the interests of the witnesses, or lack thereof, and consistencies, or inconsistencies,
in each witness’s testimony and between the testimonies of the witnesses. In evaluating the
testimony of each witness, I have also relied on his demeanor. Any failure to provide detail as to
each witness’s testimony is not to be deemed a failure on my part to have fully considered it. The
fact that some evidence is not discussed does not indicate that it was not considered. See Craig v.
Apfel, 212 F.3d 433, 436 (8th Cir. 2000)(administrative law judge is not required to discuss all
evidence and failure to cite specific evidence does not mean it was not considered).
Citation No. 7041173 (SCSRs)
On January 23, 2013, MSHA Inspector Joseph Wagner inspected the Gillhouser Run
Mine as part of a quarterly inspection.2 Tr. 25-26. During the inspection, Wagner traveled along
the 9 South alternate escapeway, which is a belt air course, and served as the primary travelway
for everybody going inby and outby of the mine using a rubber trial mantrip. Tr. 26, 27.
Wagner issued Citation No. 7041173 to mine superintendent Norman Gardner3 after he
found three Ocenco 6.5 self-rescuers (SCSRs) that had lost pressure on the Damascus

2

At the time of hearing, Joseph Wagner had worked as an underground coal mine
inspector for MSHA for approximately three and a half years. Tr. 24. He had 10 years of mining
experience, working in a variety of jobs underground, including outby supply guy and outby
foreman. Tr. 24-25. Wagner had Pennsylvania mine foreman and mine examiner papers, as well
as certifications in machine runners and gas detection. Tr. 25. Wagner had previously worked for
Amfire. Tr. 50.
3

At the time of hearing, Norman Gardner had been the superintendent and mine foreman
at the Gillhouser Run Mine for several years. Tr. 153. Prior to starting at the Gillhouser Run
Mine in 2006, he worked for DLR Mining. Tr. 153. Prior to that, he worked for over 19 years at
Greenwich Colliers. Tr. 153. He had 42 years of total mining experience. Tr. 153. He has all
available state certifications, except electrician, has several certifications from the federal
government, and is trained as an EMT. Tr. 153-154.

38 FMSHRC Page 498

mantrip.4 Tr. 27-28; GX-1. The mantrip was a MAC-8, which carried eight persons. Tr. 68.
Therefore, according to the regulations contained in 30 C.F.R. §75.1714-4(b) it was required that
there be eight SCSRs on the mantrip. Tr. 68. The mantrip had a total of 12 SCSRs, with three
that were non-compliant. Tr. 68-69.
The manufacturer’s recommended pressure range for the Ocenco 6.5 SCSR was between
2,500-3,000 pounds per square inch (PSI). Tr. 33.5 According to the Ocenco 6.5 instruction
manual, the gauge pressure readings should at no time be below 2,150 PSI. Tr. 32; GX-14.
Therefore, three of the SCSRs met the manufacturer’s removal criteria. Tr. 32. In order to
terminate the citation, the Respondent removed the three noncompliant SCSRs. Tr. 69.
At hearing, Wagner referred to photographs he took of the non-compliant SCSRs and
testified that the pressure gauge of SCSR number 10120485 was at 1,500 PSI; the pressure gauge
of number 10120408 was at 1,400 PSI; and the pressure gauge of number 10120557 was at 1,000
PSI. Tr. 33-34; GX-8. Two of the three noncompliant SCSRs were on the outside box of the
mantrip, and one was on the box inside. Tr. 41.Wagner testified that because of the limited room
between the mantrip box and the mine roof, the noncompliant SCSRs would be more accessible
and may have been utilized first in case of an emergency. Tr. 42-43. Any type of emergency,
including an explosion, fire, or inundation, could require use of the SCSRs. Tr. 43. Wagner
testified that this posed a problem because if there was smoke, the miners would be using the
SCSRs on the mantrip to make it to the surface. Tr. 34.
MSHA rates the Ocenco 6.5 SCSRs as lasting one hour, so that a miner can make it to
fresh air. Tr. 34. However, according to Ocenco advertisements, the 6.5 unit provides over 90
minutes of oxygen in demand mode—such as in an escape situation—and up to 8 hours in
conservation mode. Tr. 115.
The mine had other SCSRs available in addition to those on the mantrip. Tr. 34-35. Based
on the coal seam height of 42-48 inches, MSHA has permitted the caches of SCSRs at Gillhouser
Mine to be 3,300 feet apart. Tr. 26, 73, 121. It was presumed that miners could travel this
distance in approximately half an hour. Tr. 73. The next cache of SCSRs is approximately 3,000
feet away. The Emergency Response Plan (ERP), required that there had to be a cache of 26
SCSRs every 3,300 feet.6 Tr. 157-158. Twenty six SCSRs were required per cache because it

4

At Gillhouser Mine, two types of SCSRs are used: the belt-worn Ocenco M-20 and the
Ocenco 6.5 in the cache. Tr. 114. The M-20 is lighter and more maneuverable than the 6.5, and
miners can keep it on them at all times while running the equipment. Tr. 114-115.
5

When the SCSR is within the manufacturer’s recommended pressure range, it is
sometimes referred to being “in the green.” Tr. 33.
6

The ERP provides instructions and other relevant materials in case of an evacuation. Tr.

156-157.

38 FMSHRC Page 499

was determined that 26 would be the most men that would be underground at any given time,
including if the men were “hot seating.”7 Tr. 158.
In case of emergency, miners were trained to meet in specific places underground, which
were determined by the escapeway plan. Tr. 70. Gillhouser Mine safety representative, Richard
Kinter testified that he conducts annual electrical and rescuer training every 90 days.8 Tr. 70-71,
127. During this training, Kinter teaches miners how to use the belt-worn rescuers, including
performing a manual inspection to make sure everything is in order before donning the SCSR.
Tr. 128-129. Kinter believed that his men were well-trained enough so that the non-compliant
SCSRs would not have been an issue. Tr. 130-132.
Kinter described the procedures miners were trained to follow in case of emergency. At
the first sign of an event, a miner would first use the 10-minute SCSR on his belt in order to get
to a one-hour SCSR. Tr. 35, 36, 69. The miner would have to travel a distance of approximately
100-300 feet by either crawling or duck-walking. Tr. 37, 39, 51-52. Assuming that miners can
travel approximately 150 feet per minute, it would take the miners approximately 10 minutes to
travel the distance from the escapeway caches. Tr. 76. During an emergency situation, smoke
may lead to little or no visibility.9 Tr. 40. Furthermore, a miner cannot talk while donning an
SCSR. Tr. 45-46.
Wagner determined that three persons would be affected because that was how many
units were noncompliant. Tr. 47. There was no way to determine how long the violation existed.
Tr. 47. Amfire had a policy of preoperational checks on the SCSRs, fire extinguishers, and
brakes, and Wagner believed that they should have seen the units during that check. Tr. 48.

7

“Hot seating” is the industry term used for when section coal crews switch out at the
face. Tr. 158.
8

Richard Kinter testified at hearing for Respondent. At the time of hearing, Kinter had
worked for Amfire for seven years as a safety representative. Tr. 110. He has worked at
Gillhouser Mine, Ednola Mine, Barrett Mine, and Dora Mine. Tr. 111. Prior to that he worked
for two years at R&P in a variety of positions including general laborer and miner operator. Tr.
111. Prior to R&P, Kinter worked for 21.5 years with Bethlehem as a general laborer, mine
examiner, shuttle car operator, miner operator, temporary face washer, and assistant chief mine
operator. Tr. 111-112. Kinter has a Pennsylvania State mine electrician certificate, a
Pennsylvania State diesel instructor certificate, a Pennsylvania mine examiner certificate, and he
is a certified EMT and MSHA approved instructor and mine rescue instructor. Tr. 112. In
January and February of 2013, Kinter was employed as the safety representative for Gillhouser
Mine. Tr. 112-113. In this capacity, Kinter was responsible for training miners in self-rescue,
accompanying inspectors to accident violation investigation, and filling out tracking sheets on all
violations. Tr. 113.
9

During a training event that Wagner witnessed, miners told him that they could not see
the SCSR gauges because the smoke was too thick. Tr. 40-41.

38 FMSHRC Page 500

Kinter testified that he performed an examination on the SCSRs on December 12, 2012.
Tr. 117; RX-11. He described the process by which he normally examines the SCSRs. Kinter
would pull the rescuer out of the case and inspect the expiration date, whether the seal had
popped, whether there was any swelling, whether the bands were in place, whether the gauges
were in the correct position, whether there were any cracks or obstructions, and whether there
was any bulging in the middle. Tr. 118-119. If an SCSR needed attention, Kinter would remove
it and replace it. Kinter testified that during the December 12, 2012 examination he did not find
any SCSRs on the MAC-8 that needed to be removed from the mine. Tr. 118.
Kinter testified that the SCSRs with a reading of 1,000 PSI, 1,300 PSI, and 1,500 PSI
would have provided “plenty enough oxygen” for a miner to get to the next cache. Tr. 125-126.
Kinter further testified that contrary to MSHA’s estimates that the M-20 SCSR only provides 10
minutes of oxygen, he has been able to get 30 minutes of oxygen from one, and 20 minutes with
a guy running around an outside parking lot. Tr. 126. He estimated that the 6.5 Ocenco at 1,000
PSI would have provided approximately 30 minutes of oxygen. Tr. 126.
Kinter performed an investigation following the issuance of Citation No. 7041173. Tr.
113. He testified that he has tested the SCSRs at issue and at 2,000 pounds of pressure, they
lasted 45 minutes to one hour. Tr. 116. However, his testing was not performed in a smoke-filled
environment or in one where miners were crawling out of the mine. Tr. 138-139. Kinter
conceded that when a person is under stress he will often breathe heavier, and that under such
conditions it may not last as long as his tests indicated. Tr. 139.
ANALYSIS
1. Contentions of the Parties
The Secretary argues that the Respondent violated 30 C.F.R. §75.1714-3(a) by not
properly maintaining three of the SCSRs on the mantrip. It encourages this Court to employ the
definition of “maintain” that the Commission has used in interpreting other regulations, i.e. “to
keep in state of repair, efficiency, or validity: preserve from failure or decline.” See Secretary of
Labor, Mine Safety And Health Administration v. Nally & Hamilton Enterprises, Inc., 33
FMSHRC 1759, 1763 (Aug. 2011); Secretary of Labor, Mine Safety And Health Administration
v. Sedgman & David Gill, Employed by Sedgman, 28 FMSHRC 322 (June 2006). The Secretary
argues that the three SCSRs violate §75.171-3(a)’s maintenance requirement. Furthermore, the
Secretary argues that the violation was S&S because in the case of an emergency, the use of an
SCSR without sufficient oxygen would lead to serious injury. The Secretary further argues that
the violation was a result of moderate negligence because the Respondent was negligent in
allowing three SCSRs to become noncompliant, but their negligence was somewhat mitigated by
the fact that none of them were found to have been unsafe at the time of the last inspection.
Respondent argues that it did not violate the regulation by having three SCSRs that were
not in the green. Specifically, it argues that the regulation is a performance-based standard that
covers only the reasonableness of the operator’s efforts to maintain, test, repair, or keep records.
The Respondent argues that a mere existence of SCSRs that were not in the green, without a
showing of a defect in the procedures, does not constitute a violation. The Respondent further
argues that if the violation did exist, it was not properly designated as S&S because even in the

38 FMSHRC Page 501

context of an emergency, it was unlikely miners would use the SCSRs not in the green or that
those SCSRS would have run out of oxygen. The Respondent further argues that the inspector’s
designation of moderate negligence was excessive and that no negligence was proven by the
Secretary.
2. The Secretary Has Carried His Burden Of Proof By A Preponderance Of The
Evidence That Respondent Violated 30 C.F.R. §75.1714-3(a)
On January 23, 2013, Inspector Wagner issued Citation No. 7041173 for a violation of 30
C.F.R. §75.1714-3(a). Section 8 of that Citation, Condition or Practice, reads as follows:
Three of the twelve Ocenco EBA 6.5 Self Contained Self Rescuers provided on the
company #4 Mac 8 mantrip, located at survey station 3559 along the 9 South Alternate
Escapeway, were not being maintained in a safe operable condition. The gauge on
Ocenco SCSR serial number 10120557 was reading approximately 1000 PSI, the gauge
on serial number 10120485 was reading approximately 1500 PSI, and the gauge on serial
number 10120408 was reading approximately 1300 PSI. The "green" operating range on
the Ocenco EBA 6.5 is between 2500 PSI and 3000 PSI.
Standard 75.1714-3(a) was cited 1 time in two years at mine 3609033 (1 to the operator,
0 to a contractor).
GX-1. The Citation was terminated that same day by removing the three SCSRs at issue from the
mine. Id.
In the instant case, the operator was required to have eight functioning SCSRs on the
cited mantrip—one for each miner. Tr. 68. The issue is that in addition to the eight functioning
SCSRs, they had three that were not “in the green.” Tr. 32-34. The manufacturer’s recommended
pressure range was between 2,500-3,000 PSI, and the three SCSRs were at 1,000 PSI, 1,300 PSI,
and 1,500 PSI. Tr. 32; GX-14. Such readings indicate that the SCSRs did not contain enough
breathable air to function for the hour required by MSHA regulations. Tr. 126. Therefore, they
were below the manufacturer’s minimum of 2,150 PSI, and met the manufacturer’s removal
criteria. Tr. 32.
The Respondent argued that although the pressure gauges of the SCSRs indicated a lack
of pressure, the SCSRs would likely have provided enough oxygen for miners who utilized them.
At hearing, Kinter testified that he examined the SCSRs on December 12, 2012, and they
appeared to be in good working condition. Tr. 117-119. Furthermore, he stated that the three
SCSRs would have provided “plenty enough oxygen” for a miner to get to the next cache of
SCSRs. Tr. 125-126. He based this assertion on tests he conducted in the parking lot where the
belt-worn M-20 SCSR provided a miner with 20-30 minutes of oxygen, and not the 10 minutes
that MSHA estimates. Tr. 126. He testified that the 6.5 Ocenco SCSR, even at 1,000 PSI, would
have provided a miner with an additional 30 minutes of oxygen. Tr. 126.
Giving all due regard to Kinter’s parking lot experiments, I find that the three SCSRs
were not being maintained in a safe condition. The purpose of the pressure gauges is to ensure

38 FMSHRC Page 502

that there is sufficient oxygen and pressure in the SCSR to provide the miner air during an
emergency. Such gauges and other safety signals serve an important role in notifying users
whether the equipment is likely to work. The pressure gauges were well below the
manufacturer’s suggested range, and met the manufacturer’s removal criteria. Tr. 32; GX-14. As
such, I find that they were not in working order. I do not find Kinter’s testimony persuasive
concerning how much the non-compliant SCSRs may have provided because the conditions of a
parking lot are quite unlike the conditions of a mine. The mine at issue had a height of 42-48
inches, meaning that the miners would have had to crawl or walk stooped over. If the miners had
to utilize the SCSRs in the mine during an emergency, it is likely that there would have been
smoke and other conditions that would have made mobility, visibility, and communications
difficult. The parking lot, presumably, did not have these same conditions.
The Respondent argues that even if the SCSRs are found to be noncompliant, this does
not prove that the regulation was violated. The cited standard, titled “Self-rescue devices;
inspection, testing, maintenance, repair, and recordkeeping,” provides that “[e]ach operator shall
provide for proper inspection, testing, maintenance, and repair of self-rescue devices by a person
trained to perform such functions.” 30 C.F.R. 75.1714-3(a). The Respondent contends that it
fulfilled its duty to maintain the SCSRs as required by the regulations.
“Where the language of a regulatory provision is clear, the terms of that provision must
be enforced as they are written unless the regulator clearly intended the words to have a different
meaning or unless such a meaning would lead to absurd results.” Jim Walter Res., Inc., 28
FMSHRC 983, 987 (Dec. 2006) (quoting Dyer v. Unites States, 832 F.2d 1062, 1066 (9th Cir.
1987) (citation omitted)). Only when the meaning of a regulation is ambiguous does the
Secretary’s interpretation warrant deference from the court. Udall v. Tallman, 380 U.S. 1, 16-17
(1965).
In this instance, the meaning of the regulation is clear. Although not interpreted in the
context of 75.1714-3(a), “the Commission has consistently construed ‘maintain’ in relation to
other standards to require a continuing functioning condition.” Secretary of Labor, Mine Safety
and Health Administration v. Nally & Hamilton Enterprises, Inc., 33 FMSHRC 1759, 1763
(Aug. 2011). Accordingly, the Commission has defined “maintain” as “to keep in state of repair,
efficiency or validity: preserve from failure or decline.” Sedgman, 28 FMSHRC 322, 329 (June
2006); Jim Walter Res., 28 FMSHRC 983, 987-88 (Dec. 2006); Lopke Quarries, 23 FMSHRC
705, 707-08 (July 2001); Jim Walter Res., 19 FMSHRC 1761, 1765 (Nov. 1997); Freeman
United Coal Mining Co. v. FMSHRC, 108 F.3d 358, 362 (D.C. Cir. 1997).
In applying this ordinary meaning of “maintain,” the Commission has repeatedly held
that standards including such a provision require that the item to be maintained be operating
properly. In Alan Lee Good, the Commission affirmed the judge’s finding that an inoperative
parking brake violated the requirement in 30 C.F.R. §56.14101(a)(3) that braking systems “be
maintained in functional condition.” 23 FMSHRC 995, 996 (Sept. 2001). Similarly, in Nally &
Hamilton Enterprises, the Commission reversed the judge’s ruling and held that where the
operator had a truck back-up alarm that was not working it violated the requirement of 30 C.F.R.

38 FMSHRC Page 503

§77.410(c) that “warning devices shall be maintained in functional condition.” 33 FMSHRC at
1763-1765. The Commission further explained:
Inclusion of the term “maintain” makes clear that warning devices shall be capable of
performing on an uninterrupted basis and at all times. Congruent with our holding
in Lopke Quarries, to “maintain” imposes a continuing responsibility on operators to
ensure that safety alarms do not fall into a state of disrepair.
Id. at 1763 (emphasis in original).
The Commission has held that where the regulation requires the operator to maintain
equipment, knowledge of a defect is not an essential element of violation. Quoting Peabody
Coal, the Commission in Nally & Hamilton held that “what the operator knew or should have
known is relevant, if at all, in determining the appropriate penalty, not in determining whether a
violation of the regulation occurred.” 33 FMSHRC at 1764 (quoting Peabody Coal, 1 FMSHRC
1494, 1495 (Oct. 1979). The Commission further pointed out that imputing such a knowledge
requirement would create “perverse incentives” for the operator to overlook problems during
examinations. Id. The same is true in the instant case. The maintenance requirements of 30
C.F.R. §75.1714-3(a) mean that the SCSRs must be in proper working order. The three SCSRs
that were found with low pressure were not in such working order and therefore constituted a
violation of the standard.
It is no defense to argue that because the operator had the required number of compliant
SCSRs, the three non-compliant SCSRs did not constitute a violation. Such an argument
presumes that no harm occurs from having non-compliant or inoperative safety equipment in the
mine. It completely ignores the reliance that miners might place on defective equipment,
assuming that it was in working condition. Miners should not be required to roll the dice in an
emergency situation and hope that a tank intended to provide air actually provides such lifesaving air. If during an emergency, a miner accidentally grabbed an SCSR with insufficient
pressure or air, it does him no good to know that there was a better working SCSR behind it.
This argument also permits no principled line drawing. If three of twelve SCSRs may be
noncompliant, so long as the required eight are compliant, then it would seem to be allowable to
have eight of sixteen noncompliant. Or twenty of twenty eight noncompliant. Or one hundred of
one hundred and eight noncompliant. It is easy to draw this argument to absurd lengths because
the argument is based upon an absurd premise. Miners must be able to rely on all of the safety
and emergency equipment available to them. Any other holding would place the entire Mine Act
in jeopardy.
3. The Violation Was Reasonably Likely to Result in a Fatal Injury and Was
Significant And Substantial In Nature
Inspector Wagner marked the gravity of the cited danger in Citation No. 7041173 as
being Reasonably Likely to result in Fatal injuries to three persons, as well as S&S. These
determinations are supported by a preponderance of the evidence.

38 FMSHRC Page 504

Well-settled Commission precedent sets forth the standard used to determine if a
violation is S&S. A violation is S&S “if, based upon the particular facts surrounding the
violation there exists a reasonable likelihood that the hazard contributed to will result in an injury
or illness of a reasonably serious nature.” Cement Div., National Gypsum Co., 3 FMSHRC 822,
825 (April 1981). The Commission later clarified this standard, explaining:
In order to establish that a violation of a mandatory safety standard is significant and
substantial under National Gypsum, the Secretary of Labor must prove: (1) the
underlying violation of a mandatory safety standard; (2) a discrete safety hazard – that is,
a measure of danger to safety – contributed to by the violation; (3) a reasonable
likelihood that the hazard contributed to will result in an injury; and (4) a reasonable
likelihood that the injury in question will be of a reasonably serious nature.
Mathies Coal Co., 6 FMSHRC 1, 3-4 (Jan. 1984).
The Commission has held that determining whether emergency lifeline standards are
S&S “necessarily involve[s] consideration of an emergency situation.” MSHA v. Cumberland
Coal Res. LP, 33 FMSHRC 2357, 2364 (Oct. 5, 2011), affirmed 717 F.3d 1020 (D.C. Cir. 2013).
It explained that such standards “are different from other mine safety standards. They are
intended to apply meaningfully only when an emergency actually occurs.” Id. at 2367. The
Commission has similarly held that when considering the S&S nature of an escapeway violation,
the judge must presume the existence of an emergency. MSHA v. Spartan Mining Co., Inc., 2013
WL 6792689 (Dec. 11, 2013). In the instant case a similar emergency standard is at issue, and
therefore the analysis requires the presumption of an emergency situation of the type that the
standard is intended to address.
Regarding the first element of S&S - the underlying violation of a mandatory safety
standard - it has already been established that Respondent violated 30 C.F.R. § 75.1714-3(a).
Similarly, the second element of Mathies, a discrete safety hazard contributed to by the violation
– was met. Using an SCSR during an emergency situation that does not have sufficient air or
pressure under the manufacturer’s guidelines could contribute to the discrete safety hazard of not
having sufficient air during an emergency. In the instant case, if an emergency arose with eight
miners in the mantrip, these miners would face a 25%-60% chance of grabbing a non-compliant
SCSR.10
The third element of the Mathies test – a reasonable likelihood that the hazard contributed
to will result in an injury – was also met. The Commission clarified the third element of the
Mathies test in Musser Engineering, Inc., and PBS Coal Inc., 32 FMSHRC 1257, 1280-81 (Oct.
2010) (“PBS”). The Commission held that the “test under the third element is whether there is a
reasonable likelihood that the hazard contributed to by the violation…will cause injury.” Id. at
1281. Importantly, it stated that the “Secretary need not prove a reasonable likelihood that the
violation itself will cause injury.” Id. The Commission also emphasized the well-established
10

This back-of-the-envelope calculation assumes that the first miner would have a 3/12
chance of grabbing a non-compliant SCSR. Then, assuming a best-case scenario where the first
seven miners grabbed working SCSRs, the final miner would have a 3/5 chance of grabbing a
non-compliant SCSR.

38 FMSHRC Page 505

precedent that “the absence of an injury-producing event when a cited practice has occurred does
not preclude a determination of S&S.” Id. (citing Elk Run Coal Co., 27 FMSHRC 899, 906 (Dec.
2005); Blue Bayou Sand & Gravel, Inc., 18 FMSHRC 853, 857 (June 1996). The likelihood of
the hazard being realized must be considered assuming normal continued mining operations
without abatement of the violation. Consolidation Coal Co., 8 FMSHRC 890, 899 (Jun. 1986). If
a miner utilized and relied upon a noncompliant SCSR during an emergency, that miner could
suffer smoke inhalation or death. Under Mathies, the fourth and final element that the Secretary
must establish is that there was a “reasonable likelihood that the injury in question will be of a
reasonably serious nature.” Mathies Coal Co., 6 FMSHRC at 3-4; U.S. Steel, 6 FMSHRC 1573,
1574 (July 1984). Smoke inhalation and death are injuries that are reasonably serious in nature.
4. The Violation Was the Result of Moderate Negligence
The Secretary defines Moderate negligence as when the “operator knew or should have
known of the violative condition or practice, but there are mitigating circumstances.” 30 C.F.R. §
100.3(d), Table X. The Commission has made it clear that judges, however, are not bound by the
Secretary’s “formulaic approach” to negligence, and instead should look to whether the operator
has failed to meet the high standard of care established under the Act. Sec’y of Labor, MSHA v.
Brody Mining, LLC, 37 FMSHRC 1687, 1701 (Aug. 2015); Wade Sand & Gravel, 37 FMSHRC
1874, 1878 n.5 (Sept. 2015). “In determining whether an operator met its duty of care, we
consider what actions would have been taken under the same circumstances by a reasonably
prudent person familiar with the mining industry, the relevant facts, and the protective purpose of
the regulation.” Brody, 37 FMSHRC at 1702. The judge is to apply a “totality of the
circumstances” analysis that need not focus on mitigating circumstances. Id. at 1702-1703.
In the instant case, the operator had a duty to maintain the SCSRs in the mantrip. As has
been explained supra, the operator fell short of this duty in allowing three of the 12 SCSRs—a
full quarter of those available—to become non-compliant. The Respondent had an internal policy
that required preoperational checks of all mantrips, including SCSRs and fire extinguishers. Tr.
48. Though there is no evidence that the operator or its agents knew of the deficient SCSRs, it is
inconceivable that with all proper checks a full quarter of the SCSRs on the mantrip would be
deficient. Therefore, I find that the violation is the result of Moderate negligence.
Citation No. 7041179 (roof control plan)
On February 5, 2013, while conducting the quarterly inspection of the Gillhouser Run
Mine, Inspector Wagner issued a citation for a roof control violation. Wagner was traveling the
10 South belt drive with Kinter.11 Tr. 52-53, 134-135. At 10 South, there was 24-47 inches of
roof that had been cut for a total roof height of six to eight feet. Tr. 53-55. The width was 20 feet,
with 13 feet of rib that wasn’t bolted. Tr. 55. There was approximately 36 inches of clearance
between the rib and the structure. Tr. 55.
11

A belt drive is taller than a normal belt structure and requires that rock is cut either
from the roof or the bottom. Tr. 53. The transcript incorrectly has the date of inspection as
February 15, 2013, but this appears to be a typographical error.

38 FMSHRC Page 506

Wagner issued Citation No. 7041179 because there were no bolts or posts in an area
where more than two feet of rock was cut.12 Tr. 56-57. According to the approved roof control
plan, posts were supposed to be set on five foot centers, or rib bolts and cribs were supposed to
be utilized. Tr. 58, 93; GX-10. Wagner testified that there was no support installed in the cited
area. Tr. 58. When more than two feet of rock is cut, it puts more pressure on the coal pillar, and
additional supports are necessary. Tr. 56-57.
According to Wagner’s notes, the ribs on the clearance side of the belt showed signs of
failure and there were large pieces of rock that were either pulled down or had fallen down. Tr.
61-62; GX-4. Wagner cited the area on the tight side of the belt, where miners only travel when
they have to clean the belt. Tr. 86. Wagner believed that at minimum the cited area had been
mined for approximately a month before the citation was issued, meaning that the condition
existed for at least a month. Tr. 64, 67.
According to the roof control plan approved on April 17, 2014, unbolted ribs are
permitted for up to one week. Tr. 99; RX-13. The one week delay in putting in the bolts would
have been before the belt drive was installed. Tr. 101. Therefore, mine management would have
been present during parts of the belt drive installation. Tr. 101. Even if there was a one-week
delay when the rib was unbolted, there were at least three weeks when it remained unbolted. Tr.
102. The area that was cited as not adequately supported was near a turn where bolts sometimes
get pulled out during mining. Tr. 91. Wagner did not ask anyone whether the area had been
bolted because there were no signs of it having ever been bolted. Tr. 91.
Wagner determined that the citation was S&S because roof and rib problems are the
leading cause of injuries in mines.13 Tr. 64-65. In this instance, the miners had to walk an area
that was three feet wide between the belt structure and the rib. Tr. 65. A falling object could
cause fatal injuries, or cause someone to fall onto the belt. Tr. 65. Wagner testified that such
injuries would be fatal. Tr. 65. Wagner testified that the condition was very obvious because it
was painted with dots, and examiners and management would have been well aware of the
condition. Tr. 66.
12

Under Section 8, “Condition or Practice,” the Citation reads:

The operator failed to comply with the current approved roof control plan (No.
40239-B8) page 27 which states the Procedures for Rib Control at Boom Hole Locations
where 24” or more roof has been removed. There was an area, located at the 10 South
belt drive boom hole along the tight side of the 1 South Belt, that measured
approximately 13’ in length where the roof removed measured from 24” to 47” that had
no additional support provided.
Standard 75.220(a)(1) was cited 2 times in two years at mine 3609033 (to the
operator, 0 to a contractor).
13

This standard is on the Rules to Live By list, meaning that the condition has led to a
high level of injuries. Tr. 67.

38 FMSHRC Page 507

Kinter testified that he saw red spots on the rib where there were no rib bolts, meaning
that they were either not installed or were removed. Tr. 135. It appeared to Kinter that the bolts
had been pulled out.14 Tr. 135. Kinter described the condition of the rib as “okay,” with no
movement, sloughage or cracks. Tr. 135. He disagreed with Wagner’s assessment that the roof
had been cut as much as 47 inches, and said it was likely 27 inches. Tr. 135-137. Kinter further
did not agree that the violation was reasonably likely to cause fatal injuries to one person because
the rib condition in the area did not show any visual defects. Tr. 137. Furthermore the roof was
slate and there was no breakage on the roof. Tr. 137-138.
ANALYSIS
1. Contentions of the Parties
The Secretary argues that Respondent violated 30 C.F.R. §75.220(a)(1) by not complying
with the mine roof control plan and installing additional rib supports in a 13 by 20 foot area in
the 10 South Belt Drive Area. The Secretary argues that the violation was S&S because a rib fall
caused by unsupported ribs was reasonably likely to lead to a serious injury. The Secretary
further argues that the violation was the result of high negligence, rather than moderate (as
originally assessed), because the Respondent had marked the areas that needed additional roof
support, and these markings were visible for at least a month without any action. As a result of
the change in negligence, the Secretary requests that the civil penalty be increased from
$1,412.00, as originally assessed, to $5,159.00.15
Respondent concedes the fact of violation, but argues that it was not S&S, and that the
gravity, negligence, and assessed penalty should be reduced. The Respondent argues that there
was no credible evidence presented that demonstrated a reasonable likelihood of serious injury,
or that the cited condition adversely affected the immediate roof or ribs, or that there was any
exposure to the condition. For these reasons, the Respondent argues that the Fatal and S&S
designations were improper. Further, the Respondent argues that there was no evidence that
anyone in management was aware of the condition, or that the condition existed for the length of
time presumed by the inspector. For these reasons, the Respondent argues that the level of
negligence should be lowered from Moderate, rather than raised, as the Secretary proposed.

14

If a roof bolt was pulled out, evidence of it would have been visible to an examiner and
should have been recorded in the pre-shift examination. Tr. 147.
15

The original assessed penalty was $1,569.00, however the Secretary reduced it by 10%
to $1,412.00

38 FMSHRC Page 508

2. The Violation Was Reasonably Likely to Result in a Fatal Injury and Was
Significant And Substantial In Nature
Regarding the first element of S&S—the underlying violation of a mandatory safety
standard—the Respondent has conceded that it violated §75.220(a)(1).16 Similarly, the second
element of Mathies, a discrete safety hazard contributed to by the violation, was met. The
unsupported rib area was thirteen feet long and the width of the entry was 20 feet. Tr. 55. There
were signs of rib failure, such as large pieces of rock that had come down onto the mine floor
across from the unsupported rib. Tr. 62. This condition significantly contributed to the safety
hazard of a rib fall.
The third and fourth elements of the Mathies test—a reasonable likelihood that the hazard
contributed to will result in a serious injury—was also met. A rib fall is reasonably likely to lead
to an injury as serious as death. Tr. 65. MSHA has identified rib falls as one of the categories of
accidents most frequently cited by MSHA following a fatal accident. Rules to Live By.17 A
falling rock from a rib or roof has been repeatedly held to meet the third and fourth elements of
the Mathies test. See Sec’y of Labor, MSHA v. Maryan Mining LLC, 37 FMSHRC 1715 (ALJ)
(Aug. 2015); Sec’y of Labor, MSHA v. Consolidation Coal Co., 36 FMSHRC 615, 634 (ALJ)
(Feb. 2014). I therefore find that the violation met the Mathies test and was properly designated
as S&S.
Furthermore, the citation was properly designated as “Fatal.” Inspector Wagner credibly
testified that when more than two feet of rock is cut, it places additional pressure on the coal
pillar, requiring extra supports. Tr. 56-57. Though the unsupported rib was on the tight side of
the belt, miners would travel in this area when cleaning the belt. Tr. 86. Such a miner could
easily have a large rock fall on him, leading to fatal injuries. Therefore, I find that the Secretary
carried his burden by a preponderance of the evidence that the citation should be marked as
“Fatal.”
3. The Violation Was the Result of Moderate Negligence
The Secretary argues that the negligence of the citation should be “High,” rather than
“Moderate” (as originally assessed) because there were no mitigating circumstances present.
However, the Commission has made clear that judges are not bound by the Secretary’s
16

Section 75.220(a)(1) “Roof Control Plan” states:

Each mine operator shall develop and follow a roof control plan, approved by the
District Manager, that is suitable to the prevailing geological conditions, and the mining
system to be used at the mine. Additional measures shall be taken to protect persons if
unusual hazards are encountered.
30 C.F.R. § 75.220(a)(1).
17

The Rules to Live By are available at available at
http://arlweb.msha.gov/focuson/RulestoLiveBy/RulestoLiveByI.asp.

38 FMSHRC Page 509

definitions of negligence, and rather than focusing purely on mitigating circumstances, the judge
should consider the totality of the circumstances. Brody, 37 FMSHRC at 1701-1702.
In the instant case, Inspector Wagner believed that the condition existed for at least one
month, whereas the roof control plan only allowed unbolted ribs for one week. Tr. 64, 67, 99.
However, Kinter testified credibly that it appeared to him that the bolts had been pulled out. Tr.
135. Whether the bolts were never installed or pulled out is irrelevant to whether the violation
existed, but highly relevant to the negligence determination. Though Wagner’s assessment is
reasonable, because of the presence of red spots where bolts should have been, there is also a
possibility that the bolts had been pulled out. Therefore, I find that the negligence should remain
at “Moderate” and not be raised as the Secretary requests.
PENALTIES
The principles governing the authority of the Commission’s administrative law judges to
assess civil penalties de novo for violations of the Mine Act are well established. Section 110(i)
of the Mine Act delegates to the Commission and its judges the authority to assess all civil
penalties provided in the Act. 30 U.S.C. 820(i). The Act delegates the duty of proposing
penalties to the Secretary. 30 U.S.C. §§ 815(a), 820(a). Thus, when an operator notifies the
Secretary that it intends to challenge a penalty, the Secretary petitions the Commission to assess
the penalty. 29 C.F.R. §2700.28. The Act requires that in assessing civil monetary penalties, the
Commission and its judges shall consider the six statutory penalty criteria:
[1] the operator’s history of previous violations, [2] the appropriateness of such
penalty to the size of the business of the operator charged, [3] whether the
operator was negligent, [4] the effect on the operator’s ability to continue in
business, [5] the gravity of the violation, and [6] the demonstrated good faith of
the person charged in attempting to achieve rapid compliance after notification of
a violation
30 U.S.C. § 820(i)
The Secretary seeks civil penalties in the amounts of $1,795.00 for Citation No. 7041173
and $5,159.00 for Citation No. 7041179.18 Given all of the evidence and my findings above, I
find that the penalty for Citation No. 7041173 is appropriate, but the penalty for Citation No.
7041179 should remain at the originally assessed amount of $1,412.00.
In assessing a $3,207.00 total penalty, I have given full consideration to the Section
110(i) criteria. Specifically, I note that Respondent had been cited once in the previous two years
for violations of §75.1714-3(a) and two times for §75.220(a). Respondent is a large operator and
the Gillhouser Run Mine is a large mine and therefore the penalty is appropriate to the size of the
business. The parties stipulated that this penalty amount would not affect Respondent’s ability to
stay in business. Both citations were properly assessed as S&S and Moderate negligence.
18

The Secretary originally assessed a penalty of $1,412.00 for Citation No. 7041179, but
sought an increase in its Post-Hearing Brief.

38 FMSHRC Page 510

Further, the dangers cited with respect to each violation were highly likely to result in fatal
injuries of miners.
ORDER
It is ORDERED that Citation No. 7041173 is AFFIRMED as written, and Citation No.
7041179 is AFFIRMED, with Moderate negligence. It is further ORDERED that Amfire
Mining Co. LLC, PAY the Secretary of Labor the sum of $3,207.00 within 30 days of the date of
this Decision.19 Upon receipt of payment, this case is hereby DISMISSED.

/s/ John Kent Lewis
John Kent Lewis
Administrative Law Judge

Distribution:
Jessica R. Brown, Esq., Office of the Solicitor, Suite 630E, The Curtis Center, 170 S.
Independence Mall West, Philadelphia, PA 19106-3306
Kenneth J. Polka, CLR, 631 Excel Dr., Suite 100, Mt. Pleasant, PA 15666
Patrick W. Dennison, Esq., Jackson Kelly, PLLC, Three Gateway Center, Suite 1500, 401
Liberty Ave., Pittsburgh, PA 15222-1000

19

Payment should be sent to: MINE SAFETY AND HEALTH ADMINISTRATION,
U.S. DEPARTMENT OF LABOR, PAYMENT OFFICE, P. O. BOX 790390, ST. LOUIS, MO
63179-0390

38 FMSHRC Page 511

ADMINISTRATIVE LAW JUDGE ORDERS

38 FMSHRC Page 512

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
1331 PENNSYLVANIA AVE., N.W., SUITE 520N
WASHINGTON, DC 20004-1710
TELEPHONE: 202-434-9933 / FAX: 202-434-9949

March 4, 2016
MATTHEW A. VARADY,
Complainant,

DISCRIMINATION PROCEEDING
Docket No. WEST 2014-307-DM
WE-MD 14-03

v.
VERIS GOLD USA, INC.,

Mine: Jerritt Canyon Mill
Mine ID: 26-01621

and
JERRITT CANYON GOLD, LLC,
Respondents,
ORDER ON COMPLAINANT’S MOTION TO AMEND
Before:

Judge Moran

Complainant Matthew Varady has filed a motion to amend the complaint in this matter,
brought under section 105(c)(3) of the Federal Mine Safety and Health Act of 1977, 30 U.S.C. §
801 et seq. (2012) (“Mine Act” or “Act”), to add Jerritt Canyon Gold, LLC, (“JCG”) as an
alleged successor. JCG then filed its Special Limited Appearance on Behalf of Jerritt Canyon
Gold, LLC to Contest Jurisdiction in Response to Complainant’s Motion to Amend
(“Response”).1 For the reasons that follow, the Court grants Complainant’s Motion to Amend,
allowing the addition of JCG as an alleged successor in interest to Veris Gold USA, Inc. (“Veris
Gold”).
JCG’s Special Limited Appearance challenges whether this Court has “jurisdiction over
and can attach liability for alleged claims of discrimination by Veris Gold USA, Inc. (‘Veris
Gold’) to [JCG], a newly formed entity that purchased certain assets of the former Veris Gold
under a bankruptcy court order and approved sale.” JCG Resp. 1. Though it filed its Response,
JCG simultaneously asserts that it had not received service of the Motion to Amend but that, de
facto, it received the filing from counsel for Whitebox Advisors, LLC. Given JCG’s Response, in
view of its claim of defective service, though overcome because it acknowledges receiving
Varady’s motion, JCG, through its Counsel, Attorney Kaster and Attorney Jarvis, is hereby
ORDERED to provide the correct service address for JCG to the Court and Mr. Varady.
The Response begins with serious inaccuracy by characterizing the Mine Act
discrimination action brought by Varady as “alleged claims of discrimination by Veris Gold
USA, Inc.” Id. (emphasis added). This Court, after a hearing held in Elko, Nevada, from June 810, 2015, at which Veris Gold had legal counsel, found in a decision issued on September 2,
2015, that Veris Gold engaged in acts of discrimination against Complainant Varady. See Varady
1

Mr. Varady filed a response to the JCG filing, which was also considered by the Court.

38 FMSHRC Page 513

v. Veris Gold USA, Inc., 37 FMSHRC 2037 (Sept. 2015) (ALJ). Therefore, far from mere
allegations, this Court made findings of fact and conclusions of law regarding that discrimination
claim.
The Response then queries whether JCG, “a newly formed entity that purchased certain
assets of the former Veris Gold under a bankruptcy court order and approved sale” can be liable
for Veris Gold’s acts of discrimination. JCG Resp. 1. The Response does acknowledge that the
issue is whether JCG can be added to the complaint as an “alleged successor in interest to Veris
Gold.” Id.2
It is JCG’s position that the final orders of the bankruptcy court are not subject to
collateral attack, as that court “declared the sale of Veris Gold assets to JCG ‘free and clear’ of
claims and encumbrances pursuant to Federal Bankruptcy Code, 11 U.S.C. § 363(f).” JCG Resp.
2. Again characterizing Varady’s Complaint as an allegation of Veris Gold’s discrimination, JCG
asserts that “efforts to impose a penalty on JCG [based on Varady’s discrimination complaint]
tramples on powerful and persuasive precedent as well as policies that derive from fundamental
‘equitable distribution to creditors’ policy underlying bankruptcy law.” Id. at 2. On that basis, the
Response contends that this Court has no jurisdiction over JCG and therefore it should deny the
Complainant’s Motion to Amend. Id.
In the “Background” section, the Response asserts “JCG is a newly formed limited
liability company funded by new investors [which is] not affiliated in any way with the former
operations of Veris Gold.”3 Id. (emphasis added).
The Response acknowledges that Mr. Varady brought his own “private” discrimination
action under section 105(c)(3) of the Mine Act.4 The Response then notes that “[o]n June 4,
2

The Response references that similar issues are presented in Lowe v. Veris Gold, Docket
No. WEST 2014-614-DM, another matter in which this Court determined, after a hearing, that
Veris Gold discriminated against Daniel Lowe in violation of section 105(c)(3) of the Mine Act.
JCG Resp. 1.
3

These claims, that JCG is funded by “new investors” who are “not affiliated in any
way” with Veris Gold, have been challenged, and the resolution of such issues would be part of
the Court’s determinations regarding whether JCG is a successor.
4

Though it acknowledges that Varady brought his own discrimination action under
section 105(c)(3) of the Mine Act, the Response cannot help but insert irrelevancies into its
argument by noting that MSHA declined to file a discrimination action on Varady’s behalf and
that MSHA’s decision was “based upon its investigation, staffing, resources and priorities.” JCG
Resp. 3 & n.2. Such references are not merely historical, but, as with the Response’s
characterization of the action as “alleged claims of discrimination,” are obvious attempts to
indirectly diminish the merits of Varady’s 105(c)(3) action as if it was a stepchild claim.
Congress did not impute under the Mine Act that such private claims were of inferior standing.
Since JCG has raised the vehicle employed for Varady’s claim, it is fair to note that his action
was one of a bevy of discrimination complaints filed against Veris Gold, some brought by the
(continued…)

38 FMSHRC Page 514

2015, the U.S. Bankruptcy Court entered an order approving the sale of Veris Gold’s assets,
including the Jerritt Canyon mine and mill, free and clear of all liens, claims and interests
pursuant to Section 363 of the Bankruptcy Code, (11 U.S.C. § 363). Docket No. 318.” Id. at 3.
JCG takes particular note that
the Sale Order specifically provided that the Assets would be sold free and clear
of: ‘rights or claims on any successor or transferee liability and any enforcement
action or enforcement history …and… all contractual rights and claims and labor,
employment and pension claims, in each case, whether known or unknown,
choate or inchoate, filed or unfiled, scheduled or unscheduled, noticed or
unnoticed, recorded or unrecorded, perfected or unperfected, allowed or
disallowed, contingent or non-contingent, liquidated or unliquidated, matured or
un-matured, material or non-material, disputed or undisputed, whether arising
prior to or subsequent to the commencement of these Chapter 15 Cases...’
JCG Resp. 3-4 (quoting Sale Order at 6-7, In re Veris Gold Corp., No. 14-51015-gwz (Bankr. D.
Nev. June 4, 2015), ECF No. 318).
The Response then notes that Varady received notice of the bankruptcy action on June
19, 2015, that Varady filed a motion to stay the bankruptcy court’s Sale Order, and that the
bankruptcy court denied the motion stating that there was no legal or factual for the relief Varady
sought. Id. at 4. The denial of the motion occurred on the same day Varady filed his motion
seeking a stay.5
The Response asserts that this Court “lacks jurisdiction to amend the complaint and
adjudicate the Section 105(c)(3) complaint against JCG.” JCG Resp. 5. Apart from the unusual
and temerarious assertion that this Court, as part of the Federal Mine Safety and Health Review
Commission (“the Commission”), in a lawful section 105(c)(3) action under the Mine Act, lacks
jurisdiction to allow Varady to amend his complaint and to adjudicate such amended complaint
against JCG, the Response makes the fundamental error of conflating bankruptcy court
decisional authority with that of the Commission. The Commission has the authority to
adjudicate section 105(c) complaints of all stripes and such authority includes determinations of

4

(…continued)
Secretary of Labor and others, as with Varady, on their own. See Sec’y of Labor on behalf of
Garcia v. Veris Gold USA, Inc., 36 FMSHRC 1883 (July 2014) (ALJ); Lowe v. Veris Gold USA,
Inc., 37 FMSHRC 2337 (Oct. 2015) (ALJ).
5

The Response notes that Varady, a non-attorney, pro se complainant, did not attempt to
appeal the bankruptcy court’s denial of his motion and “thus failed to exhaust his remedies.”
JCG Resp. 4. This is somewhat disingenuous if meant to suggest that a different outcome was at
all possible.

38 FMSHRC Page 515

motions to amend such complaints.6 As Commissioner Cohen has noted in another section
105(c)(3) complaint against Veris Gold, “the Complainant may file a motion to amend the
complaint to add as parties the entities which now have a successor interest in the mine formerly
owned by Veris Gold.” Lowe v. Veris Gold USA, Inc., No. WEST 2014-614-DM, 2016 WL
197500, at *2 n.4 (FMSHRC Jan. 12, 2016) (citing Tolbert v. Chaney Creek Coal Corp., 12
FMSHRC 615 (Apr. 1990)). Commissioner Cohen continued:
Moreover, the Federal Rules of Civil Procedure may present several potential
avenues of relief for the Complainant. See 29 C.F.R. § 2700.1(b) (“the
Commission and its Judges shall be guided so far as practicable by the Federal
Rules of Civil Procedure”). For instance, under Rule 21, a Judge may sua sponte
grant a post-hearing joinder of a new party. Fed. R. Civ. P. 21 (“the court may at
any time, on just terms, add or drop a party”). In addition, Federal Rule of Civil
Procedure 15 permits a party, with the court’s leave, to amend a complaint more
than 21 days after the pleading is served “when justice so requires.” Fed. R. Civ.
P. 15(a)(2).”
Id.
I.

Jerritt Canyon Gold’s Arguments

In support of its claim that this Court does not have jurisdiction to adjudicate a Mine Act
section 105(c)(3) discrimination complaint, the Response advances four contentions:
I. The automatic stay provisions of the Bankruptcy Code preclude ancillary
proceedings by private individuals and any such proceedings are void. . . . II. The
Bankruptcy Court’s adjudication and sale of Veris Gold assets were ‘free and
clear’ of liens, claims and interests as provided for under Section 363(f) of the
6

See, e.g., McDonald v. TMK Enterprises, 37 FMSHRC 2239 (Oct. 2015); Black Beauty
Coal Co., 34 FMSHRC 1733 (Aug. 2012); Wyo. Fuel Co., 14 FMSHRC 1282 (Aug. 1992). The
Procedural Rules provide that the Commission's judges shall be guided by the Federal Rules of
Civil Procedure “[o]n any procedural question not regulated by Act, these Procedural Rules, or
the Administrative Procedure Act.” 29 C.F.R. § 2700.1(b). Rule 15(a) of the Federal Rules of
Civil Procedure provides that leave to amend a complaint shall be “freely given when justice so
requires.” Fed. R. Civ. P. 15(a); see also Foman v. Davis, 371 U.S. 178, 182 (1962). The
Commission has taken a liberal view when it comes to amending complaints, “especially when
. . . they do not prejudice a party in preparing its defenses.” Brannon v. Panther Mining, LLC, 31
FMSHRC 1277, 1279 (Sept. 2009) (ALJ); see also Cyprus Empire Corp., 12 FMSHRC 911, 916
(May 1990); El Paso Rock Quarries, Inc., 3 FMSHRC 35, 38 (Jan. 1981); Bob Bak Constr., No.
CENT 2005-139-M et al., 2006 WL 2927263, at *6 (FMSHRC Sept. 11, 2006) (ALJ). Provided
adequate notice is given and there is no prejudice to the opposing party, administrative pleadings
are to be liberally construed and easily amended. CDK Contracting Co., 23 FMSHRC 783, 784
(July 2001) (ALJ). The grant or denial of a motion for leave to amend is within the sound
discretion of the court and will be reversed only for an abuse of discretion. Jim Walter Res., No.
SE 2010-351, 2013 WL 3865345, at *4 (FMSHRC June 12, 2013) (ALJ) (citing Zenith Radio
Corp. v. Hazeltine Research, Inc., 401 U.S. 321, 330 (1971)).

38 FMSHRC Page 516

Bankruptcy Code. The Bankruptcy Courts’ [sic] Adjudication resulted in the
buyer of assets of Veris Gold taking title to those assets free from all claims
against Veris Gold, including the claims in this private proceeding. . . . III.
Complainant is barred under principles of res judicata and collateral estoppel from
bringing a claim against Veris Gold and JCG where Complainant made an
appearance, sought relief from, and made objections to actions in the Bankruptcy
Court’s denial of the relief sought by Complainant and the ordering of the sale
free and clear to JCG. . . . IV. Any action of the ALJ would violate important
policies and the fundamental framework of the Bankruptcy Code which requires
equitable treatment of all creditors.”
JCG Resp. 5, 7, 9, 11 (footnote omitted).
A. The Contention that the Automatic Stay Provisions of the Bankruptcy Code
Preclude Ancillary Proceedings by Private Individuals and Any Such
Proceedings Are Void
Noting that Veris Gold sought bankruptcy protection under Chapter 15 of the Bankruptcy
Code, JCG asserts that the petition filing brought about an “automatic stay” the same day and
triggered 11 U.S.C. § 362(a)(1). The Response states that the stay served as an injunction to
the commencement or continuation, including the issuance or employment of
process, of a judicial, administrative, or other action or proceeding against the
debtor that was or could have been commenced before the commencement of the
case under this title, or to recover a claim against the debtor that arose before the
commencement of the case under this title.
JCG Resp. 5 (quoting 11 U.S.C. § 362(a)(1)).
The Response acknowledges that, despite the broad language employed, “cases
commenced or continued by a ‘governmental unit’ may be exempt from the automatic stay”
provision, per 11 U.S.C. § 362 (b)(4). However, the Response effectively asserts that any action
other than one brought by a governmental unit is void ab initio. Id. (citing In re Dunbar, 245
F.3d 1058, 1063 (9th Cir. 2001)). It then contends that, since the pro se, non-attorney
Complainant failed to seek relief from the automatic stay, any actions taken by other judicial or
administrative authorities are void as infringing upon the bankruptcy court’s jurisdiction. Id. at 56. The concern is that if the bankruptcy court’s injunction could be modified, it would strip the
court of “its ability to distribute the debtor’s assets equitably, or to allow the debtor to reorganize
[its] financial affairs.” Id. at 6 (quoting In re Gruntz, 202 F.3d 1074, 1083-84 (9th Cir. 2000)).7
Thus, the Response maintains that this Court has no jurisdiction because the bankruptcy court’s

7

In In re Gruntz, the Ninth Circuit, in the context of determining whether a bankruptcy
court’s automatic stay enjoined a state criminal proceeding for failing to pay child support, held
that because that proceeding fell within one of the exceptions to an automatic stay, it did not so
operate, but that, generally, federal courts are not bound by state court modifications of the
automatic stay.

38 FMSHRC Page 517

stay enjoined “proceedings brought by creditors of a debtor outside of the bankruptcy case.” Id.
(emphasis added). The response to this contention is addressed infra.
B. The Contention that the Bankruptcy Court’s Adjudication and Sale of Veris
Gold Assets Were “Free and Clear” of Liens, Claims, and Interests as Provided
for Under § 363(f) of the Bankruptcy Code, Resulting in JCG, as the Buyer of
the Assets of Veris Gold, Taking Title to Those Assets Free from All Claims
Against Veris Gold, Including the Discrimination Action Brought by Varady
Under the Mine Safety and Health Act
Noting that § 363(f)8 provides that the trustee may sell property free and clear of any
interest in such property other than the estate only upon meeting certain conditions, JCG
observes that the term “interest” has been broadly interpreted by courts and, citing In re Trans
World Airlines, Inc., 322 F.3d 283, 289-90 (3rd Cir. 2003) (“TWA”), that being free and clear of
such “interest” insulates a successor from claims of discrimination against the predecessor. Id. at
7. JCG also points to In re Leckie Smokeless Coal Co., 99 F.3d 573, 585 (4th Cir. 1996), for the
proposition that the bankruptcy court may extinguish Coal Act successor liability pursuant to 11
U.S.C. § 363(f)(5) and therefore that Court did not need to determine if the purchaser was a
successor in interest. JCG contends that, per TWA, “interest in property” applies to obligations
that are connected to, or arise from, property being sold, and are not limited to in rem interests.
Id. at 8 (citing TWA, 322 F.3d at 289-90). JCG adds that as the bankruptcy court’s Sale Order
provided that the purchaser will not be liable for claims based on any successor or transferee
liability and any enforcement action or enforcement history or employment and pension claims,
such order applies to Varady’s claim. Id. JCG also maintains that Varady moved to stay the Sale
Order, and that his motion was denied and he made no appeal from that order. Id.
It is true that, while not in the Ninth Circuit, the applicable circuit for this case, the Third
Circuit did hold in TWA that the various airline workers’ employment discrimination claims, as
well as claims by flight attendants under a travel voucher program that the debtor-airline had
established in settlement of sex discrimination actions, both qualified as “interests in property”
under the bankruptcy statute provision that provided for sale of assets of estates free and clear of
interests in property. However, this Court believes the case is distinguishable.

8

11 U.S.C. § 363(f) provides:

The trustee may sell property under subsection (b) or (c) of this section
free and clear of any interest in such property of an entity other than the estate,
only if—
(1) applicable nonbankruptcy law permits sale of such property free
and clear of such interest;
(2) such entity consents;
(3) such interest is a lien and the price at which such property is to be
sold is greater than the aggregate value of all liens on such property;
(4) such interest is in bona fide dispute; or
(5) such entity could be compelled, in a legal or equitable proceeding,
to accept a money satisfaction of such interest.

38 FMSHRC Page 518

First, it would appear that American Airlines was an arms-length successor to TWA. In
addition, the court of appeals concluded that in the § 363(f) sale permitting the sale of property
“free and clear” of an “interest in such property,” the claims against TWA were connected to or
arose from the assets sold, a determination which this Court has yet to make. An additional and
important distinction, the bankruptcy court determined there was no basis for successor liability
only after conducting an evidentiary hearing. TWA, 322 F.3d at 286.
Apart from the procedural protection of an evidentiary hearing, as noted, part of that
determination was the bankruptcy court’s determination that the claims against TWA were
interests in property under § 363(f). In construing the term “interest in such property,” the
appeals court acknowledged that Congress did not define that phrase and that some courts have
limited its application to in rem interests in property.1 The appeals court also referenced the
Fourth Circuit’s decision in Leckie in which that court concluded “that the employer-sponsored
benefit plans had interests in the property of the debtors which had been transferred under
section 363(f) in the sense that there was a relationship between their right to demand premium
payments from the debtors and the use to which the debtors had put their assets.” TWA, 322 F.3d
at 289 (citing Leckie, 99 F.3d at 582). The Third Circuit obviously struggled with its conclusion,
so much so that it felt the need to offer a supporting rationale had it concluded that the claims
were not interests in property. It noted that one of the discrimination claims went to trial and
damages were awarded, while in the other suit no determination of liability had been made at the
time of the bankruptcy filing. It then looked to the reasoning in other cases that such claimants
should not be allowed “to seek a recovery from the successor entity while creditors which were
accorded higher priority by the Bankruptcy Code obtained their recovery from the limited assets
of the bankruptcy estate [as that] would ‘subvert the specific priorities which define
Congressional policy for bankruptcy distribution to creditors.’ TWA, 322 F.3d at 292 (quoting In
re New England Fish Co., 19 B.R. 323, 329 (Bankr. W.D. Wash. 1982)).
However, the Third Circuit also took special note of the importance of discrimination
claims, stating it recognized “that the claims of the EEOC and the Knox-Schillinger class of
plaintiffs are based on congressional enactments addressing employment discrimination and are,
therefore, not to be extinguished absent a compelling justification.” Id. (emphasis added).
Despite that admission, that court continued to adhere to its view that allowing “the claimants to
assert successor liability claims against American while limiting other creditors’ recourse to the
proceeds of the asset sale would be inconsistent with the Bankruptcy Code’s priority scheme.”
Id.
It is clear, at least to this Court, that the Third Circuit’s holding was impacted by the
particular facts and that it was not a broad-based pronouncement. Among those facts was the
anticipated disastrous outcome if the claimants’ interests were recognized, as it noted:
The Bankruptcy Court found that, in the absence of a sale of TWA’s assets to
American, “the EEOC will be relegated to holding an unsecured claim in what
will very likely be a piece-meal liquidation of TWA. In that context, such claims
are likely to have little if any value.” In re Trans World Airlines, Inc., et al., No.
01-00056, slip op. at 23, 2001 WL 1820326 (Bankr. D. Del. Mar.27, 2001). The
same is true for claims asserted pursuant to the Travel Voucher Program, as they
would be reduced to a dollar amount and would receive the same treatment as the

38 FMSHRC Page 519

unsecured claims of the EEOC. Given the strong likelihood of a liquidation absent
the asset sale to American, a fact which appellants do not dispute, we agree with
the Bankruptcy Court that a sale of the assets of TWA at the expense of
preserving successor liability claims was necessary in order to preserve some
20,000 jobs, including those of Knox-Schillinger and the EEOC claimants still
employed by TWA, and to provide funding for employee-related liabilities,
including retirement benefits.
TWA, 322 F.3d at 293.
C. The Contention that Complainant Is Barred Under Principles of Res Judicata
and Collateral Estoppel from Bringing a Claim Against Veris Gold and JCG
Where Complainant Made an Appearance, Sought Relief from, and Made
Objections to Actions in the Bankruptcy Court and Thereafter Failed to Seek
Relief from or Appeal the Bankruptcy Court’s Denial of the Relief Sought by
Complainant and the Court’s Ordering of the Sale Free and Clear to JCG
JCG argues that since the § 363 sale order is an in rem proceeding, res judicata applies to
that sales transfer of property rights and that those property rights are good against the world.
JCG Resp. 9. Since the property in the bankruptcy court’s Sale Order was sold free and clear of
any interests in that property, Complainant cannot make any claims against that property. Id.
JCG adds that collateral estoppel also applies on the basis that Complainant “had notice and
participated in the Bankruptcy Court action, the matter was actually litigated, and Complainant
had the incentive to litigate and prevail.” JCG Resp. 9-10. Repeating its earlier remarks about
this, JCG asserts that Varady had his chance, as he sought to stay the bankruptcy sales order.
When the bankruptcy court ruled against his motion, Varady failed to appeal that ruling and now
must live with the consequences of that failure. Id. at 10.
This contention is an echo of JCG’s other arguments and is addressed within this Order.
D. The Contention that Any Action by the ALJ Would Violate Important Policies
and the Fundamental Framework of the Bankruptcy Code which Requires
Equitable Treatment of all Creditors.
Unabashedly, JCG invokes its concern for the “equitable treatment of creditors” and the
Bankruptcy Code’s purpose of ensuring “that all substantially similar claims of creditors are
treated equitably[, with c]laims [being] classified and paid according to priority as set forth in 11
U.S.C. § 507.” JCG Resp. 11. That sounds high-minded, but if the Court correctly interprets
JCG’s next remark that Veris Gold shifted from a “going concern” restructuring to a liquidation
and only secured claims would be paid, in plain English this means that no matter what Varady
did in terms of appeals from the bankruptcy court rulings, he could never prevail. Thus, happily
for Veris, and by extension for JCG, under the bankruptcy proceeding, both were able to walk
away from all unsecured pre-filing claims. Mr. Varady, JCG asserts, should not be entitled to any
“preferential” treatment. Rather, he should be entitled to the same equitable treatment dispensed
to all the other unsecured creditors. As an example of this “equitable treatment,” JCG points to
the settlement agreement Veris had with Jennifer Morreale, another person alleging

38 FMSHRC Page 520

discrimination by Veris, under which, by the Veris bankruptcy action she was paid nothing with
her claim being discharged. JCG seeks the same fair and equitable treatment for Varady.
II.

Discussion
The Court takes a step back to take note of the basics of the bankruptcy process:
A fundamental goal of the federal bankruptcy laws enacted by Congress is to give
debtors a financial ‘fresh start’ from burdensome debts. The Supreme Court made
this point about the purpose of the bankruptcy law in a 1934 decision: ‘[I]t gives
to the honest but unfortunate debtor…a new opportunity in life and a clear field
for future effort, unhampered by the pressure and discouragement of preexisting
debt.’ Local Loan Co. v. Hunt, 292 U.S. 234, 244 (1934). This goal is
accomplished through the bankruptcy discharge, which releases debtors from
personal liability from specific debts and prohibits creditors from ever taking any
action against the debtor to collect those debts.

Administrative Office of the U.S. Courts, Process – Bankruptcy Basics,
http://www.uscourts.gov/services-forms/bankruptcy/bankruptcy-basics/process-bankruptcybasics (last visited March 3, 2016) (emphasis added).The same source advises that
[n]ot all debts are discharged. The debts discharged vary under each chapter of the
Bankruptcy Code. Section 523(a) of the Code specifically excepts various
categories of debts from the discharge granted to individual debtors. Therefore,
the debtor must still repay those debts after bankruptcy. Congress has determined
that these types of debts are not dischargeable for public policy reasons (based
either on the nature of the debt or the fact that the debts were incurred due to
improper behavior of the debtor, such as the debtor's drunken driving).
Id. (emphasis added).
Accordingly, it is noted that bankruptcy law is aimed at debts owed creditors, not at relief
for wrongdoers, such as those that engage in discrimination in violation of the Mine Act.
Depending on the outcome of the determination of JCG’s possible status as a successor and what
it knew about the Varady proceeding and the legal representation for Veris Gold in that
proceeding, holding JCG responsible may be an appropriate outcome.
Moreover, as noted above, per the Commission’s related opinion in Lowe v. Veris Gold
USA, Inc.,9 No. WEST 2014-614-DM, 2016 WL 197500, at *2 n.4 (FMSHRC Jan. 12, 2016),
one Commissioner expressed that it was not so clear that the bankruptcy proceeding filed by

9

While this Order pertains to Varady’s action, this Court upheld Lowe’s discrimination
complaint in a decision issued on October 15, 2015. See Lowe v. Veris Gold USA, Inc., 37
FMSHRC 2337 (Oct. 15, 2015) (ALJ). JCG has filed essentially the same response, advancing
the same arguments for the Lowe matter, as it has presently filed here in Varady’s discrimination
complaint. A separate order will be issued for the Lowe matter.

38 FMSHRC Page 521

Veris Gold is effective against Lowe.10 As such, that Commissioner’s expression would apply
with equal force in the Varady discrimination complaint. That Commissioner further expressed
that
[i]t appears that in filing its bankruptcy petition, Veris Gold may not have given
Lowe proper notice of the filing. Indeed, Lowe – together with other former
employees of Veris Gold who have discrimination complaints before the
Commission under section 105(c) of the Mine Act – filed a motion in the U.S.
Bankruptcy Court for the District of Nevada in Case No. 14-51015 gwz in which
they made this allegation.
Lowe, 2016 WL 197500, at *2 n.4.
The same Commissioner also stated:
Even if the bankruptcy filing was effective against Lowe, this fact does not
necessarily foreclose the Commission from providing relief against the successors
in interest of Veris Gold. In International Technical Products Corp., 249 NLRB
1301 (Jun. 1980), the NLRB held that a company which purchased all of the
assets of a predecessor company ‘free and clear of all liens, claims and
encumbrances’ pursuant to an order of a bankruptcy court could be held
responsible for the predecessor’s backpay liability under federal labor law. In
2010, the Board reaffirmed the International Technical Products Corp. holding in
Leiferman Enterprises, LLC, 355 NLRB 364 (Aug. 2010), incorporating by
reference 354 NLRB 872 (Oct. 2009), aff’d sub nom. NLRB v. Leiferman

10

The same Commissioner also expressed:

The Mine Act provides a Judge broad remedial powers to address
instances of discrimination as may be appropriate. 30 U.S.C. § 815(c)(3)
(providing that if a Judge sustains charges of discrimination he may grant “such
relief as [he] deems appropriate, including, but not limited to, an order requiring
the rehiring or reinstatement of the miner of his former position with back pay and
interest or such remedy as may be appropriate”). Accordingly, [that
Commissioner noted] that the Commission has been granted more discretion in
fashioning an appropriate remedy by the Mine Act than [this Court] initially
recognized [when it] concluded that reinstatement of a miner to a successor in
interest is not possible under the Mine Act. . . . However, the remedy of
reinstatement may be imposed on an operator’s successor in interest. Sec’y of
Labor on behalf of Corbin v. Sugartree Corp., 9 FMSHRC 394 (Mar. 1987), aff’d
sub nom., Terco v. Fed. Coal Mine Safety & Health Review Comm’n, 839 F.2d
236 (6th Cir. 1987), cert. denied, 488 U.S. 818 (1988); Simpson v. Kenta Energy,
11 FMSHRC 770, 778 (May 1989).
Lowe, 2016 WL 197500, at *2 n.4.

38 FMSHRC Page 522

Enterprises, LLC, 649 F.3d 873 (8th Cir. 2011), cert. denied, 132 S. Ct. 1741
(2012).
Id.
As the Commissioner noted, the National Labor Relations Board, in International
Technical Products, held that a successor was liable for backpay, despite the successor’s
assertion that the assets were purchased “free and clear of all liens” pursuant to an order and
judgment of the United States District Court. The NLRB stated that the sole issue presented was
whether “a judicial sale, free and clear of all liens, pursuant to the authority of a bankruptcy
court, extinguishes any backpay liability imposed upon a successor-employer for the unfair labor
practices committed by its predecessor-employer.” International Technical Products, 249 NLRB
at 1302. The successor asserted that as it purchased the predecessor’s assets free and clear of all
liens, claims, and encumbrances, this would include the Board’s claim for backpay. Citing its
decision in Perma Vinyl Corp., 164 NLRB 968 (1967), and the Supreme Court’s decision in
Golden State Bottling Company, Inc. v. N.L.R.B., 414 U.S. 168 (1973), the Board noted its
holding in Perma Vinyl
that ‘one who acquires and operates a business of an employer found guilty of
unfair labor practices in basically unchanged form under circumstances which
charge him with notice of unfair labor practice charges against his predecessor
should be held responsible for remedying his predecessor’s unlawful conduct.’ In
Golden State Bottling Company, Inc., the Supreme Court sustained the Board’s
Perma Vinyl doctrine and held that a successor-employer which acquires a
business with knowledge of an outstanding Board order requiring its predecessor
to reinstate with backpay an unlawfully discharged employee may properly be
required to assume the reinstatement obligation and to share jointly and severally
with the predecessor the backpay liability.
International Technical Products, 249 NLRB at 1303 (footnote omitted).
The Board did not accept the contention that the successor’s liability was extinguished by
the bankruptcy court’s order allowing the successor to purchase the assets “free and clear of all
liens, claims, and encumbrances. Rather, it noted that
while a bankruptcy court may have the authority to assign a certain priority to the
Board’s claim for backpay, the authority to modify or set aside the order upon
which the claim is based rests exclusively with the Board and the appropriate
reviewing Federal courts, and not the bankruptcy courts. Indeed, the significance
of a Board order has long been recognized by the Supreme Court. Thus, in
N.L.R.B. v. J. H. Rutter Rex Manufacturing Co, Inc., 396 U.S. 258, 263 (1969),
the Supreme Court, citing N.L.R.B. v. Seven-Up Bottling Co., 344 U.S. 344
(1953), stated that ‘as with the Board’s other remedies, the power to order back
pay is for the Board to wield, not for the courts.’ Moreover, the Court emphasized
that ‘when the Board, in the exercise of its informed discretion, makes an order of
restoration by way of back pay, the order should stand unless it can be shown that

38 FMSHRC Page 523

the order is a patent attempt to achieve ends other than those which can fairly be
said to effectuate the policies of the Act.’
Id.
The Board concluded that
the bankruptcy court’s order allowing [the successor] to purchase [the] assets free
of all liens, claims, and encumbrances cannot affect the Board’s Order . . .
requir[ing] . . . the ultimate successor [to] make the discriminate[e] whole for the
remaining portion of the backpay due and owing them. To find otherwise
would . . . be tantamount to a relinquishment by the Board of its statutory
obligation to remedy unfair labor practices and also its authority . . . to proceed
against a successor employer in furtherance of that obligation. Indeed, such a
finding would, of necessity, imply that, by merely ordering the judicial sale of a
bankrupt employer’s assets to a nonbankrupt successor employer ‘free and clear
of all liens, claims, and encumbrances,’ a bankruptcy court can effectively nullify
a Board order requiring that the nonbankrupt successor employer remedy the
unfair labor practices committed by its predecessor.
Id.
Speaking to the purpose of the Board’s order, it added:
To insure that the adverse effects of a wrongdoer’s unlawful conduct are
eliminated and that the public right is vindicated, it is essential that there be full
compliance with the Board’s order requiring that the employer comply with the
order’s remedial provisions. . . . Thus it cannot be classified or treated simply as a
“lien, claim, or encumberance” within the common usage of those terms and,
consequently, any liability arising therefrom cannot be extinguished or modified
. . . through the purchase of a bankrupt’s assets “free and clear of all liens, claims
and encumbrances” at a judicial sale.
Id.
In Chicago Truck Drivers, Helpers, and Warehouse Union (Independent) Pension Fund
v. Tasemkin, Inc., 59 F.3d 48, 49 (7th Cir. 1995), a multi-employer pension fund brought an
action against a Chapter 7 debtor’s successor in interest. Although the district court held there
could not be successor liability, the appeals court held that the pension fund’s unsuccessful
participation in the predecessor employer’s bankruptcy did not preclude it from a successor
liability claim. The facts in Tasemkin may yet echo those in this matter. Tasemkin “went bellyup” allegedly owing some $300,000 in delinquent pension funds. Id. While the Pension Fund
attempted to recover those funds in the Chapter 7 bankruptcy, Tasemkin Furniture (“Old
Tasemkin”) made a debt compromise agreement with its secured lender and turned over its
interest to a new company, Tasemkin, Inc., (“New Tasemkin”) which then foreclosed on the
collateral, leaving nothing for anyone else, including the Pension Fund. Id. Thereafter, the
Pension Fund sued Tasemkin, Inc., on a successor liability theory. Id. The Seventh Circuit

38 FMSHRC Page 524

provided clarity about successorship vis-à-vis bankruptcy and the general rule that a purchaser of
assets does not acquire the seller’s liabilities:
Most states have adopted exceptions to the general no-liability rule that allow
creditors to pursue the successor if the “sale” is merely a merger or some other
type of corporate reorganization that leaves real ownership unchanged. . . .
Successor liability under federal common law is broader still: in order to protect
federal rights or effectuate federal policies, this theory allows lawsuits against
even a genuinely distinct purchaser of a business if (1) the successor had notice of
the claim before the acquisition; and (2) there was “substantial continuity in the
operation of the business before and after the sale.” E.E.O.C. v. G-K-G, Inc., 39
F.3d 740, 748 (7th Cir.1994). Successor liability is an equitable doctrine, not an
inflexible command, and “in light of the difficulty of the successorship question,
the myriad factual circumstances and legal contexts in which it can arise, and the
absence of congressional guidance as to its resolution, emphasis on the facts of
each case as it arises is especially appropriate.” Howard Johnson Co., Inc. v.
Detroit Local Joint Exec. Bd., 417 U.S. 249, 256, 94 S.Ct. 2236, 2240, 41 L.Ed.2d
46 (1974); see also Steinbach v. Hubbard, 51 F.3d 843, 846 (9th Cir.1995).
Tasemkin, 59 F.3d at 49.
Noting that the district court had found that allowing the Pension Fund to proceed against
New Tasemkin on a successor liability theory would frustrate the primacy of the Bankruptcy
Code, and on that basis dismissed its claim, the Seventh Circuit acknowledged there were cases
adopting that approach but it rejected the notion that it is an ironclad or simplistically applied
rule. Id. at 50. The Seventh Circuit took note of the reasoning in support of protecting successors,
that it is desirable, perhaps even necessary, to shield purchasers of failing
businesses from liability incurred by the predecessors . . . as a means of
encouraging market growth and the fluidity of corporate capital. Fear of successor
liability, this argument runs, would “chill” sales in bankruptcy and as a result
harm employees of the failed concern who might have retained jobs with the
successor business . . . [and that] companies may have trouble selling their assets
for a decent price because “successors will be unwilling to assume a business
involved in substantial time-consuming and expensive litigation when the assets
themselves lack substantial value”
Id. (quoting Musikiwamba v. ESSI, Inc., 760 F.2d 740, 751 (7th Cir.1985)).
Again, the Seventh Circuit’s point, that a blanket rule is insufficiently analytical, is well
taken, as it noted that
there is no reason to accord the purchasers of formally bankrupt entities some
special measure of insulation from liability that is unavailable to ailing but not yet
defunct entities[, and that] it is neither certain nor clear that the chilling effect
need give [that Court] pause [as] purchasers can demand a lower price to account
for pending liabilities of which they are aware, and [furthermore] under federal

38 FMSHRC Page 525

successorship principles [purchasers] will not be held responsible for liabilities of
which they had no notice.
Id. at 50-51.
The Seventh Circuit then quickly dispatched the second argument — that allowing
application of “the successorship doctrine [would] frustrate[] the orderly scheme of the
Bankruptcy Code by allowing some unsecured creditors to leapfrog over others.” Id. at 51. The
circuit court observed that “once a bankruptcy proceeding is completed and its books closed, the
bankrupt has ceased to exist and the priorities by which its creditors have been ordered lose their
force.” Id. Although the circuit court acknowledged that imposing successorship liability “would
be a second opportunity for a creditor to recover on liabilities after coming away from the
bankruptcy proceeding empty-handed,” it noted that “a second chance is precisely the point of
successor liability, and it is not clear why an intervening bankruptcy proceeding, in particular,
should have a per se preclusive effect on the creditor’s chances.” Id. The circuit court clearly
thought a successorship theory should be permitted where the opposite approach, one which had
the effect of “frustrating unsecured creditors while resurrecting virtually the identical enterprise,”
should not. Id.11

11

A number of law review commentators have criticized the view that the power of a
bankruptcy court under § 363(f) is without boundaries. George W. Kuney, Misinterpreting
Bankruptcy Code Section 363(f) and Undermining the Chapter 11 Process, 76 Am. Bankr. L.J.
(2002). The author notes that § 363(f) of the bankruptcy code authorizes sales free of “any
interests,” whereas § 1141(c) authorizes post-sale vesting of property free and clear of all
“claims and interests,” pointing out that the distinction is important because the latter is a plan
process whereas the former is a quick-sale process, which affords little opportunity to object.
Despite the narrower statutory language, in applying § 363(f), bankruptcy courts have been
affording the debtor or trustee the same power to sell claims and interests. As applied to
successors, the author points out that although it has been asserted that “[s]tate and federal
decisions holding a bankruptcy purchaser liable as a successor of the debtor are directly at odds
with Congressional intent to allow a debtor to sell its assets free and clear of all claims and
interests therein,” this view is problematic. Id. at 258. This is because “[s]uccessor liability arises
out of the actions of the purchaser, not the property itself.” Id. at 261. Thus, where
a de facto merger is found, or mere continuation of an enterprise justifies
imposing successor liability, it is the purchaser’s postsale conduct (in continuing
the business in substantially the same form and manner) that gives rise to liability.
The same is true for successor liability founded upon fraudulent transfer and
continued manufacture of a product line. All these successor liability doctrines are
grounded upon acts or implications from acts of the purchaser, not the property.
Id. Thus, successor liability is in personam in nature, not in rem.
Other commenters have similarly opined that successor liability claims should be viewed
as outside of “interests in property” under § 363(f) of the Bankruptcy Act. Rachel P. Corcoran,
(continued…)

38 FMSHRC Page 526

11

(…continued)
Why Successor Liability Claims are not ‘Interests in Property’ under Section 363(f), 18 Am.
Bankr. Inst. L. Rev. 697 (2010). As noted, that section permits the sale of property of the estate
outside the ordinary course of business “free and clear of any interest in such property.” The
article examines what constitutes an “interest in property” in the context of § 363(f)’s “free and
clear” sale provision, noting that its construction is important for successor liability claimants
suing those who have purchased under it. While acknowledging that the great majority of courts
have interpreted the provision to include successor claims, the author contends that state law
should guide “the analysis of whether a particular claim or right constitutes ‘property’ or an
‘interest in property’ in the bankruptcy context, unless some identifiable federal interest requires
otherwise,” and that Supreme Court precedent supports her view. Id. at 699. The author also
observes that if a successor liability claim is an interest in property, then such claimant is entitled
to adequate protection per § 363(e). This author also notes that § 363(f) only refers to “interests
in property,” and does not include the term “claims.” Id. at 705. “Successor liability claims do
not fall within any one of the section 507 priorities, and therefore, are general unsecured claims
entitled to a pro rata share of whatever remains after secured and priority claims are paid.” Id. at
707. The author also cites to Golden State Bottling Co. v. NLRB, 414 U.S. 168 (1973), stating
that the Supreme Court
held ‘that a bona fide purchaser, acquiring, with knowledge that the wrong
remains unremedied, the employing enterprise which was the locus of the unfair
labor practice, may be considered in privity with its predecessor for purposes of
Rule 65(d)[,]’ that is, with respect to injunctions and restraining orders resulting
from unfair labor practices. The Court reasoned, ‘[a]voidance of labor strife,
prevention of a deterrent effect on the exercise of rights guaranteed employees . . .
and protection for the victimized employee-- all important policies subserved by
the National Labor Relations Act, are achieved at a relatively minimal cost to the
bona fide successor.’ . . . [T]he imposition of successor liability in Golden State
was not due to the transfer of property alone, but rather, federal policy concerns
and the successor’s knowledge at the time of purchase.
Id. at 727 (quoting Golden State Bottling, 414 U.S. at 180, 185) (footnotes omitted).
Another commentator reached a similar analytical outcome. See Patrick M. Birney,
Section 363 Sale Orders: May Sales be made Free and Clear of Successor Liability Claims?, 22
J. Bankr. L. & Prac. 4 Art. 4 (2013). The author asserts that § 363 cannot provide insulation from
successor liability claims, and that such claims against a § 363 purchaser under a successor
liability theory should be evaluated under state successor liability law. Speaking to the language
employed in § 363, that such sales are made “free and clear of any interest in such property,” the
author acknowledges that in In re Leckie Smokeless Coal Co., 99 F.3d 573 (4th Cir. 1996), the
court suggests that the “any interest” language “refer[s] to obligations that are connected to, or
arise from, the property being sold,” and, in a similar vein, that In re Trans World Airlines, Inc.,
322 F.3d 283 (3d Cir. 2003), also points to the proposition that “any interest” should include
interests “that could potentially travel with the property being sold.” Birney, supra, at 3.
(continued…)

38 FMSHRC Page 527

JCG has acknowledged that if MSHA itself brought the discrimination claim under
section 105(c)(2) such a claim would be in a different category, but in this Court’s estimation
there is nothing about a section 105(c)(3) claim which mandates that it should have inferior
status. Congress included the provision as a failsafe protection mechanism for those miners
alleging discrimination where, as in this case, the agency, though acting in good faith, simply
gets it wrong.
The Mine Act is a distinct creation of Congress. It operates independently of the
Bankruptcy Act in, among other matters, making determinations of discrimination, appropriate
parties to be included in its proceedings, and findings on the issue of successorship. There is
nothing in the Mine Act that relegates it to a status as an appendage of bankruptcy law and
therefore there is nothing which prohibits this Court, should the facts so warrant, from making
the legal determination of whether JCG is a successor entity under the Mine Act. Should the
Court find that JCG is a successor to Veris Gold, it also has the authority to award damages
against that entity. However, should Varady prevail, the issue of whether JCG will ultimately be
held financially liable as a successor for the damages flowing from Mr. Varady’s discrimination
claim is unpredictable and a distinct matter from this Court’s ability to make the determination of
11

(…continued)
However, as with the other commentators cited in this footnote, the author notes that, although
courts have read the word “claims” into § 363(f), it is absent. In contrast, the word does appear in
§ 1141(c) proceedings, an inclusion which makes sense because that section provides claimants
with procedural rights that do not exist in § 363 sale. Because “successor liability claimants are
general unsecured creditors, who have no specific interest in the property that is being sold . . .
there is no nexus between a successor liability claimant and specific debtor property outside of
bankruptcy.” Id. at 4. These are in personam, not in rem, actions, which is significant because a
judgment against a successor does not constitute an interest in the debtor’s property. Id. If in
personam claims are included within a § 363 sale order, that would constitute “a nondebtor
release of the asset purchaser from the successor liability claim” but such releases are very
limited under the Bankruptcy Code. Id. at 5. In that regard the author notes that In re
Lowenschuss, 67 F.3d 1394, 1401 (9th Cir. 1995), held that, except for asbestos matters,
nondebtor releases are prohibited. Birney, supra, at 6. Thus, the author contends that as “thirdparty releases are permitted (if at all) only in limited circumstances and only in the context of a
confirmed plan of reorganization, the Bankruptcy Code, and in particular section 363, simply
cannot authorize the insulation of an asset purchaser from successor liability claims.” Id.
Advocating that state law should not be supplanted in the context of bankruptcy, unless Congress
expressly so declares such a preemption, the author points out that the “Supreme Court has noted
that, absent a “clear and manifest” purpose to the contrary, “the Bankruptcy Code will be
construed to adopt, rather than to displace . . . state law.” To that point, § 363 does not contain an
express congressional mandate empowering bankruptcy courts to sell debtor assets free and clear
of in personam claims, including successor liability claims. Instead, the courts have inserted that
broad interpretation. Id. at 6-7. Perhaps most importantly, the author observes that successor
liability claims are born from the conduct of the asset purchaser, and not the asset. Id.
This Court fully appreciates that law journal assessments are not, in any fashion,
precedent. However, the persuasiveness of such arguments is noted.

38 FMSHRC Page 528

whether JCG is properly designated as a successor and to make findings as to the established,
and appropriate, damages.
Other observations need to be made. It is unclear whether, in the high speed route under §
363(f) of the Bankruptcy Act, Mr. Varady received fair treatment. Though beyond this Court’s
purview, it would seem that he did not, in part because the § 363 procedure avoids the due
process hearing found in § 1141(c) proceedings. The Court is under the impression that the
bankruptcy court relies heavily upon those moving that procedure along, in particular, the
monitor, to ensure that they are treating those who may have claims appropriately, especially
where a pro se, non-attorney is seeking fair treatment. This Court is also persuaded that, in line
with the law review commentators cited above, at least in the type of claim brought by Mr.
Varady, the tendency of many courts to read interests and claims into 363 actions may work
injustice.
In this connection it is noted that while the bankruptcy action was proceeding, Veris was
still actively defending the section 105(c)(3) claims brought by Mr. Varady. JCG at least had
knowledge of this. It was not until the evidence at that hearing clearly demonstrated Veris’
discriminatory behavior against Varady that, at the conclusion of the hearing, Veris then acted to
back out. That option, not taken earlier, was available.
Accordingly, Varady’s complaint is amended to add JCG as a respondent.12 The next step
in the proceeding will be to determine the appropriateness of designating JCG as a successor.
The final stage will then be for the Court to determine the appropriate damages to be awarded, a
determination made apart from whether such damages as may be awarded will be enforceable in
another federal, or possibly a state, forum.
Within two weeks from the date of this Order, JCG is directed to advise the Court
whether it intends to participate in the successorship and damages proceedings and
determinations.
So ordered.

/s/ William B. Moran
William B. Moran
Administrative Law Judge

12

A separate order will be forthcoming regarding the issue of whether the Whitebox
Entities may appropriately be added as a respondent in this proceeding for the purpose of
determining successor liability.

38 FMSHRC Page 529

Distribution:
Mark Kaster, Dorsey & Whitney, LLP, 1500 South 6th Street, Minneapolis, MN 55402
Annette Jarvis, Dorsey & Whitney, LLP, 136 South Main Street, Suite 1000, Salt Lake City, UT
84101
Matthew Varady, 701 S. 5th Street, #6, Elko, NV 89801
Cathy L. Reece, Fennemore Craig, P.C., 2394 East Camelback Rd., Suite 600, Phoenix, AZ
85016

38 FMSHRC Page 530

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
721 19TH ST. SUITE 443
DENVER, CO 80202-2500
TELEPHONE: 303-844-5266 / FAX: 303-844-5268

March 4, 2016
SECRETARY OF LABOR, MSHA, on
behalf of CHERYL GARCIA,
Complainant,

DISCRIMINATION PROCEEDING
Docket No. WEST 2014-905-DM
WE MD 14-16

v.
VERIS GOLD USA, INC.,
Respondent.

Jerritt Canyon Mill Mine
Mine ID 26-01621
STAY ORDER

Before: Judge Simonton
This discrimination case is before me under section 105(c) of the Federal Mine Safety
and Health Act of 1977, 30 U.S.C. § 815(c). The listed Respondent, Veris Gold USA, filed for
Chapter 15 Bankruptcy on June 9, 2014, several weeks before the Secretary first filed for
temporary reinstatement on behalf of Ms. Garcia in this matter.1 On June 4, 2015, Jerritt Canyon
Gold (JCG) purchased the Jerritt Canyon Mill Mine and other Veris Gold assets pursuant to a
section 363(f) asset sale approved by the U.S. Bankruptcy Court. As a condition of that sale,
JCG obtained a liability waiver that stated the asset sale was “free and clear of all liens, claims,
and interests.” Sale Order, Docket No. 14-51015 (Bankr. D. Nev.).
During that same time period, the court twice postponed the scheduled hearing in this
matter with assurances that additional time would aid settlement negotiations. On June 11, 2015,
the Respondent’s bankruptcy counsel sent the Complainant a letter stating that Veris Gold USA
would be liquidated through an asset sale and that no proceeds would be available to satisfy
employee claims. On June 16, 2015, Respondent’s previous counsel filed a Notice of
Withdrawal stating that Veris Gold USA had instructed counsel to withdraw from this matter
pending the Respondent’s corporate dissolution.
Veris Gold then repeatedly failed to participate in mandatory prehearing proceedings, and
the court entered a default order in favor of the Complainant on September 21, 2015. At the
court’s request, the Secretary submitted a civil monetary penalty and personal damages on behalf
of Ms. Garcia on October 9, 2015.
Shortly thereafter, two different actions were filed with the Commission that, in effect,
sought to add JCG as a liable successor in interest for separate 105(c) violations originally filed
against Veris Gold. Morreale v Veris, WEST 2014-793, October 9, 2015 Motion to Reopen;
1

Ms. Garcia’s last potential cause of action occurred on or about February 27, 2014. As
such, Ms. Garcia’s claim is a pre-bankruptcy claim and collection of any monetary award is
presumptively governed by federal bankruptcy law.

38 FMSHRC Page 531

Lowe v. Veris, 37 FMSHRC 2337 (October 2015)(ALJ Moran). The Commission remanded
Lowe to the ALJ for further consideration on January 12, 2016 and has not yet addressed the
Complainant’s Motion to Reopen in Morreale.
On February 4, 2016, this court ordered the Secretary, Veris Gold, and JCG to address
the following issues for this docket.
1.) Is JCG liable as a successor in interest for the discrimination claims contained in this
docket.
2.) If the Secretary does not move to add JCG as a successor in interest, may the court
add JCG sua sponte pursuant to Rule 21 of the Federal Rules of Civil Procedure?
The Secretary and JCG timely filed responses with the court on February 29, 2016. Veris
Gold did not file a response. On February 16, 2016, JCG also filed a response with the
Commission to the Complainant’s Motion to Expedite and Amend in Morreale v Veris, WEST
2014-793.
Both the Secretary and JCG argue that this court should not add JCG as a liable successor
in interest. Both entities state, with extra-Commission support, that a section 363(f) asset sale
liability waiver is a complete bar to recovery for claims based upon the preceding owner’s
liabilities, including employment discrimination claims. In re Trans World Airlines, Inc., 322
F.3d 283, 289-290 (3rd. Cir. 2003); In re New England Fish Co., 19 BR 323, 326-27 (Bankr.
W.D. Wash. 1982). However, neither party offered any binding guidance on the relationship
between the Commission’s traditional successorship test and federal bankruptcy law. 2 3
JCG’s February 16, 2016 Commission filing in Morreale v. Veris WEST 2014-793 is
substantially similar to the filing made with this court on February 29, 2016. Therefore, it
appears that the Commission is currently considering the same asset sale liability waiver and
2

JCG does note that the Bankruptcy Court may extinguish “Coal Act” successor liability
pursuant to 11 U.S.C. § 363(f)(5). JCG Br., 7 (citing Leckie Smokeless Coal Co., 99 F.3d 573,
585 (4th Cir. 1996)). Upon review the “Coal Act” referenced is the Coal Industry Retiree Health
Benefit Act of 1992 that created a combined pension Fund and Plan for UMWA miners and
retirees. Leckie, 99 F.3d 576-77. Accordingly, while the Leckie decision may be illustrative of
the proper operation of section 363(f) asset sales in general, it is not pertinent to successorship
liability under the subject Federal Mine Safety & Health Act of 1977.
3

Additionally, neither party addressed the explicit statutory requirement that 363(f) sales
may proceed, “only if – (1) applicable nonbankruptcy law permits sale of such property free and
clear of such interest.” 11 U.S.C. 363(f)(1). To be clear, this court cannot and will not review the
Bankruptcy Court’s approval of the asset sale itself. However, this court is not prepared to
conclude that a section 363(f) liability waiver completely supersedes the Commission’s
longstanding successorship test without further Commission direction. See Munsey v. Smitty
Baker Coal Co., 2 FMSHRC 3463 (Dec. 1980), aff’d in relevant part sub nom. Munsey v.
FMSHRC, 701 F.2d 976 (D.C. Cir. 1983).

38 FMSHRC Page 532

successorship issues presented in this case. The Commission’s decision in Morreale will likely
provide clarity for the adjudication of this docket. Thus, a temporary stay is warranted in this
matter to ensure administrative efficiency and consistency.4
ORDER
Accordingly, Docket No. WEST 2014-905 is STAYED pending Commission action in
Morreale v Veris, WEST 2014-793.

/s/ David P. Simonton
David P. Simonton
Administrative Law Judge

Distribution: (U.S. First Class Mail)
Brad Mantel, U.S. Department of Labor, Office of the Solicitor, Division of Mine Safety and
Health, 201 12th Street South, Suite 401, Arlington, VA 22202
Cheryl Garcia, 450 Castle Crest Dr., Spring Creek, NV 89815
Annette Jarvis, Dorsey & Whitney LLP, Counsel for Jerritt Canyon Gold, 136 South Main
Street, Suite 1000, Salt Lake City, UT 84101
Shaun Heinrichs, Veris Gold, 688 West Hastings Street, Suite 900, Vancouver, BC V6B 1P1,
Canada
Tevia Jeffries, Dentons Canada LLP, Counsel for Bankruptcy Monitor, 250 Howe Street, 20th
Floor, Vancouver, BC V6C 3R8, Canada
Honorable Gregg W. Zive, U.S. Bankruptcy Court, District of Nevada, C. Clifton Young Federal
Bldg., 300 Booth St., Reno, NV 89509
Michael McCord, General Counsel, Office of the General Counsel, Federal Mine Safety &
Health Review Commission, 1331 Pennsylvania Avenue NW, Suite 520N, Washington, DC
20004

4

As noted by the Secretary, Veris Gold USA has been officially dissolved and does not
retain any assets against which Ms. Garcia could potentially recover. Therefore, placing this
matter in stay will not prejudice or harm the Complainant.

38 FMSHRC Page 533

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
7 PARKWAY CENTER, SUITE 290
875 GREENTREE ROAD
PITTSBURGH, PA 15220
TELEPHONE: 412-920-7240 / FAX: 412-928-8689

March 7, 2016
SECRETARY OF LABOR
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
on behalf of JEFFREY S. BREWER,
Complainant,

TEMPORARY REINSTATEMENT
PROCEEDING
Docket No. WEVA 2016-238-D
MSHA Case No.: MORG-CD 2016-14

v.
MONONGALIA COUNTY CO.,
CONSOLIDATION COAL CO.,
MURRAY AMERICAN ENERGY INC.,
and MURRAY ENERGY CORP.,
Respondents

Mine: Blacksville No. 2
Mine ID: 46-01968

ORDER GRANTING TEMPORARY REINSTATEMENT
OF JEFFREY S. BREWER
Before: Judge Andrews
Pursuant to Section 105(c)(2) of the Federal Mine Safety and Health Act of 1977 (“Act”),
30 U.S.C. §801, et. seq., and 29 C.F.R. §2700.45, the Secretary of Labor (“Secretary”) on
February 19, 2016, filed an Application for Temporary Reinstatement of miner Jeffrey S. Brewer
(“Complainant”) to his former position with Murray Energy (“Respondent”) at the Blacksville
No. 2 Mine pending final hearing and disposition of the case.
According to Commission Rule 45, a request for hearing must be filed within 10 days
following receipt of the Secretary’s application for temporary reinstatement. 29 C.F.R.
§2700.45(c). By email, the Respondent’s counsel notified the court that they received the
Secretary’s Application on February 22, 2016. The Respondent has not filed a timely Request
for Hearing. Since, for the following reasons, the complaint appears to have merit the temporary
reinstatement of Jeffrey S. Brewer should be granted.
Law and Regulations
Section 105(c) of the Mine Act prohibits discrimination against miners for exercising any
protected right under the Mine Act. The purpose of the protection is to encourage miners “to
play an active part in the enforcement of the [Mine Act]” recognizing that, “if miners are to be
encouraged to be active in matters of safety and health, they must be protected against any
possible discrimination which they might suffer as a result of their participation.” S. Rep. No.
181, 95th Cong., 1 Sess. 35 (1977), reprinted in Senate Subcommittee on Labor, Committee on
Human Resources, 95th Cong., 2nd Sess., Legislative History of the Federal Mine Safety and
Health Act of 1977, at 623 (1978).
38 FMSHRC Page 534

The Commission’s regulations control the temporary reinstatement procedures. Once an
application for temporary reinstatement is served on the person against whom relief is sought,
that person shall notify the Chief Administrative Law Judge or his designee within 10 calendar
days whether a hearing on the application is requested. 29 C.F.R. §2700.45(c). If no hearing is
requested, the Judge assigned to the matter shall review immediately the Secretary’s application
and, if based on the contents thereof, the Judge determines that the miner’s complaint was not
frivolously brought, s[he] shall issue immediately a written order of temporary reinstatement. Id.
In the instant case, the Respondent has not timely filed a request for hearing.
In adopting section 105(c), Congress indicated that a complaint is not frivolously brought
if it Aappears to have merit.@ S. Rep. No. 181, 95th Cong., 1st Sess. 36-37 (1977), reprinted in
Senate Subcommittee on Labor, Committee on Human Resources, 95th Cong. 2nd Sess.,
Legislative History of the Federal Mine Safety and Health Act of 1977, at 624-25 (1978). In
addition to Congress= Aappears to have merit@ standard, the Commission and the courts have
also equated Anot frivolously brought” to Areasonable cause to believe” and Anot insubstantial.”
Sec'y of Labor on behalf of Price v. Jim Walter Res., Inc., 9 FMSHRC 1305, 1306 (Aug. 1987),
aff'd, 920 F.2d 738, 747 & n.9 (11th Cir. 1990). The plain language of the Act states that “if the
Secretary finds that such complain was not frivolously brought, the Commission, on an
expedited basis upon application of the Secretary, shall order the immediate reinstatement of the
miner pending final order on the complaint.” 30 U.S.C. §815(c)(2). The judge must determine
whether the complaint of the miner “is supported by substantial evidence and is consistent with
applicable law.”1 Sec=y of Labor on behalf of Peters v. Thunder Basin Coal Co., 15 FMSHRC
2425, 2426 (Dec. 1993).
Evidence
The Discrimination Complaint was filed with the Secretary’s Application for Temporary
Reinstatement. (see Application for Temporary Reinstatement, Exhibit B). In the Summary of
Discriminatory Action, Complainant stated, in pertinent part:
I am a miner who, on October 19, 2015, was suspended pending discharge due to
the accusation, by management, that I abused the filing of 103g and reported too
many safety concerns.
The Declaration of Special Investigator Jeffrey C. Maxwell was also filed with the
Complainant’s Application for Temporary Reinstatement (see Exhibit A), and asserts the
following:
1. Mr. Brewer was employed and classified as a Shuttle Car Operator, and also performed
work as a Roof Bolter and General Inside Laborer, among various other jobs, at Murray's
Blacksville No. 2 Mine.
1

ASubstantial evidence@ means Asuch relevant evidence as a reliable mind might accept
as adequate to support [the judge=s] conclusion.@ Rochester & Pittsburgh Coal Co., 11
FMSHRC 2159, 2163 (Nov. 1989) (quoting Consolidated Edison Co. V. NLRB, 305 U.S. 197,
229 (1938)).

38 FMSHRC Page 535

2. Between August 2015 and October 2015, Mr. Brewer filed 103(g) safety complaints with
MSHA concerning safety issues at Blacksville No. 2 Mine.
3. Assistant Shift Foreman Chad Martin made statements showing that Mr. Martin believed
that Mr. Brewer filed too many 103(g) safety complaints with MSHA.
4. There is evidence showing that Shift Foreman Gary Brookover made statements
displaying general animus toward miners who filed 103(g) safety complaints with
MSHA.
5. On August 31, 2015, Mr. Brewer filed 105(c) complaint MORG-CD-2015-31, which he
subsequently withdrew because Murray did not terminate his employment at that time.
6. On September 1, 2015, Murray issued a letter stating that Mr. Brewer would be
suspended with intent to discharge. However, Murray amended this action, and Mr.
Brewer was not discharged, but was suspended from August 27, 2015 through September
2, 2015.
7. On October 17, 2015, Mr. Brewer was suspended with intent to discharge for allegedly
violating Employee Rules of Conduct Nos. 4 and 9, which provide that
In order to minimize the occasions for discipline or discharge, each
employee should avoid conduct which violates reasonable standards of an
employer-employee relationship including:
…
4. Insubordination (refusal or failure to perform work assigned or to
comply with supervisory direction) or use of profane, obscene, abusive, or
threatening language or conduct toward subordinates, fellow employees, or
officials of the company.
9. Absence from work or leaving the workplace without permission from
supervisor, except in circumstances, which prevent the giving of such notice.
8. On October 19, 2015, Murray terminated Mr. Brewer's employment.
9. On October 20, 2015, the United Mine Workers of America ("UMWA") Local, which
represents miners at Murray's Blacksville No. 2 Mine, filed a grievance to contest
Murray's termination of Mr. Brewer's employment.
10. On December 3, 2015, Mr. Brewer filed 105(c) complaint MORG-CD-2016-12, which he
subsequently withdrew on December 7, 2015.
11. Representatives from the UMWA advised Mr. Brewer to delay filing his 105(c)
complaint with MSHA until after an arbitration decision was issued on Mr. Brewer's
grievance regarding his termination.
12. On December 30, 2015, a final Arbitration Opinion and Award was issued, validating and
finalizing Murray's termination of Mr. Brewer's employment.
13. Mr. Brewer denies the allegations that he violated Employee Rules of Conduct Nos. 4
and 9. In addition, Mr. Brewer alleges that Employee Rules of Conduct Nos. 4 and 9 are
not consistently enforced at the Blacksville No. 2 Mine.

38 FMSHRC Page 536

14. On January 14, 2016. Mr. Brewer filed the 105(c) complaint which constitutes the basis
of the present 105(c) Temporary Reinstatement Application.
Based upon the information available as the result of the special investigation conducted
in these matters, I have concluded that evidence exists that Mr. Brewer was discharged from his
employment with Murray because he made 103(g) safety complaints to MSHA. Thus, it is my
determination that the discrimination complaint filed by Mr. Brewer was not frivolously brought.
Declaration of Jeffrey C. Maxwell, pp. 1-3.
Findings and Conclusion
I find that the evidence developed by the Special Investigator is not insubstantial and
presents a reasonable cause to believe the instant Discrimination Complaint was not frivolously
brought. Miner Jeffrey S. Brewer is entitled to Temporary Reinstatement under the provisions of
Section 105(c) of the Act.
ORDER
It is hereby ORDERED that Jeffrey S. Brewer be immediately TEMPORARILY
REINSTATED to his former job at the Blacksville No. 2 mine at his former rate of pay,
overtime, and all benefits he was receiving at the time of his termination.
This Order SHALL remain in effect until such time as there is a final determination in
this matter by hearing and decision, approval of settlement, or other order of this court or the
Commission.
I retain jurisdiction over this temporary reinstatement proceeding. 29 C.F.R. §
2700.45(e)(4). The Secretary SHALL provide a report on the status of the underlying
discrimination complaint as soon as possible. Counsel for the Secretary SHALL also
immediately notify my office of any settlement or of any determination that Murray Energy did
not violate Section 105(c) of the Act.

/s/ Kenneth R. Andrews
Kenneth R. Andrews
Administrative Law Judge

38 FMSHRC Page 537

Distribution (Via E-mail and First Class Mail):
Andrea Gosfield, Esq., U.S. Dept. of Labor, Office of the Regional Solicitor, The Curtis Center,
Suite 630E, 170 S. Independence Mall West, Philadelphia, PA 19106-3306,
Gosfield.andrea@dol.gov
Jeffrey S. Brewer, 3409 Lazzelle Union Road, Morgantown, WV 26501
Thomas A. Smock, Esq., Ogletree Deakin Nash Smoak & Stewart, P.C. One PPG Place, Suite
1900, Pittsburgh, PA 15222, Thomas.Smock@ogletreedeakins.com

38 FMSHRC Page 538

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
7 PARKWAY CENTER, SUITE 290
875 GREENTREE ROAD
PITTSBURGH, PA 15220
TELEPHONE: 412-920-7240 / FAX: 412-928-8689

March 9, 2016
AUSTIN POWDER COMPANY,
Contestant,
v.
SECRETARY OF LABOR
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent,

CONTEST PROCEEDINGS
Docket No. PENN 2012-116-R
Citation No. 7040091; 01/20/2012
Mine: River Hill Coal Co., Inc.
Mine ID 36-00884 E24
Docket No. KENT 2011-213-R
Citation No. 8257007; 10/22/2010
Mine: S-1 Hunts Branch
Mine ID 15-18280 E24
Docket No. KENT 2011-214-R
Order No. 8257009; 10/22/2010
Mine: S-1 Hunts Branch
Mine ID 15-18280 E24
Docket No. KENT 2011-403-R
Citation No. 8257016; 12/29/2010
Mine: S-4 Netley Branch
Mine ID 15-17799 E24

SECRETARY OF LABOR
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner,
v.
AUSTIN POWDER COMPANY,
Respondent.

CIVIL PENALTY PROCEEDINGS
Docket No. PENN 2012-172
A.C. No. 36-00884-281523 E24
Mine: River Hill Coal Co., Inc.
Docket No. PENN 2012-77
A.C. No. 36-09312-273298 E24
Mine: Allegheny Strips

38 FMSHRC Page 539

Docket No. CENT 2013-213
A.C. No. 23-02262-309819 E24
Mine: Hume #1
Docket No. KENT 2011-1011
A.C. No. 15-17799-252893 E24
Mine: S-4 Netley Branch
Docket No. KENT 2012-684
A.C. No. 15-18280-281484 E24
Mine: S-1 Hunts Branch
Docket No. KENT 2012-1030
A.C. No. 15-17834-287578 E24
Mine: F-9 Prater Branch
Docket No. KENT 2013-274
A.C. No. 15-19451-307263 E24
Mine: S-9 Findlay Branch
Docket No. KENT 2013-1078
A.C. No. 15-19199-325351 E24
Mine: S-4 Calloway North
Docket No. SE 2012-128
A.C. No. 01-03375-273206 E24
Mine: Johnson Mine
Docket No. VA 2012-542
A.C. No. 44-07133-293119 E24

38 FMSHRC Page 540

Mine: No. 26 Strip
Docket No. VA 2014-197
A.C. No. 44-07098-343919 E24
Mine: S-5 Jones Fork
Docket No. WEVA 2014-157
A.C. No. 46-00015-334165 E24
DBA: Greer Lime Company
ORDER AFFIRMING “UNITARY OPERATOR” STATUS OF
AUSTIN POWDER COMPANY
Appearances:

Stephen Turow, Esq., Office of the Solicitor, U.S. Department of Labor,
Arlington, Virginia, on behalf of the Secretary of Labor
Christopher D. Pence, Esq., Hardy Pence, PLLC, Charleston, West
Virginia, on behalf of Austin Powder Company

Before:

Judge Andrews

This proceeding is pursuant to the Federal Mine Safety and Health Act of 1977, 30
U.S.C. § 801 et seq. (2000) (the “Mine Act” or “Act”). Austin Powder Company (“APC”) is
subject to the jurisdiction of The Federal Mine Safety and Health Commission (“FMSHRC”) and
the undersigned Administrative Law Judge (“ALJ”) has the authority to hear this case and issue a
decision.1

1

For clarity throughout this decision, the following abbreviations and terms will be used:
Austin Powder Company, the Ohio Corporation, parent and owner of the
subsidiaries will be “APC”;
The Austin Powder Divisional Subsidiary Corporations will be “subsidiary LLC”
or “LLC”;
The entire Austin Powder organization, APC and LLCs, will be the “APC
organization”; and
The Berwind companies will be the “BNRC group”.

38 FMSHRC Page 541

Procedural History
The above-captioned dockets were consolidated to provide for the efficient resolution of
a threshold issue common to all of the citations for alleged violations of safety standards by
Austin Powder divisional subsidiary LLCs. Each of the twenty citations and two orders listed
Austin Powder Company as the operator based on a determination by the Secretary of Labor
(“Secretary”) that the APC organization constituted a “unitary operator” for the purposes of the
Mine Act. Austin Powder Company is the parent company and the owner of the divisional
subsidiary LLCs. Respondent has objected to being charged on that basis since the subsidiary
LLC - and only that entity – should be held liable for any violations committed by that subsidiary
LLC. The secretary has responded that more than one entity in a company may be held liable
based on the “unitary operator” theory first announced by the Commission in Berwind Natural
Resources, Corp., et al., 21 FMSHRC 1284 (Dec. 1999).
Early in the procedural history of this case, ALJ William Steele approved a partial
settlement of the 104(a) citation in docket PENN 2012-172, leaving the issue of assignment of
liability to be later adjudicated. Upon Judge Steele’s retirement, the docket was reassigned to
another ALJ. The parties moved for Summary Decision, but the ALJ determined there were
material facts in dispute and that the unitary operator issue must first be decided. The Secretary
then moved for consolidation of all similar APC dockets, so the preliminary issue of the
Secretary’s determination that the APC organization is a unitary operator could be resolved in
one proceeding.
After reassignment of this docket to the undersigned, Austin Powder dockets with the
unitary operator issue were ordered to be consolidated. Of the twelve consolidated dockets,
PENN 2012-172 with Contest PENN 2012-116-R were designated the lead dockets.2 In
December 2014 the parties were ordered to file briefs limited to the unitary operator issue and
the test to be applied for any determination of unitary operator status. The briefs were submitted
and the matter was set for hearing. Conferences were also held with the parties on May 5, 13,
and 21, 2015, in preparation for the hearing. The hearing was held on May 27, 2015, in
Pittsburgh, Pennsylvania at which time the parties had the opportunity to present arguments and
evidence in support of their respective positions. No witnesses were called; the evidence in this
proceeding consists of numerous documents filed prior to the hearing and the exhibits admitted
at hearing, all contained in the official file of the lead docket.3 Oral argument replaced the need
for post hearing briefs.4
2

PENN 2012-172 contains copies of all of the complete pleadings and documents filed in
this proceeding.
3

Before the hearing, the official file had become expanded to well over one thousand
pages, mostly repetitive filings of the parties when seeking summary decision. In an effort to
contain the record and limit duplicative submissions and exhibits, the documents already of
record were marked for identification and reference as follows:
The 28 exhibits attached to Respondent’s Motion for Summary Decision will be
“RSD” with the exhibit number;
(continued…)

38 FMSHRC Page 542

At the outset, the Secretary objected to the admission of expert reports obtained by
Respondent pertaining to APC and two of the subsidiary LLCs that concluded APC and the
LLCs should not be treated as a unitary operator. Counsel for Respondent explained the reports
were offered for the limited purpose of understanding the corporate structure and corporate
formalities, and not for the facts found or conclusions drawn by the author. The reports were
admitted on the basis that there could be information helpful in the determination of the
preliminary issue. However, much of the information was also contained in other documents, and
I did not find the reports to be particularly relevant in reaching this decision.
The Secretary also objected to a letter dated September 26, 2008. Again, for the limited
purpose of any helpful background information in the letter, it was admitted into evidence.
However, the information was not needed for a determination in this matter.
Joint Stipulations
The parties submitted Joint Stipulations:
1. The May 6, 2015, Notice of Hearing, Pre-Hearing Order addresses the
"narrowly limited" scope of the May 27 hearing, stating that the hearing will
be restricted to consideration of two discrete issues. The first issue is
"Whether Austin Powder Company meets the definition of 'Operator' under
Section 3(d) of the Mine Act." For purposes of the consolidated proceeding, the
Secretary does not assert that Austin Powder Company (APC), an Ohio
corporation and the parent company of various Austin Powder subsidiaries
established pursuant to Delaware state law, alone had sufficient contact with
mines at which the violations were issued to be an "operator" under Section
3(d) of the Mine Act.
3

(…continued)
The 4 additional documents submitted with the Respondent’s renewed motion
will be RRMD-3, RRMD-21, RRMD-27 and RRMD-28;
The 50 documents submitted with the Secretary’s Motion for Summary Decision
will be “SSD” with the document number. The 8 CDs will be “SSCD” with a
letter, A through H; and
The 2 documents submitted with the Secretary’s renewed motion will be SRMD-1
and SRMD-2.

4

At the hearing, additional exhibits were admitted into evidence. The Secretary’s exhibits
were marked GX-1 through 6, and two diagrams, demonstrative only, were marked GXDE-1 and
GXDE-2. Respondent’s exhibit (with ten attachments) was marked RX-A. Joint Stipulations
have also been submitted and marked JX-1. All of the above documents are contained in six
numbered file folders that comprise the official file for the lead docket. Each document and/or
the pages cited in the Findings and Conclusions below have been compiled and placed in each of
the consolidated dockets. In addition, all of the documents relevant to the preliminary issue are
also available in electronic form in each of the consolidated dockets in the Commission’s e-CMS
system.

38 FMSHRC Page 543

2. For purposes of this hearing, APC does not contest that an APC subsidiary
(Austin Powder Appalachia, LLC; Austin Powder MidSouth, LLC; Austin
Powder Northeast, LLC; or Austin Powder Central States, LLC) was
performing services at a mine, and thus met the definition of an "operator,"
under Section 3(d) of the Mine Act, at the time each of the violations in the
consolidated proceeding was issued.
3. Beginning on or about December 21, 2004, Austin Powder Company made the
business decision for reasons unrelated to the contractor identification issue to
restructure the company and spin-off APC's corporate divisions performing
services at mines into separate, legal entities, operating as wholly-owned
subsidiaries and organized as limited liability companies pursuant to Delaware
state law. The decision was formally adopted through an Action by Unanimous
Written Contract of the Board of Directors, dated December 15, 2006. The
Action is entered into evidence as SSD-9 and RRMD-21. This action was
accomplished, in part, through the execution of Limited Liability Company
Agreements for the respective subsidiaries and through the execution of formal
certification documentation by Delaware state representatives. Each APC
subsidiary executed substantially the same Limited Liability Company
Agreement and substantially the same Delaware state certification
documentation was provided for each APC subsidiary. The documents specific
to Austin Powder Northeast LLC are entered into evidence as SSD17, SSD18,
and RSD-17.
4. Austin Powder Company and each Austin Powder Company subsidiary are parties
to a series of formal, written contracts that specifically establish the duties and
responsibilities of each party, including a Capital Contribution Agreement;
Employee Leasing Agreement; Assignment and Assumption of Contracts and Leases;
Services Agreement; Transportation, Vehicle and Operational Support Services
Agreement; and Supply Agreement (collectively , "Contracts"). These Contracts were
executed by and between the parties on or about January 1, 2007. The content of
each of the Contracts between Austin Powder Company and each Austin Powder
Company subsidiary is materially the same. The agreements specific to Austin
Powder Northeast LLC are entered into evidence as SSD-10, SSD-11, SSD-12,
SSD-13, SSD-14, SSD-16, and RSD-18, RSD-19, RSD-20, RSD-21, RSD-22, and
RSD-23.
JX-1.
The Issue
The issue presented is whether APC and its subsidiary LLCs constitute a “unitary
operator” under the Commission decision in Berwind.

38 FMSHRC Page 544

Contentions
The APC organization performs blasting services for mines, and it contends that the
purpose of the APC corporate restructuring was not to achieve lower penalties but to obtain ATF
licenses for each of the LLCs.5 As a result of the restructuring, each LLC has separate officers,
managers, and physical office locations; each LLC Management team has full authority and
responsibility over the leased APC employees and activities of the LLC and can make decisions
on their own without permission from APC. Each LLC can hire, fire and set the pay of an
employee. Each LLC shares only one officer, the Secretary and Treasurer, with APC. Further,
each LLC operates in a distinct region of the United States, files its own state income tax return,
and conducts its own training, corrects safety issues, and enforces health and safety policies to
protect miners. Respondent also contends that while there is some interrelationship of operations
and some common management, APC is vertically integrated with each LLC, the corporations
are formed under state law, the conduct of business is governed by formal, written “arms-length”
contracts setting the obligations of each entity, and the LLCs have operational independence.
Respondent further argues that viewing APC as one big company is overly simplistic and
ignores corporate law and the facts of the case since the LLCs are separate and distinct legal
business entities each with its own existence and identity. Also, APC is too far removed from the
blasting activities to be considered a single entity with its LLCs. Further, each LLC can develop
its own procedures based on regional geologic differences. Respondent also argues that MSHA
has incorrectly cited APC for conditions that existed at a mine when APC does not have
substantial involvement with the mine, does not exercise pervasive control over the LLC at the
mine, and the Secretary’s “unitary operator” theory is not supported under the law. The ultimate
responsibility for implementing and enforcing safety policies and compliance with health and
safety laws rests with the LLCs.
The Secretary contends that prior to December 2004, APC worked as a single company
with ten regional divisions performing contract services at mines; APC manufactured blasting
materials that were transferred to these regional divisions where the products were sold and used.
From 2004 through 2007, APC reorganized and incorporated each of the wholly owned regional
subsidiaries, but for the purposes of the Mine Act the company continued to operate as a single
entity, making, transferring, storing, selling and using the blasting materials and supplies.
Further, APC continues to relate to its subsidiaries in materially the same way as before the
reorganization and there is significant evidence of stunning interrelationship and interdependence
of operations, centralized control over health and safety, and a number of facts showing common
management. The training programs are developed and distributed by APC and are required to
be presented to and followed by its employees at the LLCs.
The Secretary also contends APC holds itself out as one company, and the wholly owned
subsidiary LLCs could not and do not stand and function on their own. The formal agreements
are in essence binding statements that dictate the way LLCs will operate. Further, there is no
need to examine what work a particular subsidiary is performing at one of the 360 mines
serviced by the company. The Secretary argues the facts overwhelmingly weigh in favor of the
entities of the APC organization constituting a “unitary operator” under the four factor test, and
5

ATF refers to the Bureau of Alcohol, Tobacco, and Firearms.

38 FMSHRC Page 545

consistent with the Mine Act MSHA has the authority to charge-issue a citation to-either APC or
its subsidiary LLC.
Definitions
For the purposes of the Mine Act:
“operator” means any owner, lessee, or other person who operates, controls, or supervises
a coal or other mine or any independent contractor performing services or construction at such
mine….
“person” means any individual, partnership, association, corporation, firm, subsidiary of
a corporation, or other organization.
30 U.S.C. § 802(d),(f).
The Berwind proceedings
The parties are essentially in agreement that the Commission’s decision in Berwind
controls, and under that precedent they should succeed in their respective positions.
The Berwind controversy arose as a result of over two hundred citations and orders issued
by MSHA following an explosion at the Elmo No. 5 Mine in November 1993 that resulted in one
fatality. Berwind Natural Resources, Corp., 17 FMSHRC 684 (Apr. 1995) (ALJ). There were
five companies engaged in mining coal; Berwind Natural resources, Corp., (“BNRC”) a holding
company, and its wholly owned subsidiaries: Kentucky Berwind Land Company (“Kentucky
Berwind”) owner of coal reserves, Kyber Coal Company (“Kyber”) lessee of the Elmo No. 5
coal reserves, and Jesse Branch Coal Company (“Jesse Branch”) a contractor providing mapping
and surveying services at the mine for Kyber. Id at 684, 686-689. AA&W Coals, Inc.,
(“AA&W”) operated the mine under a contract with Kyber. Id at 684. The citations and orders
were issued to AA&W as operator; however, the Secretary also issued these citations and orders
to each of the four BNRC entities in order to establish joint and several liability. Id at 684, 686.
Following a hearing the ALJ rejected the Secretary’s “Unitary Entity” theory offered to
establish that multifaceted corporate entities are of necessity statutory operators. Berwind
Natural Resources, Corp., 18 FMSHRC 202, 233 (Feb. 1996) (ALJ). The Judge found that
BNRC, Kentucky Berwind and Jesse Branch were not operators of the mine. Kyber, however,
was found to have the authority to participate in decision making with AA&W and did retain
such control and supervision of AA&W as to make Kyber an “operator” within the meaning of
the Mine Act. Id at 233-243.
On review, a majority of the Commission affirmed that, of the four BNRC entities, only
Kyber was an “operator” of the Elmo No. 5 Mine. This holding was based on Kyber’s
“substantial involvement” in engineering, financial, production, personnel and health and safety
matters. Secretary v. Berwind Natural Resources, Corp., et al., 21 FMSHRC 1284, 1325 (Dec.
1999). The judge’s rejection of the Secretary’s “Unitary Entity” theory was vacated and a new
test was established by modifying the four-part “Single Employer” doctrine developed under the

38 FMSHRC Page 546

National Labor Relations Act (“NLRA”), 29 U.S.C. § 141 et seq., and Title VII of The Civil
Rights Act of 1964 (“Title VII”), 42 U.S.C. § 2000e et seq. to address the primary concern with
the protection of health and safety of miners. Id at 1308-1317. The majority modified the single
employer doctrine and announced the four-factor “Unitary Operator” test. This theory was
considered to be a gap-filling measure designed to flesh out the definition of “operator” under
the Mine Act. Upon application of the test, only Kyber and Jesse Branch were found to be a
“unitary operator” functioning essentially as a single entity. Id at 1321, 1322. The combined
Kyber/Jesse Branch entity therefore qualified as an “operator” under the Mine Act. Id at 1324,
1325.6
Berwind has been cited in one Commission decision, Secretary of Labor (MSHA) v.
National Cement Co. of California, Inc., and Tejon Ranchcorp, 30 FMSHRC 668 (Aug. 2008).
In this decision a majority of the Commission found that an entity must have “substantial
involvement” with mine related activities, as defined in Berwind, to be considered a mine
“operator”. Id at 682. In a dissenting opinion, Commissioner Jordan questioned the Berwind
holding in light of the D.C. Circuit decision in Sec’y of Labor v. Twentymile Coal Co., 456 F. 3d
151 (D.C. Cir 2006). Id at 689, footnote 13.7
Commission Judges have also cited Berwind in the application of the four-factor test and
in discussing the statutory definition of “operator” status. Sec’y of Labor OBO Reuben Shemwell
v. Armstrong Coal Co., 34 FMSHRC 894, 897 (Apr. 2012)(ALJ), 34 FMSHRC 1464, 1475 (Jun.
2012)(ALJ); Fred Estrada v. Freeport McMoran Tyrone, Inc., and/or Runyan Construction, 35
FMSHRC 3244, 3246 (Sept. 2013)(ALJ); Sec’y of Labor (MSHA) v. Black Energy, Inc., 35
FMSHRC 2913, 2916 (Aug. 2013)(ALJ). Also, two commonly owned entities sharing the same
address and equipment were considered a unitary operator in order to amend Petitions to include
both as Respondents. Sec’y of Labor (MSHA) v. Quality Materials and CDG Materials, Inc., 36
FMSHRC 2334-2336 (Aug. 2014). Recently, Berwind was discussed in the context of
operational involvement at a mine and MSHA jurisdiction. Sec’y of Labor (MSHA) v.
Hammerlund construction, Inc., 37 FMSHRC 2611, 2620-22 (Nov. 2015).
Although both questioned and cited by the Commission, Berwind has not been modified
or overruled.
In order to better understand whether and to what extent Berwind relates to the instant
case, some pertinent information regarding each company, the APC organization and the BNRC
group, is set forth below. It is not intended that these brief summaries be detailed or
comprehensive.

6

While this combined entity could properly be charged as liable along with AA&W, any
citations were found to be invalid on fair notice grounds.
7

Commissioner Jordan wrote “In light of the D.C. Circuit’s decision in Sec’y of Labor v.
Twentymile Coal Co., 456 F. 3d 151 (D.C. Cir. 2006), one could question the vitality of the
Berwind holding cited by my colleagues.”

38 FMSHRC Page 547

The BNRC group
The BNRC group was engaged in the business of production mining of coal at a single
location, the Elmo No. 5 Mine. The holding company BNRC owned Kentucky Berwind, Kyber
and Jesse Branch. The function of BNRC was to oversee the operations of its three subsidiaries
by reviewing and approving their budgets and allocating funds to meet those budgets. BNRC
shared common officers with its subsidiaries, and as sole shareholder had the authority to both
approve and replace officers and management officials. Economic performance, coal production
and quality were monitored through financial statements and reports received from the
subsidiaries. BNRC did not have any direct relationship with contractor AA&W and did not
exert control over operations at the mine. Berwind, at 1285.
Kentucky Berwind was the owner of coal reserves that were leased to Kyber, Jesse
Branch and others. Kentucky Berwind did not fund the mining operations and did not support the
mining with any supplies, machinery, equipment or tools. Id at 1286. Kentucky Berwind
employees examined the mine workings periodically to ensure proper coal recovery and confirm
royalties. Kentucky Berwind had no input into mining projections, or roof control or ventilation
plans. Id at 1287, 1288.
Kyber contracted out preparation of the leased area and actual mining of coal at the Elmo
No. 5 Mine. Kyber retained final approval of all aspects of mining projections, and Kyber
employees visited the mine to insure that the coal reserves were being fully and properly mined.
Id at 1287, 1288.
Jesse Branch was paid by Kyber for surveying services, including drafting mine maps
and setting spads. Jesse Branch employees were generally at the mine weekly to perform the
contract work. Id at 1286, 1287. Jesse Branch was a sister company with Kyber, and Jesse
Branch’s engineering services played a key role in determining the areas to be mined and the
direction of mining. Id at 1299, 1300. A high degree of interrelationship existed between these
sister companies; they shared officers, board members, employees, offices, equipment and
machinery. Id at 1319-1321. Together, Kyber and Jesse Branch exercised control over the
operation of the Elmo No. 5 Mine. Id at 1322.
The APC organization
APC is an Ohio corporation wholly owned by Austin Powder Holding Company. A large
explosives company, APC provides contract blasting, drilling and related services to mining
companies throughout the United States. APC’s contract services are provided by twelve wholly
owned divisional subsidiary LLCs to more than three hundred mine sites. The LLCs purchase
from APC the nitrates, explosives, fuel oil and blasting accessories as well as other needed goods
and products. The subsidiary LLCs store, sell and use the APC commercial explosive products.
There is no evidence that Austin Powder either owns coal or other mineral reserves or owns or
operates any mine. Prior to 2004 the LLCs were divisions under the corporate umbrella of APC.
During the period from 2004 through 2007 the relationship between APC and its LLCs was
defined by a series of contractual agreements executed pursuant to reorganization. The
relationship is also illustrated by materials published by APC, restructuring documents, various

38 FMSHRC Page 548

communications, website information, and deposition testimony of record. The relationship is
discussed at length below.
The APC organization today and the BNRC group of 1999 are very different business
enterprises. The BNRC group was focused on mining coal at one location, the Elmo #5 mine.
APC provides contract blasting services and supplies to industries including mining nation-wide,
but does not own or operate any mines. Comparisons are difficult to draw and for this reason the
wisdom of the Berwind four-factor test becomes obvious. Companies can and do differ greatly
considering their organizational structure, conduct of their business, and the products and
services offered. The four-factor test can be applied to companies that consist of two or more
entities, and the relevant examination is the relationship between the entities. The unitary
operator theory allowed the Secretary to issue each citation to the mine operator and to each of
the BNRC entities; however, in the instant case the theory was used to cite APC for alleged
violations of safety standards by the LLCs performing the contract services at mines. The
Secretary stipulated that for this proceeding only APC is not an “operator” as defined by the
Mine Act, and Respondent stipulated that the LLCs were contractors at mine sites and met the
definition of “operator”.
Findings and Conclusions
Congress intended for the definition of “operator” to be as broad as possible. S. Rep. No.
91-411 at 44 (1969), 1 Coal Act Legis. Hist. at 170. However, in 1999 the definition had not
been extended to multiple entities within a company engaged in mining or performing work at a
mine. It was in this context that the Commission borrowed from and modified the “single
employer” doctrine to craft the four-factor “unitary operator” test as a gap-filling measure to
allow for joint and several liability of more than one entity of a company as an “operator”. The
Berwind majority began by upholding as reasonable under Chevron II analysis the Secretary’s
interpretation of the Mine Act permitting two or more related entities to be designated a single
operator. The unitary operator test established these factors:
(1) Interrelation of operations,
(2) Common management,
(3) Centralized control over mine health and safety, and
(4) Common ownership.
The majority further explained:
To demonstrate unitary operator status, not every factor need be present, and no
particular factor is controlling. Instead, we will weigh the totality of the
circumstances to determine whether one corporate entity exercised such pervasive
control over the other that the two entities should be treated as one. (Citations
omitted).
Berwind, at 1317.

38 FMSHRC Page 549

The APC organization is currently treated as a unitary operator, providing the Secretary
with the discretion to issue citations to the parent, APC, for alleged violations by its subsidiary
LLC working at a mine. Therefore, the test must be applied to the APC organization to determine
whether the exercise of the Secretary’s prosecutorial discretion was proper. The initial task is to
analyze the APC organization in each of the test factors. For each factor, the question of
substantial involvement must be addressed. Whereas in Berwind the question was whether the
entities of the group had ceased functioning as separate operations, in the instant case the
question is whether APC and its subsidiary LLCs have become separate entities.
As indicated above, beginning in 2004 APC reorganized its regional subsidiaries as
corporations under Delaware state law each as a limited liability company (LLC). The principle
place of business for each was the APC corporate address in Cleveland, Ohio. Each LLC was
granted an ATF license, and each license also listed the corporate address in Cleveland, Ohio.
SSD-29, pp. 54, 55, 240. APC’s interest in the LLCs was 100% of “profits, losses, cash
distributions, capital accounts and other economic rights”. Cash and any property not required by
the LLC would flow to APC. A Board of Managers with decision making authority was created
to manage and control each LLC. The individuals designated were David M. Gleason, Michael
A. Gleason and David P. True. This Board of Managers elected the officers of the LLC. RSD-17.
In December 2006 all of the Members of the APC Board of Directors, David M. Gleason,
Michael A. Gleason and David P. True, having already caused the formation of the LLCs,
unanimously consented to enter into certain contractual agreements with each LLC. RRMD-21.
Two of the agreements provided for the contribution of certain assets to the LLCs in exchange
for the 100% ownership interest, and the assumption of certain liabilities by the LLC including
listed contracts and leases. RSD-18, 20. The remaining agreements provided for employee,
services, transportation and supply arrangements between the entities. RSD-19, 21, 22, 23. The
parties stipulated that the content of each of the contracts between APC and each subsidiary LLC
was materially the same. JX-1, No.4. Therefore, there is no need to refer to the many duplicative
documents in the official file. Respondent argues that the contractual agreements establish an
“arms-length” relationship between the entities. However, those same agreements spell out how
the business will be conducted and they also set the parameters for the operation of the LLCs.
Interrelation of operations
Many services are furnished by APC to its LLCs: accounting, human resources,
invoicing/collection, record keeping, general office services, insurance coverage, and IT for
record keeping and financial reporting purposes. RSD-21. These services are centralized at APC
with some shared responsibilities performed by the LLCs. The services are characterized by APC
as administrative and support necessary to allow the LLC to run its business. Id. The agreement
covering services does relieve each LLC of needing additional personnel to handle these
essential business functions or of contracting for such services locally. While these provisions do
support the subsidiary LLC it is also clear that the LLCs are largely dependent on APC for the
services. Further, the services are not only provided by APC, but controlled by APC.
An important support service is in the area of human resources. The Employee Leasing
Agreement provides that APC will lease employees to the LLCs. RSD-19. All employees,

38 FMSHRC Page 550

whether working at APC headquarters or at a subsidiary LLC in the field, are on the direct
payroll of APC. Id. It is APC that performs the usual payroll functions of directly paying the
leased employee, withholding taxes, and producing wage and tax statements. Id. Health and life
insurance plans are provided by APC. Respondent contends the LLCs can hire, fire and set the
pay of an employee. However, it is APC that has the authority to remove or replace any leased
employee. RSD-19. LLC officials can recommend employment actions, but it is APC that
conducts screening and approves the actions. SSD-29, pp. 94, 96, 99, 100. Employees are
required to review the APC Employee Handbook during training, and they are issued a copy.
SSD-41, p. 7. It is clear that all employees are governed by the personnel policies and guidelines
published by APC. While the LLC may participate in personnel matters, it is APC that controls
the policies governing human resources.
Invoicing and collection are accounting services provided by APC. RSD-21. It is APC
that maintains the cost accounting allowing the LLCs to “pay” for services and supplies. SSD-29,
pp. 126, 127. A single federal tax return is filed for the APC organization, and APC provides the
information and documentation for each LLC to file state tax returns. RSD-17, No.9.7, SSD-29,
pp. 45-47. This does not show that the LLCs are independent of APC, but the practical reality of
regional locations. Further, the mine operators send payments to a national company bank
account. SSD-29, p. 127. While the LLCs must participate with billing, record keeping and
financial reports regarding its activities in connection with performing contracts, it is clear that
the handling of revenues is controlled by APC. In addition, insurance policies are negotiated and
maintained by APC, with the LLCs named as parties. Employee health and life, workers
compensation, liability, vehicle and other needed insurance coverage are all held by APC. RSD22; SSD-29, p. 86. Credit cards are provided to the LLCs, and APC is ultimately responsible for
the charges. SSD-29, pp. 150-152. It is the IT service maintained by APC that relieves the LLC
of obtaining and maintaining its own technology for communications, record keeping and
financial reporting. SSD-29, pp. 187, 222, 223, 233, 234. The websites8 are also maintained by
APC, not each of the LLCs. SSD-29, p. 187. The LLCs are dependent on APC for accounting,
financial, insurance and technology functions.
Vehicles, some specialized, are needed for the LLCs to carry out the blasting work. APC
provides the vehicles, carrier services and vehicle support services necessary for the LLCs to do
the contract work. APC is also responsible for registration and maintenance of the vehicles,
insurance coverage, and related accounting and tax services. The LLCs have the responsibility to
comply with all applicable laws and obtaining any needed permits. RSD-22. APC also supplies
the LLCs with the products needed for their work. This includes nitrates, explosives, fuel oil and
blasting accessories. Under the Supply Agreement the LLC is to purchase all of its needs for
products from APC. RSD-23. Respondent contends that the LLCs can also purchase supplies
from other vendors; however, about 95 percent of the material used by the LLCs is manufactured
and supplied by APC. SSD-29, p. 135. Of course, when using the vehicles and supplies, they are
under the control of LLC personnel, who are employees of APC. This does not serve to
functionally separate the entities; rather, the LLCs are dependent on APC for vehicles,
equipment, supplies and related services.

8

The websites are www.austinpowder.com and www.austinpowder.net.

38 FMSHRC Page 551

The APC organization is not held out to the world as being comprised of separate and
distinct corporations that function independently. The websites do not distinguish between APC
and the subsidiary LLCs, referring to “Austin Powder”, “Austin Powder Company” or the
“Austin team”. SSD-42, pp. 1, 7. The content of the websites shows that promotion, marketing,
and technical support are all handled by APC. SSD-42, 43. Potential customers are directed to
contact APC world headquarters. SSD-43. Further, the APC corporate organizational structure
shows numerous divisions within APC, all connected and none designated as separate or
independent.9 RSD-4.
Respondent argues that the LLCs can make decisions without permission from APC,
apparently denominating this as “operational independence”. The LLCs were given control over
the personnel, equipment and supplies provided by APC. In the day-to-day conduct of business,
in this instance at many mine sites across the country, decisions “on the ground” would need to
be made locally. APC headquarters officials do not need to be and no doubt could not be at the
many mine sites. Of necessity, the LLCs are tasked with the responsibility of safely and fully
executing the contract work awarded to APC. Not adequately explained, however, is just how
this day-to-day conduct of business is different from the time prior to the reorganization when
the LLCs were divisions that performed the same work and were considered an integral part of
APC. The responsibility placed on the LLCs to perform the work at mines does not vitiate the
functional integration of the entities. I find for this factor of the test there is substantial
involvement of APC in its LLCs.
Common management
I have found, above, that the relevant inquiry under the Berwind four-factor test is the
relationship between APC and the LLCs, and not an examination of what work the LLC
performs at a particular mine site. BNRC and Kentucky Berwind did not have a comprehensive
relationship with AA&W, the mining company contracted by Kyber. Only Kyber and sister
company Jesse Branch exercised substantial control over operations at the mine. In contrast, the
wholly owned LLCs are the entities that perform the blasting work for owner APC and there is a
direct relationship between these entities that includes comprehensive management control.
There is common management between APC and the subsidiary LLCs, and ownership
control over the LLC managers and supervisors. David M. Gleason, Michael A. Gleason, and
David P. True were all of the members of the APC Board of Directors during the time of the
reorganization. These same Directors were also designated as a Board of Managers over each of
the LLCs. RRMD-21, p. 3; RSD-17, p. 4. The Board of Managers had the authority “to manage,
control and make all decisions affecting the business and assets” of the LLC. The Board of
Managers also had the authority to both elect officers of the LLC and remove any LLC officer at
any time with or without cause. Id. Therefore, the top-ranking Directors of the APC organization
were designated to control all aspects of LLC operations which would include but not be limited
to the areas of personnel, accounting and finances.
With respect to accounting and finances the person elected as Secretary and Treasurer of
each LLC, Randal Wicks, was also the Secretary and Treasurer of the APC organization. SSD9

Not all divisions are wholly owned.

38 FMSHRC Page 552

29, pp. 50, 53, 54. As such, he would supervise accounting at both headquarters and the LLCs.
SSD-29, pp. 144, 145. While the LLCs produced reports in each of the areas referenced in the
paragraph above, these would be required by APC for corporate bookkeeping and management
purposes and Mr. Wicks was responsible for making sure the reporting was accurate and up to
date. SSD-29, p. 146. Also, he would oversee the LLC payables. SSD-29, p. 145. In Berwind, the
financial involvement of BNRC with the mining activity was considered too far removed, but
here the financial control over the LLCs operating as contractors is direct and interrelated with
APC. In addition, although Respondent argues the Secretary and Treasurer is the only shared
officer, the APC Board of Directors are also officers and they are not only shared with each LLC
as a Board of Managers but have the authority to control all aspects of LLC operations. In this
factor of the test I find substantial involvement of APC in its LLCs.
Centralized control over mine health and safety
With respect to health and safety, it is acknowledged that blasting is a dangerous activity,
and it is also acknowledged that APC places great emphasis on safety training and safe
operations in conducting this work. Respondent contends it is the responsibility of each LLC to
conduct training and enforce compliance with APC policies and applicable laws. While this is
correct, the Secretary is also correct that APC exercises control over the training presented to
APC employees and mandates that the LLCs enforce compliance.
The APC training materials are extensive, and the required orientation and training for
new hires covers many topics and takes a full week to complete. The APC leader’s training guide
directs how the program will be conducted, and sets forth that the program was developed to
help standardize training and provide a systematic method that ensures all compliance training
requirements are met. SSD-41, pp. 3, 5, 6. DVDs are provided and form the structure of the
training, with additional activities performed locally. Id. A participant training guide and the
APC Employee Handbook are issued to each employee. Id, pp. 6, 7. Multiple topics are
presented covering requirements for ATF, OSHA, DOT-HAZMAT and MSHA regulatory
compliance. Id, pp. 9, 11-17. The topics include miner’s rights, new miner training, hazard
recognition, electrical hazards, shot safety, MSHA regulations, fall protection, lock out/tag out,
hearing conservation, first aid and more. Id. The leader’s guide stresses that all of the training
activities are required, and upon completion a certification statement must be signed and sent
with completion documents to Human Resources. Id, pp. 3, 5, 6.
There are other important materials furnished by APC impacting health and safety. For
example, APC provides software that records all blasts conducted by LLCs and maintains the
data on a system server. SSD-29, pp. 60, 61, 63. On the server is the post-blast report required by
state and federal authorities, Id, p. 63. APC provides pre-blast software to the LLCs for analysis
and presentation to customers. Id, pp. 64, 65. Two or three technicians at each LLC have been
trained to use this sophisticated pre-blast software. Id, pp. 66, 67. The software has mine
planning parameters that can virtually mine on a computer, giving depths, pounds per shot,
number of benches, etc. Id, pp. 67, 68. APC has also created and published Blaster Safety Tips
and a Blaster’s Guide. APC conducts in-depth, 50-hour blaster training for Austin Certified
Blasters. SSD-42, pp. 8-10, 14, 15. These materials can be accessed on the APC websites or
obtained by contacting an APC representative. Id.

38 FMSHRC Page 553

APC employees who drive the vehicles provided to the LLCs are another safety concern.
APC commercial vehicles cannot be operated until the Driver Candidate Program is completed
and written approval is granted by Cleveland Safety and Compliance. Again, there is a leader’s
guide, DVDs are provided to augment training, and the driver candidate is issued a Driver
Handbook which is a fundamental reference document that includes APC processes and practices
required of the driver. SSD-38, pp. 3-6.
Research and development is necessary to produce and publish the training documents
and software crucial to the safe conduct of blasting services at mines. On this record it appears
that APC performs these functions, not its LLCs. In safely satisfying the contracts for blasting at
mine sites, there must of necessity be close cooperation between the entities. The LLCs are
dependent on APC to provide them with the materials, guidance and requirements for training
APC employees and for enforcement of compliance with safety regulations. Although some
responsibilities are divided between the geographically separated entities, this actually
underscores the need for a high degree of interrelationship to achieve both safety and contract
fulfillment goals. While it is understandable that regional geologic differences would be
addressed by development of special procedures, this does not change the essential
interdependence of the entities. When viewed from the perspective of how the APC organization
performs contract blasting, it is clear that APC maintains centralized control over health and
safety at its LLCs.
Common ownership
This test is met since each subsidiary LLC is wholly owned by APC. RSD-17. In
Berwind, the majority did not elaborate on this criterion. Berwind, at 1321. There is no need to
do so here, other than to point out that complete ownership by a company, however organized, of
a subsidiary entity, however organized, establishes a controlling relationship flowing from the
owner company to the owned entity. In the opinion of the undersigned, it is simply beyond
question that a wholly owned entity must operate in a manner that is acceptable to the owner.
The owner has a direct and immediate interest in the activities of the subsidiary to ensure and
protect the success of the business enterprise. I find this to be substantial involvement.
Despite the restructuring that formed the wholly owned subsidiaries as corporations, the
reality is that APC and its LLCs have never ceased functioning as an interrelated, interdependent,
functionally integrated single business enterprise. Despite Respondent’s argument of
“operational independence”, local decision making required to fulfill the contractual obligations
at a mine site neither functionally separates the LLC from APC nor disturbs the close
cooperation between the entities. APC must have field operations to perform the revenue
generating work and the LLCs must have APC support, oversight, guidance, and control to
efficiently, competently, safely and lawfully satisfy the obligations APC enters into with its
client mine operators. Respondent also argues that viewing APC as a large single entity is
simplistic and ignores corporate law. The majority in Berwind observed that corporate forms
must not be ignored, but the form adopted by entities should not be exalted over the substance of
interrelated and integrated operations. Berwind, at 1313.

38 FMSHRC Page 554

After Berwind, there is no need to resort to the principles of corporate law to consider
“alter ego” theory or the “identity rule” to “pierce the veil” of legally separate entities. We also
do not need to determine whether there was an “intent to evade” the statutory obligations of the
Mine Act. It does not matter that APC has chosen to create subsidiary corporations and define
the relationship between entities with contracts rather than other forms of written or oral
agreements. Companies are free to organize in any lawful manner, but if its activities bring it
under the jurisdiction of the Mine Act the form of the company will be secondary to the
substance of intra-organization relationships. The unitary operator test fully addresses the
question of whether the separate corporate existence of two or more entities may be disregarded
when their operations are so interrelated they function as a single entity. Berwind, at 1313-1316.
I have found substantial involvement of APC in its subsidiary LLCs under all of the
Berwind “unitary operator” test factors. The remaining question is whether APC exercises
pervasive control over the LLCs. Respondent contends that APC does not exercise pervasive
control over the LLC at the mine. The Secretary contends that APC and the LLCs operate as a
single entity and that the LLCs could not function on their own. For this determination the
totality of the circumstances present in the instant case are weighed to ascertain whether APC
and its LLCs should be treated as one entity. Berwind, at 1317. Here, the participation and
involvement of APC in the personnel, financial, equipment, supplies and health and safety
activities of the LLCs impacts virtually every important aspect of the conduct of the contract
blasting business and is therefore extensive. This is sufficient to support a finding that APC’s
control over its LLCs is pervasive.
I have determined that the legal reorganization forming the APC subsidiaries as distinct
corporations did not functionally separate APC from extensive involvement in its LLCs. I find
the Secretary by a preponderance of the evidence has established that the reorganized APC and
its wholly owned subsidiary LLCs have not become separate entities, but together meet the fourfactor test of Berwind and constitute a “unitary operator”. Therefore, I conclude that the
Secretary may issue citations to either or both as “operators” as defined by the Mine Act. 30
U.S.C. § 802.
ORDER
The Secretary has correctly determined that Austin Powder Company and each of
its wholly owned divisional subsidiary corporations constitute a “Unitary Operator”;
therefore, both entities qualify as “Operators” for the purposes of the Mine Act.

38 FMSHRC Page 555

This order is preliminary, interlocutory in nature, with issues remaining to be adjudicated.
These issues include those raised by Respondent regarding the authority of the Secretary to
assign contractor numbers as well as any validity, gravity, negligence and penalty determinations
to be adjudicated for each unsettled citation in the dockets.

/s/ Kenneth R. Andrews
Kenneth R. Andrews
Administrative Law Judge

Distribution:
Stephen Turow, Esq., Office of the Regional Solicitor, U.S. Department of Labor, 201 12th Street
South, Suite 401, Arlington, VA 22202
Christopher D. Pence, Esq., Hardy Pence, PLLC, 500 Lee Street East, Suite 701, P.O. Box 2548,
Charleston, WV 25329

38 FMSHRC Page 556

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
7 PARKWAY CENTER, SUITE 290
875 GREENTREE ROAD
PITTSBURGH, PA 15220
TELEPHONE: 412-920-7240 / FAX: 412-928-8689

March 11, 2016
ROSEBUD MINING CO.,
Contestant,
v.
SECRETARY OF LABOR
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent.
SECRETARY OF LABOR
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner,

CONTEST PROCEEDING
Docket No. PENN 2015-268-R
Citation No. 7032005; 07/06/2015
Mine: Brush Valley
Mine ID: 36-09437

CIVIL PENALTY PROCEEDING
Docket No. PENN 2015-318
A.C. No. 36-09437-388936

v.
ROSEBUD MINING CO.,
Respondent.

Mine: Brush Valley

ORDER DENYING RESPONDENT’S MOTION FOR SUMMARY DECISION
ORDER GRANTING SECRETARY’S MOTION FOR SUMMARY DECISION
ORDER TO PAY
Before: Judge Harner
On September 22, 2015, Rosebud Mining Company (“Contestant” or “RMC”) filed with
the undersigned a Motion for Summary Decision in contest case PENN 2015-268-R. This docket
includes one citation (No. 7032005) for a violation of 30 C.F.R. §75.370(d), which prohibits the
implementation of a ventilation plan before it is approved by the District Manager.1
1

The full text of the Regulation is as follows: “No proposed ventilation plan shall be
implemented before it is approved by the district manager. Any intentional change to the
ventilation system that alters the main air current or any split of the main air current in a manner
that could materially affect the safety and health of the miners, or any change to the information
required in § 75.371 shall be submitted to and approved by the district manager before
implementation.” 30 C.F.R. § 75.370.

38 FMSHRC Page 557

The citation is in the nature of a technical citation intended to bring the matter before a judge,
and was assessed as No Likelihood, No Lost Workdays, Non-S&S, No Negligence, 0 Persons
Affected, with a civil penalty of $100.00. The Secretary filed, on October 14, 2015, a motion
requesting that summary decision be denied to the Contestant, and instead be ruled in favor of
the Secretary. For the following reasons, I deny the Contestant’s Motion for Summary Decision
and grant the Secretary’s Motion for Summary Decision.
Undisputed Facts
Both parties have stipulated that there are no material facts at issue in this case. The
Contestant submitted a list of “Proposed Facts,” of which the Secretary agreed with all but a few.
I find the several facts over which there are disagreements to constitute either conclusions,
speculative, or restatements of regulatory requirements. The mutually agreed-upon proposed
facts are as follows:
1)

Rosebud Mining Company's (RMC) Brush Valley Mine is subject to the jurisdiction
of the Federal Mine Safety and Health Act of 1977 ("The Act").

2)

The Administrative Law Judge has jurisdiction to hear the contest of the penalties and
citations at issue here.

3)

Citation No. 7032005 was properly served by a duly authorized representative of the
Department of Labor upon an agent of Rosebud on the date and place indicated
therein.

4)

Rosebud Mining Company owns and operates the Brush Valley Mine.

5)

The Brush Valley Mine accesses the Lower Kittanning coal seam via two slope
entries.

6)

The Brush Valley Mine utilizes two continuous miner sections to extract coal using
the room and pillar method.

7)

Approved seals are utilized to seal off (isolate) worked out areas from the active mine
workings.

8)

Seal Plans are developed by the Operator and submitted to MSHA for approval. If
approved, the seal plan is incorporated into the mine's ventilation plan.

9)

RMC prepared a plan dated March 6, 2015, to seal the Bl Butt at Brush Valley Mine
(36-0943 7).

10)

A decision letter from District Manager Thomas E. Light dated April 9, 2015, stated
that the proposed plan has been reviewed and cannot be approved because (1) "The
review revealed that the Bl Butt is to be sealed with two sets of seals. " and (2) "The
set of seals identified as "#1, #2 & #3" does not meet the requirements of 30 CFR
75.337(h)."

11)

MSHA and RMC held a meeting on April 30, 2015, to discuss the seal plan. The
issues with the seal plan were not resolved and RMC asked for a technical citation to
be issued so the plan issues could be resolved.

38 FMSHRC Page 558

12)

Citation #7032005 issued on July 6, 2015, and states "The proposed plan did not
include provisions for installing a water drainage system in each set of seals."

13)

Four seals must be constructed to isolate the Bl Butt from the remaining active
workings of Brush Valley Mine (i.e., create a BI Butt sealed area).
a. The BI Butt sealed area comprises a series of entries that are interconnected.
b. There is no barrier within the B1 Butt sealed area that separates entries behind
Seals# 1-3 from entries behind Seal #4.
c. Construction of seals # 1-3 alone does not create a sealed area.
d. Construction of seal #4 alone does not create a sealed area.

14)

Maps/drawings submitted with the BI Butt seal plan designate areas on the perimeter
of the Bl Butt sealed area where mining is prohibited; these mining limits ensure that
barriers of sufficient size will be established as mining proceeds adjacent to the sealed
area. These minimum barrier sizes are adequate and consistent with those determined
using customary engineering design procedures.
a. Seals # 1-4 in conjunction with established barrier pillars effectively isolate the
B1 Butt sealed area from the remaining active workings at Brush Valley Mine.

15)

Criteria pertaining to drainage systems in mine seals are addressed in 30 CFR
§75.337(h) and in MSHA approved seal installation guidelines (developed under
§75.335(b)(l)(i)), MSHA Approval Number: 102M-02.1 120 psi ORICA I MAIN
LINE TEKSEAL:
a. 30 CFR §75.337(h) Water drainage system. For each set of seals constructed
after April 18, 2008, the seal at the lowest elevation shall have a corrosion
resistant, non-metallic water drainage system. Seals shall not impound water or
slurry. Water or slurry shall not accumulate within the sealed area to any depth
that can adversely affect a seal.
b. 30 CFR §75.335(b)(l) An engineering design application shall - (i) Address gas
sampling pipes, water drainage systems, methods to reduce air leakage, pressuretime curve, fire resistance characteristics, flame spread index, entry size,
engineering design and analysis, elasticity of design, material properties,
construction specifications, quality control, design references, and other
information related to seal construction.
c. Page 9 of the Seal Installation Guidelines for the Orica Main Line Tekseal
developed per 30 CFR §75.335(b)(l) states that "A water drainage system must be
installed during seal construction in the lowest elevation seal(s) of the set. This
seal is not designed to impound water, other than to a minimal, unavoidable
depth. The actual size and number of pipes must be determined by a CPE
(certifying professional engineer) based on the anticipated maximum flow rate at
the seal location. "

16)

The proposed water trap is located at the #4 seal which is at the lowest elevation of all
of the proposed Bl-Butt seals.

17)

All seals must be examined on a weekly basis.

38 FMSHRC Page 559

18)

All water traps must be examined (weekly) to make sure they are functioning
properly.

19)

MSHA District 2 Manager, Mr. Light was supplied with all information relied on as
exhibits.

Contestant’s Motion for Summary Decision, 1-3; Secretary’s Motion for Summary Decision, 45.2 In addition to the stipulated facts, the parties each submitted affidavits and documentation
supporting their positions.
Summary Decision Standard
The Court may grant summary decision where the “entire record…shows: (1) That there
is no genuine issue as to any material fact; and (2) That the moving party is entitled to summary
decision as a matter of law.” 29 C.F.R. §2700.67(b); see also UMWA, Local 2368 v. Jim Walter
Res., Inc., 24 FMSHRC 797, 799 (July 2002); Energy West Mining, 17 FMSHRC 1313, 1316
(Aug. 1995) (citing Celotex Corp. v. Catrett, 477 U.S. 317, 327 (1986), which interpreted
Fed.R.Civ.P. 56). The Commission has analogized its Rule 67 to Federal Rule of Civil Procedure
56, which authorizes summary judgments upon a proper showing of a lack of a genuine, triable
issue of material fact. Hanson Aggregates New York, Inc., 29 FMSHRC 4, 9 (Jan. 2007). A
material fact is “a fact that is significant or essential to the issue or matter at hand.” Black's Law
Dictionary (9th ed. 2009, fact). “There is a genuine issue of material fact if the nonmoving party
has produced evidence such that a reasonable factfinder could return a verdict in its favor.”
Greenberg v. Bellsouth Telecommunications, Inc., 498 F.3d 1258, 1263 (11th Cir. 2007)(citation
omitted). The court must evaluate the evidence “‘in the light most favorable to … the party
opposing the motion.” Hanson Aggregates, 29 FMSHRC at 9. Any inferences drawn “from the
underlying facts contained in [the] materials [supporting the motion] must be viewed in the light
most favorable to the party opposing the motion.” Id. Though the moving party bears the initial
burden of informing the court of the basis for its motion, it is not required to negate the
nonmoving party’s claims. Celotex, 477 U.S. at 323. “When the moving party has carried its
burden under Rule 56(c), its opponent must do more than simply show that there is some
metaphysical doubt as to the material facts .... Where the record taken as a whole could not lead a
rational trier of fact to find for the nonmoving party, there is no ‘genuine issue for trial.’” Scott v.
Harris, 550 U.S. 372, 380 (2007) (citation omitted).
Analysis
At issue in this case is the definition of the phrase “set of seals” in 30 C.F.R. §75.337(h),
and whether the District Manager abused his discretion when he denied Rosebud’s March 06,
2015 seal plan. In the decision letter, the District Manager explained that §75.337(h) Seals #1-3
and Seal #4 are separate “sets of seals” such that each requires a water trap. The Contestant
argues that the phrase, “set of seals,” by definition implies more than one seal such that Seal #4
cannot constitute a “set of seals” that requires a water trap.
2

Joint Stipulations will hereinafter be cited as Stip., followed by the stipulation number.
The Contestant’s Motion will be cited as CMSD, followed by page number, and the Secretary’s
Motion will be cited as SMSD, followed by a page number.

38 FMSHRC Page 560

Section 75.337(h) (Water Drainage System) of the Regulations states:
For each set of seals constructed after April 18, 2008, the seal at the lowest elevation
shall have a corrosion-resistant, non-metallic water drainage system. Seals shall not
impound water or slurry. Water or slurry shall not accumulate within the sealed area to
any depth that can adversely affect a seal.
30 C.F.R. § 75.337(h).
The Contestant grounds its argument primarily in the Merriam Webster Dictionary
definition of “set,” as “a number of things of the same kind that belong or are used together.”
Using that definition, the Respondent argues that the Secretary’s interpretation of the regulation
would lead to an absurd result. Furthermore, it offers that if the term “set” is ambiguous, the
Secretary’s interpretation should not be granted deference because “it is not logically consistent
with the language of the regulation and it serves no permissible regulatory function.” CMSD at 7.
Accordingly, the Contestant moves this court to find that the District Manger abused his
discretion in denying the seal plan.
Alternately, the Secretary argues that though the term “set of seals” is not defined in the
Act or Regulations, the plain language is clear when read in context. The Secretary rebuts the
Contestant’s appeal to the dictionary by nothing that the mathematical and technical definition of
“set” may contain a single unit.3 Furthermore, single seals do occur in mines, and the
Contestant’s reading of the Regulation would exempt them from the requirements of Section
75.337(h). Beyond dictionary definitions, the Secretary argues that the District Manager fully
considered the details of the plan and he followed MSHA’s reasonable interpretation of the
Regulation in denying the plan.
Because the issue presented concerns both the agency interpretation of the Regulation
and the District Manager’s denial of the Plan, there are two standards of review that must be
applied. First, in determining the proper interpretation of “set of seals” in the Regulations, the
agency’s interpretation is given “controlling weight unless it is plainly erroneous or inconsistent
with the regulation.” Bowles v. Seminole Rock & Sand Co., 325 U.S. 410, 414 (1945); See Also
Energy West Mining Co. v. FMSHRC, 40 F.3d 457, 463 (D.C. Cir. 1994). This requires an
analysis of whether the Regulation’s plain meaning is clear or ambiguous, and if ambiguous
whether the agency’s interpretation is unreasonable. Following this analysis, it must next be
determined whether the District Manager abused his discretion in denying the plan. Prairie State
Generating Co. LLC v. Sec’y of Labor, MSHA, 2013 WL 3947974, aff’d, 792 F.3d 82 (D.C. Cir.
2015). An abuse of discretion occurs where the District Manager’s actions are arbitrary or
capricious. Mach Mining, LLC v. Sec’y of Labor, MSHA, 34 FMSHRC 1784 (Aug. 2012), aff’d
3

Indeed, according to the Oxford English Dictionary, which contains a more complete
entry for “set” than Merriam Webster, the term may refer to a number of elements, a single
element, or no elements. Though not particularly relevant for the instant inquiry, a “set” may
have zero elements contained within it. "set, n.2." OED Online. Oxford University Press,
December 2015. Web. 8 March 2016. See Also A. Shen & N.K. Vershchagin, Basic Set Theory,
American Mathematical Society (2000), for a full definition, replete with logic formulas, of
“sets.”

38 FMSHRC Page 561

728 F.3d 643 (7th Cir. 2013), cert. den. No. 13-645, 2014 WL 1515720 (Apr. 21, 2014);
Twentymile Coal Co. v. Sec’y of Labor, MSHA, 30 FMSHRC 736 (Aug. 29, 2008). This standard
simply requires the agency to show that the District Manager made “a full appraisal of the
relevant and available facts, and is reasonable in drawing conclusions.”4 Prairie State
Generating, 2013 WL at n. 6.
Applying these standards of review, it is clear that the Contestant’s arguments fail for
several reasons. First, I find Contestant’s appeal to Merriam Webster to be a damp squib. The
Contestant provides one definition of one word in the regulations, and announces that it is
“evident” that a set cannot include one element, and any alternate interpretation would “result in
an absurd result.”
However, the phrase “set of seals” has no such singular definition. When viewed in the
context of the Regulations and the purpose of §76.337(h), it is clear that the Contestant’s reading
is unnecessarily and artificially narrow. Such a reading runs counter to the general rule that
statutes and regulations intended to protect individuals’ health and safety must be interpreted in a
broad manner to effectuate their goals. See Rag Shoshone Coal Corp. v. Sec’y of Labor, MSHA,
23 FMSHRC 407, 422 (Apr. 9, 2001) (ALJ) (citing cases for this proposition). Appealing to
dictionaries—from Merriam Webster to the Oxford English Dictionary—simply shows that a
“set” may contain a number of elements, a single element, or no elements.
Words are written in context, and they must be read in context. Mach Mining, LLC v.
Sec’y of Labor, MSHA, 728 F.3d 643, 647 (7th Cir. 2013) (“The meaning—or ambiguity—of
certain words or phrases may only become evident when placed in context. It is a ‘fundamental
canon of statutory construction that the words of a statute must be read in their context and with
a view to their place in the overall statutory scheme.’” quoting Davis v. Michigan Dep't of
Treasury, 489 U.S. 803, 809 (1989)). Sections 75.334-75.337 clearly concern the sealing off of
areas to isolate any problems that occur in those areas. Section 75.337(h) fits this general plan by
preventing water and slurry accumulations. See Final Rule and Commentary, Sealing of
Abandoned Areas, 73 FR 21182-01 (April 18, 2008). The Contestant’s argument that the
required water drainage systems would only be necessary for multiple seals makes little sense in
light of the regulation and its context. Water and slurry could accumulate at one seal just as they
could accumulate at multiple seals. Therefore, the plain meaning of the Regulation clearly
includes a single seal. Such a reading as urged by the Contestant would exempt single seals not
only from §75.337(h), but also §75.364(c)(3) (concerning the testing of methane) and
§75.336(a)(iii) (concerning the monitoring of atmosphere behind a seal). Declaration of Stephen
G. Sawyer, Jr., Sec. Ex-3, ¶ 8. There is no conceivable reason why MSHA would have intended
for water and methane to be contained in very specific ways for multiple seals, but not for
singular seals. The clear intent of these regulations is to keep miners safe, and an exemption for
4

The Commission has explained that “this is an appropriately deferential standard, as
judges (as well as Commissioners) are not always best-equipped to decide technical issues
regarding ventilation and roof control. They are instead charged with deciding whether the
district manager has made a fair and informed suitability determination.” Prairie State
Generating Co. LLC v. Sec’y of Labor, MSHA, 2013 WL 3947974, at n. 6, aff’d, 792 F.3d 82
(D.C. Cir. 2015).

38 FMSHRC Page 562

single seals would not serve this purpose. Therefore, I find that the phrase “set of seals” can
mean one seal for purposes of the regulation.
Based on the stipulated facts it appears that the District Manager, Thomas E. Light, had a
reasonable factual and legal basis to conclude that the Contestant’s plan violated §75.337(h). The
District Manager was supplied with all relevant information regarding the seals. Stip. 19. He
considered the fact that Seals #1-3 are within 50 feet of each other. Declaration of Thomas E.
Light, Sec. Ex.-1, ¶ 9. Seal #4 is located approximately 2,600 feet from Seals #1-3, and this
distance is occupied by an uninterrupted barrier of coal that runs along the B Mains. Id. at ¶¶ 910. Furthermore, Seal #4 is 123 feet lower than Seals #1-3. Att. F-1. The District Manager was
concerned that a roof or rib fall could block water from reaching Seal #4, thereby allowing water
to accumulate behind Seals #1-3. Id. at ¶ 11.
Furthermore, the District Manager also consulted with staff who were assigned to review
the proposed plan in light of the conditions at the mine. Id. at ¶ 14. Staff such as Supervisory
Specialist Jeremy Williams and Civil Engineer Stephen Sawyer each reviewed the proposed
plans and concluded that they did not comply with the regulations. Declaration of Jeremy S.
Williams, Sec. Ex-2; Declaration of Stephen G. Sawyer, Jr., Sec. Ex-3. Specifically Williams
was concerned not only with the possibility of a roof or rib fall, but also with the effect on
methane readings under §75.364(c)(3) of not having separate water traps at Seals #1-3 and at #4.
Declaration of Jeremy S. Williams, Sec. Ex-2, ¶¶ 13-19. Sawyer reiterated these concerns and
emphasized that the proposed plan would have an adverse effect on barometric pressure and
methane testing. Declaration of Stephen G. Sawyer, Jr., Sec. Ex-3.
The District Manager communicated his concerns to the Contestant. Declaration of
Thomas E. Light, Sec. Ex.-1, ¶ 12. He considered all the information submitted, as well as
MSHA guidance regarding seals, and drew factual conclusions based on his knowledge and
experience. Declaration of Thomas E. Light, Sec. Ex.-1, ¶¶ 25-26. In rejecting the proposed plan,
he stated that the information had been reviewed, and “the review revealed that the B1 Butt is to
be sealed with two sets of seals. The set of seals identified as ‘#1, #2 & 3’ does not meet the
requirements of 30 C.F.R. 75.337(h).” Stip. 10; Resp. Ex-B.
The stipulations and documents show that the District Manager fully considered the
relevant and available facts and drew reasonable conclusions based on the regulations, MSHA
guidelines, and his experience and knowledge. Therefore, I find that he did not abuse his
discretion.

38 FMSHRC Page 563

Having found that the District Manager did not abuse his discretion in rejecting the
proposed plan on the basis that it did not comply with §75.337(h), I find that Contestant violated
§75.370(d) by taking steps to implement the plan. Wherefore, the Secretary’s Motion for
Summary Decision is GRANTED, the Contestant’s Motion for Summary Decision is DENIED,
and Rosebud Mining Co., is hereby ORDERED to pay the Secretary of Labor the sum of
$100.00 within 30 days of the date of this Order.5

/s/ Janet G. Harner
Janet G. Harner
Administrative Law Judge

Distribution:
Jordana L. Greenwald, Esq., U.S. Dept. of Labor, MSHA, 170 S. Independence Mall West, The
Curtis Center, Suite 630E, Philadelphia, PA 19106
Benjamin E. Stock, Esq., Rosebud Mining Co., 301 Market St., Kittanning, PA 16201

5

Payment should be sent to: MINE SAFETY AND HEALTH ADMINISTRATION,
U.S. DEPARTMENT OF LABOR, PAYMENT OFFICE, P. O. BOX 790390, ST. LOUIS, MO
63179-0390

38 FMSHRC Page 564

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
1331 PENNSYLVANIA AVE., N.W., SUITE 520N
WASHINGTON, DC 20004-1710
TELEPHONE: 202-434-9933 / FAX: 202-434-9949

March 14, 2016
DANIEL B. LOWE,
Complainant,

DISCRIMINATION PROCEEDING
Docket No. WEST 2014-614-DM
WE-MD 14-04

v.
VERIS GOLD USA, INC.,

Mine: Jerritt Canyon Mill
Mine ID: 26-01621

and
JERRITT CANYON GOLD, LLC,
Respondents.
ORDER ON COMPLAINANT’S MOTION TO AMEND
Before: Judge Moran
Complainant Daniel Lowe has filed a motion to amend the complaint in this matter,
brought under section 105(c)(3) of the Federal Mine Safety and Health Act of 1977, 30 U.S.C. §
801 et seq. (2012) (“Mine Act” or “Act”), to add Jerritt Canyon Gold, LLC, (“JCG”) as an
alleged successor. JCG then filed its Special Limited Appearance on Behalf of Jerritt Canyon
Gold, LLC to Contest Jurisdiction in Response to ALJ’s Order Regarding Secretary’s Motion for
Reconsideration and Complainant’s Motion to Amend (“Response”).1 For the reasons that
follow, the Court grants Complainant’s Motion to Amend, allowing the addition of JCG as an
alleged successor in interest to Veris Gold USA, Inc. (“Veris Gold”).2
JCG’s Special Limited Appearance challenges whether this Court has “jurisdiction over
and can attach liability for alleged claims of discrimination by Veris Gold USA, Inc. (‘Veris
Gold’) to [JCG], a newly formed entity that purchased certain assets of the former Veris Gold
under a bankruptcy court order and approved sale.” JCG Resp. 1.
The Response begins with serious inaccuracy by characterizing the Mine Act
discrimination action brought by Lowe as “alleged claims of discrimination by Veris Gold USA,
Inc.” Id. (emphasis added). This Court, after a hearing held in Elko, Nevada, on June 18, 2015,
1

Mr. Lowe filed a response to the JCG filing, which was also considered by the Court.

2

This Order parallels the March 4, 2016, Order issued by this Court in Matthew Varady’s
discrimination complaint against Veris, WEST 2014-307-DM. Lowe and Varady, both nonattorneys, with each presently proceeding pro se, have assisted one another in their respective
filings. In this instance their motions to amend, seeking to add Jarrett Canyon Gold as a party
were nearly identical submissions. Accordingly, except for minor adjustments, this Order tracks
the substance of Varady Order.

38 FMSHRC Page 565

found in a decision issued on October 15, 2015, that Veris Gold engaged in acts of
discrimination against Complainant Lowe. See Lowe v. Veris Gold USA, Inc., 37 FMSHRC 2337
(Oct. 2015) (ALJ). Therefore, far from mere allegations, this Court made findings of fact and
conclusions of law regarding that discrimination claim.
The Response then queries whether JCG, “a newly formed entity that purchased certain
assets of the former Veris Gold under a bankruptcy court order and approved sale” can be liable
for Veris Gold’s acts of discrimination. JCG Resp. 1. The Response does acknowledge that the
issue is whether JCG can be added to the complaint as an “alleged successor in interest to Veris
Gold.” Id.
It is JCG’s position that the final orders of the bankruptcy court are not subject to
collateral attack, as that court “declared the sale of Veris Gold assets to JCG ‘free and clear’ of
claims and encumbrances pursuant to Federal Bankruptcy Code, 11 U.S.C. § 363(f).” JCG Resp.
2. Again characterizing Lowe’s Complaint as an allegation of Veris Gold’s discrimination, JCG
asserts that “efforts to impose a penalty on JCG [based on Lowe’s discrimination complaint]
tramples on powerful and persuasive precedent as well as policies that derive from the
fundamental ‘equitable distribution to creditors’ policy underlying bankruptcy law.” Id. at 2. On
that basis, the Response contends that this Court has no jurisdiction over JCG and therefore it
should deny the Complainant’s Motion to Amend. Id.
In the “Background” section, the Response asserts “JCG is a newly formed limited
liability company funded by new investors [which is] not affiliated in any way with the former
operations of Veris Gold.” Id. (emphasis added).
The Response acknowledges that Mr. Lowe brought his own “private” discrimination
action under section 105(c)(3) of the Mine Act.3 The Response then notes that “[o]n June 4,
2015, the U.S. Bankruptcy Court entered an order approving the sale of Veris Gol[d]’s assets,
including the Jerritt Canyon mine and mill, free and clear of all liens, claims and interests

3

Though it acknowledges that Lowe brought his own discrimination action under section
105(c)(3) of the Mine Act, the Response cannot help but insert irrelevancies into its argument by
noting that MSHA declined to file a discrimination action on Lowe’s behalf and that MSHA’s
decision was “based upon its investigation, staffing, resources and priorities.” JCG Resp. 3 &
n.2. Such references are not merely historical, but, as with the Response’s characterization of the
action as “alleged claims of discrimination,” are obvious attempts to indirectly diminish the
merits of Lowe’s 105(c)(3) action as if it were a stepchild claim. Congress did not impute under
the Mine Act that such private claims were of inferior standing. Since JCG has raised the vehicle
employed for Lowe’s claim, it is fair to note that his action was one of a bevy of discrimination
complaints filed against Veris Gold, some brought by the Secretary of Labor and others, as with
Lowe, on their own. See Sec’y of Labor on behalf of Garcia v. Veris Gold USA, Inc., 36
FMSHRC 1883 (July 2014) (ALJ); Varady v. Veris Gold USA, Inc., 37 FMSHRC 2037 (Sept.
2015) (ALJ).

38 FMSHRC Page 566

pursuant to Section 363 of the Bankruptcy Code, (11 U.S.C. § 363). Docket No. 318.” Id. at 3.
JCG takes particular note that
the Sale Order specifically provided that the Assets would be sold free and clear
of: ‘rights or claims on any successor or transferee liability and any enforcement
action or enforcement history.…and… all contractual rights and claims and labor,
employment and pension claims, in each case, whether known or unknown,
choate or inchoate, filed or unfiled, scheduled or unscheduled, noticed or
unnoticed, recorded or unrecorded, perfected or unperfected, allowed or
disallowed, contingent or non-contingent, liquidated or unliquidated, matured or
un-matured, material or non-material, disputed or undisputed, whether arising
prior to or subsequent to the commencement of these Chapter 15 Cases...’
JCG Resp. 3-4 (quoting Sale Order at 6-7, In re Veris Gold Corp., No. 14-51015-gwz (Bankr. D.
Nev. June 4, 2015), ECF No. 318).
The Response then notes that Lowe received notice of the bankruptcy action, that on June
19, 2015, Lowe filed a motion to stay the bankruptcy court’s Sale Order, and that the bankruptcy
court denied the motion stating that there was no legal or factual basis for the relief Lowe sought.
Id. at 4. The denial of the motion occurred on the same day Lowe filed his motion seeking a
stay.4
The Response asserts that this Court “lacks jurisdiction to amend the complaint and
adjudicate the Section 105(c)(3) complaint against JCG.” JCG Resp. 5. Apart from the unusual
and temerarious assertion that this Court, as part of the Federal Mine Safety and Health Review
Commission (“the Commission”), in a lawful section 105(c)(3) action under the Mine Act, lacks
jurisdiction to allow Lowe to amend his complaint and to adjudicate such amended complaint
against JCG, the Response makes the fundamental error of conflating bankruptcy court
decisional authority with that of the Commission. The Commission has the authority to
adjudicate section 105(c) complaints of all stripes, and such authority includes determinations of
motions to amend such complaints.5 As Commissioner Cohen has noted in this case, “the
4

The Response notes that Lowe, a non-attorney, pro se complainant, did not attempt to
appeal the bankruptcy court’s denial of his motion and “thus failed to exhaust his remedies.”
JCG Resp. 4. This is somewhat disingenuous if meant to suggest that a different outcome was at
all possible.
5

See, e.g., McDonald v. TMK Enterprises, 37 FMSHRC 2239 (Oct. 2015); Black Beauty
Coal Co., 34 FMSHRC 1733 (Aug. 2012); Wyo. Fuel Co., 14 FMSHRC 1282 (Aug. 1992). The
Procedural Rules provide that the Commission's judges shall be guided by the Federal Rules of
Civil Procedure “[o]n any procedural question not regulated by Act, these Procedural Rules, or
the Administrative Procedure Act.” 29 C.F.R. § 2700.1(b). Rule 15(a) of the Federal Rules of
Civil Procedure provides that leave to amend a complaint shall be “freely given when justice so
requires.” Fed. R. Civ. P. 15(a); see also Foman v. Davis, 371 U.S. 178, 182 (1962). The
Commission has taken a liberal view when it comes to amending complaints, “especially when
. . . they do not prejudice a party in preparing its defenses.” Brannon v. Panther Mining, LLC, 31
(continued…)

38 FMSHRC Page 567

Complainant may file a motion to amend the complaint to add as parties the entities which now
have a successor interest in the mine formerly owned by Veris Gold.” Lowe v. Veris Gold USA,
Inc., No. WEST 2014-614-DM, 2016 WL 197500, at *2 n.4 (FMSHRC Jan. 12, 2016) (citing
Tolbert v. Chaney Creek Coal Corp., 12 FMSHRC 615 (Apr. 1990)). Commissioner Cohen
continued:
Moreover, the Federal Rules of Civil Procedure may present several potential
avenues of relief for the Complainant. See 29 C.F.R. § 2700.1(b) (“the
Commission and its Judges shall be guided so far as practicable by the Federal
Rules of Civil Procedure”). For instance, under Rule 21, a Judge may sua sponte
grant a post-hearing joinder of a new party. Fed. R. Civ. P. 21 (“the court may at
any time, on just terms, add or drop a party”). In addition, Federal Rule of Civil
Procedure 15 permits a party, with the court’s leave, to amend a complaint more
than 21 days after the pleading is served “when justice so requires.” Fed. R. Civ.
P. 15(a)(2).”
Id.
I.

Jerritt Canyon Gold’s Arguments

In support of its claim that this Court does not have jurisdiction to adjudicate a Mine Act
section 105(c)(3) discrimination complaint, the Response advances four contentions:
I. The automatic stay provisions of the Bankruptcy Code preclude ancillary
proceedings by private individuals and any such proceedings are void. . . . II. The
Bankruptcy Court’s Adjudication and sale of Veris Gold assets were “free and
clear” of liens, claims and interests as provided for under Section 363(f) of the
Bankruptcy Code. The Bankruptcy Courts’ [sic] Adjudication resulted in the
buyer of assets of Veris Gold taking title to those assets free from all claims
against Veris Gold, including the claims in this private proceeding. . . . III.
Complainant is barred under principles of res judicata and collateral estoppel from
bringing a claim against Veris Gold and JCG where Complainant made an
appearance, sought relief from, and made objections to actions in the Bankruptcy
Court’s denial of the relief sought by Complainant and the ordering of the sale
free and clear to JCG. . . . IV. Any action of the ALJ would violate important

5

(…continued)
FMSHRC 1277, 1279 (Sept. 2009) (ALJ); see also Cyprus Empire Corp., 12 FMSHRC 911, 916
(May 1990); El Paso Rock Quarries, Inc., 3 FMSHRC 35, 38 (Jan. 1981); Bob Bak Constr., No.
CENT 2005-139-M et al., 2006 WL 2927263, at *6 (FMSHRC Sept. 11, 2006) (ALJ). Provided
adequate notice is given and there is no prejudice to the opposing party, administrative pleadings
are to be liberally construed and easily amended. CDK Contracting Co., 23 FMSHRC 783, 784
(July 2001) (ALJ). The grant or denial of a motion for leave to amend is within the sound
discretion of the court and will be reversed only for an abuse of discretion. Jim Walter Res., No.
SE 2010-351, 2013 WL 3865345, at *4 (FMSHRC June 12, 2013) (ALJ) (citing Zenith Radio
Corp. v. Hazeltine Research, Inc., 401 U.S. 321, 330 (1971)).

38 FMSHRC Page 568

policies and the fundamental framework of the Bankruptcy Code which requires
equitable treatment of all creditors.
JCG Resp. 5, 7, 9, 11 (footnote omitted).
A. The Contention that the Automatic Stay Provisions of the Bankruptcy Code
Preclude Ancillary Proceedings by Private Individuals and Any Such
Proceedings Are Void
Noting that Veris Gold sought bankruptcy protection under Chapter 15 of the Bankruptcy
Code, JCG asserts that the petition filing brought about an “automatic stay” the same day and
triggered 11 U.S.C. § 362(a)(1). The Response states that the stay served as an injunction to
the commencement or continuation, including the issuance or employment of
process, of a judicial, administrative, or other action or proceeding against the
debtor that was or could have been commenced before the commencement of the
case under this title, or to recover a claim against the debtor that arose before the
commencement of the case under this title.
JCG Resp. 5 (quoting 11 U.S.C. § 362(a)(1)).
The Response acknowledges that, despite the broad language employed, “cases
commenced or continued by a ‘governmental unit’ may be exempt from the automatic stay”
provision, per 11 U.S.C. § 362 (b)(4). However, the Response effectively asserts that any action
other than one brought by a governmental unit is void ab initio. Id. at 6 (citing In re Dunbar, 245
F.3d 1058, 1063 (9th Cir. 2001)). It then contends that, since the pro se, non-attorney
Complainant failed to seek relief from the automatic stay, any actions taken by other judicial or
administrative authorities are void as infringing upon the bankruptcy court’s jurisdiction. Id.. The
concern is that if the bankruptcy court’s injunction could be modified, it would strip the court of
“its ability to distribute the debtor’s assets equitably, or to allow the debtor to reorganize [its]
financial affairs.” Id. at 6 (quoting In re Gruntz, 202 F.3d 1074, 1083-84 (9th Cir. 2000)).6 Thus,
the Response maintains that this Court has no jurisdiction because the bankruptcy court’s stay
enjoined “proceedings brought by creditors of a debtor outside of the bankruptcy case.” Id. at 7
(emphasis added). The response to this contention is addressed infra.

6

In In re Gruntz, the Ninth Circuit, in the context of determining whether a bankruptcy
court’s automatic stay enjoined a state criminal proceeding for failing to pay child support, held
that because that proceeding fell within one of the exceptions to an automatic stay, it did not so
operate, but that, generally, federal courts are not bound by state court modifications of the
automatic stay.

38 FMSHRC Page 569

B. The Contention that the Bankruptcy Court’s Adjudication and Sale of Veris
Gold Assets Were “Free and Clear” of Liens, Claims, and Interests as Provided
for Under § 363(f) of the Bankruptcy Code, Resulting in JCG, as the Buyer of
the Assets of Veris Gold, Taking Title to Those Assets Free from All Claims
Against Veris Gold, Including the Discrimination Action Brought by Lowe
Under the Mine Safety and Health Act
Noting that § 363(f)7 provides that the trustee may sell property free and clear of any
interest in such property other than the estate only upon meeting certain conditions, JCG
observes that the term “interest” has been broadly interpreted by courts and, citing In re Trans
World Airlines, Inc., 322 F.3d 283, 289-90 (3rd Cir. 2003) (“TWA”), that being free and clear of
such “interest” insulates a successor from claims of discrimination against the predecessor. JCG
Resp. 7. JCG also points to In re Leckie Smokeless Coal Co., 99 F.3d 573, 585 (4th Cir. 1996),
for the proposition that the bankruptcy court may extinguish Coal Act successor liability
pursuant to 11 U.S.C. § 363(f)(5) and therefore that Court did not need to determine if the
purchaser was a successor in interest. JCG Resp. 7. JCG contends that, per TWA, “interest in
property” applies to obligations that are connected to, or arise from, property being sold, and are
not limited to in rem interests. Id. at 8 (citing TWA, 322 F.3d at 289-90). JCG adds that as the
bankruptcy court’s Sale Order provided that the purchaser will not be liable for claims based on
any successor or transferee liability and any enforcement action or enforcement history or
employment and pension claims, such order applies to Lowe’s claim. Id. JCG also maintains that
Lowe moved to stay the Sale Order, and that his motion was denied and he made no appeal from
that order. Id. at 9.
It is true that, while not in the Ninth Circuit, the applicable circuit for this case, the Third
Circuit did hold in TWA that the various airline workers’ employment discrimination claims, as
well as claims by flight attendants under a travel voucher program that the debtor-airline had
established in settlement of sex discrimination actions, both qualified as “interests in property”
under the bankruptcy statute provision that provided for sale of assets of estates free and clear of
interests in property. However, this Court believes the case is distinguishable.

7

11 U.S.C. § 363(f) provides:

The trustee may sell property under subsection (b) or (c) of this section
free and clear of any interest in such property of an entity other than the estate,
only if—
(1) applicable nonbankruptcy law permits sale of such property free
and clear of such interest;
(2) such entity consents;
(3) such interest is a lien and the price at which such property is to be
sold is greater than the aggregate value of all liens on such property;
(4) such interest is in bona fide dispute; or
(5) such entity could be compelled, in a legal or equitable proceeding,
to accept a money satisfaction of such interest.

38 FMSHRC Page 570

First, it would appear that American Airlines was an arms-length successor to TWA. In
addition, the court of appeals concluded that in the § 363(f) sale permitting the sale of property
“free and clear” of an “interest in such property,” the claims against TWA were connected to or
arose from the assets sold, a determination which this Court has yet to make. An additional and
important distinction, the bankruptcy court determined there was no basis for successor liability
only after conducting an evidentiary hearing. TWA, 322 F.3d at 286.
Apart from the procedural protection of an evidentiary hearing, as noted, part of that
determination was the bankruptcy court’s determination that the claims against TWA were
interests in property under § 363(f). In construing the term “interest in such property,” the
appeals court acknowledged that Congress did not define that phrase and that some courts have
limited its application to in rem interests in property.1 The appeals court also referenced the
Fourth Circuit’s decision in Leckie in which that court concluded “that the employer-sponsored
benefit plans had interests in the property of the debtors which had been transferred under
section 363(f) in the sense that there was a relationship between their right to demand premium
payments from the debtors and the use to which the debtors had put their assets.” TWA, 322 F.3d
at 289 (citing Leckie, 99 F.3d at 582). The Third Circuit obviously struggled with its conclusion,
so much so that it felt the need to offer a supporting rationale had it concluded that the claims
were not interests in property. It noted that one of the discrimination claims went to trial and
damages were awarded, while in the other suit no determination of liability had been made at the
time of the bankruptcy filing. It then looked to the reasoning in other cases that such claimants
should not be allowed “to seek a recovery from the successor entity while creditors which were
accorded higher priority by the Bankruptcy Code obtained their recovery from the limited assets
of the bankruptcy estate [as that] would ‘subvert the specific priorities which define
Congressional policy for bankruptcy distribution to creditors.’” TWA, 322 F.3d at 292 (quoting
In re New England Fish Co., 19 B.R. 323, 329 (Bankr. W.D. Wash. 1982)).
However, the Third Circuit also took special note of the importance of discrimination
claims, stating it recognized “that the claims of the EEOC and the Knox-Schillinger class of
plaintiffs are based on congressional enactments addressing employment discrimination and are,
therefore, not to be extinguished absent a compelling justification.” Id. (emphasis added).
Despite that admission, that court continued to adhere to its view that allowing “the claimants to
assert successor liability claims against American while limiting other creditors’ recourse to the
proceeds of the asset sale would be inconsistent with the Bankruptcy Code’s priority scheme.”
Id.
It is clear, at least to this Court, that the Third Circuit’s holding was impacted by the
particular facts and that it was not a broad-based pronouncement. Among those facts was the
anticipated disastrous outcome if the claimants’ interests were recognized, as it noted:
The Bankruptcy Court found that, in the absence of a sale of TWA’s assets to
American, “the EEOC will be relegated to holding an unsecured claim in what
will very likely be a piece-meal liquidation of TWA. In that context, such claims
are likely to have little if any value.” In re Trans World Airlines, Inc., et al., No.
01-00056, slip op. at 23, 2001 WL 1820326 (Bankr. D. Del. Mar.27, 2001). The
same is true for claims asserted pursuant to the Travel Voucher Program, as they
would be reduced to a dollar amount and would receive the same treatment as the

38 FMSHRC Page 571

unsecured claims of the EEOC. Given the strong likelihood of a liquidation absent
the asset sale to American, a fact which appellants do not dispute, we agree with
the Bankruptcy Court that a sale of the assets of TWA at the expense of
preserving successor liability claims was necessary in order to preserve some
20,000 jobs, including those of Knox-Schillinger and the EEOC claimants still
employed by TWA, and to provide funding for employee-related liabilities,
including retirement benefits.
TWA, 322 F.3d at 293.
C. The Contention that Complainant Is Barred Under Principles of Res Judicata
and Collateral Estoppel from Bringing a Claim Against Veris Gold and JCG
Where Complainant Made an Appearance, Sought Relief from, and Made
Objections to Actions in the Bankruptcy Court and Thereafter Failed to Seek
Relief from or Appeal the Bankruptcy Court’s Denial of the Relief Sought by
Complainant and the Court’s Ordering of the Sale Free and Clear to JCG
JCG argues that since the § 363 sale order is an in rem proceeding, res judicata applies to
that sales transfer of property rights and that those property rights are good against the world.
JCG Resp. 9. Since the property in the bankruptcy court’s Sale Order was sold free and clear of
any interests in that property, Complainant cannot make any claims against that property. Id.
JCG adds that collateral estoppel also applies on the basis that Complainant “had notice and
participated in the Bankruptcy Court action, the matter was actually litigated, and Complainant
had the incentive to litigate and prevail.” JCG Resp. 10. Repeating its earlier remarks about this,
JCG asserts that Lowe had his chance, as he sought to stay the bankruptcy sales order. When the
bankruptcy court ruled against his motion, Lowe failed to appeal that ruling and now must live
with the consequences of that failure. Id. at 10.
This contention is an echo of JCG’s other arguments and is addressed within this Order.
D. The Contention that Any Action by the ALJ Would Violate Important Policies
and the Fundamental Framework of the Bankruptcy Code which Requires
Equitable Treatment of all Creditors.
Unabashedly, JCG invokes its concern for the “equitable treatment of creditors” and the
Bankruptcy Code’s purpose of ensuring “that all substantially similar claims of creditors are
treated equitably[, with c]laims [being] classified and paid according to priority as set forth in 11
U.S.C. § 507.” JCG Resp. 11. That sounds high-minded, but if the Court correctly interprets
JCG’s next remark that Veris Gold shifted from a “going concern” restructuring to a liquidation
and only secured claims would be paid, in plain English this means that no matter what Lowe did
in terms of appeals from the bankruptcy court rulings, he could never prevail. Thus, happily for
Veris, and by extension for JCG, under the bankruptcy proceeding, both were able to walk away
from all unsecured pre-filing claims. Mr. Lowe, JCG asserts, should not be entitled to any
“preferential” treatment. Rather, he should be entitled to the same equitable treatment dispensed
to all the other unsecured creditors. As an example of this “equitable treatment,” JCG points to
the settlement agreement Veris had with Jennifer Morreale, another person alleging

38 FMSHRC Page 572

discrimination by Veris, under which, by the Veris bankruptcy action she was paid nothing with
her claim being discharged. JCG seeks the same fair and equitable treatment for Lowe.
II.

Discussion
The Court takes a step back to take note of the basics of the bankruptcy process:
A fundamental goal of the federal bankruptcy laws enacted by Congress is to give
debtors a financial ‘fresh start’ from burdensome debts. The Supreme Court made
this point about the purpose of the bankruptcy law in a 1934 decision: ‘[I]t gives
to the honest but unfortunate debtor…a new opportunity in life and a clear field
for future effort, unhampered by the pressure and discouragement of preexisting
debt.’ Local Loan Co. v. Hunt, 292 U.S. 234, 244 (1934). This goal is
accomplished through the bankruptcy discharge, which releases debtors from
personal liability from specific debts and prohibits creditors from ever taking any
action against the debtor to collect those debts.

Administrative Office of the U.S. Courts, Process – Bankruptcy Basics,
http://www.uscourts.gov/services-forms/bankruptcy/bankruptcy-basics/process-bankruptcybasics (last visited March 3, 2016) (emphasis added).The same source advises that
[n]ot all debts are discharged. The debts discharged vary under each chapter of the
Bankruptcy Code. Section 523(a) of the Code specifically excepts various
categories of debts from the discharge granted to individual debtors. Therefore,
the debtor must still repay those debts after bankruptcy. Congress has determined
that these types of debts are not dischargeable for public policy reasons (based
either on the nature of the debt or the fact that the debts were incurred due to
improper behavior of the debtor, such as the debtor's drunken driving).
Id. (emphasis added).
Accordingly, it is noted that bankruptcy law is aimed at debts owed creditors, not at relief
for wrongdoers, such as those that engage in discrimination in violation of the Mine Act.
Depending on the outcome of the determination of JCG’s possible status as a successor and what
it knew about the Lowe proceeding, holding JCG responsible may be an appropriate outcome.
Moreover, as noted above, per the Commission’s prior opinion in this case, one
Commissioner expressed that it was not so clear that the bankruptcy proceeding filed by Veris

38 FMSHRC Page 573

Gold is effective against Lowe.8 See Lowe v. Veris Gold USA, Inc., No. WEST 2014-614-DM,
2016 WL 197500, at *2 n.4 (FMSHRC Jan. 12, 2016). That Commissioner further expressed that
[i]t appears that in filing its bankruptcy petition, Veris Gold may not have given
Lowe proper notice of the filing. Indeed, Lowe – together with other former
employees of Veris Gold who have discrimination complaints before the
Commission under section 105(c) of the Mine Act – filed a motion in the U.S.
Bankruptcy Court for the District of Nevada in Case No. 14-51015 gwz in which
they made this allegation.
Lowe, 2016 WL 197500, at *2 n.4.
The same Commissioner also stated:
Even if the bankruptcy filing was effective against Lowe, this fact does not
necessarily foreclose the Commission from providing relief against the successors
in interest of Veris Gold. In International Technical Products Corp., 249 NLRB
1301 (Jun. 1980), the NLRB held that a company which purchased all of the
assets of a predecessor company ‘free and clear of all liens, claims and
encumbrances’ pursuant to an order of a bankruptcy court could be held
responsible for the predecessor’s backpay liability under federal labor law. In
2010, the Board reaffirmed the International Technical Products Corp. holding in
Leiferman Enterprises, LLC, 355 NLRB 364 (Aug. 2010), incorporating by
reference 354 NLRB 872 (Oct. 2009), aff’d sub nom. NLRB v. Leiferman

8

The same Commissioner also expressed:

The Mine Act provides a Judge broad remedial powers to address
instances of discrimination as may be appropriate. 30 U.S.C. § 815(c)(3)
(providing that if a Judge sustains charges of discrimination he may grant “such
relief as [he] deems appropriate, including, but not limited to, an order requiring
the rehiring or reinstatement of the miner of his former position with back pay and
interest or such remedy as may be appropriate”). Accordingly, [that
Commissioner noted] that the Commission has been granted more discretion in
fashioning an appropriate remedy by the Mine Act than [this Court] initially
recognized [when it] concluded that reinstatement of a miner to a successor in
interest is not possible under the Mine Act. . . . However, the remedy of
reinstatement may be imposed on an operator’s successor in interest. Sec’y of
Labor on behalf of Corbin v. Sugartree Corp., 9 FMSHRC 394 (Mar. 1987), aff’d
sub nom., Terco v. Fed. Coal Mine Safety & Health Review Comm’n, 839 F.2d
236 (6th Cir. 1987), cert. denied, 488 U.S. 818 (1988); Simpson v. Kenta Energy,
11 FMSHRC 770, 778 (May 1989).
Lowe, 2016 WL 197500, at *2 n.4.

38 FMSHRC Page 574

Enterprises, LLC, 649 F.3d 873 (8th Cir. 2011), cert. denied, 132 S. Ct. 1741
(2012).
Id.
As the Commissioner noted, the National Labor Relations Board, in International
Technical Products, held that a successor was liable for backpay, despite the successor’s
assertion that the assets were purchased “free and clear of all liens” pursuant to an order and
judgment of the United States District Court. The NLRB stated that the sole issue presented was
whether “a judicial sale, free and clear of all liens, pursuant to the authority of a bankruptcy
court, extinguishes any backpay liability imposed upon a successor-employer for the unfair labor
practices committed by its predecessor-employer.” International Technical Products, 249 NLRB
at 1302. The successor asserted that as it purchased the predecessor’s assets free and clear of all
liens, claims, and encumbrances, this would include the Board’s claim for backpay. Citing its
decision in Perma Vinyl Corp., 164 NLRB 968 (1967), and the Supreme Court’s decision in
Golden State Bottling Company, Inc. v. N.L.R.B., 414 U.S. 168 (1973), the Board noted its
holding in Perma Vinyl
that ‘one who acquires and operates a business of an employer found guilty of
unfair labor practices in basically unchanged form under circumstances which
charge him with notice of unfair labor practice charges against his predecessor
should be held responsible for remedying his predecessor’s unlawful conduct.’ In
Golden State Bottling Company, Inc., the Supreme Court sustained the Board’s
Perma Vinyl doctrine and held that a successor-employer which acquires a
business with knowledge of an outstanding Board order requiring its predecessor
to reinstate with backpay an unlawfully discharged employee may properly be
required to assume the reinstatement obligation and to share jointly and severally
with the predecessor the backpay liability.
International Technical Products, 249 NLRB at 1303 (footnote omitted).
The Board did not accept the contention that the successor’s liability was extinguished by
the bankruptcy court’s order allowing the successor to purchase the assets “free and clear of all
liens, claims, and encumbrances. Rather, it noted that
while a bankruptcy court may have the authority to assign a certain priority to the
Board’s claim for backpay, the authority to modify or set aside the order upon
which the claim is based rests exclusively with the Board and the appropriate
reviewing Federal courts, and not the bankruptcy courts. Indeed, the significance
of a Board order has long been recognized by the Supreme Court. Thus, in
N.L.R.B. v. J. H. Rutter Rex Manufacturing Co, Inc., 396 U.S. 258, 263 (1969),
the Supreme Court, citing N.L.R.B. v. Seven-Up Bottling Co., 344 U.S. 344
(1953), stated that ‘as with the Board’s other remedies, the power to order back
pay is for the Board to wield, not for the courts.’ Moreover, the Court emphasized
that ‘when the Board, in the exercise of its informed discretion, makes an order of
restoration by way of back pay, the order should stand unless it can be shown that

38 FMSHRC Page 575

the order is a patent attempt to achieve ends other than those which can fairly be
said to effectuate the policies of the Act.’
Id.
The Board concluded that
the bankruptcy court’s order allowing [the successor] to purchase [the] assets free
of all liens, claims, and encumbrances cannot affect the Board’s Order . . .
requir[ing] . . . the ultimate successor [to] make the discriminate[e] whole for the
remaining portion of the backpay due and owing them. To find otherwise
would . . . be tantamount to a relinquishment by the Board of its statutory
obligation to remedy unfair labor practices and also its authority . . . to proceed
against a successor employer in furtherance of that obligation. Indeed, such a
finding would, of necessity, imply that, by merely ordering the judicial sale of a
bankrupt employer’s assets to a nonbankrupt successor employer ‘free and clear
of all liens, claims, and encumbrances,’ a bankruptcy court can effectively nullify
a Board order requiring that the nonbankrupt successor employer remedy the
unfair labor practices committed by its predecessor.
Id.
Speaking to the purpose of the Board’s order, it added:
To insure that the adverse effects of a wrongdoer’s unlawful conduct are
eliminated and that the public right is vindicated, it is essential that there be full
compliance with the Board’s order requiring that the employer comply with the
order’s remedial provisions. . . . Thus it cannot be classified or treated simply as a
“lien, claim, or encumberance” within the common usage of those terms and,
consequently, any liability arising therefrom cannot be extinguished or modified
. . . through the purchase of a bankrupt’s assets “free and clear of all liens, claims
and encumbrances” at a judicial sale.
Id.
In Chicago Truck Drivers, Helpers, and Warehouse Union (Independent) Pension Fund
v. Tasemkin, Inc., 59 F.3d 48, 49 (7th Cir. 1995), a multi-employer pension fund brought an
action against a Chapter 7 debtor’s successor in interest. Although the district court held there
could not be successor liability, the appeals court held that the pension fund’s unsuccessful
participation in the predecessor employer’s bankruptcy did not preclude it from a successor
liability claim. The facts in Tasemkin may yet echo those in this matter. Tasemkin “went bellyup” allegedly owing some $300,000 in delinquent pension funds. Id. While the Pension Fund
attempted to recover those funds in the Chapter 7 bankruptcy, Tasemkin Furniture (“Old
Tasemkin”) made a debt compromise agreement with its secured lender and turned over its
interest to a new company, Tasemkin, Inc., (“New Tasemkin”) which then foreclosed on the
collateral, leaving nothing for anyone else, including the Pension Fund. Id. Thereafter, the
Pension Fund sued Tasemkin, Inc., on a successor liability theory. Id. The Seventh Circuit

38 FMSHRC Page 576

provided clarity about successorship vis-à-vis bankruptcy and the general rule that a purchaser of
assets does not acquire the seller’s liabilities:
Most states have adopted exceptions to the general no-liability rule that allow
creditors to pursue the successor if the “sale” is merely a merger or some other
type of corporate reorganization that leaves real ownership unchanged. . . .
Successor liability under federal common law is broader still: in order to protect
federal rights or effectuate federal policies, this theory allows lawsuits against
even a genuinely distinct purchaser of a business if (1) the successor had notice of
the claim before the acquisition; and (2) there was “substantial continuity in the
operation of the business before and after the sale.” E.E.O.C. v. G-K-G, Inc., 39
F.3d 740, 748 (7th Cir.1994). Successor liability is an equitable doctrine, not an
inflexible command, and “in light of the difficulty of the successorship question,
the myriad factual circumstances and legal contexts in which it can arise, and the
absence of congressional guidance as to its resolution, emphasis on the facts of
each case as it arises is especially appropriate.” Howard Johnson Co., Inc. v.
Detroit Local Joint Exec. Bd., 417 U.S. 249, 256, 94 S.Ct. 2236, 2240, 41 L.Ed.2d
46 (1974); see also Steinbach v. Hubbard, 51 F.3d 843, 846 (9th Cir.1995).
Tasemkin, 59 F.3d at 49.
Noting that the district court had found that allowing the Pension Fund to proceed against
New Tasemkin on a successor liability theory would frustrate the primacy of the Bankruptcy
Code, and on that basis dismissed its claim, the Seventh Circuit acknowledged there were cases
adopting that approach but it rejected the notion that it is an ironclad or simplistically applied
rule. Id. at 50. The Seventh Circuit took note of the reasoning in support of protecting successors,
that it is desirable, perhaps even necessary, to shield purchasers of failing
businesses from liability incurred by the predecessors . . . as a means of
encouraging market growth and the fluidity of corporate capital. Fear of successor
liability, this argument runs, would “chill” sales in bankruptcy and as a result
harm employees of the failed concern who might have retained jobs with the
successor business . . . [and that] companies may have trouble selling their assets
for a decent price because “successors will be unwilling to assume a business
involved in substantial time-consuming and expensive litigation when the assets
themselves lack substantial value”
Id. (quoting Musikiwamba v. ESSI, Inc., 760 F.2d 740, 751 (7th Cir.1985)).
Again, the Seventh Circuit’s point, that a blanket rule is insufficiently analytical, is well
taken, as it noted that
there is no reason to accord the purchasers of formally bankrupt entities some
special measure of insulation from liability that is unavailable to ailing but not yet
defunct entities[, and that] it is neither certain nor clear that the chilling effect
need give [that Court] pause [as] purchasers can demand a lower price to account
for pending liabilities of which they are aware, and [furthermore] under federal

38 FMSHRC Page 577

successorship principles [purchasers] will not be held responsible for liabilities of
which they had no notice.
Id. at 50-51.
The Seventh Circuit then quickly dispatched the second argument — that allowing
application of “the successorship doctrine [would] frustrate[] the orderly scheme of the
Bankruptcy Code by allowing some unsecured creditors to leapfrog over others.” Id. at 51. The
circuit court observed that “once a bankruptcy proceeding is completed and its books closed, the
bankrupt has ceased to exist and the priorities by which its creditors have been ordered lose their
force.” Id. Although the circuit court acknowledged that imposing successorship liability “would
be a second opportunity for a creditor to recover on liabilities after coming away from the
bankruptcy proceeding empty-handed,” it noted that “a second chance is precisely the point of
successor liability, and it is not clear why an intervening bankruptcy proceeding, in particular,
should have a per se preclusive effect on the creditor’s chances.” Id. The circuit court clearly
thought a successorship theory should be permitted where the opposite approach, one which had
the effect of “frustrating unsecured creditors while resurrecting virtually the identical enterprise,”
should not. Id.9

9

A number of law review commentators have criticized the view that the power of a
bankruptcy court under § 363(f) is without boundaries. George W. Kuney, Misinterpreting
Bankruptcy Code Section 363(f) and Undermining the Chapter 11 Process, 76 Am. Bankr. L.J.
(2002). The author notes that § 363(f) of the bankruptcy code authorizes sales free of “any
interests,” whereas § 1141(c) authorizes post-sale vesting of property free and clear of all
“claims and interests,” pointing out that the distinction is important because the latter is a plan
process whereas the former is a quick-sale process, which affords little opportunity to object.
Despite the narrower statutory language, in applying § 363(f), bankruptcy courts have been
affording the debtor or trustee the same power to sell claims and interests. As applied to
successors, the author points out that although it has been asserted that “[s]tate and federal
decisions holding a bankruptcy purchaser liable as a successor of the debtor are directly at odds
with Congressional intent to allow a debtor to sell its assets free and clear of all claims and
interests therein,” this view is problematic. Id. at 258. This is because “[s]uccessor liability arises
out of the actions of the purchaser, not the property itself.” Id. at 261. Thus, where
a de facto merger is found, or mere continuation of an enterprise justifies
imposing successor liability, it is the purchaser’s postsale conduct (in continuing
the business in substantially the same form and manner) that gives rise to liability.
The same is true for successor liability founded upon fraudulent transfer and
continued manufacture of a product line. All these successor liability doctrines are
grounded upon acts or implications from acts of the purchaser, not the property.
Id. Thus, successor liability is in personam in nature, not in rem.
Other commenters have similarly opined that successor liability claims should be viewed
as outside of “interests in property” under § 363(f) of the Bankruptcy Act. Rachel P. Corcoran,
(continued…)

38 FMSHRC Page 578

9

(…continued)
Why Successor Liability Claims are not ‘Interests in Property’ under Section 363(f), 18 Am.
Bankr. Inst. L. Rev. 697 (2010). As noted, that section permits the sale of property of the estate
outside the ordinary course of business “free and clear of any interest in such property.” The
article examines what constitutes an “interest in property” in the context of § 363(f)’s “free and
clear” sale provision, noting that its construction is important for successor liability claimants
suing those who have purchased under it. While acknowledging that the great majority of courts
have interpreted the provision to include successor claims, the author contends that state law
should guide “the analysis of whether a particular claim or right constitutes ‘property’ or an
‘interest in property’ in the bankruptcy context, unless some identifiable federal interest requires
otherwise,” and that Supreme Court precedent supports her view. Id. at 699. The author also
observes that if a successor liability claim is an interest in property, then such claimant is entitled
to adequate protection per § 363(e). This author also notes that § 363(f) only refers to “interests
in property,” and does not include the term “claims.” Id. at 705. “Successor liability claims do
not fall within any one of the section 507 priorities, and therefore, are general unsecured claims
entitled to a pro rata share of whatever remains after secured and priority claims are paid.” Id. at
707. The author also cites to Golden State Bottling Co. v. NLRB, 414 U.S. 168 (1973), stating
that the Supreme Court
held ‘that a bona fide purchaser, acquiring, with knowledge that the wrong
remains unremedied, the employing enterprise which was the locus of the unfair
labor practice, may be considered in privity with its predecessor for purposes of
Rule 65(d)[,]’ that is, with respect to injunctions and restraining orders resulting
from unfair labor practices. The Court reasoned, ‘[a]voidance of labor strife,
prevention of a deterrent effect on the exercise of rights guaranteed employees . . .
and protection for the victimized employee-- all important policies subserved by
the National Labor Relations Act, are achieved at a relatively minimal cost to the
bona fide successor.’ . . . [T]he imposition of successor liability in Golden State
was not due to the transfer of property alone, but rather, federal policy concerns
and the successor’s knowledge at the time of purchase.
Id. at 727 (quoting Golden State Bottling, 414 U.S. at 180, 185) (footnotes omitted).
Another commentator reached a similar analytical outcome. See Patrick M. Birney,
Section 363 Sale Orders: May Sales be made Free and Clear of Successor Liability Claims?, 22
J. Bankr. L. & Prac. 4 Art. 4 (2013). The author asserts that § 363 cannot provide insulation from
successor liability claims, and that such claims against a § 363 purchaser under a successor
liability theory should be evaluated under state successor liability law. Speaking to the language
employed in § 363, that such sales are made “free and clear of any interest in such property,” the
author acknowledges that in In re Leckie Smokeless Coal Co., 99 F.3d 573 (4th Cir. 1996), the
court suggests that the “any interest” language “refer[s] to obligations that are connected to, or
arise from, the property being sold,” and, in a similar vein, that In re Trans World Airlines, Inc.,
322 F.3d 283 (3d Cir. 2003), also points to the proposition that “any interest” should include
interests “that could potentially travel with the property being sold.” Birney, supra, at 3.
(continued…)

38 FMSHRC Page 579

JCG has acknowledged that if MSHA itself brought the discrimination claim under
section 105(c)(2) such a claim would be in a different category, but in this Court’s estimation
there is nothing about a section 105(c)(3) claim which mandates that it should have inferior
status. Congress included the provision as a failsafe protection mechanism for those miners
alleging discrimination where, as in this case, the agency, though acting in good faith, simply
gets it wrong.
The Mine Act is a distinct creation of Congress. It operates independently of the
Bankruptcy Act in, among other matters, making determinations of discrimination, appropriate
parties to be included in its proceedings, and findings on the issue of successorship. There is
nothing in the Mine Act that relegates it to a status as an appendage of bankruptcy law and
therefore there is nothing which prohibits this Court, should the facts so warrant, from making
the legal determination of whether JCG is a successor entity under the Mine Act. Should the
Court find that JCG is a successor to Veris Gold, it also has the authority to award damages
against that entity. However, should Lowe prevail, the issue of whether JCG will ultimately be
held financially liable as a successor for the damages flowing from Mr. Lowe’s discrimination
claim is unpredictable and a distinct matter from this Court’s ability to make the determination of
9

(…continued)
However, as with the other commentators cited in this footnote, the author notes that, although
courts have read the word “claims” into § 363(f), it is absent. In contrast, the word does appear in
§ 1141(c) proceedings, an inclusion which makes sense because that section provides claimants
with procedural rights that do not exist in § 363 sale. Because “successor liability claimants are
general unsecured creditors, who have no specific interest in the property that is being sold . . .
there is no nexus between a successor liability claimant and specific debtor property outside of
bankruptcy.” Id. at 4. These are in personam, not in rem, actions, which is significant because a
judgment against a successor does not constitute an interest in the debtor’s property. Id. If in
personam claims are included within a § 363 sale order, that would constitute “a nondebtor
release of the asset purchaser from the successor liability claim” but such releases are very
limited under the Bankruptcy Code. Id. at 5. In that regard the author notes that In re
Lowenschuss, 67 F.3d 1394, 1401 (9th Cir. 1995), held that, except for asbestos matters,
nondebtor releases are prohibited. Birney, supra, at 6. Thus, the author contends that as “thirdparty releases are permitted (if at all) only in limited circumstances and only in the context of a
confirmed plan of reorganization, the Bankruptcy Code, and in particular section 363, simply
cannot authorize the insulation of an asset purchaser from successor liability claims.” Id.
Advocating that state law should not be supplanted in the context of bankruptcy, unless Congress
expressly so declares such a preemption, the author points out that the “Supreme Court has noted
that, absent a “clear and manifest” purpose to the contrary, “the Bankruptcy Code will be
construed to adopt, rather than to displace . . . state law.” To that point, § 363 does not contain an
express congressional mandate empowering bankruptcy courts to sell debtor assets free and clear
of in personam claims, including successor liability claims. Instead, the courts have inserted that
broad interpretation. Id. at 6-7. Perhaps most importantly, the author observes that successor
liability claims are born from the conduct of the asset purchaser, and not the asset. Id.
This Court fully appreciates that law journal assessments are not, in any fashion,
precedent. However, the persuasiveness of such arguments is noted.

38 FMSHRC Page 580

whether JCG is properly designated as a successor and to make findings as to the established,
and appropriate, damages.
Other observations need to be made. It is unclear whether, in the high speed route under §
363(f) of the Bankruptcy Act, Mr. Lowe received fair treatment. Though beyond this Court’s
purview, it would seem that he did not, in part because the § 363 procedure avoids the due
process hearing found in § 1141(c) proceedings. The Court is under the impression that the
bankruptcy court relies heavily upon those moving that procedure along, in particular, the
monitor, to ensure that they are treating those who may have claims appropriately, especially
where a pro se, non-attorney is seeking fair treatment. This Court is also persuaded that, in line
with the law review commentators cited above, at least in the type of claim brought by Mr.
Lowe, the tendency of many courts to read interests and claims into 363 actions may work
injustice.
In this connection it is noted that while the bankruptcy action was proceeding, Veris was
still actively defending the section 105(c)(3) claims brought by Mr. Lowe. JCG at least had
knowledge of this. It was not until the evidence at that hearing clearly demonstrated Veris’
discriminatory behavior against Lowe that, at the conclusion of the hearing, Veris then acted to
back out. That option, not taken earlier, was available.
Accordingly, Lowe’s complaint is amended to add JCG as a respondent.10 The next step
in the proceeding will be to determine the appropriateness of designating JCG as a successor.
The final stage will then be for the Court to determine the appropriate damages to be awarded, a
determination made apart from whether such damages as may be awarded will be enforceable in
another federal, or possibly a state, forum.
Within two weeks from the date of this Order, JCG is directed to advise the Court
whether it intends to participate in the successorship and damages proceedings and
determinations.
So ordered.

/s/ William B. Moran
William B. Moran
Administrative Law Judge

10

A separate order will be forthcoming regarding the issue of whether the Whitebox
Entities may appropriately be added as a respondent in this proceeding for the purpose of
determining successor liability.

38 FMSHRC Page 581

Distribution:
Mark Kaster, Dorsey & Whitney, LLP, 1500 South 6th Street, Minneapolis, MN 55402
Annette Jarvis, Dorsey & Whitney, LLP, 136 South Main Street, Suite 1000, Salt Lake City, UT
84101
Daniel B. Lowe, P.O. Box 2608, Elko, NV 89801
Cathy L. Reece, Fennemore Craig, P.C., 2394 East Camelback Rd., Suite 600, Phoenix, AZ
85016
Brad J. Mantel, Esq., Department of Labor, SOL – Regional Solicitor’s Office, 201 12th Street
South – Suite 401, Arlington, VA 22202-5450

38 FMSHRC Page 582

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
1331 PENNSYLVANIA AVENUE, N.W., SUITE 520N
WASHINGTON, D.C. 20004

March 18, 2016
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner,

CIVIL PENALTY PROCEEDING
Docket No. YORK 2013-212-M
A.C. No. 30-00287-330292 (2KX)

v.
NORTH AMERICAN QUARRY AND
CONSTRUCTION SERVICES, LLC,
Respondent.

Mine: Mt. Marion Pit and Mill

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner,

CIVIL PENALTY PROCEEDING
Docket No. YORK 2015-134-M
A.C. No. 30-00287-387349A

v.
MARTY HARRINGTON, formerly
employed by NORTH AMERICAN
QUARRY AND CONSTRUCTION
SERVICES, LLC,
Respondent.

Mine: Mt. Marion Pit and Mill

ORDER GRANTING THE SECRETARY’S MOTION TO COMPEL
These cases are before me upon the petitions for the assessment of civil penalty filed by
the Secretary of Labor (“Secretary”) pursuant to sections 105 and 110(c) of the Federal Mine
Safety and Health Act of 1977 (“Mine Act”), 30 U.S.C. §§ 815, 820(c).1 I consolidated Docket
Nos. YORK 2013-212-M and YORK 2015-134-M on December 8, 2015, and ordered the parties
to comply with my Prehearing Order by no later than April 20, 2016.
On February 25, 2016, the Secretary filed a motion to compel North American Quarry
and Construction Services, LLC (“NAQCS”), to produce requested discovery and to appear at a
1

On January 2, 2014, Chief Administrative Law Judge Robert J. Lesnick assigned me
Docket No. YORK 2013-212-M. On April 14, 2014, I stayed this docket, yet allowed discovery
to proceed, pending completion of the Secretary’s related section 110(c) investigation. On
September 25, 2015, the Secretary filed a petition in Docket No. YORK 2015-134-M, seeking
penalties against Marty Harrington (“Harrington”) under section 110(c). Chief Judge Lesnick
assigned me Docket No. YORK 2015-134-M on December 2, 2015, attaching a copy of my
Prehearing Order directing the parties to settle the case or position it for hearing within 140 days.

38 FMSHRC Page 583

Rule 30(b)(6) deposition focusing on the business relationship between NAQCS and its parent
company, Austin Powder Company (“Austin Powder”). See Fed. R. Civ. P. 30(b)(6). NAQCS
timely filed a response on March 7, 2016. On March 15, 2016, the Secretary filed a motion
requesting permission to file a reply to NAQCS’s response, which I hereby DENY.
I. Background and Issues
On August 19, 2015, the Secretary sent NAQCS a set of interrogatories and document
requests. (Mot. at 6.) NAQCS objected to one interrogatory and eight document requests, which
sought information about NAQCS’s relationship with Austin Powder. (Mot. at 6–9.) NAQCS’s
objections stated that the information sought was irrelevant, overly broad, unduly burdensome,
not reasonably calculated to lead to the discovery of admissible evidence, and protected by the
attorney-client privilege and work-product doctrine. (Id.) NAQCS provided no additional
explanation in its initial objections. (Id.)
On October 21, 2015, the Secretary again requested this information, asserting its
relevance to the Secretary’s penalty assessment. (Mot. at Ex. K.) On November 10, 2015,
NAQCS again refused to comply but indicated it would stipulate (1) to the operator’s size
alleged in the Secretary’s Petition for the Assessment of Civil Penalty, and (2) that the
Secretary’s proposed penalty would not adversely affect the operator’s ability to continue in
business. (Mot. at Ex. L.) On January 13, 2016, the Secretary sent a final letter demanding the
information and averring that NAQCS’s proposed stipulations did not resolve the penalty issue.
(Mot. at Ex. M.) On February 16, 2016, the Secretary served NAQCS with notice of its Rule
30(b)(6) deposition concerning these same topics. (Mot. at 2, Ex. A.) According to the Secretary,
NAQCS will not comply with the notice. (Mot. at 2.)
In his motion, the Secretary argues he is entitled to conduct discovery on the relationship
between Austin Powder and its subsidiary, NAQCS, to demonstrate that the two entities should
be treated as a “unitary operator.” (Mot. at 9–10.) The Secretary relies on the Commission’s
holding in Berwind Natural Resources Corporation, 21 FMSHRC 1284 (Dec. 1999), and claims
Austin Powder may be held liable for both the violation and penalty in this matter under the
unitary operator theory.2 (Id. at 9–11.) The Secretary thus believes his discovery requests are
necessary to determine the full extent of Austin Powder’s control over NAQCS. (Id. at 11–12.)
In response, NAQCS argues that the Secretary’s discovery requests are duplicative, are
wasteful, and seek irrelevant information. (Resp. to Mot. at 2–5.) NAQCS asserts that the
Secretary has already completed voluminous discovery on the unitary operator issue in separate
proceedings before another Commission Judge involving Austin Powder and other subsidiaries

2

In Berwind, the Commission held that a corporation and its subsidiary may be
considered a single operator under the Mine Act for purposes of establishing joint and several
liability and assessing civil penalties. See Berwind Natural Res. Corp., 21 FMSHRC at 1316.

38 FMSHRC Page 584

(not NAQCS).3 (Id. at 3.) NAQCS claims its relationship with Austin Powder has already been
examined in those separate proceedings. (Id.) Furthermore, NAQCS argues that the requested
information is irrelevant due to NAQCS’s proposed stipulations, as well as Austin Powder’s
limited involvement in the events leading to the issuance of the citations here. (Id. at 4–5.)
Based on the parties’ arguments, the following issues are before me — (1) whether
information regarding NAQCS business relationship with its parent company, Austin Powder, is
within the scope of discovery; and (2) whether providing the requested documents and an answer
to the interrogatory and allowing the Federal Rule 30(b)(6) deposition would be duplicative and
impose an undue burden on NAQCS.
II. Principles of Law
A.

Scope of Discovery

Under Commission Procedural Rule 56, parties may use depositions, written
interrogatories, requests for admissions, and requests for documents or objects to “obtain
discovery of any relevant, non-privileged matter that is admissible evidence or appears likely to
lead to the discovery of admissible evidence.” 29 C.F.R. § 2700.56(a)–(b). A party served with a
request for production must respond within 25 days of service and state the basis for any
objections in its answer. 29 C.F.R. § 2700.58(c).
Commission Judges may look to the Federal Rules of Civil Procedure for guidance on
any procedural question not governed by the Mine Act, the Commission’s Procedural Rules, or
the Administrative Procedure Act. 29 C.F.R. § 2700.1(b). Under Federal Rule 26(b)(1), a party
may discover “any non[-]privileged matter that is relevant to any party’s claim or defense and
proportional to the needs of the case[.]” Fed. R. Civ. P. 26(b)(1). The scope of discovery under
the Federal Rules is “construed broadly to encompass any matter that bears on, or that reasonably
could lead to other matter that could bear on, any issue that is or may be in the case.”
Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 351 (1978). Parties may depose company
officials under Federal Rule 30(b)(6). Fed. R. Civ. P. 30(b)(6).
B.

Limitations on Discovery: Undue Burden or Expense

Under Commission Procedural Rule 56(c), a Commission Judge may “limit discovery to
prevent undue delay or to protect a party or person from oppression or undue burden or expense”
for “good cause shown.” 29 C.F.R. § 2700.56(c). This provision grants the Judge considerable
discretion to regulate the course of discovery. See also 29 C.F.R. § 2700.55 (empowering
3

On March 27, 2015, Administrative Law Judge Kenneth R. Andrews consolidated
sixteen dockets to determine preliminarily whether Austin Powder and a number of its
subsidiaries constitute a unitary operator. Austin Powder Co., FMSHRC Docket No. KENT
2013-1078 (Mar. 27, 2015) (ALJ) (order). On March 9, 2016, Judge Andrews issued an order
affirming the entities’ “unitary operator” status. Austin Powder Co., FMSHRC Docket No.
PENN 2012-172 (Mar. 9, 2016) (ALJ) (order). However, NAQCS admits it was not a subsidiary
involved in the consolidated proceedings before Judge Andrews. (Resp. to Mot. at 3.)

38 FMSHRC Page 585

Commission Judges to regulate the course of hearings, order depositions, and dispose of
procedural requests).
Although the Commission has not defined “good cause” or “undue burden,” Commission
Judges have relied on Commission Rule 56(c) to limit needless, speculative, overly broad, or
duplicative discovery. See Marfork Coal Co., 28 FMSHRC 742, 743 (Aug. 2006) (ALJ)
(postponing “needless discovery” where contest cases had been stayed pending the proposal of
civil penalties); Eagle Energy, Inc., 21 FMSHRC 109, 113 (Jan. 1999) (ALJ) (denying motion to
compel in camera review of documents where requesting party failed to make a “threshold
showing identifying the nature of information to be discovered”); Newmont Gold Co., 18
FMSHRC 1709, 1713–14 (Sept. 1996) (ALJ) (limiting deposition questions to prevent “broad,
complicated, or lengthy hypothetical questions . . . that do not relate to the facts at issue”); Scott
McGlothlin v. Dominion Coal Corp., 36 FMSHRC 3049, 3051 (Nov. 2014) (ALJ) (granting
motion to quash subpoena because information sought had already been obtained through other
documentation and would not necessarily lead to relevant evidence).
A party objecting to a discovery request on the basis of undue burden or expense must
demonstrate such a burden or expense. See Greyeagle Coal Co., 35 FMSHRC 3321, 3327–29
(ALJ) (refusing to limit discovery because party failed to detail the burden or expense involved
in responding to discovery request); Rail Link, Inc., 20 FMSHRC 181, 182–83 (Jan. 1998) (ALJ)
(denying motion for protective order because party failed to show the requested deposition
would cause undue burden); Newmont Gold Co., 18 FMSHRC 1304, 1306–08 (July 1996) (ALJ)
(denying, in part, motion for protective order as depositions would not be overly burdensome).
III. Analysis and Conclusions of Law
A.

Scope of Discovery – Relevancy

The Secretary seeks information to determine Austin Powder and NAQCS’s unitary
operator status. (Mot. at 11.) NAQCS argues the unitary operator issue was the focus of
discovery with regard to Austin Powder’s other subsidiaries, and the Secretary should not be
permitted to delve into it again with NAQCS. (Resp. to Mot. at 2–4.)
Here, the interrogatory, eight document requests, and notice of deposition ask NAQCS to
produce information pertaining to its corporate relationship with Austin Powder: contractual
agreements between the two entities; NAQCS’s placement within Austin Powder’s
organizational structure; NAQCS’s leasing of employees; NAQCS’s worker and unemployment
compensation policies; any goods, products, or services Austin Powder provides to NAQCS; and
Austin Powder’s role in this litigation. (Mot. at 6–9, Ex. A.) Under Berwind, the Commission
considers four factors to determine whether multiple entities will be treated as a unitary operator
— (1) interrelation of operations; (2) common management; (3) centralized control over mine
health and safety; and (4) common ownership. Berwind, 21 FMSHRC at 1317. The Secretary’s
discovery requests relate to each of the four Berwind factors and would allow the Secretary to
identify whether Austin Powder could be jointly liable with NAQCS for both the violation and
payment of the civil penalty. Thus, the information the Secretary seeks is quite relevant to the
unitary operator theory, especially given that no legal determination by a Commission Judge has

38 FMSHRC Page 586

been made that NAQCS and Austin Powder are a unitary operator. Of course, a stipulation to the
unitary operator issue and an unopposed motion adding Austin Powder as a party would obviate
the need for any such discovery.
NAQCS next argues its offered stipulations about the Secretary’s proposed penalty
eliminate the relevance of NAQCS’s relationship with Austin Powder. (Resp. to Mot. at 4.)
Commission Judges, however, are not bound by the Secretary’s proposed penalty assessment.
See, e.g., Sellersburg Stone Co., 5 FMSHRC 287, 290–93 (Mar. 1983), aff’d, 737 F.2d 1147,
1151–52 (7th Cir. 1984) (“[I]t is clear that under the [Mine] Act the Secretary of Labor’s and the
Commission’s role regarding the assessment of penalties are separate and independent”).
Consequently, information about the relationship between NAQCS and Austin Powder remains
relevant to the Commission’s own determination of the civil penalty in this matter. NAQCS’s
suggested stipulations, therefore, would not fully resolve the issue regarding the appropriate civil
penalty.
Additionally, NAQCS argues that the information sought is not relevant to the actual
violations at issue. (Resp. to Mot. at 4–5.) NAQCS claims the Secretary has no evidence that
Austin Powder provided either the training or equipment that led to the violations. (Id.) Yet
contrary to NAQCS’s claim, the Secretary has provided evidence that NAQCS’s employees
drive vehicles carrying Austin Powder’s logo and are subject to the Austin Powder Company
Employee Handbook, which contains the company’s safety policy. (Mot. at 10, Exs. J, C.) This
evidence signals that a further inquiry into the extent of Austin Powder’s involvement in
NAQCS’s operations is warranted.4 The Secretary’s discovery requests would lead him to the
very information NAQCS claims the Secretary does not have. NACQS’s circular reasoning why
this information is not relevant therefore lacks merit.
Accordingly, I determine that the information the Secretary seeks in his discovery
requests is relevant or appears likely to lead to the discovery of admissible evidence under
Commission Rule 56, and is thus within the scope of discovery in this matter.
B.

Undue Burden or Expense

NAQCS argues that the Secretary’s discovery requests are duplicative and wasteful.
(Resp. to Mot. at 2.) In support of this argument, NAQCS asserts that the Secretary has already
completed voluminous discovery on the unitary operator issue in a separate Commission
proceeding involving Austin Powder and a number of its other subsidiaries. (Id.)
NACQS, however, was not a party in any of the dockets contained in the separate action.
(Resp. to Mot. at 3.) Non-parties who are not privy to a legal action generally cannot be bound
4

A Commission Judge’s decisions are not binding upon the Commission. 29 C.F.R.
§ 2700.69(d). Nevertheless, Judge Andrew’s order affirming Austin Powder’s unitary operator
status with a number of its other subsidiaries strongly suggests that Austin Powder’s control over
its subsidiary NAQCS is a lot more pervasive than NAQCS seems to present. Austin Powder
Co., FMSHRC Docket No. PENN 2012-172 (Mar. 9, 2016) (ALJ) (order).

38 FMSHRC Page 587

by the adjudication of issues in that action. Richards v. Jefferson Cty., 517 U.S. 793, 798 (1996)
(“A judgment or decree among parties to a lawsuit resolves issues as among them, but it does not
conclude the rights of strangers to those proceedings.” (quoting Martin v. Wilks, 490 U.S. 755,
762 (1989))). Furthermore, although another Commission Judge ruled on the unitary operator
issue for other Austin Powder subsidiaries, decisions by a Commission Judge are not binding
legal precedent. 29 C.F.R. § 2700.69(d). Thus, whether Austin Powder and NAQCS may be
considered a unitary operator remains at issue in the matter before me. Accordingly, I determine
that discovery by the Secretary on the issue would not be duplicative or wasteful.
Finally, NAQCS provided no information about the burden or expense of complying with
the discovery. Based on the information before me, the discovery sought by the Secretary does
not appear to be needless, speculative, overly broad, or duplicative. Rather, the discovery appears
relevant and sufficiently tailored to the unitary operator issue. Lacking any additional details
regarding the burden or expense of producing the requested information, I therefore determine
that NAQCS has not demonstrated any undue burden or expense. Absent good cause, I conclude
there is no basis to limit the Secretary’s pending discovery requests.
IV. Order
Based on the above reasoning, the Secretary’s motion to compel is GRANTED. It is
hereby ORDERED that NAQCS shall (1) identify and produce the documents in the Secretary’s
eight document requests, unless otherwise privileged; (2) provide an answer to the Secretary’s
interrogatory; and (3) designate a person or persons to appear at the Secretary’s properly noticed
Rule 30(b)(6) deposition.5

/s/ Alan G. Paez
Alan G. Paez
Administrative Law Judge

5

Under the Commission’s rules a party that fails to comply with an order compelling
discovery may be subject to an order, as is just and appropriate, in favor of the party seeking
discovery, including deeming as established the matters sought to be discovered or dismissing
the proceedings altogether. 29 C.F.R. § 2700.59.

38 FMSHRC Page 588

Distribution (Via Electronic Mail & U.S. Mail):
Patrick M. Dalin, Esq., U.S. Department of Labor, Office of the Solicitor, 201 Varick Street,
Room 983, New York, NY 10014
(dalin.patrick@dol.gov)
David J. Hardy Esq., Hardy Pence PLLC, P.O. Box 2548, Charleston, WV 25329-2548
(dhardy@hardypence.com)
Robert B. Allen, Esq., Kay Casto & Chaney PLLC, P.O. Box 2031, Charleston, WV 25327
(rallen@kaycasto.com)
/ivn

38 FMSHRC Page 589

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
1331 PENNSYLVANIA AVE., N.W., SUITE 520N
WASHINGTON, DC 20004-1710
TELEPHONE: 202-434-9933 / FAX: 202-434-9949

March 21, 2016
MATTHEW A. VARADY,
Complainant,
v.
VERIS GOLD USA, INC.,

DISCRIMINATION PROCEEDING
Docket No. WEST 2014-307-DM
WE-MD 14-03
Mine: Jerritt Canyon Mill
Mine ID: 26-01621

and
JERRITT CANYON GOLD, LLC,
Respondents,
ORDER ON COMPLAINANT’S MOTION TO AMEND TO ADD VARIOUS
WHITEBOX ENTITIES AS PARTIES
Before:

Judge Moran

Complainant Matthew Varady has filed a motion to amend his original complaint “so as
to join ‘Whitebox Entities’ to include Whitebox Asset Management, Whitebox Advisors LLC,
Wbox 2014-1 Ltd., Jerritt Canyon Gold, LLC,1 Sprott Mining Inc., and Eric Sprott as successors
in interest to Veris Gold USA Inc.” Mot. to Deny Special Limited Appearances at 2; see also
Mot. to Amend and Mot. for Expedited Consideration at 1.
Following that motion, on February 12, 2016, counsel on behalf of the Whitebox Entities
(“Whitebox Counsel”) filed a Special Limited Appearance to contest this Court’s jurisdiction and
to challenge whether the Court can attach liability against the parties Varady wishes to join for
the acts of discrimination against Varady committed by Veris Gold USA, Inc. (“Veris Gold”).
Thereafter, on February 25, 2016, Whitebox Counsel also filed a sur-reply. Varady then filed a
response to the sur-reply.
For the reasons which follow, the Court holds that it has jurisdiction to determine if other
entities may be added as successors in interest, but that there is insufficient information in the
record to make such a determination and that discovery may be had in furtherance of resolving
those issues.

1

Varady’s Motion to Amend asserts that Jerritt Canyon Gold, LLC, Whitebox Asset
Management, Whitebox Advisors LLC, Wbox 2014-1 Ltd., Sprott Mining Inc. and Eric Sprott
are the purchasers of Veris Gold Inc. and the successors in interest to Veris and that the three
principals of Jerritt Canyon Gold LLC are Gregory Gibson, Jacob Mercer, and Erik Sprott, as its
managers. Mot. to Amend 2.

38 FMSHRC Page 590

Successorship Basics
The Commission has recognized that, in certain cases, the imposition of liability on a
successor is appropriate. Munsey v. Smitty Baker Coal Co., Inc., 2 FMSHRC 3463 (1980), aff’d
in part, rev’d in part sub nom. Munsey v. FMSHRC, 701 F.2d 976 (D.C. Cir. 1983); Sec’y of
Labor on behalf of Corbin v. Sugartree Corp., 9 FMSHRC 394 (Mar. 1987), aff’d sub nom.
Terco v. FMSHRC, 839 F.2d 236 (6th Cir. 1987).
In Secretary of Labor on behalf of Keene v. S&M Coal Company, Inc., 10 FMSHRC
1145 (Sept. 1988), the Commission noted that in
the cases in which the Commission and the courts have found successorship
liability there has been some type of transaction (a “transactional element”) with
respect to the business between the predecessor and the entity against which
liability is being asserted and/or there has been a continuation of activity at the
predecessor’s site. In Munsey, supra, for example, the company that was held
liable as a successor had acquired leases and mining equipment from the former
employer, substantially replacing the predecessor’s operation. Similarly, in Terco,
supra, successorship liability attached because there was substantial continuity of
business interests at the same site.
Id. at 1152.
The Commission then observed that
[a]ssumption of the predecessor’s position by the successor underlies the
successorship cases. For example, in Wiley & Sons v. Livingston, 376 U.S. 543
(1964), successorship was found where the predecessor company was merged into
the acquiring company, a process that also involved the wholesale transfer of the
predecessor’s employees to the successor. The Court observed that for an
employer to be considered a successor, there must be a substantial continuity in
the identity of the business enterprise before and after a change. Wiley, supra, 376
U.S. at 551. Another example of the acquisition element underlying these cases
can be found in Golden State Bottling Co. v. NLRB, 414 U.S. 168, (1973) which
involved a bona fide purchase of a company that had committed an unfair labor
practice. Issuance of a reinstatement and back-pay order was upheld against the
acquiring company, which occupied the site where the unfair practice had
occurred.
Id.
Clearly, the “transactional element,” at least as to Jerritt Canyon Gold, LLC, (“JCG”) has
been conceded. This led to the Court’s determination adding that entity as a Respondent in its
March 4, 2016, Order. See Order on Compl’t’s Mot. to Amend, Mar. 4, 2016. Whether other
entities may be shown to have such transactional elements, and therefore be added as successors,
is a subject of this Order, though, as explained below, conclusions about the status of those
entities are not presently possible.

38 FMSHRC Page 591

Apart from determining if a company occupies the position of a successor is the separate
issue of determining whether such a successor should be liable to remedy the unlawful
discrimination of its predecessor. For that determination, the Commission has followed the
courts and has approved consideration of nine specific factors:
(1) whether the successor company had notice of the charge, (2) the ability of the
predecessor to provide relief, (3) whether there has been a substantial continuity
of business operations, (4) whether the new employer uses the same plant, (5)
whether he uses the same or substantially the same work force, (6) whether he
uses the same or substantially the same supervisory personnel, (7) whether the
same jobs exist under substantially the same working conditions, (8) whether he
uses the same machinery, equipment and methods of production and (9) whether
he produces the same products.
Keene, 10 FMSHRC at 1153 (quoting Munsey, 2 FMSHRC at 3465-66).
The Commission has further noted that
the key factor for determining successorship liability is whether there is a
substantial continuity of business operations. This question is fact intensive and
must be resolved on a case-by-case basis. Howard Johnson, Inc. v. Detroit Local
Joint Executive Board, 417 U.S. 249, 256 (1974). In Sugartree, 9 FMSHRC at
398, the Commission emphasized that factors (3) through (9) provide the
framework for analyzing whether there is a continuity of business operations and
work force between the successor and its predecessor.
Id. (citing Munsey, 2 FMSHRC at 3467; Sugartree, 9 FMSHRC at 398).
Similarly, in Secretary of Labor on behalf of Zambonino v. Colonial Mining Materials,
LLC, 36 FMSHRC 1239 (May 2014) (ALJ), an administrative law judge determined a mine
operator was a successor and liable for the complainant’s termination. That judge noted that in
Golden State Bottling Co., Inc. v. NLRB, 414 U.S. 168 (1973), the Supreme Court determined
that
the successor company acquired the predecessor with notice of unfair labor
practice litigation, and continued the business without substantial interruption or
change in operations, employee or supervisory personnel, [and then] upheld the
Board’s order requiring the successor to reinstate with back-pay an employee
discharged by the predecessor company. Both companies were held jointly and
severally liable for the back-pay award.
Zambonino, 36 FMSHRC at 1259 (emphasis added).
The judge took note that the Supreme Court also expressed that
[t]o further the public interest involved in effectuating the policies of the Act and
achieve the ‘objectives of national labor policy, reflected in established principles
of federal law,’ we are persuaded that one who acquires and operates a business

38 FMSHRC Page 592

of an employer found guilty of unfair labor practices in basically unchanged form
under circumstances which charge him with notice of unfair labor practice
charges against his predecessor should be held responsible for remedying his
predecessor’s unlawful conduct.
‘In imposing this responsibility upon a bona fide purchaser, we are not
unmindful of the fact that he was not a party to the unfair labor practices and
continues to operate the business without any connection with his predecessor.
However, in balancing the equities involved there are other significant factors
which must be taken into account. Thus, ‘It is the employing industry that is
sought to be regulated and brought within the corrective and remedial provisions
of the Act in the interest of industrial peace.’ When a new employer is substituted
in the employing industry there has been no real change in the employing industry
insofar as the victims of past unfair labor practices are concerned, or the need for
remedying those unfair labor practices. Appropriate steps must still be taken if the
effects of the unfair labor practices are to be erased and all employees reassured
of their statutory rights. And it is the successor who has taken over control of the
business who is generally in the best position to remedy such unfair labor
practices most effectively. The imposition of this responsibility upon even the
bona fide purchaser does not work an unfair hardship upon him. When he
substituted himself in place of the perpetrator of the unfair labor practices, he
became the beneficiary of the unremedied unfair labor practices. Also, his
potential liability for remedying the unfair labor practices is a matter which can be
reflected in the price he pays for the business, or he may secure an indemnity
clause in the sales contract which will indemnify him for liability arising from the
seller’s unfair labor practices.’
Id. at 1260 (quoting Golden State Bottling, 414 U.S. at 171 n.2 (quoting Perma Vinyl Corp., 164
N.L.R.B. 968 (1967) (footnotes omitted), enforced sub nom., U.S. Pipe and Foundry Co. v.
NLRB, 398 F.2d 544 (5th Cir. 1968))).
The Motion and Responses
Varady’s Motion to Amend2 states that Veris Gold began its bankruptcy proceeding in
June 2014, which was after Varady had filed his discrimination complaint in November 2013.
Mot. to Amend 2. Varady asserts that
Jerritt Canyon Gold LLC, Whitebox Advisors LLC, Sprott Mining Inc., and Eric
Sprott had knowledge of the Complainant’s discrimination action before the
Commission because Jerritt Canyon Gold LLC was represented by the same law

2

Complainant Varady’s motion also requests expedited consideration. As this case is one
of many dockets before the Court and as the Court has already issued many rulings regarding
Varady’s Complaint, the request to expedite is DENIED.

38 FMSHRC Page 593

firm as Veris Gold USA Inc., Goicoechea, Di Grazia, Coyle and Stanton, Ltd.,
and in particular both were represented by Attorney David M. Stanton.
Id. at 3. Varady adds that “[a] business filing with the State of Nevada – Secretary of State’s
Office filed on June 9, 2015 states that the age of the company, Jerritt Canyon Gold LLC., was 4
months old,” and Varady therefore contends that “Jerritt Canyon Gold LLC., had been [in]
operation since March of 2015 and that the Registered Agent was the law firm of Goicoechea, Di
Grazia, Coyle and Stanton, Ltd.” Mot. to Amend 3.
The motion asserts that
[t]here has been a 100 % continuity of business operations between Veris Gold
USA Inc. and Jerritt Canyon Gold LLC, Whitebox Advisors LLC, Sprott Mining
Inc., and Eric Sprott. The same surface mill has operated without any hiatus by
Jerritt Canyon Gold LLC, Whitebox Advisors LLC, Sprott Mining Inc., and Eric
Sprott. Jerritt Canyon Gold LLC, Whitebox Advisors LLC, Sprott Mining Inc.,
and Eric Sprott are engaged in all of the exact same operations (gold ore
extraction, stock piling, primary crushing, secondary crushing, tertiary crushing,
ball milling, roasting, off gas handling, carbon in leaching, stripping of carbon,
tailings storage, and refining Dore gold) as Jerritt Canyon Gold LLC, Whitebox
Advisors LLC, Sprott Mining Inc., and Eric Sprott use the exact same equipment.
Id.
As to this assertion, the Court would observe that Complainant is making allegations in
support of his claim that the parties he wishes to add are successors. The Court notes that with
its previous order, issued March 4, 2016, Jerritt Canyon Gold, as the acknowledged new owner
of the Jerritt Canyon Mill, has been added as a party. However, as to the other entities and
individuals Complainant seeks to add, Complainant apparently does not realize that his
assertions about their involvement with Jerritt Canyon Gold, and previously with Veris Gold, are
not evidence of such claims. Instead, evidence to support Varady’s claims about the relationship
of those other entities and individuals with Veris Gold and JCG must be established. Discovery
is the initial means to learn about the nature of the relationship of those other entities and
individuals with Veris Gold and JCG. Discovery vehicles include official records, requests for
admissions, interrogatories, stipulations, and depositions.
Complainant also asserts that
[t]he vast majority of Jerritt Canyon Gold LLC’s employees are all former Veris
Gold USA Inc.’s employees and are engaged in the same types of job
classifications as they were when they worked for Veris Gold USA Inc. The
transfer from one company to the other is likened to flipping a light switch at the
time of the sale date. At the stroke of midnight all to the Veris Gold USA Inc.’s
employees became Jerritt Canyon Gold LLC’s employees with a very minor
exception of less than a few employees. According to a local newspaper article

38 FMSHRC Page 594

the number of employees effected [sic] in the transfer of ownership was
approximately 400 employees.
Mot. to Amend 4. This assertion is also not evidence.
The same deficiencies exist with regard to items 6 through 9 of Complainant’s Motion;
they are assertions of the claims made in those items, not evidence thereof.3 See Id.
The Court has urged Complainant, following the determination that he was discriminated
against by Veris Gold, to make efforts to find legal counsel in support of his efforts to establish
that these various entities should be determined to be successors and to present a well-founded
claim for his submission of damages. It again urges Complainant to make efforts to secure legal
counsel. While retaining counsel would not assure a successful outcome, it can be stated with
some confidence that continuing to proceed without such counsel, in these complex legal
matters, presents a disadvantage. The Court will not, and cannot, act as if it were Complainant’s
attorney in fact, as the Court cannot operate in such dual, and conflicting, roles. Discovery and
how to conduct it effectively are Complainant’s burdens.
Further, it is difficult for the Court to appreciate why such efforts to obtain legal counsel
have apparently not been made, as Complainant has a judgment of discrimination in hand and
attorney’s fees would be recoverable for the efforts to hold a successor liable, if such attorney is
successful in that effort. Such attorney’s fees would not diminish the recovery of the
respondent’s damages at all, as they are a separate line item for a respondent’s damages in
discrimination claims. However, the Court is not suggesting that Complainant retain an attorney
on a fee basis, as the cost would be prohibitive and the final outcome remains uncertain.
Another arrangement would be on a contingency basis under which the attorney would be able to
file for such attorney’s fees plus be entitled to a share of any damages. These are matters for
Complainant and an attorney to work out, not the Court. The benefit for Complainant would be
having the expertise and skill provided by legal counsel.
The Court will now address the responses from “the Whitebox Entities,” as provided
through the limited appearance of its counsel, the law firm of Fennemore Craig, P.C.
The “Whitebox Entities,” which are defined in counsel’s response as Whitebox Asset
Management, Whitebox Advisors LLC, WBox 2014-1 Ltd, and any other Whitebox entity or
individual including Jacob Mercer and Jeff Sterling, assert that the Whitebox Entities did not
purchase any of assets of Veris Gold, and do not operate the Jerritt Canyon Gold mine or mill.
Special Limited Appearance on Behalf of the Whitebox Entities to Contest Jurisdiction in Resp.
to Compl’t’s Mot. to Amend at 1 (“Whitebox Response”).
The Response maintains that the Whitebox Entities had no involvement with Debtor
Veris Gold entities4 prior to filing of bankruptcy proceedings on June 9, 2014; were not creditors

3

The motion concludes with Complainant’s citation to case law, which he maintains
support his claim that these entities should be deemed successors. Such legal conclusions cannot
come about until the facts supporting such a claim have been adduced.

38 FMSHRC Page 595

or equity holders of Veris Gold entities; and were not officers, directors, or control persons of
Veris Gold entities. Id. at 2. Jerritt Canyon Gold, LLC, was the purchaser of Veris Gold’s
assets. Id. However, the Response relates that “WBox 2014-1 Ltd.” loaned $12 million to Veris
Gold for “their post-petition operations.” Whitebox Resp. 2.
The Response then identifies Deutsche Bank as the “first position secured creditor” of the
debtors, and informs that the bank declined to advance funds to keep the debtors in business,
post-petition.5 Id. The Response then asserts that post-petition financing was approved by
bankruptcy courts around October 6, 2014, with WBox 2014-1 Ltd. loaning $12 million to the
debtors, then increasing that loan to $15 million in May 2015, secured by a “first position
priming lien” on all of debtors’ assets. Id. The recounting of events by the Response then
informs that the sale process was approved in November 2014, but no buyer was found. Id.
Following that, the Response advises that WBVG LLC, an affiliate of WBox 2014-1 Ltd, made
an offer to purchase Veris Gold assets and after notice and hearing, that sale was approved. Id.
at 2-3. Thereafter, WBVG LLC changed its name to Jerritt Canyon Gold LLC. Id. at 3.
The Response further asserts that Complainant had notice of Veris Gold’s bankruptcy,
both actual and constructive. Id. The Response states written notice was given in the Sale
Motion and hearing and also in the notice of entry of sale order in June 2015. Id. As to the
written notice given in the Sale Motion and hearing, the Response, pointing to Paragraph G of
the Sale Order, advises that the order found that “the Secretary of Labor, Inspector of Mines,
EEOC, MSHA and OSHA and any known claimants that have asserted Claims against the
Debtors were given actual notice of the Sale Motion and hearing.” Whitebox Resp. 3. It is not
clear that Complainant was one of those known claimants given actual notice.6
The Response then points to the Sale Order and its statement that
[t]he transactions contemplated under the Agreement do not amount to a
consolidation, merger or de facto merger of the Purchaser and the Debtors and/or
the Debtors’ estates, there is not substantial continuity between the Purchaser and
4

The bankruptcy proceedings concerned not only Veris Gold USA, Inc., but also Veris
Gold Corp., Queenstake Resources, Ltd., and Ketza River Holdings, Ltd. (collectively, “Veris
Gold entities”). See Whitebox Resp. Ex. A, at 1.
5

The Response also asserts that Deutsche Bank, with $80 million in secured claims, and
Small Mine Development, with an asserted $40 million of secured claims, and various
unidentified “environmental creditors,” asserting $20 million in penalties, all received no funds
for the payment of their claims from the sale of the assets. Whitebox Resp. 3. This seems
unimaginable, if the Response is suggesting that two significant creditors, with $120 million in
secured claims, walked away from the bankruptcy proceeding with nothing. Whitebox Counsel
is directed by the Court to address this issue.
6

It does appear to be admitted that the Complainant filed a Motion to stay the Sale on
June 15, 2015, that the motion was denied and that Complainant did not appeal the Sale order.
Whitebox Resp. 3-4.

38 FMSHRC Page 596

the Debtors, there is no common identity between the debtors and the Purchaser,
there is no continuity of enterprise between the Debtors and the Purchaser, the
Purchaser is not a mere continuation of the Debtors or their estates, and the
Purchaser does not constitute a successor to the Debtors or their estates.
Whitebox Resp. 4 (quoting Sale Order at 9, In re Veris Gold Corp., No. 14-51015-gwz (Bankr.
D. Nev. June 4, 2015), ECF No. 318 [hereinafter “Sale Order”]).
Thus, the Purchaser and Debtors happily agreed that none of the factors which would
point toward a successorship were present. This Court would be surprised to learn that the
bankruptcy courts engaged in any detailed review of those claims. Rather, they more likely
accepted in good faith that those representations were made to them in good faith and grounded
in fact, as opposed to being mere assertions. As mentioned in its Order of March 4, 2016, it is
this Court’s understanding that bankruptcy courts of necessity rely upon the representations of
the parties and the monitor. Depending upon what is learned about the relationships between
Veris Gold, Jarrett Canyon Gold, the Whitebox Entities, and the various individuals who may
have commonality among those enterprises, the bankruptcy courts may have been misled.7

7

In the Court’s estimation, some aspects of the bankruptcy proceeding involving at least
the monitor, Veris Gold, and Jerritt Canyon Gold are disconcerting. The Court’s concerns,
which are not yet conclusions or findings, stem in part from yet another discrimination action
against Veris in which there was a settlement agreement between Veris and discrimination
complainant Jennifer Morreale. A Commission Order involving that case informs there was a
settlement agreement in February 2015 with Morreale within which agreement “Veris Gold
represented that it had received approval from a bankruptcy monitor to make the [settlement]
payment, as the operator had previously filed U.S. Chapter 15 bankruptcy proceedings
concurrent with Canadian bankruptcy filings and was subject to the financial oversight of a
bankruptcy monitor.” Sec’y of Labor on behalf of Morreale v. Veris Gold USA, Inc., 38
FMSHRC ___, slip op. at 2, No. WEST 2014-793-DM (Mar. 8, 2016) (emphasis added).
However, Morreale was never paid, the settlement agreement never lived up to, and in June
2015, the presiding judge in that case learned “that the bankruptcy monitor overseeing the
bankruptcy proceedings had withheld payment to both the Secretary [of Labor] and Ms.
Morreale pending the resolution of an asset sale of the mine by the operator to a separate entity,
Jerritt Canyon Gold, LLC.” Id. Given the above-mentioned dates, it can be stated with some
confidence that the bankruptcy monitor must have been fully aware of Varady’s discrimination
complaint, been aware of, and likely approved, Veris’ employing legal counsel to defend that
complaint during the June 8 through 10, 2015, hearing held before this Court in Elko, Nevada.
Similarly the monitor was likely fully aware of the separate discrimination complaint brought by
Daniel Lowe in Docket No. WEST 2014-614-DM against Veris, which was also heard by this
Court on June 18, 2015, and that the monitor approved the legal defense fees associated with that
matter as well, until it became clear that Veris would not prevail in either matter. Thus, it seems
reasonable to conclude that money was flowing freely for the legal defense of Veris in both the
Varady and Lowe matters, but stopped once it became clear that Veris would be held
accountable for its discrimination against those miners. The Court doubts that the bankruptcy
courts were fully apprised of these doings.

38 FMSHRC Page 597

Further, a case such as this lays bare the problems identified by the law review
commentaries when 11 U.S.C. § 363(f) proceedings supplant those brought under § 1141(c),
despite the former’s narrower language and the absence of the procedural protections which are
available under the latter, all as cited in the Court’s previous Order on Complainant’s Motion to
Amend, issued March 4, 2016. For example, if through discovery, it is shown that there are
individuals who had financial or management interests in Veris, Jarrett Canyon Gold and/or the
Whitebox Entities, such linkage could be troublesome and point to the appropriateness of
holding others accountable as successors.
As if the foregoing proclamations advanced by the Response were not enough, the
Response then lards:
Furthermore, Paragraph 38 of the Sale Order concludes that there is no
“successor” liability as to the Purchaser. The sale was free and clear of any
successor liability. [The Sale Order] expressly rules: . . . The Purchaser is not a
‘successor’ to the Debtors or their estates by reason of any theory of law or
equity, and the Purchaser shall not assume, nor be deemed to assume, or in any
way be responsible for any liability or obligation of any of the Debtors and/or
their estates including, but not limited to, any bulk sales law, successor liability,
transferee liability, derivative liability, vicarious liability or any other liability or
responsibility of any kind or character for any Liens, Claims, or Interests against
the Debtors or against an insider of the Debtors, or similar liability except as
otherwise expressly provided in the Agreement, whether known or unknown as of
the Closing, now existing or hereafter arising, fixed or contingent, asserted or
unasserted, or liquidated or unliquidated.
Whitebox Resp. 4-5 (emphasis added) (footnote omitted) (quoting Sale Order at 21).
Though the above language crafted by the purchaser and debtor would seem to have
created an insurmountable barrier to successorship claims, that is, if one accepts the lawyering
employed and disregards due process concerns and the issues concerning the propriety of using
§ 363, instead of § 1141(c), additional barriers were nevertheless employed. Paragraphs N and Q
of the Sale Order provide that the term “claims” captures successor or transferee liability and that
the parties would not have entered into their agreement if the purchaser acquired the property
with such claims. Id. at 5.
Even with that, more efforts to protect against such claims were layered onto those
already described, as the Response then points to Paragraph 39 of the Sale Order. That
paragraph lists, in the fashion employed by the other provisions, just discussed, any other

38 FMSHRC Page 598

conceivable soul8 as being “forever barred, estopped and permanently enjoined from asserting,
prosecuting or otherwise pursuing such Liens, Claims, or Interests . . . against the Purchaser or
any affiliate, successor or assign thereof, or the Assets.” Id. at 5-6 (quoting Sale Order at 21).
The Response concludes with the assertion that only the U.S. Bankruptcy Court can
address the issues raised by the Complainant and that this Court has no jurisdiction over the
Whitebox Entities. Yet, while asserting that this Court has no jurisdiction, Whitebox
simultaneously requests attorneys’ fees and costs for having to file its response. Id. at 6.
The request for attorneys’ fees is DENIED.
Subsequent to its Response, the Whitebox Entities then filed a Special Limited
Appearance on Behalf of Whitebox Entities for Sur Reply to Complainant’s Motion to Amend
(“Whitebox Sur-reply”). For the most part, the Sur-reply reasserts its previous arguments or
those made by Jarrett Canyon Gold in its responses. These include the claim that this Court has
no jurisdiction over successorship vis-à-vis findings of Mine Act discrimination. Whitebox Surreply 1. Again, the Sur-reply from the Whitebox Entities points to the Order Approving the Sale.
However, regarding that Order Approving Sale, through the process of discovery, as conducted
by Complainant, not the Court, it is necessary to learn who drafted the Order approving the sale,
the date that order was presented to the court(s), the circumstances of that presentation, including
the party or parties who presented the Order to such bankruptcy court(s), the parties present at
that presentation, the record, including any transcripts, of any inquiry between the bankruptcy
court(s) and those presenting the Order for the courts’ approval, whether this occurred only by
written submissions or through a hearing, if any hearing in fact occurred, and the date the Order
was approved.
8

Displaying lawyering that frequently causes public revulsion, in stating that “to make
sure the Purchaser [is] protected from further actions,” the Whitebox Entities Response points to
this passage from Paragraph 39 of the Sale Order which provides:
Except to the extent expressly included in the Assumed Liabilities or to
enforce the Agreement or Permitted Encumbrances, pursuant to Bankruptcy Code
Sections 105 and 363, all persons and entities, including but not limited to, the
Debtors, the Monitor, all debt security holders, equity security holders, the
Debtors’ employees or former employees, governmental, tax and regulatory
authorities, lenders, parties to or beneficiaries under any benefit plan, trade and
other creditors asserting or holding Liens, Claims, or Interests of any kind or
nature whatsoever against, in or with respect to any of the Debtors or the Assets
(whether legal or equitable, secured or unsecured, matured or unmatured,
contingent or non-contingent, senior or subordinated), arising under or out of, in
connection with, or in any way related to the Debtors’ business prior to the
Closing Date or the transfer of the Assets to the Purchaser, shall be forever barred,
estopped and permanently enjoined from asserting, prosecuting or otherwise
pursuing such Liens, Claims, or Interests whether by payment, setoff, or
otherwise, directly or indirectly, against the Purchaser or any affiliate, successor
or assign thereof, or the Assets.
Whitebox Resp. 5-6 (quoting Sale Order at 21-22).

38 FMSHRC Page 599

The Whitebox Entities repeat that they are not “an owner of a mine, miners, operators, or
employers that fall within the definitions and jurisdiction of FMSHA.” Whitebox Sur-reply 2.
Then, contradicting that assertion, they admit that “[a]t most, one of the Whitebox Entities,
WBox 2014-1 Ltd., is a 20% holder of a membership interest [which the Sur-reply characterizes
as analogous to 20% shareholder of a corporation] in the Delaware limited liability company that
owns and operates the mine.”9 Whitebox Sur-reply 2. In this regard, the Sur-reply contends that
the Whitebox Entities did not purchase, do not have title to and do not own any of
the assets previously owned by Veris Gold, do not operate the mine or mill
previously operated by Veris Gold and do not employ any employees previously
employed by Veris Gold at the mine or mill [and that] . . . [t]here are no facts or
law that could be used to find or conclude that any of the Whitebox Entities
are the successor of Veris Gold.
Id. at 3 (emphasis added). The Court agrees with the last quoted statement but adds the
important qualifier, “at least for now.” This is because, until discovery occurs, a definitive
statement about that claim cannot be made.
The Sur-reply then speaks to the role of Jacob Mercer, described as a manager of Jerritt
Canyon Gold, LLC, and states that being a manager or a member of a limited liability company
does not make such a person liable for the debts or obligations of such a company. Id. at 3-4.
The balance of the Sur Reply repeats previous contentions and concludes with the assertion that
Nevada common law is to be applied to determine successor liability and that such state law does
not speak to the issue of whether a member or manager of a purchaser would be subject to such
liability as a successor.10 Id. at 4-5.
Varady filed a short response to the Whitebox Sur-reply, asserting that the Mine Safety
and Health Review Commission has the final jurisdictional authority in this matter, not the
United States Bankruptcy Court. Varady’s response denies that he was ever served with any
document regarding Veris Gold USA, Inc.’s bankruptcy but that, through information from other
sources, he admits that he did file a motion to stay the sale, that the bankruptcy court denied that
motion to stay, that he did not appeal that adverse ruling and that, in any event, the sale occurred
before such appeal period ended. Complainant’s Motion To Deny Counsels’ Special Limited
Appearance on behalf of the “Whitebox Entities” Sur Reply to Complainant's Motion to Amend
(“Varady Response to Sur-reply”).

9

The Sur Reply adds that it is not correct that “one of the Whitebox Entities purchased
purchased a 20% interest in the assets and that Jerritt Canyon Gold LLC purchased an 80%
interest.” Whitebox Sur-reply 3. Instead, it is stated that WBox 2014-1 Ltd. owns 20% of the
membership interest in Jerritt Canyon Gold LLC, which it characterizes as akin to 20% of the
stock of a corporation. Id.
10

As with its Response, the Whitebox Entities’ Counsel seeks attorney’s fees and costs
for filing its Sur-reply. Consistent with the Court’s ruling in the Whitebox Entities’ Counsel
seeking such fees for its Response, this request is similarly DENIED.

38 FMSHRC Page 600

Discussion
In order to determine the appropriate parties potentially to be added as successor entities
and to determine if liability as successors is warranted, it is necessary to pull back the covers, so
to speak, in order to fully understand the relationship(s), if any, between Jarrett Canyon Gold, the
“Whitebox Entities,” Veris Gold, and the owners of those entities, in order to determine if they
share common identities. This is a purpose of discovery, which the complainant is entitled to
utilize.
Commission Procedural Rule 56(b) states that “[p]arties may obtain discovery of any
relevant, non-privileged matter that is admissible evidence or appears likely to lead to the
discovery of admissible evidence.” 29 C.F.R. § 2700.56(b) (“emphasis added”). That provision
allows parties to use depositions, written interrogatories, requests for admissions, and requests
for documents or objects to obtain such information. A party served with interrogatories and
requests for production must answer within 25 days of service and must state the basis for any
objections in its answer. 29 C.F.R. §§ 2700.58(a), (c).
In addition, it has also been observed that:
[f]or procedural questions not regulated by the [Mine] Act, [the Commission’s]
Procedural Rules, or the Administrative Procedure Act,” the Federal Rules of
Civil Procedure guide Commission Judges as “far as practicable.” 29 C.F.R. §
2700.1(b). Guidance, though, does not require strict adherence. See Rushton
Mining Co., 11 FMSHRC 759, 765 (May 1989) (observing “[Commission]
Procedural Rule 1(b) reserves to the Commission considerable discretion in
deciding whether and to what extent it is to be ‘guided’ by a particular Federal
Rule of Civil Procedure.”)
Like the Commission's rules, the Federal Rules of Civil Procedure establish a
broad discovery regime. See Schlagenhauf v. Holder, 379 U.S. 104, 114-15
(1964) (“We enter upon determination of this construction with the basic premise
‘that the deposition-discovery rules are to be accorded a broad and liberal
treatment’ to effectuate their purpose that ‘civil trials in federal courts no longer
need to be carried on in the dark.”’) (quoting Hickman v. Taylor, 329 U.S. 495,
501, 507 (1947)). Notwithstanding recent changes intended to involve courts’ fine
tuning of overabundant discovery, Federal Rule 26(b)(1) continues to authorize
parties to “obtain discovery regarding any nonprivileged matter that is relevant to
any party’s claim or defense--including the existence, description, nature,
custody, condition, and location of any documents or other tangible things and the
identity and location or persons who know of any discoverable matter.” Fed. R.
Civ. P. 26(b)(1). Like the Commission’s rules, the Federal Rules’ regime also
specifies that “[r]elevant information need not be admissible at the trial if the
discovery appears reasonably calculated to lead to discovery of admissible
evidence.”
Greyeagle Coal Co., 35 FMSHRC 3321, 3324 (Oct. 2013) (ALJ).

38 FMSHRC Page 601

The Way Forward
The information provided by both sides on the issue of determining which entities,
(beyond Jarrett Canyon Gold, which was added as a party pursuant to the Court’s March 4, 2016,
Order),11 may be considered as successors, has largely consisted of assertions. Complainant, it
would seem, has two options. One is to pursue only Jarrett Canyon Gold to establish that entity
as a successor to Veris Gold. The other would be to learn more about the various other entities
Complainant believes should also be deemed as successors. Under both approaches, discovery
needs to occur, beginning with the basics by Complainant seeking information from those
entities, to include the identification all the owners of Veris Gold, its officers, the management
individuals running that mine, and stockholders, and then seeking the same identifying
information from each of the Whitebox Entities, including WBVG LLC, an affiliate of WBox
2014-1 Ltd, which later changed its name to Jerritt Canyon Gold LLC. There needs to be a full
understanding of the various entities, including the individuals which embody and comprise
them, all with the purpose of ascertaining if there are threads of commonality between some or
all of those entities as, for example, if names associated with Veris Gold reappear with Jarrett
Canyon Gold and the Whitebox Entities. If such commonalities appear, this would tend to show
that the sale of Veris was not an arms-length transaction. If present, given that Veris was trying
to avoid being saddled with a pattern of violations designation by MSHA not long before opting
for bankruptcy and was also facing multiple discrimination claims, see Varady v. Veris Gold
USA, Inc., 37 FMSHRC 2037, 2050 (Sept. 2015) (ALJ), such relationships could be considered
in evaluating successorship claims.
Based upon the Court’s comments to the Response, supra, one would anticipate that
Complainant would also want to discover a host of details such as the dates of bankruptcy court
hearings, the participants in such hearings, the parties given notice of such hearings, and the
transcripts of such proceedings before any bankruptcy court involved with this matter and the

11

Complainant Varady has provided business records from MSHA showing Jerritt
Canyon Gold LLC as beginning operations at the Jerritt Canyon Mill on the day following the
cessation of Veris Gold USA, Inc.’s operation at that Mill, with Veris Gold’s operation at that
Mill ending on June 23, 2015, and Jerritt Canyon Gold LLC’s operation starting on June 24,
2015. Current Mine Information, Mine Safety and Health Administration,
http://arlweb.msha.gov/drs/drshome.htm#MID (input “2601621” in the MSHA Mine ID
searchbox). The same MSHA records list “WBOX 2014-1 LTD; Eric Sprott” as the “Current
Controller.” Id. Although Varady also listed other sources as associated with Whitebox entities,
naming http://www.corporationwiki.com, which lists Jacob Mercer as the “Senior Portfolio
Manager at Whitebox Advisors LLC, along with Greg Gibson and Eric Sprott, as managers for
Jerritt Canyon Gold LLC,” and http://www.bloomberg.com, which lists other information about
executives for Whitebox Advisors, LLC, these sources and others of that ilk (e.g., Bizapedia,
http://www.foxrothschild.com) are insufficient to establish the information contained in them for
purposes of this proceeding.

38 FMSHRC Page 602

aforementioned relationships, if any, between Veris Gold, and the Whitebox entities, including
Jarrett Canyon Gold LLC, formerly known as WBVG LLC.12
To that end, the Court ORDERS and DIRECTS Fennemore Craig, P.C., Whitebox
Counsel, as the representative for the Whitebox Entities, including Whitebox Asset Management,
Whitebox Advisors LLC, WBox 2014-1 Ltd, to provide the service address for those entities to
the Court and Complainant within 10 days of the date of this Order to enable Complainant to
pursue discovery of Jarrett Canyon Gold, the Whitebox Entities, and such individuals related to
those entities.

/s/ William B. Moran
William B. Moran
Administrative Law Judge

12

Failure to respond to discovery requests may have consequences. The Commission’s
rules require that discovery requests be responded to fully and in writing within 25 days of
service unless the party initiating discovery agreed to a longer time. 29 C.F.R. § 2700.58. While
that procedural rule does not itself deem unanswered requests as admitted, an order to compel
discovery may follow and Federal Rule of Civil Procedure 36(a) provides additional guidance on
this issue. See, e.g., Gray v. North Fork Coal Corp., No. KENT 2010-430-D, 2013 WL 4648492
(FMSHRC Aug. 22, 2013); Sw. Quarry & Materials, 26 FMSHRC 116 (Feb. 2004) (ALJ);
Hamilton v. Stone Mountain Trucking Co., 6 FMSHRC 2300 (Sept. 1984) (ALJ).

38 FMSHRC Page 603

Distribution:
Mark Kaster, Dorsey & Whitney, LLP, 1500 South 6th Street, Minneapolis, MN 55402
Annette Jarvis, Dorsey & Whitney, LLP, 136 South Main Street, Suite 1000, Salt Lake City, UT
84101
Matthew Varady, 701 S. 5th Street, #6, Elko, NV 89801
Cathy L. Reece, Fennemore Craig, P.C., 2394 East Camelback Rd., Suite 600, Phoenix, AZ
85016

38 FMSHRC Page 604

